Case 3:21-cv-00538-N Document 26-25 Filed 06/09/21      Page 1 of 280 PageID 9166




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 25
Case 3:21-cv-00538-N Document 26-25 Filed 06/09/21   Page 2 of 280 PageID 9167
Case 3:21-cv-00538-N Document 26-25 Filed 06/09/21   Page 3 of 280 PageID 9168
Case 3:21-cv-00538-N Document 26-25 Filed 06/09/21   Page 4 of 280 PageID 9169
Case 3:21-cv-00538-N Document 26-25 Filed 06/09/21   Page 5 of 280 PageID 9170
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                         40 06/09/21 Page 6 of 280 PageID 9171
 Case 3:21-cv-00538-N Document 26-25 Filed



                              EXHIBIT ((




                                                                     006354
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                         40 06/09/21 Page 7 of 280 PageID 9172
 Case 3:21-cv-00538-N Document 26-25 Filed




                                                                    006355
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                         40 06/09/21 Page 8 of 280 PageID 9173
 Case 3:21-cv-00538-N Document 26-25 Filed




                                                                    006356
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                         40 06/09/21 Page 9 of 280 PageID 9174
 Case 3:21-cv-00538-N Document 26-25 Filed




                                                                    006357
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 10 of 280 PageID 9175




                                                                    006358
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 11 of 280 PageID 9176




                                                                    006359
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 12 of 280 PageID 9177




                                                                    006360
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 13 of 280 PageID 9178




                                                                    006361
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 14 of 280 PageID 9179




                                                                    006362
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 15 of 280 PageID 9180




                                                                    006363
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 16 of 280 PageID 9181




                                                                     006364
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 17 of 280 PageID 9182




                                                                     006365
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 18 of 280 PageID 9183




                                                                    006366
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 19 of 280 PageID 9184




                                                                     006367
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 20 of 280 PageID 9185




                                                                     006368
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 21 of 280 PageID 9186




                                                                     006369
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 22 of 280 PageID 9187




                                                                    006370
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 23 of 280 PageID 9188




                                                                     006371
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 24 of 280 PageID 9189




                                                                    006372
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 25 of 280 PageID 9190




                                                                    006373
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 26 of 280 PageID 9191




                                                                    006374
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 27 of 280 PageID 9192




                                                                     006375
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 28 of 280 PageID 9193




                                                                    006376
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 29 of 280 PageID 9194




                                                                    006377
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 30 of 280 PageID 9195




                                                                     006378
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 31 of 280 PageID 9196




                                                                     006379
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 32 of 280 PageID 9197




                                                                     006380
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 33 of 280 PageID 9198




                                                                    006381
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 34 of 280 PageID 9199




                                                                    006382
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 35 of 280 PageID 9200




                                                                    006383
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 36 of 280 PageID 9201




                                                                    006384
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 37 of 280 PageID 9202




                                                                    006385
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 38 of 280 PageID 9203




                                                                     006386
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 39 of 280 PageID 9204




                                                                     006387
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 40 of 280 PageID 9205




                                                                     006388
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 41 of 280 PageID 9206




                                                                    006389
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 42 of 280 PageID 9207




                                                                     006390
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 43 of 280 PageID 9208




                                                                     006391
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 44 of 280 PageID 9209




                                                                     006392
Case 19-34054-sgj11 Doc 1822-31 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
 Case 3:21-cv-00538-N Document 26-25 Filed40 06/09/21 Page 45 of 280 PageID 9210




                                                                    006393
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        235 06/09/21 Page 46 of 280 PageID 9211
Case 3:21-cv-00538-N Document 26-25 Filed



                              EXHIBIT ))




                                                                     006394
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        235 06/09/21 Page 47 of 280 PageID 9212
Case 3:21-cv-00538-N Document 26-25 Filed



                                          NOTICE AND DISCLAIMER

    By electronically accessing the attached Offering Memorandum, you will have been deemed to have (i)
    accepted the provisions of this page, (ii) agreed not to print the Offering Memorandum except in its entirety
    and (iii) consented to the electronic transmission of the Offering Memorandum.

    The information contained in the Offering Memorandum is confidential and proprietary and is being
    submitted to you solely for your confidential use. You agree to the express understanding that, without the
    prior written permission of IXIS Securities North America Inc. or IXIS Corporate & Investment Bank, you
    will not forward, copy, release, reproduce or make use of the Offering Memorandum and the information
    contained therein for any purpose other than evaluating your potential investment in the securities
    described therein.

    The Offering Memorandum shall not constitute an offer to sell or the solicitation of an offer to buy the
    securities described therein, nor shall there be any sale of the securities, in any jurisdiction in which such
    offer, solicitation or sale would be unlawful prior to registration, qualification or exemption of the
    securities laws of such jurisdiction.

    This Offering Memorandum has been sent to you in an electronic form. You are reminded that documents
    transmitted via this medium may be altered or changed during the process of electronic transmission and
    consequently none of IXIS Securities North America Inc. or IXIS Corporate & Investment Bank or any
    person who controls IXIS Securities North America Inc. or IXIS Corporate & Investment Bank or any
    director, officer, employee or agent of IXIS Securities North America Inc. or IXIS Corporate & Investment
    Bank or affiliate of any such person accepts any liability or responsibility whatsoever in respect of any
    difference between the Offering Memorandum distributed to you in electronic format and the hard copy
    version available to you on request from IXIS Securities North America Inc or IXIS Corporate &
    Investment Bank.

    By downloading and viewing the attached Offering Memorandum you acknowledge that you have
    read and understand this Notice and Disclaimer.




                                                                                                     006395
   Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                           235 06/09/21 Page 48 of 280 PageID 9213
   Case 3:21-cv-00538-N Document 26-25 Filed
OFFERING MEMORANDUM

Jasper CLO Ltd.
Jasper CLO Corp.
U.S. $521,500,000 Class A Floating Rate Senior Secured Extendable Notes Due 2017
U.S. $35,000,000 Class B Floating Rate Senior Secured Extendable Notes Due 2017
U.S. $35,000,000 Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
U.S. $33,500,000 Class D-1 Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
U.S. $5,000,000 Class D-2 Fixed Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
70,000 Preference Shares
U.S. $10,000,000 Class 1 Extendable Composite Securities Due 2017
U.S. $5,000,000 Class 2 Extendable Composite Securities Due 2017
Jasper CLO Ltd. (the “Issuer”) and Jasper CLO Corp. (the “Co-Issuer” and, together with the Issuer, the “Co-Issuers”) will issue the Class A
Floating Rate Senior Secured Extendable Notes (the “Class A Notes”), the Class B Floating Rate Senior Secured Extendable Notes (the “Class B
Notes”), the Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes (the “Class C Notes”) (the principal amount of which as set
forth above shall be inclusive of the Class C Component of the Composite Securities), the Class D-1 Floating Rate Senior Secured Deferrable Interest
Extendable Notes (the “Class D-1 Notes”), the Class D-2 Fixed Rate Senior Secured Deferrable Interest Extendable Notes (the “Class D-2 Notes”
and, together with the Class D-1 Notes, the “Class D Notes” and, the Class D Notes together with the Class A Notes, the Class B Notes and the Class
C Notes, the “Notes”) (the principal amount of which as set forth above shall be inclusive of the Class D-2 Component of the Composite Securities)
and the Issuer will individually issue the Class 1 Extendable Composite Securities (the “Class 1 Composite Securities”) consisting of (i) a
component entitling its holders to rights in respect of 5,000 Preference Shares (the “Class 1 Preference Share Component”) and (ii) a component
entitling its holder to rights in respect of $5,000,000 Class D-2 Notes (the “Class D-2 Component”), the Class 2 Extendable Composite Securities
(the “Class 2 Composite Securities” and, together with the Class 1 Composite Securities, the “Composite Securities”) consisting of (i) a Preference
Share Component entitling its holders to rights in respect of 1,000 Preference Shares (the “Class 2 Preference Share Component” and, together
with the Class 1 Preference Share Component, the “Preference Share Components”) and (ii) a component entitling its holder to rights in respect of
$4,000,000 Class C Notes (the “Class C Component” and, together with the Class D-2 Component, the “Note Components” and, the Note
Components together with the Preference Share Components and the Class D-2 Component, the “Components”) and the Preference Shares,
U.S.$0.01 par value per share (the “Preference Shares” and, together with the Notes and the Composite Securities, the “Securities”) (the number of
which as set forth above shall be inclusive of the Preference Share Components of the Composite Securities), in each case in the aggregate principal
amounts or number of Preference Shares as described above. The Notes and the Composite Securities will be issued on or about June 29, 2005 (the
“Closing Date”) pursuant to an Indenture, dated as of June 29, 2005 (the “Indenture”), among the Co-Issuers and JPMorgan Chase Bank, National
Association, as Trustee (the “Trustee”). The Preference Shares will be issued on or about the Closing Date pursuant to and subject to the terms of
the Preference Share Documents. The Stated Maturity of the Notes and the Composite Securities and the Scheduled Preference Shares Redemption
Date of the Preference Shares are subject to multiple extensions to the applicable Extended Stated Maturity Date (in the case of the Notes and the
Composite Securities) and the applicable Extended Scheduled Preference Shares Redemption Date (in the case of the Preference Shares), if the Issuer
provides timely notice and the Extension Conditions are satisfied as described herein.
The net proceeds of the offering of the Securities will be applied by the Issuer to repurchase participation interests in certain Collateral Obligations
sold to finance the purchase of such Collateral Obligations prior to the Closing Date and to purchase additional Collateral Obligations on and after the
Closing Date, all of which will be pledged under the Indenture by the Issuer to the Trustee for the benefit of the secured parties named therein. See
“Use of Proceeds.” Highland Capital Management, L.P. will serve as portfolio manager for the Issuer’s portfolio.
The initial offer price of the Securities is 100%.
For a discussion of certain factors regarding the Issuer and the Securities that, among other things, should be considered by prospective
purchasers of the Securities, see “Risk Factors.”
THE SECURITIES HAVE NOT BEEN, AND WILL NOT BE, REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND NEITHER THE ISSUER NOR THE CO-ISSUER WILL BE REGISTERED UNDER THE UNITED
STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE SECURITIES WILL BE
OFFERED AND SOLD TO NON-U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”))
OUTSIDE THE UNITED STATES IN RELIANCE ON REGULATION S. THE SECURITIES MAY NOT BE OFFERED OR SOLD WITHIN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT TO PERSONS THAT ARE (I) ACCREDITED
INVESTORS AS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE SECURITIES ACT (EACH, AN “ACCREDITED INVESTOR”) IN
RELIANCE ON THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS PROVIDED BY SECTION 4(2) OF THE SECURITIES ACT AND
(II)(A) QUALIFIED PURCHASERS FOR PURPOSES OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT (EACH, A “QUALIFIED
PURCHASER”), (B) SOLELY IN THE CASE OF THE PREFERENCE SHARES AND THE COMPOSITE SECURITIES, KNOWLEDGEABLE
EMPLOYEES (EACH, A “KNOWLEDGEABLE EMPLOYEE”) (AS DEFINED IN RULE 3c-5 OF THE INVESTMENT COMPANY ACT) OR (C) AN
ENTITY OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS AND/OR, SOLELY IN THE CASE OF THE PREFERENCE SHARES AND THE
COMPOSITE SECURITIES, KNOWLEDGEABLE EMPLOYEES, AND IN ACCORDANCE WITH ANY OTHER APPLICABLE LAW. THE
SECURITIES ARE NOT TRANSFERABLE EXCEPT IN ACCORDANCE WITH THE RESTRICTIONS DESCRIBED UNDER “TRANSFER
RESTRICTIONS.”

The Notes, the Composite Securities and a portion of the Preference Shares (the “Placed Securities”) are being offered on a reasonable efforts basis
through IXIS Securities North America Inc. and IXIS Corporate & Investment Bank (each, a “Placement Agent”), from time to time at varying
prices in negotiated transactions subject to prior sale, when, as and if issued. The Placement Agents reserve the right to withdraw, cancel or modify
such offer and to reject orders in whole or in part. The remaining Preference Shares will be offered and sold by the Issuer directly to the Portfolio
Manager and/or its Affiliates and the Placement Agents are not acting as placement agents or initial purchasers with respect to the offering of such
portion of Preference Shares.
                                                                     June 27, 2005




                                                                                                                             006396
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        235 06/09/21 Page 49 of 280 PageID 9214
Case 3:21-cv-00538-N Document 26-25 Filed


 Payment of interest on, and principal of, the Notes will be made by the Issuer in U.S. Dollars on the first
 day of each February, May, August and November of each year (or if such day is not a Business Day, the
 next succeeding Business Day) (each such date a “Payment Date”), commencing November, 2005, to the
 extent of available cash flow in respect of the Collateral in accordance with the Priority of Payments.
 Each Class of Notes will bear interest at the per annum rates set forth under “Summary of Terms—
 Principal Terms of the Securities.” The Preference Shares will receive as dividends certain amounts
 available for distribution to the Holders of the Preference Shares in accordance with the Priority of
 Payments. See “Description of the Securities—Priority of Payments.”

 The Notes will be subject to Optional Redemption in whole, but not in part, on any Payment Date upon
 the occurrence of a Tax Event or at any time after the Non-Call Period, in each case at the direction of the
 Holders of at least 66Ҁ% of the Aggregate Outstanding Amount of the Preference Shares. The Notes will
 be subject to mandatory redemption on any Payment Date, to the extent that any of the Coverage Tests
 are not satisfied, as described herein. The Notes will be subject to Special Redemption, at the discretion
 of the Portfolio Manager, to the extent that at any time during the Reinvestment Period, the Portfolio
 Manager cannot identify satisfactory Collateral Obligations for investment of Collection Account funds.
 After redemption in full of the Notes, the Preference Shares will be subject to Optional Redemption in
 whole or in part on any Payment Date by the Issuer at the direction of the Holders of the requisite
 percentage of the Preference Shares at the applicable Redemption Price pursuant to the Preference Share
 Documents, to the extent legally permitted; provided, however, that the Preference Shares must be
 redeemed on or prior to the Scheduled Preference Shares Redemption Date. See “Description of the
 Securities—Optional Redemption,” “—Mandatory Redemption of the Notes,” “Special Redemption of
 Notes If the Portfolio Manager Does Not Identify Investments as Contemplated by the Indenture” and “—
 Priority of Payments.” The principal amount of the Notes (including Note Components) will be payable
 at the Stated Maturity, unless redeemed or paid in full prior thereto. The Preference Shares (including the
 Preference Share Components) are scheduled to be redeemed at their Redemption Price on the Scheduled
 Preference Shares Redemption Date, unless redeemed prior thereto.

 Certain pledged assets of the Issuer are the sole source of payments on the Securities. The Securities do
 not represent an interest in or obligations of, and are not insured or guaranteed by, the Holders of the
 Preference Shares, the Portfolio Manager, the Trustee, any paying agent, the Preference Shares Paying
 Agent, the Placement Agents, any Hedge Counterparty or any of their respective Affiliates.

 Application will be made to list the Securities (other than the Preference Shares) on the Irish Stock
 Exchange. However, there can be no assurance that the Irish Stock Exchange will in fact accept the
 listing of the such Securities or, if accepted, that such listing will be maintained.

 Except as otherwise specified herein or as the context may otherwise require or dictate or unless the
 Composite Securities are explicitly addressed in the same context, (A) all references in this Offering
 Memorandum to the “Class C Notes,” the “Class D-2 Notes” and the “Preference Shares” include the
 “Class C Component,” the “Class D-2 Component” and the “Preference Share Components,”
 respectively, of the Composite Securities, (B) all references in this Offering Memorandum to the rights of
 the Holders of the Class C Notes, the Holders of the Class D-2 Notes and Holders of the Preference
 Shares (including with respect to any payments, distributions, redemptions, votes or consents to be given
 by such Holders) include the rights of the Holders of the Composite Securities to the extent of the Class C
 Component, the Class D-2 Component and the Preference Share Components, respectively, of the
 Composite Securities.

 The initial principal amount of the Class C Notes and the Class D-2 Notes and the Face Amount of the
 Preference Shares to which the components of the Composite Securities relate, are included in (and is not



                                                      ii
                                                                                             006397
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        235 06/09/21 Page 50 of 280 PageID 9215
Case 3:21-cv-00538-N Document 26-25 Filed


 in addition to) the initial principal amount of the Class C Notes and the Class D-2 Notes and the Face
 Amount of the Preference Shares described herein.

 It is a condition of the issuance of the Securities that (i) the Class A Notes be rated at least “Aaa” by
 Moody’s Investors Service, Inc. (“Moody’s”) and at least “AAA” by Standard & Poor’s Ratings Services,
 a division of The McGraw-Hill Companies, Inc. (“S&P” and, together with Moody’s, the “Rating
 Agencies”), (ii) the Class B Notes be rated at least “Aa2” by Moody’s and at least “AA” by S&P, (iii) the
 Class C Notes be rated at least “A2” by Moody’s and at least “A” by S&P, (iv) the Class D Notes be rated
 at least “Baa2” by Moody’s and at least “BBB” by S&P, (v) the Class 1 Composite Securities be rated at
 least “Baa3” by Moody’s and (vi) the Class 2 Composite Securities be rated at least “A2” by Moody’s.
 The Class 1 Composite Securities are rated only as to the ultimate payment of their Class 1 Composite
 Security Rated Balance and Class 2 Composite Securities are rated as to the ultimate payment of their
 Class 2 Composite Security Rated Balance and Class 2 Composite Security Rated Coupon. Each of the
 above ratings assume that no Maturity Extension occurs after the Closing Date. A credit rating is not a
 recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time
 by the assigning Rating Agency. The Preference Shares will not be rated by any credit rating agency.

 No person has been authorized to make or provide any representation or information regarding the
 Co-Issuers or the Securities other than as contained in this Offering Memorandum. Any such
 representation or information should not be relied upon as having been authorized by the Co-Issuers or
 the Placement Agents. The delivery of this Offering Memorandum at any time does not imply that the
 information contained in it is correct as of any time subsequent to the date of this Offering Memorandum.
 The Co-Issuers disclaim any obligation to update such information and do not intend to do so. Unless
 otherwise indicated, all information in this Offering Memorandum is given as of the date of this Offering
 Memorandum.

 This Offering Memorandum has been prepared by the Co-Issuers solely for use in connection with the
 listing of the Securities (other than the Preference Shares) and the offering of the Securities as described
 herein. Unless as otherwise provided herein, the Co-Issuers have taken reasonable care to ensure that
 facts stated in this Offering Memorandum are true and accurate in all material respects and that there have
 not been omitted material facts the omission of which would make misleading in any material respect any
 statements of fact or opinion herein. The Co-Issuers accept responsibility accordingly.

 The information appearing in the section entitled “The Portfolio Manager” has been prepared by the
 Portfolio Manager and has not been independently verified by the Placement Agents or the Co-Issuers.
 The Placement Agents and the Co-Issuers do not assume any responsibility for the accuracy,
 completeness, or applicability of such information, except that the Co-Issuers assume responsibility for
 accurately reproducing such information in this Offering Memorandum.

 None of the Placement Agents or (except with respect to the section entitled “The Portfolio Manager”)
 the Portfolio Manager makes any representation or warranty, express or implied, as to the accuracy or
 completeness of the information in this Offering Memorandum. Each person receiving this Offering
 Memorandum acknowledges that such person has not relied on the Placement Agents or (except with
 respect to the section entitled “The Portfolio Manager”) the Portfolio Manager or any person affiliated
 therewith, in connection with its investigation of the accuracy of such information or its investment
 decision. Each person contemplating making an investment in the Securities must make its own
 investigation and analysis of the creditworthiness of the Co-Issuers and its own determination of the
 suitability of any such investment, with particular reference to its own investment objectives and
 experience, and any other factors that may be relevant to it in connection with such investment.




                                                     iii
                                                                                             006398
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        235 06/09/21 Page 51 of 280 PageID 9216
Case 3:21-cv-00538-N Document 26-25 Filed


 THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION OR
 OTHER REGULATORY AUTHORITY, AND NONE OF THE FOREGOING AUTHORITIES HAS
 CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS OFFERING
 MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 This Offering Memorandum contains summaries of certain documents. The summaries do not purport to
 be complete and are qualified in their entirety by reference to such documents. Each person receiving this
 Offering Memorandum acknowledges that such person has been afforded an opportunity to request from
 the Issuer and to review, and has received, all additional information considered by such person to be
 necessary to verify the accuracy and completeness of the information herein. Requests and inquiries
 regarding this Offering Memorandum or such documents should be directed to the Issuer, in care of IXIS
 Securities North America Inc., 9 West 57th Street, 36th Floor, New York, New York, 10019, Attention:
 Structured Credit Products Group. Such requests may also be made to the Listing Agent at the address set
 forth on the final page of this Offering Memorandum.

 The Securities are a new issue of securities. There can be no assurance that a secondary market for any of
 the Securities will develop, or if a secondary market does develop, that it will provide the holders of such
 Securities with liquidity of investment or that it will continue. Accordingly, investors should be prepared
 to bear the risks of holding the Securities until final payment is made thereon.

 THE CONTENTS OF THIS OFFERING MEMORANDUM ARE NOT TO BE CONSTRUED AS
 ACCOUNTING, LEGAL, BUSINESS OR TAX ADVICE. EACH PROSPECTIVE INVESTOR
 SHOULD CONSULT ITS OWN ACCOUNTANT, ATTORNEY, BUSINESS ADVISOR AND TAX
 ADVISOR AS TO LEGAL, BUSINESS AND TAX ADVICE. NONE OF THE CO-ISSUERS, THE
 PLACEMENT AGENTS, THE PORTFOLIO MANAGER OR ANY OF THEIR RESPECTIVE
 AFFILIATES MAKES ANY REPRESENTATION TO ANY OFFEREE OF THE SECURITIES
 REGARDING THE LEGALITY OF AN INVESTMENT THEREIN BY SUCH OFFEREE UNDER
 APPLICABLE LEGAL INVESTMENT OR SIMILAR LAWS OR REGULATIONS OR THE PROPER
 CLASSIFICATION OF SUCH AN INVESTMENT THEREUNDER.

 This Offering Memorandum does not constitute an offer of, or an invitation by or on behalf of, the Co-
 Issuers (in respect of the Notes) or the Issuer (in respect of the Composite Securities and the Preference
 Shares) or the Placement Agents to subscribe to or purchase any of the Securities in any jurisdiction in
 which it is unlawful to make such an offer or invitation. The distribution of this Offering Memorandum
 and the offering of the Securities in certain jurisdictions may be restricted by law. Persons into whose
 possession this Offering Memorandum comes are required by the Co-Issuers and the Placement Agents to
 inform themselves about and to observe any such restrictions. For a description of certain further
 restrictions on offers and sales of Securities and distribution of this Offering Memorandum, see
 “Description of the Securities,” “Plan of Distribution” and “Transfer Restrictions.”

 Neither the Issuer nor the Co-Issuer has been registered under the Investment Company Act. Each
 purchaser of Notes represented by an interest in a Rule 144A Global Note will be deemed to represent and
 agree that the purchaser is acquiring such Notes in a principal amount of not less than U.S.$250,000, and
 integral multiples of U.S.$1,000 in excess thereof for such purchaser and each account for which such
 purchaser is purchasing such Notes and that the purchaser and each such account is a Qualified Purchaser.
 Each purchaser of Preference Shares or Composite Securities that is a U.S. Person will be required to
 represent and agree that (i) the purchaser is (a) acquiring such Preference Shares in a number of not less
 than 100 Preference Shares and in integral multiples of one Preference Share in excess thereof for such
 purchaser or (b) acquiring such Composite Securities in a principal amount of not less than U.S.
 $100,000, and integral multiples of U.S.$10,000 in excess thereof for such purchaser and (ii) each account


                                                     iv
                                                                                             006399
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        235 06/09/21 Page 52 of 280 PageID 9217
Case 3:21-cv-00538-N Document 26-25 Filed


 for which such purchaser is purchasing such Preference Shares or Composite Securities and the purchaser
 and each such account is (a) a Qualified Purchaser, (b) a Knowledgeable Employee or (c) an entity owned
 exclusively by Qualified Purchasers and/or Knowledgeable Employees. See “Transfer Restrictions.”

 No invitation to subscribe for the Securities may be made to the public in the Cayman Islands.

 Prospective purchasers are hereby notified that a seller of the Securities may be relying on an exemption
 from the registration requirements of Section 5 of the Securities Act provided by Section 4(2) of the
 Securities Act.

 In this Offering Memorandum references to “Dollars,” “$” and “U.S.$” are dollars or other equivalent
 units in such coin or currency of the United States of America as at the time shall be legal tender for all
 debts, public and private.

 NO ACTION WAS TAKEN OR IS BEING CONTEMPLATED BY THE CO-ISSUERS THAT
 WOULD PERMIT A PUBLIC OFFERING OF THE SECURITIES OR POSSESSION OR
 DISTRIBUTION OF THIS OFFERING MEMORANDUM OR ANY AMENDMENT THEREOF,
 OR SUPPLEMENT THERETO OR ANY OTHER OFFERING MATERIAL RELATING TO
 THE SECURITIES IN ANY JURISDICTION (OTHER THAN IRELAND) WHERE, OR IN ANY
 OTHER CIRCUMSTANCES IN WHICH, ACTION FOR THOSE PURPOSES IS REQUIRED.
 NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN OFFER TO SELL OR A
 SOLICITATION OF AN OFFER TO PURCHASE ANY SECURITIES IN ANY JURISDICTION
 WHERE IT IS UNLAWFUL TO DO SO ABSENT THE TAKING OF SUCH ACTION OR THE
 AVAILABILITY OF AN EXEMPTION THEREFROM.

                            NOTICE TO NEW HAMPSHIRE RESIDENTS

 NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR A
 LICENSE HAS BEEN FILED UNDER CHAPTER 421-B OF THE NEW HAMPSHIRE REVISED
 STATUTES WITH THE STATE OF NEW HAMPSHIRE NOR THE FACT THAT A SECURITY IS
 EFFECTIVELY REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW
 HAMPSHIRE CONSTITUTES A FINDING BY THE SECRETARY OF STATE OF NEW
 HAMPSHIRE THAT ANY DOCUMENT FILED UNDER RSA 421-B IS TRUE, COMPLETE AND
 NOT MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT THAT AN EXEMPTION OR
 EXCEPTION IS AVAILABLE FOR A SECURITY OR A TRANSACTION MEANS THAT THE
 SECRETARY OF STATE HAS PASSED IN ANY WAY UPON THE MERITS OR
 QUALIFICATIONS OF, OR RECOMMENDED OR GIVEN APPROVAL TO, ANY PERSON,
 SECURITY, OR TRANSACTION. IT IS UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO
 ANY PROSPECTIVE PURCHASER, CUSTOMER, OR CLIENT ANY REPRESENTATION
 INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH.

                                 NOTICE TO FLORIDA RESIDENTS

 THE SECURITIES ARE OFFERED PURSUANT TO A CLAIM OF EXEMPTION UNDER SECTION
 517.061 OF THE FLORIDA SECURITIES ACT AND HAVE NOT BEEN REGISTERED UNDER
 SAID ACT IN THE STATE OF FLORIDA. ALL FLORIDA RESIDENTS WHO ARE NOT
 INSTITUTIONAL INVESTORS DESCRIBED IN SECTION 517.061(7) OF THE FLORIDA
 SECURITIES ACT HAVE THE RIGHT TO VOID THEIR PURCHASE OF THE SECURITIES,
 WITHOUT PENALTY, WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF
 CONSIDERATION.




                                                     v
                                                                                            006400
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        235 06/09/21 Page 53 of 280 PageID 9218
Case 3:21-cv-00538-N Document 26-25 Filed


                         NOTICE TO GEORGIA RESIDENTS

 THE SECURITIES WILL BE ISSUED OR SOLD IN RELIANCE ON PARAGRAPH (13) OF CODE
 SECTION 10-5-9 OF THE GEORGIA SECURITIES ACT OF 1973, AND MAY NOT BE SOLD OR
 TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR
 PURSUANT TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT.

                       NOTICE TO RESIDENTS OF AUSTRALIA

 NEITHER THIS OFFERING MEMORANDUM NOR ANY OTHER PROSPECTUS OR
 DISCLOSURE DOCUMENT IN RELATION TO THE SECURITIES HAS BEEN LODGED WITH,
 OR REGISTERED BY, THE AUSTRALIAN SECURITIES AND INVESTMENTS COMMISSION
 (“ASIC”).

 (1)   NO OFFER OR INVITATION OF AN OFFER OF THE SECURITIES FOR ISSUE OR SALE
       HAS BEEN MADE OR WILL BE MADE IN AUSTRALIA (INCLUDING AN OFFER OR
       INVITATION WHICH IS RECEIVED BY A PERSON IN AUSTRALIA); AND

 (2)   NO DISTRIBUTION OR PUBLICATION OF THIS OFFERING MEMORANDUM OR ANY
       OTHER OFFERING MATERIAL OR ADVERTISEMENT RELATING TO THE SECURITIES
       IN AUSTRALIA HAS BEEN MADE OR WILL BE MADE, UNLESS (A) THE MINIMUM
       AGGREGATE CONSIDERATION PAYABLE BY EACH OFFEREE IS AT LEAST A$500,000
       (DISREGARDING MONEYS LENT BY THE OFFEROR OR ITS ASSOCIATES) OR THE
       OFFER OTHERWISE DOES NOT REQUIRE DISCLOSURE TO INVESTORS IN
       ACCORDANCE WITH PART 6D.2 OF THE CORPORATIONS ACT, AND (B) SUCH ACTION
       COMPLIES WITH ALL APPLICABLE LAWS AND REGULATIONS.

                        NOTICE TO RESIDENTS OF AUSTRIA

 THE SECURITIES MAY ONLY BE OFFERED IN THE REPUBLIC OF AUSTRIA IN COMPLIANCE
 WITH THE PROVISIONS OF THE AUSTRIAN CAPITAL MARKET ACT AND OTHER LAWS
 APPLICABLE IN THE REPUBLIC OF AUSTRIA GOVERNING THE OFFER, ISSUE AND SALE OF
 THE SECURITIES IN THE REPUBLIC OF AUSTRIA. THE SECURITIES ARE NOT REGISTERED
 OR OTHERWISE AUTHORISED FOR PUBLIC OFFER EITHER UNDER THE CAPITAL MARKET
 ACT, THE INVESTMENT FUND ACT OR ANY OTHER SECURITIES REGULATION IN
 AUSTRIA. THE RECIPIENTS OF THIS OFFERING MEMORANDUM AND OTHER SELLING
 MATERIAL IN RESPECT OF THE SECURITIES HAVE BEEN INDIVIDUALLY SELECTED AND
 ARE TARGETED EXCLUSIVELY ON THE BASIS OF A PRIVATE PLACEMENT. THE
 SECURITIES ARE EXCLUSIVELY OFFERED TO A LIMITED NUMBER OF INSTITUTIONAL
 INVESTORS AND ARE THEREFORE NOT SUBJECT TO THE PUBLIC OFFERING
 REQUIREMENTS OF THE AUSTRIAN CAPITAL MARKETS ACT (SECTION 3 PARA 1 ITEM 11).
 ACCORDINGLY, THE SECURITIES MAY NOT BE, AND ARE NOT BEING, OFFERED OR
 ADVERTISED PUBLICLY OR OFFERED IN A SIMILAR MANNER UNDER EITHER THE
 CAPITAL MARKET ACT, THE INVESTMENT FUND ACT OR ANY OTHER SECURITIES
 REGULATION IN AUSTRIA. THIS OFFER MAY NOT BE MADE TO ANY OTHER PERSONS
 THAN THE RECIPIENTS TO WHOM THIS DOCUMENT IS PERSONALLY ADDRESSED. ANY
 INVESTOR INTENDING TO OFFER AND RESELL THE SECURITIES IN AUSTRIA IS SOLELY
 RESPONSIBLE THAT ANY OFFER AND RESALE TAKES PLACE IN COMPLIANCE WITH THE
 APPLICABLE PROVISIONS OF THE AUSTRIAN CAPITAL MARKET ACT, THE INVESTMENT
 FUND ACT OR ANY OTHER APPLICABLE SECURITIES REGULATION.



                                        vi
                                                                     006401
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        235 06/09/21 Page 54 of 280 PageID 9219
Case 3:21-cv-00538-N Document 26-25 Filed


                        NOTICE TO RESIDENTS OF BELGIUM

 THIS OFFERING MEMORANDUM AND THE PROPOSED OFFERING OF THE SECURITIES
 HAVE NOT BEEN AND WILL NOT BE SUBMITTED TO, AND HAVE NOT BEEN APPROVED OR
 DISAPPROVED BY, THE BELGIAN BANKING, FINANCE AND INSURANCE COMMISSION
 (COMMISSIE VOOR HET BANK-, FINANCIE- EN ASSURANTIEWEZEN / COMMISSION BANCAIRE,
 FINANCIÈRE ET DES ASSURANCES). THE OFFERING OF THE SECURITIES TO THE PUBLIC IN
 BELGIUM WITHIN THE MEANING OF THE BELGIAN ACT OF APRIL 22, 2003 RELATING TO
 THE PUBLIC OFFERINGS OF SECURITIES, AND THE BELGIAN ROYAL DECREE OF JULY 7,
 1999 ON THE PUBLIC NATURE OF FINANCIAL TRANSACTIONS AND THE REGULATIONS
 ENACTED THEREUNDER, HAS NOT BEEN AUTHORISED. THE OFFERING MAY THEREFORE
 NOT BE ADVERTISED IN BELGIUM, AND THE SECURITIES MAY NOT BE OFFERED, SOLD,
 TRANSFERRED OR DELIVERED TO, OR SUBSCRIBED TO BY, AND THIS OFFERING
 MEMORANDUM OR ANY OTHER INFORMATION IN CONNECTION WITH THE FOREGOING
 MAY NOT BE DISTRIBUTED, DIRECTLY OR INDIRECTLY, TO, ANY INDIVIDUAL OR LEGAL
 ENTITY IN BELGIUM, OTHER THAN IN CIRCUMSTANCES WHICH DO NOT CONSTITUTE AN
 OFFER OF THE SECURITIES TO THE PUBLIC IN BELGIUM IN ACCORDANCE WITH THE
 AFOREMENTIONED RULES AND REGULATIONS.

   NOTICES TO RESIDENTS IN THE PROVINCES OF QUEBEC, ONTARIO AND BRITISH
                            COLUMBIA IN CANADA

 THIS OFFERING MEMORANDUM IS NOT, AND UNDER NO CIRCUMSTANCES IS TO BE
 CONSTRUED AS, AN ADVERTISEMENT OR PUBLIC OFFERING OF THE SECURITIES
 DESCRIBED HEREIN. NO SECURITIES COMMISSION OR SIMILAR AUTHORITY IN CANADA
 HAS IN ANY WAY PASSED JUDGMENT ON THE MERITS OF THE SECURITIES DESCRIBED
 HEREIN AND ANY REPRESENTATION TO THE CONTRARY IS AN OFFENCE.

 NO INVITATION MAY BE MADE TO THE PUBLIC IN THE PROVINCES OF QUEBEC, ONTARIO
 AND BRITISH COLUMBIA IN CANADA TO SUBSCRIBE FOR THE SECURITIES. NO
 PRELIMINARY OR FINAL PROSPECTUS IS BEING FILED WITH THE SECURITIES
 COMMISSIONS OF THE SAID PROVINCES IN CANADA WITH RESPECT TO THE OFFERING
 OF THE SECURITIES, WHICH IS BEING MADE SOLELY PURSUANT TO EXEMPTIONS FROM
 PROSPECTUS REQUIREMENTS UNDER SECURITIES LEGISLATION OF THE SAID
 PROVINCES IN CANADA. THE ISSUER DOES NOT INTEND TO BECOME A ‘REPORTING
 ISSUER’ PURSUANT TO APPLICABLE CANADIAN SECURITIES LEGISLATION AND
 ACCORDINGLY IT IS NOT INTENDED THAT THE SECURITIES WILL EVER BECOME FREELY
 TRADABLE IN THE PROVINCES OF QUEBEC, ONTARIO AND BRITISH COLUMBIA.
 INVESTORS OF SECURITIES WILL BE PERMITTED TO RESELL SUCH SECURITIES ONLY
 PURSUANT TO AVAILABLE EXEMPTIONS FROM THE PROSPECTUS REQUIREMENTS OF
 THE SECURITIES LAW OF THE SAID PROVINCES IN CANADA.

           NOTICE TO RESIDENTS IN THE PROVINCE OF QUEBEC, CANADA

 THE OFFERING AND SALE OF THE SECURITIES MUST BE TO EITHER “SOPHISTICATED
 PURCHASERS” WITHIN THE MEANING OF SECTIONS 43, 44 AND 45 OF THE SECURITIES
 ACT (QUEBEC) OR PURCHASERS PURCHASING AS PRINCIPAL FOR THEIR OWN ACCOUNT
 THE SPECIFIED SECURITIES OF THE ISSUER HAVING A TOTAL COST OF SUBSCRIPTION OR
 PURCHASE IN EACH CASE OF AT LEAST CAD$150,000.




                                        vii
                                                                     006402
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
                                         235 06/09/21 Page 55 of 280 PageID 9220
 Case 3:21-cv-00538-N Document 26-25 Filed


           NOTICE TO RESIDENTS IN THE PROVINCE OF ONTARIO, CANADA

  THIS OFFERING OF SPECIFIED SECURITIES IS BEING MADE PURSUANT TO EXEMPTIONS
  FROM THE PROSPECTUS REQUIREMENTS OF THE SECURITIES LAWS OF THE PROVINCE
  OF ONTARIO. INVESTORS RESIDENT IN THE PROVINCE OF ONTARIO MUST BE PERSONS
  WHO ARE ACCREDITED INVESTORS UNDER ONTARIO SECURITIES COMMISSION RULE 45-
  501 EXEMPT DISTRIBUTIONS AND ARE PURCHASING AS PRINCIPAL.

  IF THIS OFFERING MEMORANDUM, TOGETHER WITH ANY AMENDMENT HERETO,
  CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
  MATERIAL FACT THAT IS REQUIRED TO BE STATED OR IS NECESSARY IN ORDER TO
  MAKE ANY STATEMENT HEREIN NOT FALSE OR MISLEADING IN THE LIGHT OF THE
  CIRCUMSTANCES IN WHICH IT WAS MADE (HEREIN CALLED A “MISREPRESENTATION”)
  AND IT WAS A MISREPRESENTATION, ON THE DATE OF INVESTMENT, AN INVESTOR TO
  WHOM THIS OFFERING MEMORANDUM WAS DELIVERED AND WHO PURCHASES THE
  SECURITIES OFFERED HEREUNDER SHALL HAVE, SUBJECT AS HEREINAFTER IN THIS
  PARAGRAPH PROVIDED, A RIGHT OF ACTION FOR DAMAGES OR ALTERNATIVELY,
  WHILE STILL THE OWNER OF THE SECURITIES, FOR RESCISSION, AGAINST THE ISSUER
  PROVIDED THAT:

             (A)   THE RIGHT OF ACTION FOR RESCISSION WILL BE EXERCISABLE
        ONLY IF THE INVESTOR GIVES NOTICE TO THE ISSUER NOT LATER THAN 180
        DAYS AFTER THE DATE OF INVESTMENT;
              (B)  THE RIGHT OF ACTION FOR DAMAGES WILL BE EXERCISABLE BY
        AN INVESTOR NO LATER THAN THE EARLIER OF 180 DAYS FROM THE DATE THAT
        THE INVESTOR FIRST HAD KNOWLEDGE OF THE FACTS GIVING RISE TO THE
        CAUSE OF ACTION, OR THREE YEARS FROM THE DATE OF INVESTMENT;
             (C)   THE ISSUER WILL NOT BE HELD LIABLE UNDER THIS PARAGRAPH IF
        THE INVESTOR PURCHASED THE SECURITIES WITH KNOWLEDGE OF THE
        MISREPRESENTATION;
              (D)   IN AN ACTION FOR DAMAGES, THE ISSUER WILL NOT BE LIABLE
        FOR ALL OR ANY PORTION OF SUCH DAMAGES THAT IT PROVES DO NOT
        REPRESENT THE DEPRECIATION IN VALUE OF THE SECURITIES OFFERED HEREBY
        AS A RESULT OF THE MISREPRESENTATION RELIED UPON;
              (E)  IN NO CASE WILL THE AMOUNT RECOVERABLE UNDER THIS
        PARAGRAPH EXCEED THE PRICE AT WHICH THE SECURITIES WERE SOLD TO AN
        INVESTOR; AND
             (F)    THE RIGHTS DESCRIBED ABOVE ARE IN ADDITION TO AND
        WITHOUT DEROGATION FROM ANY OTHER RIGHT OR REMEDY AVAILABLE AT
        LAW TO THE INVESTOR.
  THE FOREGOING SUMMARY IS SUBJECT TO THE EXPRESS PROVISIONS OF THE
  SECURITIES ACT (ONTARIO) AND THE REGULATIONS THEREUNDER AND REFERENCE IS
  MADE THERETO FOR THE COMPLETE TEXT OF SUCH PROVISIONS.

  THE ISSUER IS LOCATED OUTSIDE CANADA AND, ACCORDINGLY, IT MAY NOT BE
  POSSIBLE FOR INVESTORS TO EFFECT SERVICE OF PROCESS WITHIN CANADA UPON THE
  ISSUER. IN ADDITION, ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE ISSUER


                                        viii
                                                                     006403
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
                                         235 06/09/21 Page 56 of 280 PageID 9221
 Case 3:21-cv-00538-N Document 26-25 Filed


  WILL BE LOCATED OUTSIDE CANADA AND, AS A RESULT, IT MAY NOT BE POSSIBLE TO
  SATISFY A JUDGMENT OBTAINED AGAINST THE ISSUER IN ONTARIO. MOREOVER, IT
  MAY NOT BE POSSIBLE FOR INVESTORS TO ENFORCE A JUDGMENT OBTAINED IN
  CANADIAN COURTS AGAINST THE ISSUER IN THE JURISDICTION OF THE ISSUER.

      NOTICE TO RESIDENTS IN THE PROVINCE OF BRITISH COLUMBIA, CANADA

  THIS OFFERING OF SECURITIES IS BEING MADE PURSUANT TO EXEMPTIONS FROM THE
  PROSPECTUSES REQUIREMENTS OF THE SECURITIES LAWS OF THE PROVINCE OF
  BRITISH COLUMBIA. INVESTORS RESIDENT IN THE PROVINCE OF BRITISH COLUMBIA
  MUST BE PERSONS WHO ARE ACCREDITED INVESTORS UNDER MULTILATERAL
  INSTRUMENT 45-103 CAPITAL RAISING EXEMPTIONS AND ARE PURCHASING AS
  PRINCIPAL.

                    NOTICE TO RESIDENTS OF CAYMAN ISLANDS

  NO INVITATION MAY BE MADE TO THE PUBLIC IN THE CAYMAN ISLANDS TO SUBSCRIBE
  FOR THE SECURITIES UNLESS THE ISSUER IS LISTED ON THE CAYMAN ISLANDS STOCK
  EXCHANGE.

                        NOTICE TO RESIDENTS OF DENMARK

  THIS OFFERING MEMORANDUM HAS NOT BEEN FILED WITH OR APPROVED BY THE
  DANISH SUPERVISORY AUTHORITY OR ANY OTHER REGULATORY AUTHORITY IN THE
  KINGDOM OF DENMARK.

  THE SECURITIES HAVE NOT BEEN OFFERED OR SOLD AND MAY NOT BE OFFERED, SOLD
  OR DELIVERED DIRECTLY OR INDIRECTLY IN DENMARK, UNLESS IN COMPLIANCE WITH
  CHAPTER 12 OF THE DANISH ACT ON TRADING IN SECURITIES AND THE DANISH
  EXECUTIVE ORDER NO. 166 OF 13TH MARCH 2003 ON THE FIRST PUBLIC OFFER OF
  CERTAIN SECURITIES ISSUED PURSUANT TO SUCH CHAPTER 12, AS AMENDED FROM
  TIME TO TIME.

                        NOTICE TO RESIDENTS OF FINLAND

  THIS DOCUMENT IS BEING DISTRIBUTED TO A LIMITED NUMBER OF PRE–SELECTED
  INVESTORS IN CIRCUMSTANCES WHERE THE OFFER OF SECURITIES IN CONNECTION
  WITH THIS DOCUMENT DOES NOT CONSTITUTE A PUBLIC OFFER AS DEFINED IN THE
  SECURITIES MARKET ACT OF THE REPUBLIC OF FINLAND. THE SECURITIES MAY NOT BE
  OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, TO ANY RESIDENT OF THE REPUBLIC OF
  FINLAND OR IN THE REPUBLIC OF FINLAND, EXCEPT PURSUANT TO APPLICABLE
  FINNISH LAWS AND REGULATIONS. SPECIFICALLY, THE SECURITIES MAY NOT BE
  OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, TO THE PUBLIC IN THE REPUBLIC OF
  FINLAND.

                         NOTICE TO RESIDENTS OF FRANCE

  THIS OFFERING MEMORANDUM IS FURNISHED TO YOU SOLELY FOR YOUR
  INFORMATION AND MAY NOT BE REPRODUCED AND REDISTRIBUTED TO ANY OTHER
  PERSON. IT IS STRICTLY CONFIDENTIAL AND IS SOLELY DESTINED FOR PERSONS OR
  INSTITUTIONS TO WHICH IT WAS INITIALLY SUPPLIED. THIS OFFERING MEMORANDUM



                                        ix
                                                                     006404
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
                                         235 06/09/21 Page 57 of 280 PageID 9222
 Case 3:21-cv-00538-N Document 26-25 Filed


  DOES NOT CONSTITUTE AN OFFER OR AN INVITATION TO SUBSCRIBE FOR OR TO
  PURCHASE ANY SECURITIES AND NEITHER THIS OFFERING MEMORANDUM NOR
  ANYTHING CONTAINED HEREIN SHALL FORM THE BASIS OF ANY CONTRACT OR
  COMMITMENT WHATSOEVER.

  THIS OFFERING MEMORANDUM MAY NOT BE DISTRIBUTED TO THE PUBLIC IN FRANCE
  OR USED IN CONNECTION WITH ANY OFFER FOR SUBSCRIPTION OR SALE OF SECURITIES
  IN FRANCE OTHER THAN IN ACCORDANCE WITH ARTICLE L-411-2 OF THE CODE
  MONETAIRE ET FINANCIER AND DECRET NO. 98-880 DATED 1ST OCTOBER 1998 (THE
  “DECREE”). THIS INFORMATION MEMORANDUM HAS NOT BEEN SUBMITTED TO THE
  AUTORITE DES MARCHES FINANCIERES FOR APPROVAL.

  EACH OF THE PLACEMENT AGENTS HAS REPRESENTED AND AGREED THAT IT HAS NOT
  OFFERED OR SOLD AND WILL NOT OFFER OR SELL, DIRECTLY OR INDIRECTLY, ANY
  SECURITIES TO THE PUBLIC IN FRANCE, AND THAT SUCH OFFERS AND SALES WILL BE
  MADE IN FRANCE ONLY TO QUALIFIED INVESTORS, AS DEFINED IN AND IN
  ACCORDANCE WITH ARTICLES L.411-1 AND L.411-2 OF THE FRENCH CODE MONETAIRE ET
  FINANCIER AND THE DECREE.

  THE COMPOSITE SECURITIES AND THE PREFERENCE SHARES MAY NOT BE OFFERED,
  MARKETED, DISTRIBUTED SOLD OR RESOLD IN THE REPUBLIC OF FRANCE.

                        NOTICE TO RESIDENTS OF GERMANY

  THE SECURITIES MAY ONLY BE ACQUIRED IN GERMANY IN ACCORDANCE WITH THE
  GERMAN SECURITIES SALES PROSPECTUS ACT(WERTPAPIERVERKAUFSPROSPEKTGESETZ)
  AND WITH THE GERMAN INVESTMENT ACT (INVESTMENTGESETZ).

  NO PROSPECTUS HAS BEEN FILED WITH THE GERMAN FEDERAL SECURITIES TRADING
  SUPERVISORY AUTHORITY OR PUBLISHED IN GERMANY.        CONSEQUENTLY, THE
  SECURITIES ARE ONLY OFFERED ON A PRIVATE PLACEMENT BASIS TO INVESTORS WHO
  BUY AND SELL SECURITIES AS THEIR PROFESSION OR COMMERCE FOR THEIR OWN
  ACCOUNT.

                         NOTICE TO RESIDENTS OF GREECE

  ALL INFORMATION REGARDING THE OFFERING DESCRIBED HEREIN, INCLUDING THIS
  OFFERING MEMORANDUM, IS CONFIDENTIAL AND NOT FOR PUBLIC USE. THE NOTES
  REFERRED TO IN THIS OFFERING MEMORANDUM HAVE NOT AND WILL NOT BE LISTED
  ON THE ATHENS EXCHANGE OR APPROVED BY THE HELLENIC CAPITAL MARKET
  COMMISSION FOR DISTRIBUTION AND MARKETING TO THE PUBLIC IN GREECE. THE
  INFORMATION CONTAINED HEREIN DOES NOT AND SHALL NOT BE DEEMED TO
  CONSTITUTE AN INVITATION TO THE PUBLIC IN GREECE. THE NOTES REFERRED TO
  HEREIN MAY NOT BE DISTRIBUTED, OFFERED OR IN ANY WAY SOLD IN GREECE EXCEPT
  AS PERMITTED BY GREEK LAW. AS REGARDS GREEK PARTICIPANTS, THIS OFFERING
  MEMORANDUM AND ALL RELATED MATERIAL ARE DIRECTED, IN ACCORDANCE WITH
  ARTICLE 4 OF PD 52/1992 SOLELY AT PERSONS IN THE CONTEXT OF THEIR
  PROFESSIONAL ACTIVITIES (INSTITUTIONAL INVESTORS, INDICATIVELY THOSE
  REFERRING TO IN DECISION 9/201/10.10.00 OF THE GREEK CAPITAL MARKET
  COMMISSION, I.E. MUTUAL FUNDS, PORTFOLIO INVESTMENT COMPANIES, COMPANIES




                                         x
                                                                     006405
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
                                         235 06/09/21 Page 58 of 280 PageID 9223
 Case 3:21-cv-00538-N Document 26-25 Filed


  FOR THE PROVISION OF INVESTMENT SERVICES, CREDIT INSTITUTIONS, INSURANCE
  COMPANIES AND SOCIAL SECURITY FUNDS).

                       NOTICE TO RESIDENTS OF HONG KONG

  THE SECURITIES HAVE NOT BEEN OFFERED OR SOLD, AND WILL NOT BE OFFERED OR
  SOLD IN HONG KONG, BY MEANS OF ANY DOCUMENT, OTHER THAN TO PERSONS
  WHOSE ORDINARY BUSINESS IS TO BUY OR SELL SHARES OR DEBENTURES, WHETHER
  AS PRINCIPAL OR AGENT, OR IN CIRCUMSTANCES WHICH DO NOT CONSTITUTE AN
  OFFER TO THE PUBLIC WITHIN THE MEANING OF THE COMPANIES ORDINANCE (CAP. 32)
  OF HONG KONG. NO ADVERTISEMENT, INVITATION OR DOCUMENT RELATING TO THE
  SECURITIES, WHETHER IN HONG KONG OR ELSEWHERE, HAS BEEN OR WILL BE ISSUED,
  WHICH IS DIRECTED AT, OR THE CONTENTS OF WHICH ARE LIKELY TO BE ACCESSED OR
  READ BY, THE PUBLIC IN HONG KONG (EXCEPT IF PERMITTED TO DO SO UNDER THE
  SECURITIES LAWS OF HONG KONG) OTHER THAN WITH RESPECT TO SECURITIES WHICH
  ARE OR ARE INTENDED TO BE DISPOSED OF ONLY TO PERSONS OUTSIDE HONG KONG
  OR ONLY TO “PROFESSIONAL INVESTORS” WITHIN THE MEANING OF THE SECURITIES
  AND FUTURES ORDINANCE (CAP. 571) OF HONG KONG AND ANY RULES MADE
  THEREUNDER.

                        NOTICE TO RESIDENTS OF HUNGARY

  THE SECURITIES MAY ONLY BE OFFERED FOR SUBSCRIPTION IN HUNGARY PURSUANT
  TO THE PROVISIONS OF ACT CXX OF 2001 ON THE CAPITAL MARKETS. THE SECURITIES
  MAY ONLY BE RE-SOLD TO PERSONS IN HUNGARY WHO HAVE AN EXISTING DIRECT
  PERSONAL OR COMMERCIAL RELATIONSHIP WITH THE SELLER OF THE SECURITIES.

                        NOTICE TO RESIDENTS OF IRELAND

  THE SECURITIES MAY NOT BE OFFERED OR SOLD AND WILL NOT BE OFFERED OR SOLD
  IN IRELAND EXCEPT IN CIRCUMSTANCES WHERE SUCH OFFER CONSTITUTES AN OFFER
  OF A TYPE DESCRIBED IN ARTICLE 2 OF COUNCIL DIRECTIVE NO.89/298/EEC;

  THE SECURITIES MAY NOT AND WILL NOT BE THE SUBJECT OF AN OFFER IN IRELAND
  WHICH MIGHT CONSTITUTE A BREACH OF SECTION 9(1), 23(1), 23(6) OR 23(7) OF THE
  INVESTMENT INTERMEDIARIES ACT 1995;

  EXCEPT IN CIRCUMSTANCES WHICH DO NOT CONSTITUTE AN OFFER TO THE PUBLIC
  WITHIN THE MEANING OF THE COMPANIES ACT 1963 (AS AMENDED) OF IRELAND (THE
  “1963 ACT”), THE SECURITIES MAY NOT BE OFFERED OR SOLD AND WILL NOT BE
  OFFERED OR SOLD IN IRELAND OR ELSEWHERE BY MEANS OF ANY DOCUMENT PRIOR
  TO APPLICATION FOR LISTING OF THE SECURITIES BEING MADE AND THE IRISH STOCK
  EXCHANGE HAVING APPROVED THE RELEVANT LISTING PARTICULARS IN
  ACCORDANCE WITH THE EUROPEAN COMMUNITIES (STOCK EXCHANGE) REGULATIONS
  1984 (AS AMENDED) OF IRELAND (THE “1984 REGULATIONS”) AND THEREAFTER BY
  MEANS OF ANY DOCUMENT OTHER THAN (I) THE RELEVANT LISTING PARTICULARS
  AND/OR (II) A FORM OF APPLICATION ISSUED IN CONNECTION WITH THE SECURITIES
  WHICH INDICATES WHERE RELEVANT LISTING PARTICULARS CAN BE OBTAINED OR
  INSPECTED AND WHICH IS ISSUED WITH THE RELEVANT LISTING PARTICULARS;




                                        xi
                                                                     006406
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
                                         235 06/09/21 Page 59 of 280 PageID 9224
 Case 3:21-cv-00538-N Document 26-25 Filed


  THE SECURITIES WILL BE THE SUBJECT OF AN OFFER THAT WILL COMPLY WITH ALL
  APPLICABLE PROVISIONS OF THE 1963 ACT AND THE REGULATIONS IN IRELAND.

                         NOTICE TO RESIDENTS OF ISRAEL

  THIS OFFERING MEMORANDUM WILL BE DISTRIBUTED AND SECURITIES OFFERED
  HEREUNDER MAY BE SOLD TO ISRAELI RESIDENTS ONLY IN A MANNER THAT WILL NOT
  CONSTITUTE AN “OFFER TO THE PUBLIC,” IN ACCORDANCE WITH SECTIONS 15 AND 15A
  OF THE SECURITIES LAWS 1968. SPECIFICALLY, THIS OFFERING MEMORANDUM MAY
  ONLY BE SOLD TO INVESTORS OF THE TYPES LISTED IN THE FIRST ADDENDUM OF THE
  SECURITIES LAW 1968, AND IN ADDITION TO NOT MORE THAN 35 OTHER INVESTORS
  RESIDENT IN ISRAEL DURING ANY GIVEN 12 MONTH PERIOD.

                          NOTICE TO RESIDENTS OF ITALY

  THE OFFERING OF THE SECURITIES HAS NOT BEEN NOTIFIED TO, NOR AUTHORIZED BY,
  ANY COMPETENT ITALIAN AUTHORITY. THE SECURITIES MAY NOT, AND WILL NOT, BE
  OFFERED AND ANY COPIES OF THE OFFERING MEMORANDUM OR ANY OTHER
  DOCUMENT RELATING TO THE SECURITIES MAY NOT, AND WILL NOT, BE DISTRIBUTED,
  IN THE CONTEXT OF AN OFFER, IN THE REPUBLIC OF ITALY.

                          NOTICE TO RESIDENTS OF JAPAN

  THE SECURITIES HAVE NOT BEEN, AND WILL NOT BE, REGISTERED UNDER THE
  SECURITIES AND EXCHANGE LAW OF JAPAN (THE “SECURITIES AND EXCHANGE
  LAW”). NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED,
  SOLD, RESOLD OR OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, IN JAPAN OR
  TO OR FOR THE ACCOUNT OF ANY RESIDENT OF JAPAN (WHICH TERM AS USED HEREIN
  MEANS ANY PERSON RESIDENT IN JAPAN, INCLUDING ANY CORPORATION OR OTHER
  ENTITY ORGANIZED UNDER THE LAWS OF JAPAN), OR TO OTHERS FOR RE-OFFERING OR
  SALE, DIRECTLY OR INDIRECTLY, IN JAPAN OR TO A RESIDENT OF JAPAN EXCEPT
  PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF, AND
  OTHERWISE IN COMPLIANCE WITH, THE SECURITIES AND EXCHANGE LAW AND ANY
  OTHER APPLICABLE LAW, REGULATIONS AND MINISTERIAL GUIDELINES OF JAPAN.

                         NOTICE TO RESIDENTS OF JERSEY

  NO PERSON MAY CIRCULATE IN THE ISLAND OF JERSEY THIS OFFERING MEMORANDUM
  OR ANY OTHER OFFER FOR SALE OF ANY OF THE SECURITIES UNLESS SUCH OFFER DOES
  NOT, FOR THE PURPOSES OF ARTICLE 6 OF THE CONTROL OF BORROWING (JERSEY)
  ORDER 1958, AS AMENDED, CONSTITUTE AN OFFER TO THE PUBLIC.

                         NOTICE TO RESIDENTS OF KOREA

  THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
  SECURITIES AND EXCHANGE LAW OR THE INDIRECT INVESTMENT ASSET MANAGEMENT
  BUSINESS ACT OF KOREA. THE SECURITIES MAY NOT BE AND WILL NOT BE DIRECTLY
  OR INDIRECTLY, SOLD, OFFERED OR DELIVERED IN KOREA OR TO, OR FOR THE
  ACCOUNT OR BENEFIT OF, ANY RESIDENT OF KOREA, OR TO OTHERS FOR RE–OFFERING
  OR RE–SALE DIRECTLY OR INDIRECTLY IN KOREA OR TO, OR FOR THE ACCOUNT OR
  BENEFIT OF, ANY RESIDENT OF KOREA, EXCEPT AS OTHERWISE PERMITTED UNDER THE



                                        xii
                                                                     006407
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
                                         235 06/09/21 Page 60 of 280 PageID 9225
 Case 3:21-cv-00538-N Document 26-25 Filed


  SECURITIES AND EXCHANGE LAW, THE FOREIGN EXCHANGE TRANSACTION LAW AND
  OTHER RELEVANT LAWS OF KOREA.

                     NOTICE TO RESIDENTS OF LIECHTENSTEIN

  THIS OFFERING MEMORANDUM IS BEING DISTRIBUTED TO A LIMITED NUMBER OF
  PROFESSIONAL INVESTORS IN LIECHTENSTEIN UNDER CIRCUMSTANCES WHERE THE
  OFFER OF THE SECURITIES IN CONNECTION WITH THIS OFFERING MEMORANDUM DOES
  NOT CONSTITUTE AND IS NOT INTENDED TO CONSTITUTE A PUBLIC OFFER AS DEFINED
  IN ART. 3 SEC. 1 OF THE LIECHTENSTEIN PROSPECTUS ACT.

  THE SECURITIES MAY NOT BE OFFERED OR SOLD DIRECTLY OR INDIRECTLY TO ANY
  RESIDENT OF THE PRINCIPALITY OF LIECHTENSTEIN WHO IS NOT A PROFESSIONAL
  INVESTOR IN THE SENSE OF ART. 4(d) OF THE LIECHTENSTEIN PROSPECTUS ACT.

                      NOTICE TO RESIDENTS OF LUXEMBOURG

  THE SECURITIES MAY NOT BE OFFERED TO THE PUBLIC IN LUXEMBOURG, UNLESS THE
  APPLICABLE LEGAL AND REGULATORY REQUIREMENTS, IN PARTICULAR THE RULES
  SET FORTH IN THE 28TH DECEMBER 1990 GRAND DUCAL REGULATION (ON THE
  REQUIREMENTS FOR THE DRAWING–UP, SCRUTINY AND DISTRIBUTION OF THE
  PROSPECTUS TO BE PUBLISHED WHERE TRANSFERABLE SECURITIES ARE OFFERED TO
  THE PUBLIC OR OF LISTING PARTICULARS TO BE PUBLISHED FOR THE ADMISSION OF
  TRANSFERABLE SECURITIES TO OFFICIAL STOCK EXCHANGE LISTING), AS AMENDED,
  HAVE BEEN COMPLIED WITH.

                      NOTICE TO RESIDENTS OF NEW ZEALAND

  THE SECURITIES MAY NOT BE OFFERED, SOLD OR DELIVERED, DIRECTLY OR
  INDIRECTLY NOR MAY ANY OFFERING MEMORANDUM, ANY PRICING SUPPLEMENT OR
  ADVERTISEMENT IN RELATION TO ANY OFFER OF SECURITIES BE DISTRIBUTED,
  DIRECTLY OR INDIRECTLY, (IN EITHER CASE) IN NEW ZEALAND, OTHER THAN: (A) TO
  PERSONS: (I) WHOSE PRINCIPAL BUSINESS IS THE INVESTMENT OF MONEY OR WHO, IN
  THE COURSE OF AND FOR THE PURPOSES OF THEIR BUSINESS, HABITUALLY INVEST
  MONEY; OR (II) WHO ARE EACH REQUIRED TO PAY A MINIMUM
  SUBSCRIPTION/PURCHASE PRICE OF AT LEAST NZ$500,000 FOR THE SECURITIES BEFORE
  THE ALLOTMENT OF THE SECURITIES; OR (III) WHO IN ALL THE CIRCUMSTANCES CAN
  PROPERLY BE REGARDED AS HAVING BEEN SELECTED OTHERWISE THAN AS MEMBERS
  OF THE PUBLIC; OR (B) IN OTHER CIRCUMSTANCES WHERE THERE IS NO
  CONTRAVENTION OF THE SECURITIES ACT 1978 OF NEW ZEALAND.

                   NOTICE TO RESIDENTS OF THE NETHERLANDS

  THE SECURITIES ARE NOT AND WILL NOT BE OFFERED IN THE NETHERLANDS OTHER
  THAN TO PERSONS WHO TRADE OR INVEST IN SECURITIES IN THE CONDUCT OF THEIR
  PROFESSION OR TRADE (WHICH INCLUDES BANKS, SECURITIES INTERMEDIARIES
  (INCLUDING DEALERS AND BROKERS), INSURANCE COMPANIES, PENSION FUNDS,
  OTHER INSTITUTIONAL INVESTORS AND COMMERCIAL ENTERPRISES WHICH AS AN
  ANCILLARY ACTIVITY REGULARLY INVEST IN SECURITIES).




                                        xiii
                                                                     006408
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
                                         235 06/09/21 Page 61 of 280 PageID 9226
 Case 3:21-cv-00538-N Document 26-25 Filed


                        NOTICE TO RESIDENTS OF NORWAY

  THE OFFERING OF THE SECURITIES WILL NOT BE A PUBLIC OFFER IN NORWAY AND THIS
  OFFERING MEMORANDUM IS INTENDED TO BE READ BY THE ADDRESSEES ONLY.

                       NOTICE TO RESIDENTS OF PORTUGAL

  THE SECURITIES HAVE NOT BEEN OFFERED, ADVERTISED, SOLD OR DELIVERED AND
  WILL NOT BE DIRECTLY OR INDIRECTLY OFFERED, ADVERTISED, SOLD, RE–SOLD, RE–
  OFFERED OR DELIVERED IN CIRCUMSTANCES WHICH COULD QUALIFY AS A PUBLIC
  OFFER PURSUANT TO THE CÓDIGO DOS VALORES MOBILIÁRIOS OR IN CIRCUMSTANCES
  WHICH COULD QUALIFY THE ISSUE OF THE SECURITIES AS AN ISSUE IN THE
  PORTUGUESE MARKET. THE SECURITIES WILL BE MADE AVAILABLE TO PORTUGUESE
  “INSTITUTIONAL INVESTORS” ONLY, WITHIN THE MEANING OF THE CÓDIGO DOS
  VALORES MOBILIÁRIOS AND WILL NOT BE DIRECTLY OR INDIRECTLY DISTRIBUTED TO
  THE PUBLIC OR TO UNDERTERMINED INVESTORS IN PORTUGAL OR ADVERTISED IN ANY
  PUBLIC MANNER IN PORTUGAL AND THIS OFFERING MEMORANDUM, ANY OTHER
  DOCUMENT, CIRCULAR, ADVERTISEMENT OR ANY OFFERING MATERIAL WILL NOT BE
  DIRECTLY OR INDIRECTLY DISTRIBUTED EXCEPT IN ACCORDANCE WITH ALL
  APPLICABLE LAWS AND REGULATIONS.

                       NOTICE TO RESIDENTS OF SINGAPORE

  THIS OFFERING MEMORANDUM HAS NOT BEEN AND WILL NOT BE REGISTERED AS A
  PROSPECTUS WITH THE MONETARY AUTHORITY OF SINGAPORE AND THE SECURITIES
  ARE OFFERED BY THE ISSUER PURSUANT TO EXEMPTIONS INVOKED UNDER SECTIONS
  274 AND 275 OF THE SECURITIES AND FUTURES ACT (CHAPTER 289) OF SINGAPORE (THE
  “SFA”). ACCORDINGLY, THE SECURITIES MAY NOT BE OFFERED OR SOLD OR MADE THE
  SUBJECT OF AN INVITATION FOR SUBSCRIPTION OR PURCHASE, NOR MAY THIS
  OFFERING MEMORANDUM OR ANY OTHER OFFERING DOCUMENT OR MATERIAL
  RELATING TO THE SECURITIES, BE CIRCULATED OR DISTRIBUTED DIRECTLY OR
  INDIRECTLY, TO ANY MEMBER OF THE PUBLIC IN SINGAPORE OTHER THAN (I) TO AN
  INSTITUTIONAL INVESTOR SPECIFIED IN SECTION 274 OF THE SFA, (II) TO A
  SOPHISTICATED INVESTOR, AND IN ACCORDANCE WITH THE CONDITIONS SPECIFIED IN
  SECTION 275 OF THE SFA OR (III) OR OTHERWISE PURSUANT TO, AND IN ACCORDANCE
  WITH THE CONDITIONS OF, ANY OTHER APPLICABLE PROVISION OF THE SFA.

                          NOTICE TO RESIDENTS OF SPAIN

  THE OFFERING OF THE SECURITIES IN SPAIN DOES NOT CONSTITUTE AN OFFERING OF
  SECURITIES TO THE PUBLIC UNDER ARTICLE 30 BIS OF THE SPANISH SECURITIES
  MARKET LAW (LEY 24/1988, DE 28 DE JULIO, DEL MERCADO DE VALORES), AS AMENDED
  AND RESTATED. THE SECURITIES HAVE NOT AND WILL NOT BE SOLD, OFFERED OR
  DISTRIBUTED IN SPAIN EXCEPT IN CIRCUMSTANCES WHICH DO NOT CONSTITUTE AN
  OFFER OF SECURITIES TO THE PUBLIC IN SPAIN WITHIN THE MEANING OF SPANISH
  SECURITIES LAWS AND REGULATIONS. THIS OFFERING MEMORANDUM HAS NOT BEEN
  REGISTERED WITH THE SPANISH SECURITIES MARKET COMMISSION (COMISIÓN
  NACIONAL DEL MERCADO DE VALORES) AND THEREFORE IT IS NOT INTENDED FOR THE
  OFFERING OR SALE OF THE SECURITIES TO THE PUBLIC IN SPAIN.




                                        xiv
                                                                     006409
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
                                         235 06/09/21 Page 62 of 280 PageID 9227
 Case 3:21-cv-00538-N Document 26-25 Filed


                         NOTICE TO RESIDENTS OF SWEDEN

  THIS OFFERING MEMORANDUM HAS NOT BEEN NOR WILL IT BE REGISTERED WITH OR
  APPROVED BY FINANSINSPEKTIONEN (THE SWEDISH FINANCIAL SUPERVISORY
  AUTHORITY). ACCORDINGLY, THIS OFFERING MEMORANDUM MAY NOT BE MADE
  AVAILABLE, NOR MAY THE SECURITIES OFFERED HEREUNDER BE MARKETED OR
  OFFERED FOR SALE IN SWEDEN, OTHER THAN IN CIRCUMSTANCES, WHICH ARE DEEMED
  NOT TO BE AN OFFER TO THE PUBLIC IN SWEDEN UNDER THE SWEDISH FINANCIAL
  INSTRUMENTS TRADING ACT (1991:980). THIS OFFERING MEMORANDUM IS FOR THE
  RECIPIENT ONLY AND MAY NOT BE FORWARDED TO ANY OTHER PERSON IN SWEDEN.

                      NOTICE TO RESIDENTS OF SWITZERLAND

  THIS OFFERING MEMORANDUM DOES NOT CONSTITUTE A PROSPECTUS WITHIN THE
  MEANING OF ARTICLE 652A OF THE SWISS CODE OF OBLIGATIONS AND ARTICLE 1156 ET
  SEQ OF THE SWISS CODE OF OBLIGATIONS. ACCORDINGLY, THE SECURITIES MAY NOT
  BE PUBLICLY OFFERED OR DISTRIBUTED IN OR FROM SWITZERLAND, AND NEITHER THE
  PRELIMINARY OFFERING MEMORANDUM, THE FINAL OFFERING MEMORANDUM NOR
  ANY OTHER OFFERING MATERIALS RELATING TO THE SECURITIES MAY BE PUBLICLY
  DISTRIBUTED IN CONNECTION WITH ANY SUCH OFFERING OR DISTRIBUTION.

                         NOTICE TO RESIDENTS OF TAIWAN

  THE OFFERING AND SALE OF THE SECURITIES HAVE NOT BEEN REGISTERED WITH, OR
  APPROVED BY THE ROC (TAIWAN) GOVERNMENT. THE SECURITIES MAY NOT BE
  PUBLICLY OFFERED, SOLD OR DELIVERED, DIRECTLY OR INDIRECTLY, IN TAIWAN OR
  TO ANY RESIDENT OF TAIWAN OR TO OTHERS FOR REOFFERING OR RESALE DIRECTLY
  OR INDIRECTLY IN TAIWAN OR TO ANY RESIDENT OF TAIWAN, EXCEPT AS OTHERWISE
  PERMITTED BY APPLICABLE LAWS AND REGULATIONS IN TAIWAN.

                  NOTICE TO RESIDENTS OF THE UNITED KINGDOM

  THE SECURITIES MAY NOT BE OFFERED OR SOLD AND, PRIOR TO THE EXPIRY OF A
  PERIOD OF SIX MONTHS FROM THE ISSUE DATE OF SUCH SECURITIES, WILL NOT BE
  OFFERED OR SOLD TO PERSONS IN THE UNITED KINGDOM EXCEPT TO PERSONS WHOSE
  ORDINARY ACTIVITIES INVOLVE THEM IN ACQUIRING, HOLDING, MANAGING OR
  DISPOSING OF INVESTMENTS (AS PRINCIPAL OR AGENT) FOR THE PURPOSES OF THEIR
  BUSINESSES OR OTHERWISE IN CIRCUMSTANCES WHICH HAVE NOT RESULTED AND
  WILL NOT RESULT IN AN OFFER TO THE PUBLIC IN THE UNITED KINGDOM WITHIN THE
  MEANING OF THE PUBLIC OFFERS OF SECURITIES REGULATIONS 1995 (AS AMENDED);

  EACH PLACEMENT AGENT HAS ONLY COMMUNICATED OR CAUSED TO BE
  COMMUNICATED AND WILL ONLY COMMUNICATE OR CAUSE TO BE COMMUNICATED
  ANY INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT ACTIVITY (WITHIN THE
  MEANING OF SECTION 21 OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (THE
  “FSMA”) RECEIVED BY IT IN CONNECTION WITH THE ISSUE OR SALE OF ANY SECURITIES
  IN CIRCUMSTANCES IN WHICH SECTION 21(1) OF THE FSMA DOES NOT APPLY TO THE
  ISSUER; AND

  EACH PLACEMENT AGENT HAS COMPLIED WITH AND WILL COMPLY WITH ALL
  APPLICABLE PROVISIONS OF THE FSMA WITH RESPECT TO ANYTHING DONE BY IT IN



                                        xv
                                                                     006410
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
                                         235 06/09/21 Page 63 of 280 PageID 9228
 Case 3:21-cv-00538-N Document 26-25 Filed


  RELATION TO SUCH SECURITIES IN, FROM OR OTHERWISE INVOLVING THE UNITED
  KINGDOM.

                                      AVAILABLE INFORMATION

  To permit compliance with Rule 144A in connection with the sale of the Securities, the Issuer (and, solely
  in the case of the Notes, the Co-Issuers) under the Indenture referred to under “Description of the
  Securities” and the Preference Share Documents will be required to furnish upon request of a holder of a
  Security to such holder and a prospective purchaser designated by such holder the information required to
  be delivered under Rule 144A(d)(4) under the Securities Act if at the time of the request the Co-Issuers
  are not reporting companies under Section 13 or Section 15(d) of the United States Securities Exchange
  Act of 1934, as amended (the “Exchange Act”), or exempt from reporting pursuant to Rule 12g3-2(b)
  under the Exchange Act. Such information may be obtained directly from the Issuer or through the
  paying agent in Ireland at the address set forth on the final page of this Offering Memorandum.

                   INFORMATION AS TO SALE WITHIN THE UNITED STATES

  This Offering Memorandum is highly confidential and has been prepared by the Issuer solely for use in
  connection with this offering. This Offering Memorandum is personal to each offeree to whom it has
  been delivered by the Co-Issuers, the Placement Agents or affiliates thereof and does not constitute an
  offer to any other person or to the public generally to subscribe for or otherwise acquire the Securities.
  Distribution of this Offering Memorandum to any persons other than the offeree and those persons, if any,
  retained to advise such offeree with respect thereto is unauthorized and any disclosure of any of its
  contents, without the prior written consent of the Issuer, is prohibited except as otherwise authorized
  under “Material Income Tax Considerations—Tax Shelter Reporting Requirements.” Each prospective
  purchaser in the United States, by accepting delivery of this Offering Memorandum, agrees to the
  foregoing and to make no copies of this Offering Memorandum or any documents related hereto and, if
  the offeree does not purchase Securities or the offering is terminated, to return this Offering
  Memorandum and all documents attached hereto to: IXIS Securities North America Inc., 9 West 57th
  Street, 36th Floor, New York, New York 10019, Attention: Structured Credit Products Group.




                                                     xvi
                                                                                            006411
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
                                         235 06/09/21 Page 64 of 280 PageID 9229
 Case 3:21-cv-00538-N Document 26-25 Filed

                                                               TABLE OF CONTENTS

  SUMMARY OF TERMS ............................................................................................................................. 1
  RISK FACTORS ........................................................................................................................................ 29
  DESCRIPTION OF THE SECURITIES .................................................................................................... 54
    Status and Security.................................................................................................................................. 54
    Interest Payments on the Notes and Payments of Dividends on the Preference
        Shares from Interest Proceeds ........................................................................................................... 55
    Principal Payments on the Notes and Distributions on the Preference Shares
        from Principal Proceeds .................................................................................................................... 57
    Legal Provisions Applicable to the Payments of Dividends from Interest
        Proceeds and Dividends or Other Distributions from Principal Proceeds ........................................ 58
    Distributions on the Composite Securities.............................................................................................. 58
    Extension of the Reinvestment Period, the Stated Maturity and the Scheduled
        Preference Shares Redemption Date ................................................................................................. 58
    Optional Redemption .............................................................................................................................. 60
    Special Redemption of Notes If the Portfolio Manager Does Not Identify
        Investments as Contemplated by the Indenture................................................................................. 64
    Mandatory Redemption of the Notes ...................................................................................................... 64
    Redemption of the Preference Shares in Connection with Mandatory
        Redemption of the Notes................................................................................................................... 65
    Priority of Payments................................................................................................................................ 65
    Form, Denomination, Registration and Transfer of the Notes................................................................ 70
    Form, Denomination, Registration and Transfer of the Composite Securities ....................................... 71
    Form, Denomination, Registration and Transfer of the Preference Shares............................................. 72
    Exchange of the Composite Securities for Underlying Components...................................................... 74
    The Indenture .......................................................................................................................................... 74
    Supplemental Indentures......................................................................................................................... 78
    Amendment Buy-Out.............................................................................................................................. 83
    Voting Rights of the Preference Shares .................................................................................................. 83
    Notices .................................................................................................................................................... 83
    Certain Covenants ................................................................................................................................... 84
    Certain Additional Issues Relating to Listing of Securities .................................................................... 84
    Cancellation ............................................................................................................................................ 84
    No Gross-Up ........................................................................................................................................... 84
    Petitions for Bankruptcy ......................................................................................................................... 84
    Standard of Conduct................................................................................................................................ 84
    Satisfaction and Discharge of Indenture ................................................................................................. 85
    Trustee..................................................................................................................................................... 85
    Governing Law ....................................................................................................................................... 85
    Method of Payments ............................................................................................................................... 85
    Preference Shares Paying Agency Agreement........................................................................................ 86
    The Issuer Charter................................................................................................................................... 87
  USE OF PROCEEDS ................................................................................................................................. 88
  SECURITY FOR THE NOTES.................................................................................................................. 88
    Purchase of Collateral Obligations.......................................................................................................... 89
    Eligibility Criteria ................................................................................................................................... 89
    The Collateral Quality Tests ................................................................................................................... 91
    The Coverage Tests................................................................................................................................. 93
    Ramp-Up................................................................................................................................................. 95




                                                                               xvii
                                                                                                                                            006412
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
                                         235 06/09/21 Page 65 of 280 PageID 9230
 Case 3:21-cv-00538-N Document 26-25 Filed

    Sale of Collateral Obligations; Reinvestment of Principal Proceeds and
        Reinvestment Criteria........................................................................................................................ 97
    Certain Determinations Relating to Collateral Obligations .................................................................. 100
    The Accounts ........................................................................................................................................ 100
    Hedge Agreements................................................................................................................................ 105
    Securities Lending................................................................................................................................. 107
  MATURITY AND PREPAYMENT CONSIDERATIONS..................................................................... 109
  THE PORTFOLIO MANAGER............................................................................................................... 110
    General .................................................................................................................................................. 110
    Professionals of the Portfolio Manager................................................................................................. 111
    Senior Management .............................................................................................................................. 111
    Traders .................................................................................................................................................. 112
    Senior Portfolio Managers .................................................................................................................... 112
  THE MANAGEMENT AGREEMENT ................................................................................................... 114
  THE CO-ISSUERS................................................................................................................................... 118
    General .................................................................................................................................................. 118
    Capitalization ........................................................................................................................................ 119
    Business ................................................................................................................................................ 120
    Administration ...................................................................................................................................... 121
    Directors................................................................................................................................................ 121
  THE LOAN MARKET............................................................................................................................. 121
  THE HIGH YIELD DEBT SECURITIES MARKET .............................................................................. 122
  MATERIAL INCOME TAX CONSIDERATIONS ................................................................................ 123
    General .................................................................................................................................................. 123
    U.S. Federal Income Taxation of the Issuer.......................................................................................... 123
    U.S. Federal Income Taxation of U.S. Holders of Notes...................................................................... 125
    U.S. Federal Income Taxation of U.S. Holders of Preference Shares .................................................. 127
    Tax Treatment of Tax-Exempt U.S. Holders of Securities ................................................................... 131
    U.S. Federal Income Taxation of U.S. Holders of Composite Securities ............................................. 131
    U.S. Federal Income Taxation of Non-U.S. Holders ............................................................................ 132
    Information Reporting and Backup Withholding ................................................................................. 132
    Transfer Reporting Requirements ......................................................................................................... 132
    Tax Shelter Reporting Requirements .................................................................................................... 132
    Cayman Islands Tax Considerations..................................................................................................... 133
  CONSIDERATIONS FOR BENEFIT PLANS ........................................................................................ 134
    Notes ..................................................................................................................................................... 135
    Preference Shares.................................................................................................................................. 136
    Independent Review and Consultation with Counsel ........................................................................... 138
  PLAN OF DISTRIBUTION ..................................................................................................................... 138
  SETTLEMENT AND CLEARING .......................................................................................................... 139
    Book Entry Registration of the Global Securities................................................................................. 139
    Global Security Settlement Procedures................................................................................................. 140
  TRANSFER RESTRICTIONS ................................................................................................................. 141
    Transfer Restrictions Applicable to Rule 144A Global Notes.............................................................. 142
    Transfer Restrictions Applicable to Regulation S Global Notes........................................................... 148
    Transfer Restrictions Applicable to Composite Securities ................................................................... 148
    Transfer Restrictions Applicable to Preference Shares......................................................................... 156
  LISTING AND GENERAL INFORMATION......................................................................................... 163



                                                                              xviii
                                                                                                                                            006413
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
                                         235 06/09/21 Page 66 of 280 PageID 9231
 Case 3:21-cv-00538-N Document 26-25 Filed

  IDENTIFYING NUMBERS..................................................................................................................... 165
  LEGAL MATTERS.................................................................................................................................. 165
  GLOSSARY OF DEFINED TERMS ....................................................................................................... 166
  INDEX OF DEFINED TERMS................................................................................................................ 209




                                                                         xix
                                                                                                                                006414
                                   Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21                            Entered 01/22/21 21:50:07                Page 22 of
                                                                            235


                                                                                  SUMMARY OF TERMS
           The following summary of terms does not purport to be complete and is qualified in its entirety by, and should be read in conjunction with, the more
   detailed information appearing elsewhere in this Offering Memorandum and the documents referred to in this Offering Memorandum. A Glossary and an Index of
   Defined Terms appear at the back of this Offering Memorandum. Except as otherwise specified herein or as the context may otherwise require or dictate or unless
   the Composite Securities are explicitly addressed in the same context, (A) all references in this Offering Memorandum to the “Class C Notes,” the “Class D-2
   Notes” and the “Preference Shares” include the “Class C Component,” the “Class D-2 Component” and the “Preference Share Components,” respectively, of
   the Composite Securities, (B) all references in this Offering Memorandum to the rights of the Holders of the Class C Notes, the Holders of the Class D-2 Notes and
   Holders of the Preference Shares (including with respect to any payments, distributions, redemptions, votes or consents to be given by such Holders) include the
   rights of the Holders of the Composite Securities to the extent of the Class C Component, the Class D-2 Component and the Preference Share Components,
   respectively, of the Composite Securities.
                                                                               Principal Terms of the Securities

                                          Class A Notes       Class B Notes       Class C Notes1       Class D-1 Notes     Class D-2 Notes2    Class 1 Composite    Class 2 Composite     Preference
                                                                                                                                                  Securities3          Securities4          Shares
                Type                      Senior Secured      Senior Secured      Senior Secured         Floating Rate     Fixed Rate Senior      Extendable           Extendable         Extendable
                                            Extendable          Extendable          Deferrable          Senior Secured         Secured
                                                                                     Interest             Deferrable          Deferrable
                                                                                    Extendable              Interest            Interest
                                                                                                          Extendable          Extendable
              Issuer(s)                     Co-Issuers          Co-Issuers           Co-Issuers           Co-Issuers          Co-Issuers            Issuer               Issuer              Issuer
                                                               $35,000,000          $35,000,000          $33,500,000          $5,000,000                        5                    6
   Principal Amount / Face Amount         $521,500,000                                                                                           $10,000,000           $5,000,000        $70,000,0007
               (U.S.$)
   Expected Moody’s Initial Rating            “Aaa”               “Aa2”                “A2”                “Baa2”               “Baa2”             “Baa3”8               “A2”9                N/A
                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-25 Filed 06/09/21




     Expected S&P Initial Rating             “AAA”                “AA”                  “A”                 “BBB”               “BBB”                N/A                  N/A                 N/A
                                                                                                                                                           10                   10
          Note Interest Rate             LIBOR + 0.27%       LIBOR + 0.58%        LIBOR + 0.90%        LIBOR + 1.95%           6.2815%              2.0%                0.25%                 N/A
Stated Maturity / Scheduled Preference   August 1, 2017       August 1, 2017      August 1, 2017        August 1, 2017      August 1, 2017      August 1, 2017       August 1, 2017      August 1, 2017
      Shares Redemption Date11
  Minimum Denominations (U.S.$) /           $250,000            $250,000             $250,000             $250,000             $250,000            $100,000             $100,000           $100,000
             Number                         ($1,000)            ($1,000)             ($1,000)             ($1,000)             ($1,000)            ($10,000)            ($10,000)          ($1,000)
       (Integral Multiples)
      Ranking of the Securities:
           Priority Class                     None               Class A          Class A, Class B     Class A, Class B,   Class A, Class B,         N/A                  N/A            Class A, Class
                                                                                                           Class C             Class C                                                    B, Class C,
                                                                                                                                                                                          Class D-1,
                                                                                                                                                                                           Class D-2
            Junior Class                 Class B, Class C,   Class C, Class D-    Class D-1, Class     Preference Shares Preference Shares           N/A                  N/A                None
                                         Class D-1, Class      1, Class D-2,      D-2, Preference
                                                                                                                                                                                                      Page 67 of 280 PageID 9232




                                                                                                   1
                                                                                                                                                                        006415
                                  Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21                                         Entered 01/22/21 21:50:07                      Page 23 of
                                                                           235


                                              D-2, Preference      Preference Shares            Shares
                                                  Shares
     Deferred Interest Notes                         No                     No                    Yes                    Yes                   Yes                     N/A                      N/A                   N/A

1    The initial principal amount of the Class C Notes includes the Class C Component of the Composite Securities.
2    The initial principal amount of the Class D-2 Notes includes the Class D-2 Component of the Composite Securities.
3    The Class 1 Composite Securities shall consist of the Preference Share Component and the Class D-2 Component.
4    The Class 2 Composite Securities shall consist of the Preference Share Component and the Class C Component.
5    The amount of the Class 1 Composite Securities shown also includes the Preference Share Component comprised of 5,000 Preference Shares.
6    The amount of the Class 2 Composite Securities shown also includes the Preference Share Component comprised of 1,000 Preference Shares.
7    The Preference Shares will be issued with a Face Amount of U.S.$1,000 per share.
8    The Class 1 Composite Securities are rated only as to the ultimate payment of their Class 1 Composite Security Rated Balance. The Class 1 Composite Securities will not be rated as to the payment of the Class 1
     Composite Security Stated Coupon.
9    The Class 2 Composite Securities are rated as to the ultimate payment of their Class 2 Composite Security Rated Balance and Class 2 Composite Security Rated Coupon.
10   In the event that the Class 1 Composite Security Principal Balance is reduced to $1,000 or the Class 2 Composite Securities Rated Balance is reduced to zero, Holders of the Class 1 Composite Securities or the Holders
     of the Class 2 Composite Securities, as the case may be, will continue to receive payments in accordance with the Priority of Payments to the extent allocated to their related Components, and such payments will be
     classified as “excess distributions.”
11   The Stated Maturity of the Notes and the Composite Securities and the Scheduled Preference Shares Redemption Date of the Preference Shares are subject to multiple extensions to the applicable Extended Stated
     Maturity Date (in the case of the Notes and the Composite Securities) and the applicable Extended Scheduled Preference Shares Redemption Date (in the case of the Preference Shares), if the Issuer provides timely
     notice and the Extension Conditions are satisfied. See “Risk Factors—The Weighted Average Lives of the Notes May Vary,” “—A Maturity Extension May Result in a Longer or Shorter Holding Period Than
     Expected,” “Maturity and Prepayment Considerations” and “Description of the Securities—Extension of the Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares Redemption Date.”
                                                                                                                                                                                                                            Case 3:21-cv-00538-N Document 26-25 Filed 06/09/21
                                                                                                                                                                                                                            Page 68 of 280 PageID 9233




                                                                                                             2
                                                                                                                                                                                             006416
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
                                         235 06/09/21 Page 69 of 280 PageID 9234
 Case 3:21-cv-00538-N Document 26-25 Filed


                               The Notes will be limited recourse obligations of the Co-Issuers
                               and the Composite Securities (to the extent of the Note
                               Components) will be limited recourse obligations of the Issuer.
                               The Notes and the Composite Securities will be issued pursuant
                               to the Indenture.

                               The Preference Shares (including the Preference Share
                               Components) will be part of the issued share capital of the Issuer
                               and, accordingly, will not be secured obligations of the Issuer.
                               JPMorgan Chase Bank, National Association will act as the
                               Preference Shares Paying Agent for the Preference Shares and
                               will perform various administrative services pursuant to a
                               Preference Shares Paying Agency Agreement, dated as of the
                               Closing Date (the “Preference Shares Paying Agency
                               Agreement”) by and between the Issuer and the Preference
                               Shares Paying Agent, as amended from time to time in
                               accordance with the terms thereof.

                               Payments to each Holder of the Notes of each Class shall be
                               made ratably among the Holders of the Notes of that Class in
                               proportion to the Aggregate Outstanding Amount of the Notes of
                               such Class held by each Holder (treating the Class D-1 Notes and
                               the Class D-2 Notes as separate Classes for this purpose).
                               Payments to each Holder of the Preference Shares shall be made
                               ratably among the Holders of the Preference Shares in proportion
                               to the Aggregate Outstanding Amount of such Preference Shares
                               held by each Holder.

                               Except as provided under “Description of the Securities—
                               Priority of Payments,” the Class A Notes will be senior in right
                               of interest and principal payments on each Payment Date to the
                               Class B Notes, the Class C Notes, the Class D Notes and the
                               Preference Shares; the Class B Notes will be senior in right of
                               interest and principal payments on each Payment Date to the
                               Class C Notes, the Class D Notes and the Preference Shares; the
                               Class C Notes will be senior in right of interest and principal
                               payments on each Payment Date to the Class D Notes and the
                               Preference Shares; the Class D Notes will be senior in right of
                               interest and principal payments on each Payment Date to the
                               Preference Shares.

                               The Class 1 Composite Securities consist of (i) a Class 1
                               Preference Share Component entitling its holders to rights in
                               respect of 5,000 Preference Shares and (ii) a Class D-2
                               Component entitling its holders to rights in respect of $5,000,000
                               Class D-2 Notes.

                               The Class 2 Composite Securities consist of (i) a Class 2
                               Preference Share Component entitling its holders to rights in
                               respect of 1,000 Preference Shares and (ii) a Class C Component
                               entitling its holders to rights in respect of $4,000,000 Class C




                                           3
                                                                                  006417
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
                                         235 06/09/21 Page 70 of 280 PageID 9235
 Case 3:21-cv-00538-N Document 26-25 Filed


                                             Notes.

                                             The Securities and certain other obligations of the Co-Issuers
                                             will have the priorities of payment described under “Description
                                             of the Securities—Priority of Payments.”

  Co-Issuers .......................................... The Issuer has been incorporated and exists as an exempted
                                                        limited liability company under the laws of the Cayman Islands.
                                                        The Issuer’s activities are limited to acquiring Collateral
                                                        Obligations and Eligible Investments, entering into any Hedge
                                                        Agreements, issuing the Securities and entering into certain
                                                        related transactions.

                                             The Co-Issuer is organized as a corporation under the laws of the
                                             State of Delaware for the sole purpose of co-issuing the Notes.

                                             The Issuer will not have any significant assets other than
                                             Collateral Obligations, Eligible Investments, any Hedge
                                             Agreements and certain other eligible assets. The Collateral
                                             Obligations, Eligible Investments, the rights of the Issuer under
                                             any Hedge Agreements and other collateral will be pledged to
                                             the Trustee as security for, among other things, the Issuer’s
                                             obligations under the Notes.

                                             The Co-Issuer is not expected to have any significant assets and
                                             will not pledge any assets to secure the Notes.

  Trustee ............................................... JPMorgan Chase Bank, National Association will act as the
                                                          Trustee under the Indenture on behalf of the Holders of the
                                                          Notes.

  Portfolio Manager............................. Certain advisory, management and administrative functions with
                                                 respect to the Collateral will be performed by Highland Capital
                                                 Management, L.P., a Delaware limited partnership (“Highland
                                                 Capital” or, in such capacity, the “Portfolio Manager”),
                                                 pursuant to a portfolio management agreement by and between
                                                 the Issuer and the Portfolio Manager (the “Management
                                                 Agreement”). On the Closing Date, the Portfolio Manager or its
                                                 Affiliates are expected to purchase Preference Shares having an
                                                 aggregate Face Amount equal to U.S.$27,500,000.

                                             The Portfolio Manager or its Affiliates may also acquire
                                             Preference Shares upon the occurrence of (i) the Amendment
                                             Buy-Out Option and (ii) a proposed removal of the Portfolio
                                             Manager by the Directing Preference Shares. In addition, the
                                             Portfolio Manager or its Affiliates may acquire all or any portion
                                             of any Extension Sale Securities in connection with a Maturity
                                             Extension. See “The Portfolio Manager,” “Risk Factors—
                                             Relating to the Securities,” “—Relating to the Portfolio
                                             Manager” and “—Relating to Certain Conflicts of Interest—The
                                             Issuer Will Be Subject to Various Conflicts of Interest Involving




                                                           4
                                                                                                      006418
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
                                         235 06/09/21 Page 71 of 280 PageID 9236
 Case 3:21-cv-00538-N Document 26-25 Filed


                                                the Portfolio Manager,” “Description of the Securities—
                                                Amendment Buy-Out,” “Description of the Securities—
                                                Extension of the Reinvestment Period, the Stated Maturity and
                                                the Scheduled Preference Shares Redemption Date” and “The
                                                Management Agreement.”

  Closing Date ...................................... On or about June 29, 2005.

  Use of Proceeds ................................. The gross proceeds of the offering of the Securities received on
                                                    the Closing Date are expected to equal approximately
                                                    $700,000,000 and will be used by the Issuer to:

                                                x     purchase a portfolio of Collateral Obligations;

                                                x     fund a trust account for Revolving Loans (the “Revolving
                                                      Reserve Account”) and a trust account for Delayed
                                                      Drawdown Loans (the “Delayed Drawdown Reserve
                                                      Account”) to cover any future draws on Revolving Loans
                                                      and Delayed Drawdown Loans;

                                                x     enter into any Hedge Agreements, as applicable;

                                                x     enter into any Securities Lending Agreements (and
                                                      correspondingly to fund the Securities Lending Account);

                                                x     enter into any Synthetic Security Agreements (and
                                                      correspondingly to fund the related accounts);

                                                x     repurchase and terminate Participations outstanding under
                                                      the Warehouse Agreement (at a price reflecting the price
                                                      originally paid by the Issuer to acquire the Warehoused
                                                      Loans, plus the amount of extensions of credit in respect of
                                                      certain Warehoused Loans, minus the aggregate amount of
                                                      payments of principal received by the Warehouse Provider
                                                      in respect of such Warehoused Loans (excluding the
                                                      amount of any such payment that was required to be repaid
                                                      or returned by the Warehouse Provider by claw-back or
                                                      otherwise), plus all accrued and unpaid interest and fees on
                                                      the Warehoused Loans);

                                                x     fund the Closing Date Expense Account and the Interest
                                                      Reserve Account; and

                                                x     undertake certain related activities.

                                                See “Use of Proceeds.”




                                                              5
                                                                                                    006419
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
                                         235 06/09/21 Page 72 of 280 PageID 9237
 Case 3:21-cv-00538-N Document 26-25 Filed


  Payment Dates................................... Payment of interest on, and principal of, the Notes will be made
                                                   by the Issuer in U.S. Dollars on the first day of each February,
                                                   May, August and November of each year (or if such day is not a
                                                   Business Day, the next succeeding Business Day), commencing
                                                   November 1, 2005, to the extent of available cash flow in respect
                                                   of the Collateral in accordance with the Priority of Payments.

  Interest Payments and Payments
  of Dividends from Interest
  Proceeds ............................................. The Notes will accrue interest from the Closing Date. Interest on
                                                         the Notes will be payable, to the extent of funds available
                                                         therefor, on each Payment Date.

                                               So long as any Priority Classes are Outstanding with respect to
                                               any Class of Deferred Interest Notes, any payment of interest due
                                               on such Class of Deferred Interest Notes that is not available to
                                               be paid (“Deferred Interest”) in accordance with the Priority of
                                               Payments on any Payment Date shall not be considered
                                               “payable” for the purposes of the Indenture (and the failure to
                                               pay the interest shall not be an Event of Default) until the
                                               Payment Date on which the interest is available to be paid in
                                               accordance with the Priority of Payments. Deferred Interest on
                                               any Class of Deferred Interest Notes shall be payable on the first
                                               Payment Date on which funds are available to be used for that
                                               purpose in accordance with the Priority of Payments. To the
                                               extent lawful and enforceable, interest on Deferred Interest with
                                               respect to any Class of Deferred Interest Notes shall accrue at the
                                               Note Interest Rate for such Class (and to the extent not paid as
                                               current interest on the Payment Date after the Interest Period in
                                               which it accrues, shall thereafter be additional Deferred Interest),
                                               until paid.      See “Description of the Securities—Interest
                                               Payments on the Notes and Payments of Dividends on the
                                               Preference Shares from Interest Proceeds,” “—Priority of
                                               Payments” and “—The Indenture—Events of Default.”

                                               On each Payment Date, the Issuer will make distributions to the
                                               Preference Shares Paying Agent for payment to the Holders of
                                               the Preference Shares as dividends on the Preference Shares
                                               pursuant to the Preference Share Documents, to the extent
                                               legally permitted, to the extent of available Interest Proceeds as
                                               described under clauses (19) and (21) under “Description of the
                                               Securities—Priority of Payments—Interest Proceeds.”

  Principal Payments and
  Distributions from Principal
  Proceeds ............................................. The Notes (including the Note Components) will mature at par
                                                         on the Payment Date in August 1, 2017 or, upon a Maturity
                                                         Extension (if any), the applicable Extended Stated Maturity Date
                                                         (the “Stated Maturity”) and the Preference Shares (including
                                                         the Preference Share Components) are scheduled to be redeemed
                                                         at the Redemption Price thereof by the Issuer on the Payment




                                                             6
                                                                                                         006420
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
                                         235 06/09/21 Page 73 of 280 PageID 9238
 Case 3:21-cv-00538-N Document 26-25 Filed


                               Date in August 1, 2017 or, upon a Maturity Extension (if any),
                               the applicable Extended Scheduled Preference Shares
                               Redemption Date (the “Scheduled Preference Shares
                               Redemption Date”), in each case unless redeemed or (in the
                               case of the Notes) repaid in full prior thereto; provided that
                               references in this Offering Memorandum to the “Stated
                               Maturity” of the Composite Securities mean the date the Notes
                               underlying the Note Component of such Composite Securities
                               will mature at par and the Preference Shares underlying the
                               Preference Share Component of such Composite Securities are
                               scheduled to be redeemed at the Redemption Price thereof by the
                               Issuer. The average life of each Class of Notes is expected to be
                               shorter than the number of years from issuance until Stated
                               Maturity for such Notes. See “Risk Factors—Relating to the
                               Securities—The Weighted Average Lives of the Notes May
                               Vary,” “—A Maturity Extension May Result in a Longer or
                               Shorter Holding Period Than Expected” and “Maturity and
                               Prepayment Considerations.”

                               In general, principal payments will not be made on the Notes
                               before the end of the Reinvestment Period, except in the
                               following circumstances:

                               x      in connection with an Optional Redemption;

                               x      at the option of the Portfolio Manager, to effect a Special
                                      Redemption of the Notes;

                               x      pursuant to a redemption made in connection with a Tax
                                      Event; or

                               x      following a mandatory redemption of the Notes caused by
                                      a failure to meet any of the Coverage Tests or a Rating
                                      Confirmation Failure.

                               See “Description of the Securities—Priority of Payments,”
                               “Optional Redemption,” “—Special Redemption of the Notes
                               If the Portfolio Manager Does Not Identify Investments as
                               Contemplated by the Indenture,” “—Mandatory Redemption of
                               the Notes” and “Security for the Notes—Ramp-Up.”

                               No payments of principal will be made on the Class B Notes
                               until the principal of the Class A Notes has been paid in full.
                               No payments of principal will be made on the Class C Notes
                               until the principal of the Class A Notes and the Class B Notes
                               has been paid in full. No payments of principal will be made on
                               the Class D Notes until the principal of the Class A Notes, the
                               Class B Notes and the Class C Notes has been paid in full (other
                               than with respect to the use of Interest Proceeds to pay principal
                               of the Class D Notes on any Payment Date to the extent
                               necessary to satisfy the Class D Coverage Tests). However,




                                           7
                                                                                  006421
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
                                         235 06/09/21 Page 74 of 280 PageID 9239
 Case 3:21-cv-00538-N Document 26-25 Filed


                                               Principal Proceeds may be used to pay Deferred Interest and
                                               other amounts before the payment of principal of the Notes. See
                                               “Description of the Securities—Priority of Payments.”

                                               No principal of any Class of Notes will be payable on any
                                               Payment Date other than in accordance with the Priority of
                                               Payments and to the extent funds are available therefor on that
                                               Payment Date for that purpose, except that the principal of each
                                               Class of Notes will be payable in full at the Stated Maturity,
                                               unless repaid before that.

                                               On each Payment Date, the Issuer will make distributions to the
                                               Preference Shares Paying Agent for payment to the Holders of
                                               the Preference Shares as dividends on the Preference Shares
                                               pursuant to the Preference Share Documents, to the extent
                                               legally permitted, to the extent of available Principal Proceeds
                                               as described under clauses (8)(A), (11) and (12) under
                                               “Description of the Securities—Priority of Payments—Principal
                                               Proceeds.”

                                               For a description of the relative priority of payments and level of
                                               subordination of the Securities and certain fees, expenses and
                                               other liabilities of the Co-Issuers, see “Description of the
                                               Securities—Priority of Payments.”

  Payments on the Composite
  Securities............................................ On each Payment Date on which payments, whether from
                                                         Principal Proceeds, Interest Proceeds or upon redemption or
                                                         other payments on the Notes or as distributions to the holders of
                                                         the Preference Shares, are made to the holders of the Class C
                                                         Notes, the Class D-2 Notes and the Preference Shares, a portion
                                                         of such payment will be allocated to the Composite Securities in
                                                         the proportion that the Aggregate Outstanding Amount or
                                                         aggregate Face Amount, as the case may be, of the applicable
                                                         Class C Component, the Class D-2 Component or the Preference
                                                         Share Component bears to the Aggregate Outstanding Amount
                                                         or aggregate Face Amount, as applicable, of the Class C Notes,
                                                         the Class D-2 Notes or the Preference Shares as a whole
                                                         (including such Components).       The payment of distributions,
                                                         redemption amounts and any other payments on the Class C
                                                         Component, the Class D-2 Component or Preference Share
                                                         Component of the Composite Securities will be distributed in the
                                                         same manner as the Class C Notes, the Class D-2 Notes or the
                                                         Preference Shares, respectively, to which each such Component
                                                         relates. No other payments will be made on the Composite
                                                         Securities. See “Description of the Securities—Priority of
                                                         Payments.”




                                                             8
                                                                                                         006422
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
                                         235 06/09/21 Page 75 of 280 PageID 9240
 Case 3:21-cv-00538-N Document 26-25 Filed


  Extension of the Reinvestment
  Period, the Stated Maturity and
  the Scheduled Preference Shares
  Redemption Date .............................. The Issuer, if directed by the Portfolio Manager, shall be entitled
                                                 on each Extension Effective Date to extend the Reinvestment
                                                 Period to the applicable Extended Reinvestment Period End Date
                                                 up to a maximum of four times if (i) in the case of an Extension
                                                 Effective Date occurring after the first Extension Effective Date,
                                                 the Issuer has previously effected a Maturity Extension for each
                                                 preceding Extension Effective Date and (ii) the Extension
                                                 Conditions are satisfied and the Issuer has given written notice of
                                                 its election to extend the Reinvestment Period no later than 60
                                                 days and no earlier than 90 days prior to such Extension
                                                 Effective Date. For purposes of the foregoing, “Extension
                                                 Effective Date” means if an Extension has occurred, the
                                                 sixteenth Payment Date after the then current Extension
                                                 Effective Date (or, in the case of the first Extension Effective
                                                 Date, the Payment Date in August 2010) and “Extended
                                                 Reinvestment Period End Date” means, if an Extension has
                                                 occurred, the sixteenth Payment Date after the then current
                                                 Extended Reinvestment Period End Date (or, in the case of the
                                                 first Extension, the Payment Date in August 2016); provided that
                                                 the “Extended Reinvestment Period End Date” will in no event
                                                 be a date later than the Payment Date in August 2028.

                                            If the Extension Conditions are satisfied, the Stated Maturity of
                                            the Notes and the Composite Securities shall be automatically
                                            extended to the related Extended Stated Maturity Date, the
                                            Scheduled Preference Shares Redemption Date shall
                                            automatically be extended to the Extended Scheduled Preference
                                            Shares Redemption Date and the Weighted Average Life Test
                                            shall be automatically extended to the related Extended
                                            Weighted Average Life Date, without any requirement for
                                            approval or consent of any Holders of Securities or amendment
                                            or supplement to the Indenture or the Preference Share
                                            Documents (the “Maturity Extension”); provided that the Issuer
                                            will not be permitted to effect more than four Maturity
                                            Extensions. For purposes of the foregoing, “Extended Stated
                                            Maturity Date” means, if a Maturity Extension has occurred,
                                            the sixteenth Payment Date after the then current Extended
                                            Stated Maturity Date (or, in the case of the first Extended Stated
                                            Maturity Date, the Payment Date in August 2021), “Extended
                                            Scheduled Preference Shares Redemption Date” means, if a
                                            Maturity has occurred, the sixteenth Payment Date after the then
                                            current Extended Scheduled Preference Shares Redemption Date
                                            (or, in the case of the first Extended Scheduled Preference Shares
                                            Redemption Date, August 2021) and “Extended Weighted
                                            Average Life Date” means, if a Maturity Extension has
                                            occurred, the sixteenth Payment Date after the then current
                                            Extended Weighted Average Life Date (or, in the case of the first
                                            Extended Weighted Average Life Date, August 1, 2018);




                                                          9
                                                                                                    006423
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
                                         235 06/09/21 Page 76 of 280 PageID 9241
 Case 3:21-cv-00538-N Document 26-25 Filed


                                            provided that the “Extended Stated Maturity Date” will in no
                                            event be a date later than the Payment Date in August, 2033, the
                                            “Extended Scheduled Preference Shares Redemption Date” will
                                            in no event be a date later than the Payment Date in August 2033
                                            and the “Extended Weighted Average Life Date” will in no event
                                            be a date later than the Payment Date in August 1, 2030.

                                            As a condition to a Maturity Extension, any Holder of Notes,
                                            Composite Securities or Preference Shares will have the right to
                                            offer to sell their Notes, Composite Securities or Preference
                                            Shares to one or more Extension Qualifying Purchasers for
                                            purchase on the applicable Extension Effective Date.

                                            If all Extension Conditions are satisfied and a Maturity
                                            Extension is effected, each Holder of a Note, other than
                                            Extension Sale Securities, will be entitled to receive the
                                            applicable Extension Bonus Payment, to the extent of available
                                            funds and as provided in the Priority of Payments. Holders of
                                            Composite Securities (to the extent of the Preference Share
                                            Components) and Preference Shares will not be entitled to
                                            receive any Extension Bonus Payment.

                                            See “Risk Factors—Relating to the Securities—The Weighted
                                            Average Lives of the Notes May Vary,” “—A Maturity
                                            Extension May Result in a Longer or Shorter Holding Period
                                            Than Expected,” “Maturity and Prepayment Considerations,”
                                            and “Description of the Securities—Extension of the
                                            Reinvestment Period, the Stated Maturity and the Scheduled
                                            Preference Shares Redemption Date.”

  Security for the Notes ....................... The Notes will be secured by a portfolio having an Aggregate
                                                 Principal Balance following the Ramp-Up Period of
                                                 approximately U.S.$678,000,000 (in principal amount) and
                                                 consisting primarily of Collateral Obligations and certain other
                                                 debt securities, in each case having the characteristics set forth
                                                 herein. The Notes will also be secured by funds on deposit in the
                                                 Issuer Accounts, the Issuer’s rights under any Hedge
                                                 Agreements, any Securities Lending Agreements, the
                                                 Management Agreement and the Collateral Administration
                                                 Agreement. See “Security for the Notes.”

                                            The Preference Shares are unsecured equity interests in the
                                            Issuer.

  Collateral Ramp-Up Period ............. The Issuer expects that, as of the Closing Date, it will have
                                          purchased (or entered into commitments to purchase) Collateral
                                          Obligations to be included in the anticipated portfolio such that
                                          the Overcollateralization Ratio Numerator will be at least
                                          $678,000,000 as of the Ramp-Up Completion Date. The
                                          “Ramp-Up Completion Date” is the earlier of (i) the Business
                                          Day after the 179th day after the Closing Date, and (ii) the first




                                                         10
                                                                                                   006424
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
                                         235 06/09/21 Page 77 of 280 PageID 9242
 Case 3:21-cv-00538-N Document 26-25 Filed


                                               day on which the following conditions are satisfied (x) either (A)
                                               the Aggregate Principal Balance of the Collateral Obligations
                                               owned by the Issuer equals at least $678,000,000 or (B) the
                                               Aggregate Principal Balance of the Collateral Obligations
                                               purchased (or committed to be purchased) by the Issuer with
                                               proceeds from the sale of the Securities (in each case in this
                                               clause (B), measured solely as of the date of purchase or
                                               commitment, as the case may be) equals at least $678,000,000
                                               (for the avoidance of doubt, without giving effect to any
                                               reductions of that amount that may have resulted from scheduled
                                               principal payments, principal prepayments or dispositions made
                                               with respect to any Collateral Obligations on or before the
                                               Ramp-Up Completion Date) and (y) the Overcollateralization
                                               Ratio Numerator is at least $678,000,000.

                                               In anticipation of the issuance of the Securities, the Issuer, the
                                               Portfolio Manager, MMP-5 Funding, LLC (as the Participant and
                                               Warehouse Provider) and IXIS Financial Products Inc. (“IXIS
                                               Financial Products”) entered into the Master Warehousing and
                                               Participation Agreement pursuant to which the Portfolio
                                               Manager has agreed to manage, on behalf of the Issuer, the
                                               Warehoused Loans to be acquired by the Issuer before the
                                               Closing Date and the Warehouse Provider has agreed to acquire
                                               a 100% participation in each Warehoused Loan concurrently
                                               with its acquisition by the Issuer, for a purchase price equal to
                                               the purchase price paid by the Issuer for the related Warehoused
                                               Loan. On the Closing Date, eligible Warehoused Loans will be
                                               repurchased by the Issuer with proceeds of the offering. See
                                               “Risk Factors—Relating to the Collateral Obligations—A
                                               Substantial Amount of Collateral Obligations Was Acquired
                                               Before the Closing Date, and the Terms of the Acquisition May
                                               Adversely Affect the Issuer.”

                                               See “Security for the Notes—Ramp-Up.”

  Reinvestment Period;
  Reinvestment in Collateral
  Obligations ........................................ During the Reinvestment Period, the Issuer may generally (and
                                                       subject to certain requirements) reinvest Principal Proceeds
                                                       received with respect to the Collateral in additional or substitute
                                                       Collateral Obligations in compliance with the Eligibility Criteria
                                                       (which Eligibility Criteria includes requirements that an item of
                                                       Collateral purchased by the Issuer meet the definition of
                                                       “Collateral Obligation” and that the portfolio of Collateral
                                                       Obligations be in compliance with the Concentration Limitations
                                                       to the extent provided in the Eligibility Criteria).           See
                                                       “Collateral Obligations,” “—Concentration Limitations” and
                                                       “Security for the Notes—Eligibility Criteria.”




                                                            11
                                                                                                         006425
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
                                         235 06/09/21 Page 78 of 280 PageID 9243
 Case 3:21-cv-00538-N Document 26-25 Filed


                                          The “Reinvestment Period” will be the period from the Closing
                                          Date through and including the first to occur of:

                                          (i)     the Payment Date after the date that the Portfolio
                                                  Manager notifies the Trustee, each Rating Agency and the
                                                  Administrator, in the sole discretion of the Portfolio
                                                  Manager, that, in light of the composition of the
                                                  Collateral, general market conditions, and other factors,
                                                  investments in additional Collateral Obligations within
                                                  the foreseeable future would either be impractical or not
                                                  beneficial;

                                          (ii)    the Payment Date in August, 2012 or, in the case of an
                                                  Extension, the Extended Reinvestment Period End Date;

                                          (iii)   the Payment Date on which all Notes are to be optionally
                                                  redeemed or an earlier date after notice of an Optional
                                                  Redemption chosen by the Portfolio Manager to facilitate
                                                  the liquidation of the Collateral for the Optional
                                                  Redemption; and

                                          (iv)    the date on which the Reinvestment Period terminates or
                                                  is terminated as a result of an Event of Default (subject to
                                                  the terms of the Indenture).

                                          No investment will be made in Collateral Obligations after the
                                          termination of the Reinvestment Period, except that
                                          (x) Unscheduled Principal Payments and (y) Sale Proceeds from
                                          Credit Risk Obligations and Credit Improved Obligations may be
                                          invested in Collateral Obligations after the Reinvestment Period
                                          subject to the limitations described under “Security for the
                                          Notes—Eligibility Criteria” and “—Sale of Collateral
                                          Obligations; Reinvestment of Principal Proceeds and
                                          Reinvestment Criteria.”        After the termination of the
                                          Reinvestment Period, all Principal Proceeds (other than Principal
                                          Proceeds constituting Unscheduled Principal Payments and Sale
                                          Proceeds from Credit Risk Obligations and Credit Improved
                                          Obligations) must be applied in accordance with the Priority of
                                          Payments.

  Collateral Obligations ...................... Any obligation or security (a “Collateral Obligation”) that,
                                                when the Issuer commits to purchase (or otherwise acquire) the
                                                obligation or security, is a Loan, High-Yield Bond, Structured
                                                Finance Obligation or Synthetic Security with a Reference
                                                Obligation that is a Loan, a Structured Finance Obligation or
                                                High-Yield Bond that is:

                                          (i)      denominated and payable in U.S. Dollars and is not
                                                   convertible by its obligor into any other currency;

                                          (ii)     an obligation of an obligor Domiciled in an Eligible




                                                      12
                                                                                               006426
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
                                         235 06/09/21 Page 79 of 280 PageID 9244
 Case 3:21-cv-00538-N Document 26-25 Filed


                                        Country;

                               (iii)    an obligation that is eligible by its terms to be assigned
                                        to the Issuer and pledged by the Issuer to the Trustee for
                                        inclusion in the Collateral;

                               (iv)     not an exchangeable or convertible security that is
                                        exchangeable or convertible at the option of its issuer;

                               (v)      not an equity security or a component of an equity
                                        security or a security that has a component that is an
                                        equity security (other than for avoidance of doubt, a
                                        pass-through trust certificate in a trust holding
                                        Collateral Obligations);

                               (vi)     not an obligation or security that has been called for
                                        redemption and is not an obligation or security that is
                                        the subject of an Offer other than a Permitted Offer or
                                        an exchange offer in which a security that is not
                                        registered under the Securities Act is exchanged for
                                        (a) a security that has substantially identical terms
                                        (except for transfer restrictions) but is registered under
                                        the Securities Act or (b) a security that would otherwise
                                        qualify for purchase under the Eligibility Criteria;

                               (vii)    an obligation that (a) has a Moody’s Rating (including
                                        any estimated or confidential rating which is in respect
                                        of the full obligation of the obligor and which is
                                        monitored) and (b) has an S&P Rating (including any
                                        confidential rating which is in respect of the full
                                        obligation of the obligor and which is monitored),
                                        which S&P Rating does not have a “p”, “pi”, “q”, “r” or
                                        “t” subscript unless S&P otherwise authorizes in
                                        writing;

                               (viii)   an obligation that is a Finance Lease (if it is a lease) and
                                        the Rating Condition has been satisfied with respect to
                                        the acquisition thereof;

                               (ix)     an obligation that is not a Current-Pay Obligation, Non-
                                        Performing Collateral Obligation or Credit Risk
                                        Obligation and in the case of a Collateral Obligation
                                        that has a Moody’s Rating of “Caa1” or lower or an
                                        S&P Rating of “CCC+” or lower, an obligation for
                                        which the Portfolio Manager has certified in writing that
                                        such Collateral Obligation is not a Credit Risk
                                        Obligation;




                                           13
                                                                                    006427
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
                                         235 06/09/21 Page 80 of 280 PageID 9245
 Case 3:21-cv-00538-N Document 26-25 Filed


                               (x)      an obligation that (unless it is a High-Yield Bond) is not
                                        subordinated by its terms to other indebtedness for
                                        borrowed money of the applicable issuer; provided that
                                        for the avoidance of doubt, this clause shall not prohibit
                                        the inclusion as Collateral Obligations of Subordinated
                                        Lien Loans;

                               (xi)     an obligation that (a) (unless it is a PIK Security) bears
                                        simple interest payable in cash no less frequently than
                                        annually at a fixed or floating rate that is paid on a
                                        periodic basis on an unleveraged basis and, in the case
                                        of a floating rate, computed on a benchmark interest
                                        rate plus or minus a spread, if any (which may vary
                                        under the terms of the obligation) and (b) provides for a
                                        fixed amount of principal payable in cash according to a
                                        fixed schedule (which may include optional call dates)
                                        or at maturity (or a fixed notional amount in the case of
                                        Synthetic Securities);

                               (xii)    an obligation the payment or repayment of the principal,
                                        if any, of which is not an amount determined by
                                        reference to any formula or index or subject to any
                                        contingency under the terms thereof;

                               (xiii)   an obligation the portion of which to be acquired
                                        (including through a Synthetic Security with respect to
                                        the Reference Obligation) does not represent, directly or
                                        indirectly, more than a 25% interest in the obligation;

                               (xiv)    not an obligation with a maturity later than one year
                                        after the Stated Maturity of the Notes;

                               (xv)     an obligation upon which no payments are subject to
                                        withholding tax imposed by any jurisdiction unless the
                                        obligor thereof or counterparty with respect thereto is
                                        required to make “gross-up” payments that cover the
                                        full amount of any such withholding tax on an after-tax
                                        basis (other than withholding taxes with respect to
                                        commitment fees associated with Collateral Obligations
                                        constituting Revolving Loans or Delayed Drawdown
                                        Loans);

                               (xvi)    not a Loan or Synthetic Security that would require the
                                        Issuer after its purchase of the Loan or Synthetic
                                        Security to advance any funds to the related borrower or
                                        Synthetic Security Counterparty or permit the borrower
                                        or Synthetic Security Counterparty to require that any
                                        future advances be made except for:

                                        (A) any Revolving Loan or Delayed Drawdown Loan
                                            if, simultaneously with its purchase of the
                                            Revolving Loan or Delayed Drawdown Loan, the




                                          14
                                                                                   006428
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
                                         235 06/09/21 Page 81 of 280 PageID 9246
 Case 3:21-cv-00538-N Document 26-25 Filed


                                                Issuer deposits into the Revolving Reserve
                                                Account or the Delayed Drawdown Reserve
                                                Account, respectively, the maximum amount of
                                                any advances that may be required of the Issuer
                                                under the related Underlying Instrument (as
                                                provided in the Indenture); and

                                         (B)    any Synthetic Security if, simultaneously with its
                                                purchase of the Synthetic Security, the Issuer
                                                posts cash collateral with (or for the benefit of)
                                                the      Synthetic      Security      Counterparty
                                                simultaneously with the Issuer’s purchase of or
                                                entry into the Synthetic Security in an amount not
                                                exceeding the amount of any future advances;

                               (xvii)    if such obligation is a Structured Finance Obligation
                                         that is a collateralized loan obligation, such obligation:

                                         (A) has been assigned a rating by both Moody’s and
                                             S&P;

                                         (B)    has a Moody’s Rating of “Ba3” or higher and an
                                                S&P Rating of “BB-” or higher; and

                                         (C)    has not been placed on the watch list for possible
                                                downgrade by Moody’s or S&P;

                               (xviii)   not a Loan that is an obligation of a debtor in possession
                                         or a trustee for a debtor in an insolvency proceeding
                                         other than a DIP Loan;

                               (xix)     with respect to an obligation that provides for the
                                         payment of interest at a floating rate, an obligation for
                                         which such floating rate is determined by reference to
                                         the U.S. Dollar prime rate or other base rate, London
                                         interbank offered rate or similar interbank offered rate,
                                         commercial deposit rate or any other index that the
                                         Rating Condition with respect to each Rating Agency is
                                         satisfied with respect thereto;

                               (xx)      in the case of a Synthetic Security, a Synthetic Security
                                         for which the counterparty or issuer, as the case may be,
                                         has a long-term senior unsecured rating by Moody’s of
                                         at least “A3”, and if rated “A3” by Moody’s, such rating
                                         is not on watch for downgrade, and an issuer credit
                                         rating by S&P of at least “A-”;

                               (xxi)     not an obligation that constitutes Margin Stock;

                               (xxii)    not a Zero-Coupon Security;




                                           15
                                                                                    006429
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
                                         235 06/09/21 Page 82 of 280 PageID 9247
 Case 3:21-cv-00538-N Document 26-25 Filed


                                         (xxiii)   not an obligation that is currently deferring interest or
                                                   paying interest “in kind” or otherwise has an interest “in
                                                   kind” balance outstanding at the time of purchase,
                                                   which interest is otherwise payable in cash, unless the
                                                   Rating Condition has been satisfied with respect to the
                                                   acquisition thereof;

                                         (xxiv)    not a security whose repayment is subject to substantial
                                                   non-credit related risk as determined by the Portfolio
                                                   Manager;

                                         (xxv)     not an obligation the interest payments of which are
                                                   scheduled to decrease (although interest payments may
                                                   decrease due to unscheduled events such as a decrease if
                                                   the index relating to a Floating Rate Obligation, the
                                                   change from a default rate of interest to a non-default
                                                   rate of interest or an improvement in the obligor’s
                                                   financial condition);

                                         (xxvi)    not an obligation that will cause the Issuer, the Co-
                                                   Issuer, or the pool of assets to be required to be
                                                   registered as an investment company under the
                                                   Investment Company Act;

                                         (xxvii) in the case of a Loan, an obligation that is part of, or a
                                                 Participation in, a syndicated loan facility that provides
                                                 for a commitment by the lenders, in the aggregate, of
                                                 no less than $50,000,000; and

                                         (xxviii) in the case of a Structured Finance Obligation, not a
                                                  Structured Finance Obligation managed by the
                                                  Portfolio Manager or one or more of its Affiliates.

                                         Pursuant to the definition of “Synthetic Security,” unless the
                                         Rating Condition is otherwise satisfied, any “deliverable
                                         obligation” that may be delivered to the Issuer as a result of the
                                         occurrence of any “credit event” must qualify (when the Issuer
                                         purchases the related Synthetic Security and when such
                                         “deliverable obligation” is delivered to the Issuer as a result of
                                         the occurrence of any “credit event”) as a Collateral Obligation,
                                         except that such “deliverable obligation” may constitute a
                                         Defaulted Collateral Obligation when delivered upon a “credit
                                         event.”

                                         See “Security for the Notes—Collateral Obligations” and “—
                                         Eligibility Criteria.”

  Concentration Limitations............... Upon a purchase of a Collateral Obligation, the Eligibility
                                           Criteria require that each of the limits set forth below with
                                           respect to a particular type of Investment Obligation (measured
                                           by Aggregate Principal Balance) as a percentage of the
                                           Maximum       Investment      Amount    (the    “Concentration




                                                     16
                                                                                              006430
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
                                         235 06/09/21 Page 83 of 280 PageID 9248
 Case 3:21-cv-00538-N Document 26-25 Filed


                                               Limitations”) is satisfied or, if any such limit is not satisfied, the
                                               extent of satisfaction is not reduced:



                                                                                                         Percentage of the
                                                                                                            Maximum
                                                                                                        Investment Amount
   (1)    Senior Secured Loans (including Moody’s Senior Secured Loans) and Eligible
                                                                                                             t 92.5%
          Investments
   (2)    unsecured Loans                                                                                    d 3.0%
   (3)    Subordinated Lien Loans and Second Lien Loans                                                      d 5.0%
   (4)    Revolving Loans and Delayed Drawdown Loans                                                         d 15.0%
   (5)    DIP Loans                                                                                          d 5.0%
          (a) except that with a Rating Confirmation, DIP Loans may constitute up to the
                                                                                                             d 7.5%
              percentage of the Maximum Investment Amount specified in the right column
   (6)    S&P Unrated DIP Loans                                                                               d2.5%
   (7)    PIK Securities                                                                                     d 3.0%
   (8)    High-Yield Bonds                                                                                   d 7.5%
   (9)    Structured Finance Obligations                                                                     d 7.5%
   (10)   Structured Finance Obligations that are collateralized loan obligations                            d 2.5%
   (11)   obligors Domiciled other than in the United States and Canada                                      d 15.0%
   (12)   obligors Domiciled in Canada or any single Moody’s Group I Country                                 d 10.0%
   (13)   obligors Domiciled in any single Moody’s Group II Country                                          d 5.0%
   (14)   obligors Domiciled in any single Moody’s Group III Country                                         d 2.5%
   (15)   obligors organized in a Tax Advantaged Jurisdiction                                                d 5.0%
   (16)   same S&P Industry Classification                                                                   d 8.0%
          (a)       except that Investment Obligations belonging to two S&P Industry
                    Classifications (not including Telecommunications) may each constitute up to
                                                                                                             d 12.0%
                    the percentage of the Maximum Investment Amount specified in the right
                    column
   (17)   single issuer or any of its Affiliates (excluding Secondary Risk Counterparties)                   d 1.5%
          (a)       except that up to each of five individual issuers (including any of their
                    respective Affiliates but excluding issuers that the Portfolio Manager reasonably
                    determines are Affiliated but are not dependent upon one another for credit
                                                                                                             d 2.0%
                    support and are not dependent upon a Person by which they are commonly
                    controlled for credit support) may each constitute up to the percentage of the
                    Maximum Investment Amount specified in the right column
   (18)   Fixed Rate Obligations                                                                             d 7.5%
   (19)   Pay interest less frequently than quarterly but no less frequently than annually                   d 7.5%
   (20)   Synthetic Securities                                                                               d 20.0%
          (a)       except that Synthetic Securities that provide for settlement other than by
                    physical delivery may not exceed the percentage of the Maximum Investment                d 5.0%
                    Amount specified in the right column




                                                              17
                                                                                                           006431
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
                                         235 06/09/21 Page 84 of 280 PageID 9249
 Case 3:21-cv-00538-N Document 26-25 Filed


                                                                                                          Percentage of the
                                                                                                             Maximum
                                                                                                         Investment Amount
          (b)       except that Synthetic Securities that reference a senior secured index investment
                    providing non-leveraged credit exposure to a basket of credit default swaps
                    referencing a diversified group of Reference Obligations, with respect to which
                                                                                                                d 5.0%
                    the principal or notional amount of the credit exposure to any single Reference
                    Obligation does not increase over time may not exceed the percentage of the
                    Maximum Investment Amount specified in the right column
   (21)   Participations (provided, that no Investment Obligations may be a Participation in a
                                                                                                               d 20.0%
          Participation)
   (22)   Investment Obligations of which are (i) obligors Domiciled other than in the United
          States, (ii) Collateral Obligations lent under Securities Lending Agreements, (iii)
                                                                                                               d 20.0%
          Participations and (iv) Synthetic Securities, in the aggregate may not exceed the
          percentage of the Maximum Investment Amount specified in the right column
                                                                                                              d respective
                                                                                                             percentage in
   (23)   Investment Obligations of which are (i) obligors Domiciled other than in the United
                                                                                                            Secondary Risk
          States, (ii) Collateral Obligations lent under Securities Lending Agreements, (iii)
                                                                                                              Table under
          Participations and (iv) Synthetic Securities, entered into with, or issued by, a single
                                                                                                              “Individual
          Secondary Risk Counterparty
                                                                                                          Counterparty Limit”
                                                                                                         for applicable rating*
                                                                                                             d respective
                                                                                                            percentage in
   (24)   Investment Obligations of which are (i) obligors Domiciled other than in the United              Secondary Risk
          States, (ii) Collateral Obligations lent under Securities Lending Agreements, (iii)                Table under
          Participations and (iv) Synthetic Securities, entered into with, or issued by, all Secondary       “Aggregate
          Risk Counterparties                                                                            Counterparty Limit”
                                                                                                            for applicable
                                                                                                               rating**
   (25)   Deep Discount Obligations                                                                             d 5.0%
   (26)   CCC/Caa Collateral Obligations                                                                        d 7.5%
   (27)   Long-Dated Collateral Obligations                                                                     d 4.0%
   (28)   Collateral Obligations lent under Securities Lending Agreements                                      d 15.0%
   (29)   Collateral Obligations providing for interest at a non-London interbank offered rate                  d 5.0%
   (30)   Collateral Obligations that are Loans that are part of a credit facility with a total global
                                                                                                               d 10.0%
          aggregate commitment amount of less than $75,000,000


     *    Applicable long-term unsecured rating by Moody’s or S&P of such Secondary Risk Counterparty (using
          the limit for the lower of such ratings if different).
     **   Long-term unsecured rating by Moody’s or S&P at or below a level specified in the Secondary Risk Table
          (using the lower of such ratings for a Secondary Risk Counterparty, if different).

                                                     Subject to the rights in circumstances of the Portfolio
                                                     Manager to determine otherwise as set out in the Indenture,
                                                     solely for the purpose of determining whether the
                                                     Concentration Limitations are met, Eligible Investments
                                                     and Cash will be treated as Senior Secured Loans and
                                                     Floating Rate Obligations.

                                                     See “Security For the Notes—Eligibility Criteria.”




                                                             18
                                                                                                             006432
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
                                         235 06/09/21 Page 85 of 280 PageID 9250
 Case 3:21-cv-00538-N Document 26-25 Filed


  Coverage Tests and the Reinvestment
  Overcollateralization Test........................ The “Coverage Tests” will consist of the Overcollateraliza-
                                                     tion Tests and the Interest Coverage Tests. In addition, the
                                                     Reinvestment Overcollateralization Test, which is not a
                                                     Coverage Test, will apply as described herein. See “Secu-
                                                     rity For the Notes—The Coverage Tests—The
                                                     Overcollateralization Tests” and “The Interest Coverage
                                                     Tests” for the formulations of these tests, which are highly
                                                     detailed. The ratios on which they are based are also
                                                     described under such headings. The tests will be used to
                                                     determine, among other things, whether (i) Notes will be
                                                     redeemed in certain circumstances as described under
                                                     “Description of the Securities—Priority of Payments” and
                                                     (ii) in the case of the Coverage Tests, Collateral Obligations
                                                     may be acquired as described under “Security for the
                                                     Notes—Eligibility Criteria.”

                                                 There will not be any Coverage Test applicable to the
                                                 Composite Securities or the Preference Shares.

      The Overcollateralization Tests......... The Overcollateralization Tests will consist of the “Class
                                               A/B Overcollateralization Test,” the “Class C
                                               Overcollateralization Test” and the “Class D
                                               Overcollateralization Test.” Each Overcollateralization
                                               Test will be satisfied with respect to any Class of Notes if,
                                               as of any Measurement Date, the Overcollateralization
                                               Ratio for the Class is at least equal to the specified required
                                               level for the specified Class indicated in the table below:

                                                                   Test                        Required Level
                                                 Class A/B Overcollateralization Test              112.7%
                                                 Class C Overcollateralization Test                108.0%
                                                 Class D Overcollateralization Test                105.0%


                                                 The Interest Coverage Tests will consist of the “Class A/B
      The Interest Coverage Tests .............. Interest Coverage Test,” “Class C Interest Coverage
                                                 Test” and the “Class D Interest Coverage Test.” Each
                                                 Interest Coverage Test will be satisfied with respect to any
                                                 specified Class of Notes if, as of the second Payment Date
                                                 and any Measurement Date thereafter on which any Notes
                                                 remain Outstanding, the Interest Coverage Ratio equals or
                                                 exceeds the applicable required level specified in the table
                                                 below for the specified Class:


                                                                   Test                        Required Level
                                                 Class A/B Interest Coverage Test                  120.0%




                                                         19
                                                                                                   006433
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
                                         235 06/09/21 Page 86 of 280 PageID 9251
 Case 3:21-cv-00538-N Document 26-25 Filed


                                                   Class C Interest Coverage Test                      115.0%
                                                   Class D Interest Coverage Test                      110.0%



      Reinvestment Overcollateralization
      Test..................................................... A test that will be satisfied as of any Measurement Date
                                                                during the Reinvestment Period on which any Notes remain
                                                                Outstanding, if the Reinvestment Overcollateralization
                                                                Ratio as of such Measurement Date is at least equal to
                                                                106.3%.

  Collateral Quality Tests ........................... The Collateral Quality Tests will be used primarily as
                                                       criteria for purchasing Collateral Obligations.     See
                                                       “Security for the Notes—Eligibility Criteria.”      The
                                                       “Collateral Quality Tests” will consist of the Diversity
                                                       Test, the Weighted Average Life Test, the Weighted
                                                       Average Moody’s Recovery Rate Test, the Weighted
                                                       Average S&P Recovery Rate Test, the Weighted Average
                                                       Fixed Rate Coupon Test, the Weighted Average Spread
                                                       Test, the Weighted Average Rating Factor Test and the
                                                       S&P CDO Monitor Test, as described below.

      Diversity Test ....................................... The Diversity Test will be satisfied as of any Measurement
                                                             Date, if the Diversity Score equals or exceeds the Minimum
                                                             Diversity Score.

      S&P CDO Monitor Test....................... The S&P CDO Monitor Test will be satisfied as of any
                                                  Measurement Date if, after giving effect to the sale of a
                                                  Collateral Obligation or the purchase of a Collateral
                                                  Obligation, each Note Class Loss Differential of the
                                                  Proposed Portfolio is positive.

      Weighted Average Fixed Rate
      Coupon Test ......................................... The Weighted Average Fixed Rate Coupon Test will be
                                                            satisfied as of any Measurement Date if the Weighted
                                                            Average Fixed Rate Coupon equals or exceeds 8.0%.

      Weighted Average Life Test ................. The Weighted Average Life Test will be satisfied as of any
                                                   Measurement Date if the Weighted Average Life on that
                                                   date of all Collateral Obligations is equal to or less than the
                                                   greater of (a) the number of years (including any fraction of
                                                   a year) between such Measurement Date and August 1,
                                                   2014 or, in the case of a Maturity Extension, the Extended
                                                   Weighted Average Life Date and (b) 3.0 years.
      Weighted Average Moody’s
      Recovery Rate Test............................... The Weighted Average Moody’s Recovery Rate Test will
                                                        be satisfied as of any Measurement Date if the Moody’s
                                                        Minimum Average Recovery Rate is greater than or equal
                                                        to 44.5%.




                                                           20
                                                                                                       006434
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
                                         235 06/09/21 Page 87 of 280 PageID 9252
 Case 3:21-cv-00538-N Document 26-25 Filed


      Weighted Average Rating Factor
      Test....................................................... The Weighted Average Rating Factor Test will be satisfied
                                                                  as of any Measurement Date, if the Weighted Average
                                                                  Moody’s Rating Factor of the Collateral Obligations
                                                                  (excluding Eligible Investments) as of such Measurement
                                                                  Date is less than or equal to the Maximum Weighted
                                                                  Average Moody’s Rating Factor.

      Weighted Average S&P Recovery
      Rate Test .............................................. The Weighted Average S&P Recovery Rate Test will be
                                                               satisfied as of any Measurement Date if the S&P Minimum
                                                               Average Recovery Rate is greater than or equal to 51.7%.

      Weighted Average Spread Test ............ The Weighted Average Spread Test will be satisfied as of
                                                any Measurement Date if the Weighted Average Spread as
                                                of the Measurement Date equals or exceeds the Minimum
                                                Weighted Average Spread.

                                                    See “Security for the Notes—The Collateral Quality Tests.”

  Mandatory Redemption of the Notes
  for Failure to Satisfy Coverage Tests...... If any of the Coverage Tests are not satisfied on the last day
                                              of any Due Period (each, a “Determination Date”), funds
                                              will be used pursuant to the Priority of Payments to redeem
                                              the related Notes to the extent necessary for such failing
                                              Coverage Tests to be satisfied that would otherwise be
                                              used:

                                                    (i)     to purchase additional Collateral Obligations during
                                                            the Reinvestment Period; or

                                                    (ii)    to make interest and principal payments on the Notes
                                                            and to make dividend or redemption payments in
                                                            respect of the Preference Shares.

                                                    See “Description of the Securities—Mandatory Redemption
                                                    of the Notes—Mandatory Redemption of the Notes for
                                                    Failure to Satisfy Coverage Tests.”




                                                            21
                                                                                                          006435
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
                                         235 06/09/21 Page 88 of 280 PageID 9253
 Case 3:21-cv-00538-N Document 26-25 Filed


  Certain Consequences of Failure to
  Satisfy the Reinvestment
  Overcollateralization Test........................ If during the Reinvestment Period, the Reinvestment
                                                     Overcollateralization Test is not satisfied on any
                                                     Determination Date, certain funds, as described under
                                                     clause (15) under “Description of the Securities—Priority
                                                     of Payments—Interest Proceeds,” representing Interest
                                                     Proceeds that would otherwise be used to make payments
                                                     on the Preference Shares and pay certain subordinated
                                                     expenses of the Issuer, will be deposited instead into the
                                                     Collection Account as Principal Proceeds to the extent
                                                     necessary to cause the Reinvestment Overcollateralization
                                                     Test to be satisfied as of that Determination Date after
                                                     application of Principal Proceeds as described under clause
                                                     (1) under “Description of the Securities—Priority of
                                                     Payments—Principal Proceeds.”

  Mandatory Redemption of the Notes
  Upon Rating Confirmation Failure......... The Issuer will request each of S&P and Moody’s to
                                            confirm in writing, by the Business Day after the 29th day
                                            after the Ramp-Up Completion Date, that it has not
                                            reduced, suspended or withdrawn the Initial Rating of each
                                            Class of Notes and, in the case of Moody’s, Composite
                                            Securities and that it has not placed any Class of Notes or,
                                            in the case of Moody’s, Composite Securities on credit
                                            watch with negative implications. If the Trustee does not
                                            receive evidence of confirmation before the Payment Date
                                            following the 29-day period (such an event, a “Rating
                                            Confirmation Failure”), all Interest Proceeds remaining
                                            after payment of amounts referred to in clauses (1) and (3)
                                            through (11) of “Description of the Securities—Priority of
                                            Payments—Interest Proceeds” will be used to pay principal
                                            of the Class A Notes, the Class B Notes, the Class C Notes
                                            and the Class D Notes sequentially in order of their priority
                                            on the next Payment Date and each Payment Date thereafter
                                            until the Initial Ratings are confirmed. If necessary, after
                                            the foregoing payments are made out of Interest Proceeds,
                                            Principal Proceeds in accordance with clause (6) under
                                            “Description of the Securities—Priority of Payments—
                                            Principal Proceeds” will be used to pay principal of each
                                            Class of the Notes sequentially in order of their priority on
                                            each Payment Date until the Initial Ratings are confirmed.
                                            See “Description of the Securities—Mandatory Redemption
                                            of the Notes—Mandatory Redemption of the Notes Upon
                                            Rating Confirmation Failure.”

  Non-Call Period ........................................ The period from the Closing Date to but not including the
                                                           Payment Date in August 2010 (the “Non-Call Period”).




                                                         22
                                                                                                    006436
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
                                         235 06/09/21 Page 89 of 280 PageID 9254
 Case 3:21-cv-00538-N Document 26-25 Filed


  Optional Redemption ............................... Upon the occurrence of a Tax Event or at any time after the
                                                      Non-Call Period, the Holders of at least 66Ҁ% of the
                                                      Aggregate Outstanding Amount of the Preference Shares
                                                      may require the Issuer or Co-Issuers, as applicable, to
                                                      redeem the Notes, in whole but not in part, from Principal
                                                      Proceeds and all other funds available for that purpose in
                                                      the Collection Account, the Payment Account, the Interest
                                                      Reserve Account, the Closing Date Expense Account, the
                                                      Revolving Reserve Account and the Delayed Drawdown
                                                      Reserve Account in accordance with the redemption
                                                      procedures described under “Description of the Securities—
                                                      Optional Redemption.”

                                                 Notes to be redeemed shall, on the Redemption Date,
                                                 become payable at their Redemption Price. From and after
                                                 the Redemption Date the redeemed Notes (including the
                                                 Note Component) will cease to bear interest.

                                                 The redemption price payable in connection with the
                                                 Optional Redemption of any Class of Notes will be the sum
                                                 of:

                                                 (i)     the outstanding principal amount of the portion of
                                                         the Note being redeemed; plus

                                                 (ii)    accrued interest on the Note (including any
                                                         Defaulted Interest and interest on Defaulted
                                                         Interest); plus

                                                 (iii)   in the case of any Deferred Interest Note, the
                                                         applicable Deferred Interest on the Note; plus

                                                 (iv)    any unpaid Extension Bonus Payment in respect of
                                                         the Note.

                                                 The redemption price payable in connection with the
                                                 Optional Redemption of the Preference Shares will be (i) at
                                                 the direction of a Majority of the Preference Shares
                                                 (including the Preference Share Components), the entire
                                                 remaining amount of available funds after all prior
                                                 applications or (ii) as specified by the unanimous direction
                                                 of the Holders of the Preference Shares (including the
                                                 Preference Share Components), in each case, as described
                                                 under     “Description     of     the   Securities—Optional
                                                 Redemption.”

  Special Redemption .................................. The Notes will be subject to redemption in whole or in part
                                                        by the Issuer or the Co-Issuer, as applicable, on Payment
                                                        Dates during the Reinvestment Period if the Portfolio
                                                        Manager elects (subject to the Management Agreement) to
                                                        notify the Trustee and each Rating Agency that it has been
                                                        unable, for 45 consecutive Business Days, to identify



                                                         23
                                                                                                   006437
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
                                         235 06/09/21 Page 90 of 280 PageID 9255
 Case 3:21-cv-00538-N Document 26-25 Filed


                                                      additional Collateral Obligations that are deemed
                                                      appropriate by the Portfolio Manager in its sole discretion
                                                      and meet the Eligibility Criteria in sufficient amounts to
                                                      permit the investment or reinvestment of all or a portion of
                                                      the funds then in the Collection Account available to be
                                                      invested in additional Collateral Obligations (a “Special
                                                      Redemption”). On the first Payment Date following the
                                                      Due Period for which such notice is effective (a “Special
                                                      Redemption Date”), the funds in the Collection Account or
                                                      the Payment Account representing Principal Proceeds
                                                      which cannot be reinvested in additional Collateral
                                                      Obligations (the “Special Redemption Amount”) will be
                                                      available to be applied in accordance with the Priority of
                                                      Payments. See “Description of the Securities—Special
                                                      Redemption of the Notes If the Portfolio Manager Does Not
                                                      Identify Investments as Contemplated by the Indenture.”

  The Offering.............................................. The Securities are initially being offered (i) in reliance on
                                                             Regulation S, to non-U.S. Persons in offshore transactions
                                                             (“Offshore Transactions”) as such term is defined in
                                                             Regulation S and (ii) to purchasers that are U.S. persons
                                                             (“U.S. Persons”) as such term is defined in Regulation S,
                                                             that are (I) Accredited Investors and (II)(A) Qualified
                                                             Purchasers, (B) with respect to the Preference Shares and
                                                             the Composite Securities only, Knowledgeable Employees
                                                             or (C) entities owned exclusively by Qualified Purchasers
                                                             and/or, with respect to the Preference Shares and the
                                                             Composite Securities only, Knowledgeable Employees.
                                                             Subsequent transferees of the Securities must be (i) non-
                                                             U.S. Persons that purchase the Securities in Offshore
                                                             Transactions or (ii)(a) Qualified Institutional Buyers or,
                                                             with respect to the Composite Securities and the Preference
                                                             Shares only, Accredited Investors, and (b) (A) Qualified
                                                             Purchasers, (B) with respect to the Preference Shares and
                                                             the Composite Securities only, Knowledgeable Employees
                                                             or (C) entities owned exclusively by Qualified Purchasers
                                                             and/or with respect to the Preference Shares and the
                                                             Composite Securities only, Knowledgeable Employees.
                                                             See “Plan of Distribution” and “Transfer Restrictions.”

  Form, Registration and Transfer of
  the Notes .................................................... Except as provided herein, the Notes sold in reliance on the
                                                                 exemption from registration provided by Section 4(2) of the
                                                                 Securities Act to Accredited Investors and Qualified
                                                                 Purchasers will be represented by one or more permanent
                                                                 global notes in definitive, fully registered form without
                                                                 interest coupons (each, a “Rule 144A Global Note”)
                                                                 deposited with the Trustee as custodian for, and registered
                                                                 in the name of, a nominee of the Depository. The
                                                                 Depository will credit the account of each of its participants
                                                                 with the principal amount of the Notes being purchased by




                                                              24
                                                                                                             006438
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
                                         235 06/09/21 Page 91 of 280 PageID 9256
 Case 3:21-cv-00538-N Document 26-25 Filed


                                                 or through the participant. Beneficial interests in a Rule
                                                 144A Global Note will be shown on, and transfers thereof
                                                 will be effected only through, records maintained by the
                                                 Depository and its direct and indirect participants. See
                                                 “Description of the Securities—Form, Denomination,
                                                 Registration and Transfer of the Notes.”

                                                 Except as provided herein, the Notes sold in Offshore
                                                 Transactions to non-U.S. Persons in reliance on Regulation
                                                 S will be represented by one or more permanent global
                                                 securities in definitive, fully registered form without interest
                                                 coupons (each, a “Regulation S Global Note”) which will
                                                 be deposited with the Trustee as custodian for, and
                                                 registered in the name of, a nominee of the Depository for
                                                 the respective accounts of the beneficial owners at
                                                 Euroclear or Clearstream.           Beneficial interests in a
                                                 Regulation S Global Note may be held only through
                                                 Euroclear or Clearstream at any time.

                                                 Except in the limited circumstances described herein,
                                                 certificated Notes will not be issued in exchange for
                                                 beneficial interests in Global Securities. See “Settlement
                                                 and Clearing.”

                                                 Transfers of interests in the Notes are subject to certain
                                                 restrictions and must be made in accordance with the
                                                 procedures and requirements set forth in the Indenture. See
                                                 “Description of the Securities—Form, Denomination,
                                                 Registration and Transfer of the Notes” and “Transfer
                                                 Restrictions.” Each purchaser of Notes in making its
                                                 purchase will be required to make, or will be deemed to
                                                 have made, as the case may be, certain acknowledgments,
                                                 representations and agreements.            See “Transfer
                                                 Restrictions.”

  Form, Registration and Transfers of
  the Composite Securities.......................... The Composite Securities sold in Offshore Transactions to
                                                     non-U.S. Persons pursuant to Regulation S will be
                                                     represented by one or more permanent global securities in
                                                     definitive, fully registered form (each, a “Regulation S
                                                     Global Composite Security”) which will be deposited with
                                                     the Trustee as custodian for, and registered in the name of, a
                                                     nominee of the Depository for the respective accounts of
                                                     the beneficial owners at Euroclear or Clearstream.
                                                     Beneficial interests in a Regulation S Global Composite
                                                     Security may be held only through Euroclear or Clearstream
                                                     at any time.

                                                 The Composite Securities sold in non-Offshore
                                                 Transactions or to U.S. Persons who purchase such
                                                 Composite Securities for their own account or for the
                                                 account of an Accredited Investor who is also (1) a
                                                 Qualified Purchaser, (2) A Knowledgeable Employee or (3)




                                                         25
                                                                                                   006439
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
                                         235 06/09/21 Page 92 of 280 PageID 9257
 Case 3:21-cv-00538-N Document 26-25 Filed


                                                 an entity owned exclusively by Qualified Purchasers and/or
                                                 Knowledgeable Employees will be issued in the form of
                                                 one or more certificated Composite Securities in definitive,
                                                 fully registered form, registered in the name of the owner
                                                 thereof (the “Certificated Composite Securities”)

                                                 Transfers of the Composite Securities are subject to certain
                                                 restrictions and must be made in accordance with the
                                                 procedures and requirements set forth in the Indenture.
                                                 See “Description of the Securities—Form, Denomination,
                                                 Registration and Transfer of the Composite Securities” and
                                                 “Transfer Restrictions.” Each purchaser of Composite
                                                 Securities in making its purchase will be required to make,
                                                 or will be deemed to have made, as the case may be, certain
                                                 acknowledgments, representations and agreements. See
                                                 “Transfer Restrictions.”

  Form, Registration and Transfers of
  the Preference Shares............................... The Preference Shares sold in Offshore Transactions to
                                                       non-U.S. Persons pursuant to Regulation S may be
                                                       represented by one or more permanent global securities in
                                                       definitive, fully registered form (each, a “Regulation S
                                                       Global Preference Share” and, together with the Rule
                                                       144A Global Notes and the Regulation S Global Notes and
                                                       the Regulation S Global Composite Securities, the “Global
                                                       Securities”) which will be deposited with the Trustee as
                                                       custodian for, and registered in the name of, a nominee of
                                                       the Depository for the respective accounts of the beneficial
                                                       owners at Euroclear or Clearstream. Beneficial interests in
                                                       a Regulation S Global Preference Share may be held only
                                                       through Euroclear or Clearstream at any time.

                                                 The Preference Shares sold in (i) non-Offshore Transactions
                                                 or to U.S. Persons who purchase such Preference Shares for
                                                 their own account or for the account of an Accredited
                                                 Investor who is also (1) a Qualified Purchaser, (2) a
                                                 Knowledgeable Employee or (3) an entity owned
                                                 exclusively by Qualified Purchasers and/or Knowledgeable
                                                 Employees will be, or (ii) Offshore Transactions to non-
                                                 U.S. Persons pursuant to Regulation S may be, issued in the
                                                 form of one or more certificated Preference Shares in
                                                 definitive, fully registered form, registered in the name of
                                                 the owner thereof (the “Certificated Preference Shares”).

                                                 Transfers of the Preference Shares are subject to certain
                                                 restrictions and must be made in accordance with the
                                                 procedures and requirements set forth in the Preference
                                                 Share Documents. See “Description of the Securities—
                                                 Form, Denomination, Registration and Transfer of the
                                                 Preference Shares” and “Transfer Restrictions.” Each
                                                 purchaser of Preference Shares in making its purchase will




                                                         26
                                                                                                   006440
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
                                         235 06/09/21 Page 93 of 280 PageID 9258
 Case 3:21-cv-00538-N Document 26-25 Filed


                                                      be required to make, or will be deemed to have made, as the
                                                      case may be, certain acknowledgments, representations and
                                                      agreements. See “Transfer Restrictions.”

  Ratings....................................................... It is a condition of the issuance of the Securities that each
                                                                 Class of Notes and the Composite Securities are rated at
                                                                 least as indicated in the table under “––Principal Terms of
                                                                 the Securities” on the Closing Date.

                                                      The Class 1 Composite Securities are rated only as to the
                                                      ultimate payment of their Class 1 Composite Security Rated
                                                      Balance. The Class 1 Composite Securities will not be
                                                      rated as to the payment of the Class 1 Composite Security
                                                      Stated Coupon. The Class 2 Composite Securities are rated
                                                      as to the ultimate payment of their Class 2 Composite
                                                      Security Rated Balance and the Class 2 Composite Security
                                                      Rated Coupon.

                                                      No rating of the Preference Shares has been sought or
                                                      obtained in connection with the issuance thereof.

                                                      Each of the above ratings assume that no Maturity
                                                      Extension occurs after the Closing Date.

                                                      A credit rating is not a recommendation to buy, sell or hold
                                                      securities and may be subject to revision or withdrawal at
                                                      any time by the assigning Rating Agency. See “Risk
                                                      Factors—Relating to the Securities—Future Ratings of the
                                                      Notes Are Not Assured and Limited in Scope; the
                                                      Preference Shares are Not Rated.”

  Listing........................................................ Application will be made to list each Class of the Securities
                                                                  (other than the Preference Shares) on the Irish Stock
                                                                  Exchange. There can be no assurance that such admission
                                                                  will be granted or maintained. See “Listing and General
                                                                  Information.” The issuance and settlement of the Securities
                                                                  on the Closing Date will not be conditioned on the listing of
                                                                  the Notes on the Irish Stock Exchange. In addition, there is
                                                                  currently no market for the Securities and there can be no
                                                                  assurance that a market will develop.

  Governing Law ......................................... The terms and conditions of the Preference Shares (as set
                                                          forth in the Issuer Charter and the Resolutions) will be
                                                          governed by, and construed in accordance with, the law of
                                                          the Cayman Islands.         The Notes, Indenture, any
                                                          supplemental indenture, the Management Agreement, the
                                                          Collateral Administration Agreement, the Preference Shares
                                                          Paying Agency Agreement and any Hedge Agreements will
                                                          be governed by, and construed in accordance with, the law
                                                          of the State of New York.




                                                              27
                                                                                                             006441
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
                                         235 06/09/21 Page 94 of 280 PageID 9259
 Case 3:21-cv-00538-N Document 26-25 Filed


                                                     The Composite Securities will be governed by, and
                                                     construed in accordance with, the laws of the State of New
                                                     York with respect to the Note Components. However, the
                                                     rights of a Holder of the Composite Securities with respect
                                                     to the Preference Share Components will be governed by,
                                                     and construed in accordance with, the laws of the Cayman
                                                     Islands.

  Tax Status.................................................. See “Material Income Tax Considerations.”

  Considerations for Benefit Plans............. Except as described herein, the Preference Shares and the
                                                Composite Securities may not be purchased or held by, or
                                                transferred to, any Benefit Plan Investor, including a foreign
                                                benefit plan not subject to ERISA or the Code. See
                                                “Considerations for Benefit Plans.”




                                                             28
                                                                                                           006442
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
                                         235 06/09/21 Page 95 of 280 PageID 9260
 Case 3:21-cv-00538-N Document 26-25 Filed

                                               RISK FACTORS
          An investment in the Securities involves certain risks. Prospective investors should carefully
  consider the following factors, in addition to the matters set forth elsewhere in this Offering
  Memorandum, prior to investing in any Class of Securities.

  Investor Suitability

          An investment in the Securities will not be appropriate or suitable for all investors. Structured
  investment products, like the Securities, are complex instruments, and typically involve a high degree of
  risk and are intended for sale only to sophisticated investors who are capable of understanding and
  assuming the risks involved. Any investor purchasing Securities should conduct its own investigation and
  analysis of an investment in the Securities and consult with its own professional advisors as to the risks
  involved in making such investment.

  General; Priorities of Securities

          The Issuer intends to invest in securities and other financial assets with certain risk characteristics
  as provided in the Indenture and the Management Agreement. See “Security for the Notes.” There can
  be no assurance that the Issuer’s investments will be successful, that its investment objectives will be
  achieved, that investors will receive their initial investments under the Securities or that they will receive
  any return (or avoid any loss, including total loss) on their investment in the Securities. Prospective
  investors are therefore advised to review this entire Offering Memorandum carefully and should consider,
  among other things, the following risk factors (along with, among other things, the inherent risks of
  investment activities) before deciding whether to invest in the Securities.

          Except as is otherwise stated below, the risk factors are generally applicable to all the Securities,
  although the degree of risk associated with each Class of Securities may vary. In particular, the priorities
  of payment of the Notes are generally in the order of their alphabetic designation from the Class A Notes
  (the highest priority) to the Class D Notes (the lowest priority), the priorities of payment of the Notes are
  generally higher than priorities of payment of the Preference Shares.

  Relating to the Securities

          The Securities Will Have Limited Liquidity

           There is currently no market for the Securities. There can be no assurance that a secondary
  market for any Class of Securities will develop, or if a secondary market does develop, that it will provide
  the Holders of the applicable Class of Securities with liquidity of investment or that it will continue for
  the life of such Class of Securities. In addition, each Class of Securities is subject to certain transfer
  restrictions and can only be transferred to certain transferees as described under “Transfer Restrictions.”
  The restrictions on the transfer of the Securities may further limit their liquidity. Consequently, an
  investor in the Securities must be prepared to hold such Securities until their Stated Maturity or, in the
  case of the Preference Shares, the Scheduled Preference Shares Redemption Date. In addition, the
  Securities will not be registered under the Securities Act or any state securities laws, and the Co-Issuers
  have no plans, and are under no obligation, to register the Securities under the Securities Act. Application
  will be made to admit each Class of the Securities (other than the Preference Shares) to the Daily Official
  List of the Irish Stock Exchange. There can be no assurance that any such admission will be granted or
  maintained.




                                                        29
                                                                                                 006443
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
                                         235 06/09/21 Page 96 of 280 PageID 9261
 Case 3:21-cv-00538-N Document 26-25 Filed

          The Subordination of the Class B Notes, the Class C Notes, the Class D Notes and the Preference
          Shares Will Affect Their Right to Payment in Relation to the More Senior Securities

           The Class B Notes are subordinated in right of payment of interest and principal to the Class A
  Notes in the manner and to the extent described in this Offering Memorandum. Payments of interest on
  the Class B Notes will not be made until due and unpaid interest on the Class A Notes and certain other
  amounts (including certain management fees payable to the Portfolio Manager, certain hedging
  termination payments and certain administrative fees) have been paid. No payments of principal of the
  Class B Notes will be made until principal of and due and unpaid interest on the Class A Notes and
  certain other amounts have been paid in full.

          The Class C Notes are subordinated in right of payment of interest and principal to the Class A
  Notes and the Class B Notes in the manner and to the extent described in this Offering Memorandum.
  Payments of interest on the Class C Notes will not be made until due and unpaid interest on the Class A
  Notes and the Class B Notes and certain other amounts (including certain management fees payable to the
  Portfolio Manager, certain hedging termination payments and certain administrative fees) have been paid.
  No payments of principal of the Class C Notes will be made until principal of and due and unpaid interest
  on the Class A Notes and the Class B Notes and certain other amounts have been paid in full, except in
  connection with the payment of any Class C Deferred Interest.

          The Class D Notes are subordinated in right of payment of interest and principal to the Class A
  Notes, the Class B Notes and the Class C Notes in the manner and to the extent described in this Offering
  Memorandum. Payments of interest on the Class D Notes will not be made until due and unpaid interest
  on the Class A Notes, the Class B Notes, the Class C Notes and certain other amounts (including certain
  management fees payable to the Portfolio Manager, certain hedging termination payments and certain
  administrative fees) have been paid. No payments of principal of the Class D Notes will be made until
  principal of and due and unpaid interest on the Class A Notes, the Class B Notes, the Class C Notes and
  certain other amounts have been paid in full, except in connection with the payment of any Class D
  Deferred Interest and the use of Interest Proceeds to pay principal of the Class D Notes on any Payment
  Date to the extent necessary to satisfy the Class D Coverage Tests.

           No payments will be made out of Interest Proceeds on the Preference Shares on any Payment
  Date, until due and unpaid interest on the Notes (including any Deferred Interest) and certain amounts
  (including certain amounts due under the Hedge Agreements, certain management fees payable to the
  Portfolio Manager, certain hedging termination payments and certain administrative fees) have been paid
  on the Payment Date in accordance with the Priority of Payments. No payments will be made out of
  Principal Proceeds on the Preference Shares until principal of each Class of Notes and certain other
  amounts payable out of Principal Proceeds on each Payment Date have been paid in full. In addition, the
  Preference Shares will not be redeemed until each Class of Notes and certain other amounts have been
  paid in full.

           In addition, the Co-Issuers will have only nominal equity capitalization. Consequently, to the
  extent that any losses are suffered by any of the Holders of any Securities, the losses will be borne first by
  the Holders of the Preference Shares, and then by the Holders of each Class of Notes, serially in inverse
  order of their alphabetic designations.

          For purposes of subordination, the Composite Securities will not be treated as a separate Class,
  but the Class C Component, the Class D-2 Component and the Preference Share Components of the
  Composite Securities will be treated as Class C Notes, Class D-2 Notes and Preference Shares,
  respectively.

          See “Description of the Securities.”




                                                       30
                                                                                                006444
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
                                         235 06/09/21 Page 97 of 280 PageID 9262
 Case 3:21-cv-00538-N Document 26-25 Filed

          Interest Will Be Deferred on Deferred Interest Notes if There Are Insufficient Funds under the
          Priority of Payments for Payment of Interest

           So long as any Class A Notes or Class B Notes are Outstanding, any interest due and accrued on
  the Class C Notes that remains unpaid on any Payment Date because insufficient funds are available to
  pay it in accordance with the Priority of Payments will be added to the Aggregate Outstanding Amount of
  the Class C Notes as Class C Deferred Interest and failure to pay that interest on the Payment Date when
  it originally became due will not be an Event of Default. Class C Deferred Interest will then be payable
  on subsequent Payment Dates in accordance with the Priority of Payments, pursuant to which it will
  remain subordinated to the payment of interest on the Class A Notes and the Class B Notes in the
  application of Interest Proceeds.

           So long as any Class A Notes, Class B Notes or Class C Notes are Outstanding, any interest due
  and accrued on the Class D Notes that remains unpaid on any Payment Date because insufficient funds
  are available to pay it in accordance with the Priority of Payments will be added to the Aggregate
  Outstanding Amount of the Class D Notes as Class D Deferred Interest and failure to pay that interest on
  the Payment Date when it originally became due will not be an Event of Default. Class D Deferred
  Interest will then be payable on subsequent Payment Dates in accordance with the Priority of Payments,
  pursuant to which it will remain subordinated to the payment of interest on the Class A Notes, the Class B
  Notes and the Class C Notes in the application of Interest Proceeds.

          Interest Proceeds May Be Used to Reinvest in Priority to any Payments to Holders of Preference
          Shares

           During the Reinvestment Period, if the Reinvestment Overcollateralization Test is not met on any
  Determination Date, a portion of the Interest Proceeds that might otherwise have been paid to the Holders
  of the Preference Shares on the related Payment Date will instead be deposited into the Collection
  Account as Principal Proceeds, as described under clause (15) under “Description of the Securities—
  Priority of Payments—Interest Proceeds.”

          The Controlling Class Will Control Many Rights under the Indenture; However, Some Rights of
          the Controlling Class to Sell the Collateral in Connection with an Event of Default Are Limited

           Under the Indenture, many rights of the Holders of the Notes will be controlled by a Majority of
  the Controlling Class. Remedies pursued by the Holders of the Controlling Class upon an Event of
  Default could be adverse to the interests of the Holders of Securities subordinated to the Controlling
  Class. After any realization on the Collateral, proceeds will be allocated in accordance with the Priority
  of Payments pursuant to which the Notes and certain other amounts owing by the Co-Issuers will be paid
  in full before any allocation to the Preference Shares, and each Class of Notes (along with certain other
  amounts owing by the Co-Issuers) will be paid serially in alphabetic order until it is paid in full before
  any allocation is made to the next Class of Notes.

           However, the ability of the Controlling Class to direct the sale and liquidation of the Collateral is
  subject to certain limitations. As described under “Description of the Securities—The Indenture—Events
  of Default,” if an Event of Default occurs and is continuing, the Trustee must retain the Collateral intact
  and collect all payments in respect of the Collateral and continue making payments in accordance with the
  Priority of Payments and in accordance with the Indenture unless either (A) the Trustee determines that
  the anticipated net proceeds of a sale or liquidation of the Collateral would be sufficient to discharge in
  full the amounts then due and unpaid on the Notes for principal and interest (including Defaulted Interest
  and Deferred Interest and any interest on the Defaulted Interest and Deferred Interest), all Administrative
  Expenses, all other amounts (if any) then payable to the Hedge Counterparty by the Issuer (including any
  applicable termination payments) net of all amounts then payable to the Issuer by the Hedge Counterparty
  and all other amounts then payable under clause (3) under “Description of the Securities—Priority of
  Payments—Interest Proceeds,” and a Majority of the Controlling Class agrees with that determination or
  (B) the Holders of a Super Majority of each of the Class A Notes, the Class B Notes, the Class C Notes

                                                       31
                                                                                                006445
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
                                         235 06/09/21 Page 98 of 280 PageID 9263
 Case 3:21-cv-00538-N Document 26-25 Filed

  and the Class D Notes direct, subject to the provisions of the Indenture, the sale and liquidation of the
  Collateral.

          The Issuer is Highly Leveraged, which Increases Risks to Investors

          The Issuer will be substantially leveraged. Use of leverage is a speculative investment technique
  and involves certain risks to investors in the Securities. The leverage provided to the Issuer by the
  issuance of the Securities will result in interest expense and other costs incurred in connection with the
  borrowings that may not be covered by the net interest income, dividends and appreciation of the
  Collateral Obligations. The use of leverage generally magnifies the Issuer’s risk of loss, particularly for
  the more subordinate Classes of Notes and the Preference Shares. In certain circumstances, such as in
  connection with the exercise of remedies following an Event of Default, the Controlling Class may
  require the Issuer to dispose of some or all of the Collateral Obligations under unfavorable market
  conditions, thus causing the Issuer to recognize a loss that might not otherwise have occurred. In certain
  circumstances, the Controlling Class are entitled to direct the sales of Collateral Obligations and may be
  expected to do so in their own interest, rather than in the interests of the more subordinate Classes of
  Securities.

          The Issuer Is Newly Formed, Has No Significant Operating History, Has No Material Assets
          Other than the Collateral and Is Limited in its Permitted Activities

           The Issuer is a newly formed entity and has no significant operating history, other than in
  connection with the acquisition of the Collateral Obligations during the period up to the Ramp-Up
  Completion Date. The Issuer will have no material assets other than the Collateral. The Indenture
  provides that the Issuer is not permitted to engage in any business activity other than the issuance of the
  Notes, the Composite Securities, the Preference Shares and the Issuer Ordinary Shares, the acquisition
  and disposition of and investment and reinvestment in Collateral Obligations, certain activities conducted
  in connection with the payment of amounts in respect of the Securities and the management of the
  Collateral, and other activities incidental or related to the foregoing. Income derived from the Collateral
  will be the Issuer’s principal source of cash.

          The Co-Issuer Is Newly Formed, Has No Significant Operating History, Has No Material Assets,
          and Is Limited in its Permitted Activities

           The Co-Issuer is a newly formed Delaware corporation and has no prior operating history. The
  Co-Issuer will have no material assets. The Indenture provides that the Co-Issuer is not permitted to
  engage in any business activity other than the co-issuance and sale of the Notes, the issuance of its share
  capital, and other activities incidental or related to the foregoing.

          The Notes Are Limited Recourse Obligations; Investors Must Rely on Available Collections from
          the Collateral and Will Have No Other Source for Payment

           The Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes are limited
  recourse debt obligations of the Co-Issuers. The Securities are payable solely from the Collateral pledged
  by the Issuer to secure the Notes. None of the security holders, members, officers, directors, partners, or
  incorporators of the Issuer, the Co-Issuer, the Portfolio Manager, the Placement Agents, the Trustee, the
  Preference Shares Paying Agent, the Administrator, the Share Registrar, the Share Trustee, any of their
  respective affiliates, or any other person will be obligated to make payments on the Notes. The Issuer’s
  ability to make interest payments and principal repayments on the Notes will be constrained by the terms
  of the Indenture. Holders of the Notes must rely solely on collections received on the Collateral pledged
  to secure the Notes and for the payment of interest and principal on the Notes, and there can be no
  assurance that those collections will be sufficient to pay all amounts due on the Notes. If distributions on
  the Collateral are insufficient to make payments on the Notes, no other assets will be available for
  payment of the deficiency and, following liquidation of all of the Collateral, the Co-Issuers will not have
  any obligation to pay any deficiency, which shall be extinguished and shall not revive.

                                                      32
                                                                                              006446
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
                                         235 06/09/21 Page 99 of 280 PageID 9264
 Case 3:21-cv-00538-N Document 26-25 Filed

          The Composite Securities (to the Extent of the Note Components) Are Limited Recourse
          Obligations; Investors Must Rely on Available Collections from the Collateral and Will Have No
          Other Source for Payment.

           The Composite Securities (to the extent of the Note Components) are limited recourse obligations
  of the Issuer. The Composite Securities are payable solely from the Collateral pledged by the Issuer to
  secure the Notes and the Composite Securities (to the extent of the Note Component). None of the
  security holders, members, officers, directors, partners, or incorporators of the Issuer, the Co-Issuer, the
  Portfolio Manager, the Placement Agents, the Trustee, the Preference Shares Paying Agent, the
  Administrator, the Share Registrar, the Share Trustee, any of their respective Affiliates, or any other
  person will be obligated to make payments on the Composite Securities. The Issuer’s ability to make
  payments on the Composite Securities will be constrained by the terms of the Indenture. Holders of the
  Composite Securities must rely solely on collections received on the Collateral pledged to secure the
  Notes and the Composite Securities (to the extent of the Note Components), and there can be no
  assurance that those collections will be sufficient to pay all amounts due on the Composite Securities. If
  distributions on the Collateral are insufficient to make payments on the Composite Securities, no other
  assets will be available for payment of the deficiency and, following liquidation of all of the Collateral,
  the Issuer will not have any obligation to pay any deficiency, which shall be extinguished and shall not
  revive.

          The Preference Shares (including the Preference Share Components) are not Secured
          Obligations; Investors Must Rely on Available Collections from the Collateral and Will Have No
          Other Source for Payment

           The Preference Shares (including the Preference Share Components) will be part of the issued
  share capital of the Issuer. The Preference Shares are equity in the Issuer and are not secured by the
  Collateral Obligations or other Collateral securing the Notes. As such, the Holders of Preference Shares
  will rank behind all creditors, whether secured or unsecured and known or unknown, of the Issuer,
  including, without limitation, the holders of the Notes and any Hedge Counterparties. Except with respect
  to the obligations of the Issuer to pay the amounts described under the “Description of the Securities—
  Priority of Payments—Interest Proceeds” and “—Principal Proceeds,” the Issuer does not, however,
  expect to have any creditors though there can be no assurance that this will be the case. In addition, the
  Issuer is also subject to limitations with respect to the business that it may undertake. See “The Co-
  Issuers—Business.” Payments in respect of the Preference Shares are subject to certain requirements
  imposed by Cayman Islands law. Any amounts paid by the Preference Shares Paying Agent as dividends
  on the Preference Shares will be payable only if the Issuer has sufficient distributable profits and/or
  balance in the Issuer’s share premium account. In addition, dividends and the final payment upon
  redemption of the Preference Shares will be payable only to the extent that the Issuer is and will remain
  solvent after such dividends or redemption payment is paid. Under Cayman Islands law, a company is
  generally deemed to be solvent if it is able to pay its debts as they come due.

           The Issuer’s obligation to pay dividends or to make other distributions to the Holders of the
  Preference Shares will therefore not be a secured obligation of the Issuer and such Holders will not be
  entitled to the benefits of the Indenture, nor will the Trustee have any obligation to act on behalf of the
  Holders of Preference Shares. Holders of the Preference Shares will only be entitled to receive amounts
  available for payment of dividends or other distributions after payment of all amounts payable on each
  Class of Notes and certain other amounts in accordance with the Priority of Payments and only to the
  extent of distributable profits of the Issuer and/or any balance in the Issuer’s share premium account and
  (in each case) only to the extent that the Issuer is and will remain solvent following such distributions.

          To the extent the requirements under Cayman Islands law described in the preceding paragraphs
  are not met, amounts otherwise payable to the Holders of the Preference Shares will be retained in the
  Preference Shares Distribution Account until, in the case of dividends, the next succeeding Payment Date
  on which the Issuer notifies the Preference Shares Paying Agent such requirements are met and, in the
  case of any payment on redemption of the Preference Shares, the next succeeding Business Day on which
  the Issuer notifies the Preference Shares Paying Agent such requirements are met. Amounts on deposit in
                                                      33
                                                                                              006447
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 100 of 280 PageID 9265

  the Preference Shares Distribution Account will not be available to pay amounts due to the Holders of the
  Notes, the Trustee, the Collateral Administrator, the Portfolio Manager, any Hedge Counterparty or any
  other creditor of the Issuer whose claim is limited in recourse to the Collateral. However, amounts on
  deposit in the Preference Shares Distribution Account may be subject to the claims of creditors of the
  Issuer that have not contractually limited their recourse to the Collateral. The Indenture and the
  Preference Share Documents will limit the Issuer’s activities to the issuance and sale of the Securities, the
  acquisition and disposition of, and investment and reinvestment in, the Collateral Obligations and Eligible
  Investments and the other activities related to the issuance and sale of the Securities described under the
  “The Co-Issuers.” The Issuer therefore does not expect to have any significant full recourse liabilities
  that would be payable out of amounts on deposit in the Preference Shares Distribution Account.

          The Issuer May Not Be Able to Invest and Reinvest Available Funds in Appropriate Collateral

           The amount of Collateral Obligations purchased on the Closing Date, the amount and timing of
  the purchase of additional Collateral Obligations before the Ramp-Up Completion Date, and the
  subsequent reinvestment of Principal Proceeds, will affect the cash flows available to make payments on,
  and the return to the Holders of, the Securities. Reduced liquidity and relatively lower volumes of trading
  in certain Collateral Obligations, in addition to restrictions on investment represented by the Eligibility
  Criteria, could result in periods during which the Issuer is not able to fully invest its available cash in
  Collateral Obligations, and it is unlikely that the Issuer’s available cash will be fully invested in Collateral
  Obligations at any time. The longer the period before reinvestment of cash or cash-equivalents in
  Collateral Obligations and the larger the amount of uninvested cash or cash equivalents, the greater the
  adverse impact may be on aggregate interest collected and distributed by the Issuer, thereby resulting in
  lower yield than could have been obtained if the net proceeds associated with the offering of the
  Securities and all Principal Proceeds were immediately and fully reinvested. The associated reinvestment
  risk on the Collateral Obligations will be borne first by the Holders of the Preference Shares and second
  by the Holders of the Notes (beginning with the most subordinated Class of Notes). Although the
  Portfolio Manager may mitigate this risk to some degree during the Reinvestment Period by declaring a
  Special Redemption, the Portfolio Manager is not required to do so, and any Special Redemption may
  result in a lower yield on the Issuer’s assets than could have been obtained if the net proceeds from the
  offering of the Securities and all Principal Proceeds were immediately and fully reinvested and no Special
  Redemption had taken place.

           Generally, Principal Proceeds (together with Interest Proceeds, but only to the extent used to pay
  for accrued interest on Collateral Obligations, and Sale Proceeds received on the Collateral Obligations)
  will be reinvested during the Reinvestment Period (and, Principal Proceeds constituting Unscheduled
  Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit Improved Obligations,
  may be invested on any date after the Reinvestment Period, at the discretion of the Portfolio Manager) in
  substitute Collateral Obligations or temporarily reinvested in the Eligible Investments pending
  reinvestment in substitute Collateral Obligations in accordance with the Priority of Payments. The
  earnings with respect to substitute Collateral Obligations will depend, among other factors, on
  reinvestment rates available in the marketplace at the time and on the availability of investments
  acceptable to the Portfolio Manager that satisfy the criteria under “Security for the Notes—Eligibility
  Criteria.” The need to satisfy the criteria and identify acceptable investments may require the purchase of
  substitute Collateral Obligations having lower yields than those initially acquired or require that Principal
  Proceeds be held temporarily in cash or Eligible Investments, which will reduce the yield earned by the
  Issuer. Further, issuers of Collateral Obligations may be more likely to exercise any rights they may have
  to redeem them when interest rates or spreads are declining. Any decrease in the yield on the Collateral
  Obligations will reduce the amounts available to make payments of principal and interest on the Notes
  and payments on the Preference Shares.

          The Issuer expects that, as of the Closing Date, it will have purchased (or entered into
  commitments to purchase) at least approximately $400,000,000 in Aggregate Principal Balance of the
  Collateral Obligations to be included in the anticipated portfolio as of the Ramp-Up Completion Date.


                                                        34
                                                                                                 006448
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 101 of 280 PageID 9266

          Changes in Tax Law Could Result in the Imposition of Withholding Taxes with Respect to
          Payments on the Securities, and the Issuer Will Not Gross-Up Payments to Holders

           Although no withholding tax is currently imposed by the United States or the Cayman Islands on
  payments on the Securities, there can be no assurance that, as a result of any change in any applicable
  law, treaty, rule, regulation, or interpretation thereof, the payments with respect to the Securities would
  not in the future become subject to withholding taxes. If any withholding tax is imposed on payments on
  any Securities, the Issuer will not “gross up” payments to their Holders.

          The Securities Are Subject to Substantial Transfer Restrictions

           The Securities have not been registered under the Securities Act, under any U.S. state securities
  or “Blue Sky” laws, or under the securities laws of any other jurisdiction and are being issued and sold in
  reliance upon exemptions from registration provided by those laws. No Securities may be sold or
  transferred unless: the sale or transfer is exempt from the registration requirements of the Securities Act
  (for example, in reliance on exemptions provided by Rule 144A or Regulation S) and applicable state
  securities laws; and the sale or transfer does not cause either of the Co-Issuers or the pool of Collateral to
  become subject to the registration requirements of the Investment Company Act. See “Transfer
  Restrictions” and “Considerations for Benefit Plans.”

          Non-Compliance with Restrictions on Ownership of the Securities under the United States
          Investment Company Act of 1940 Could Adversely Affect the Issuer

          Neither of the Co-Issuers has registered with the United States Securities and Exchange
  Commission (the “SEC”) as an investment company pursuant to the Investment Company Act. The
  Issuer has not so registered in reliance on an exclusion from the definition of “investment company” for
  companies organized under the laws of a jurisdiction other than the United States or any of its states:
  (i) whose investors residing in the United States are solely “qualified purchasers” (within the meaning
  given to such term in the Investment Company Act and related SEC regulations); and (ii) that do not
  make a public offering of their securities in the United States. No opinion or no-action position with
  respect to the registration of either of the Co-Issuers or the pool of Collateral under the Investment
  Company Act has been requested of, or received from, the SEC.

          If the SEC or a court of competent jurisdiction were to find that the Issuer or the Co-Issuer is
  required, but in violation of the Investment Company Act had failed, to register as an investment
  company, possible consequences include the following: (i) the SEC could apply to a district court to
  enjoin the violation; (ii) investors in the Issuer or the Co-Issuer could sue the Issuer or the Co-Issuer, as
  the case may be, and recover any damages caused by the violation; and (iii) any contract to which the
  Issuer or the Co-Issuer, as the case may be, is party whose performance involves a violation of the
  Investment Company Act would be unenforceable by any party to the contract unless a court were to find
  that under the circumstances enforcement would produce a more equitable result than non-enforcement
  and would not be inconsistent with the purposes of the Investment Company Act.

          In addition, the Issuer’s being required to register as an investment company would result in an
  Event of Default. See “Description of the Securities—The Indenture—Events of Default.” Should the
  Issuer or the Co-Issuer be subjected to any or all of the foregoing, the Issuer or the Co-Issuer, as the case
  may be, would be materially and adversely affected.

          The Weighted Average Lives of the Notes May Vary

          The Stated Maturity of the Notes is the Payment Date in August 1, 2017 or, upon a Maturity
  Extension (if any), the applicable Extended Stated Maturity Date. The weighted average life of each
  Class of Notes is expected to be shorter than the number of years until their Stated Maturity. See
  “Description of the Securities.” The weighted average life of a Class of Notes will be affected by the
  amount and timing of payments of principal of the Notes and the amount and timing of payments received
  on the Collateral Obligations. The amount and timing of payments of principal on the Notes will be
                                                       35
                                                                                                006449
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 102 of 280 PageID 9267

  affected by, among other things, any Optional Redemption of the Notes, a failure of any Coverage Test, a
  Rating Confirmation Failure, any failure by the Portfolio Manager to invest or reinvest uninvested
  proceeds of the offering of the Securities in Collateral Obligations, a redemption of the Securities made in
  connection with a Tax Event, any Special Redemption of one or more Classes of Notes, and an Event of
  Default by the Issuer in the payment of the Notes and an acceleration of the principal of the Notes in
  connection with an Event of Default. The occurrence of any of the foregoing unscheduled principal
  repayments of the Notes is, in turn, determined by the amount and timing of payments on the Collateral,
  which will be dependent on, among other things, the financial condition of the obligors on or issuers of
  the Collateral and the characteristics of the Collateral Obligations, including the existence and frequency
  of exercise of any prepayment, optional redemption, or sinking fund features, the prevailing level of
  interest rates, the redemption price, the actual default rate and the actual level of recoveries on any
  Defaulted Collateral Obligations, the frequency of tender or exchange offers for the Collateral Obligations
  and any sales of Collateral Obligations, dividends or other distributions received on any obligations that
  at the time of acquisition, conversion, or exchange do not satisfy the requirements of a Collateral
  Obligation, as well as the risks unique to investments in obligations of foreign issuers. See “Security for
  the Notes.”

          A Maturity Extension May Result in a Longer or Shorter Holding Period Than Expected

           Under the Indenture, the Issuer, if directed by the Portfolio Manager, shall be entitled, on each
  Extension Effective Date, to extend the Reinvestment Period (a maximum of four times) to the applicable
  Extended Reinvestment Period End Date if (i) in the case of an Extension Effective Date occurring after
  the first Extension Effective Date, the Issuer has previously effected a Maturity Extension for each
  preceding Extension Effective Date and (ii) the Extension Conditions are satisfied and the Issuer has
  given written notice of its election to extend the Reinvestment Period no later than 60 days and no earlier
  than 90 days prior to such Extension Effective Date. Under the Indenture and the Preference Share
  Documents, if the Reinvestment Period is so extended, the Stated Maturity of the Notes and the
  Composite Securities (or, in the case of the Preference Shares, the Scheduled Preference Shares
  Redemption Date) will be equally extended and the Weighted Average Life Test shall be automatically
  extended without the requirement for any approval or consent of any Holders of Securities. Holders of
  Securities will not be able to prevent or prohibit the extension of the Stated Maturity of the Notes and the
  Composite Securities (or, in the case of the Preference Shares, the Scheduled Preference Shares
  Redemption Date) so long as the Extension Conditions are satisfied, which include the ability of Holders
  of Securities to sell their Securities at the designated purchase price to a designated purchaser under the
  Indenture. However, in the case of the Preference Shares, the Indenture provides that Holders of
  Preference Shares that have received a Preference Share Internal Rate of Return equal to or in excess of
  15.0% as of the Extension Effective Date will not receive any payment in exchange for their Preference
  Shares sold in connection with a Maturity Extension.

          As a consequence, if the Portfolio Manager elects to extend the Reinvestment Period and the
  Extension Conditions are satisfied, the Holders of the Securities may either be required to hold their
  Securities for a significantly longer period of time or be forced to sell their Securities for the applicable
  purchase price under the Indenture, resulting in a shorter holding period than expected at the time of
  investment in the Securities.

          An Amendment Buy-Out May Result in a Shorter Holding Period Than Expected

          Any Non-Consenting Holder of Securities with respect to an amendment of the Indenture (which
  includes Holders that fail to respond to a consent solicitation within the applicable period) may be forced
  to sell its applicable Securities to the Amendment Buy-Out Purchaser at the Amendment Buy-Out
  Purchase Price, resulting in a shorter holding period than expected at the time of investment in the
  Securities. However, in the case of the Preference Shares, the Indenture provides that the Amendment
  Buy-Out Purchase Price will be zero for Non-Consenting Holders that have received a Preference Share
  Internal Rate of Return equal to or in excess of 15.0% as of the Amendment Buy-Out Date. See
  “Description of the Securities—Amendment Buy-Out.” A Holder’s ability to vote against an amendment
  or affect or influence the amendment process with respect to the Indenture may thus be limited. The
                                                       36
                                                                                               006450
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 103 of 280 PageID 9268

  Amendment Buy-Out Option may also increase the ability of the Portfolio Manager to affect or influence
  the amendment process.

          The Indenture Requires Mandatory Redemption of the Notes for Failure to Satisfy Coverage Tests

           If any of the Coverage Tests are not satisfied on any Determination Date on which the Notes of
  the relevant Class are Outstanding, Interest Proceeds available on the related Payment Date in accordance
  with the Priority of Payments (and, to the extent Interest Proceeds are insufficient, Principal Proceeds
  available on the Payment Date in accordance with the Priority of Payments) are required to be applied to
  pay principal of the relevant Class of Notes (and any Classes senior to it) to the extent necessary for the
  relevant Coverage Test to be satisfied. The application of Interest Proceeds and Principal Proceeds to pay
  principal of the Notes to the extent necessary to restore the Coverage Tests to certain minimum required
  levels could result in an elimination, deferral or reduction in the amounts available to make distributions
  on the Preference Shares and interest and principal payments on one or more classes of Notes, which
  would adversely affect the returns to the Holders of the Securities.

          The Indenture Requires Mandatory Redemption of the Notes Upon Rating Confirmation Failure

           If any rating of any Class of Notes is reduced or withdrawn or placed on credit watch with
  negative implications by the Business Day after the 29th day after the Ramp-Up Completion Date by
  either Rating Agency, Interest Proceeds and, if Interest Proceeds are insufficient, Principal Proceeds, are
  required to be diverted in accordance with the Priority of Payments and used to pay the principal of the
  Notes sequentially in order of their relative priority on the next Payment Date and each Payment Date
  after that until each rating is reinstated. The application of Interest Proceeds and Principal Proceeds to
  pay principal of the Notes to the extent necessary for one or more ratings to be reinstated could result in
  an elimination, deferral, or reduction in one or more payments or distributions on one or more Classes of
  Securities, which would adversely affect the returns to the Holders of those Classes of Securities.

          The Indenture Permits Special Redemption of Notes Based on the Portfolio Manager’s Inability
          to Identify Investments

           The Portfolio Manager is permitted under the Indenture to elect to have all or a portion of the
  funds then in the Collection Account available to be invested in additional Collateral Obligations applied
  to a Special Redemption of the Notes, in whole or in part, on one or more Payment Dates during the
  Reinvestment Period because it has been unable, for a period of at least 45 consecutive Business Days, to
  identify additional Collateral Obligations that are deemed appropriate by the Portfolio Manager in its sole
  discretion and meet the Eligibility Criteria in sufficient amounts to permit the investment or reinvestment
  of all or a portion of the funds then in the Collection Account available to be invested in additional
  Collateral Obligations. On the Special Redemption Date, in accordance with the Indenture, the Special
  Redemption Amount will be applied in accordance with “Description of the Securities—Priority of
  Payments—Principal Proceeds,” to the extent available (which includes for this purpose uninvested
  proceeds specified by the Portfolio Manager), to pay the principal of the Notes. The application of funds
  in that manner could result in an elimination, deferral, or reduction of amounts available to make
  payments on Securities subordinate in priority to the Securities being amortized. See “Description of the
  Securities—Special Redemption of Notes If the Portfolio Manager Does Not Identify Investments as
  Contemplated by the Indenture.”

          The Notes Are Subject to Optional Redemption

          Subject to satisfaction of certain conditions, on any Payment Date upon the occurrence of a Tax
  Event or at any time after the Non-Call Period, the Holders of at least 66Ҁ% of the Aggregate
  Outstanding Amount of the Preference Shares may require that the Notes be redeemed as described under
  “Description of the Securities—Optional Redemption.” In the case of an Optional Redemption of the
  Notes, the Portfolio Manager may be required to aggregate Collateral Obligations to be sold together in
  one block transaction, thereby possibly resulting in a lower realized value for the Collateral Obligations
  sold. There can be no assurance that the market value of the Collateral will be sufficient for the Holders
                                                      37
                                                                                             006451
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 104 of 280 PageID 9269

  of the Preference Shares to direct an Optional Redemption of the Notes. A decrease in the market value
  of the Collateral would adversely affect the Sale Proceeds from their sale. Consequently, the conditions
  precedent to the exercise of an Optional Redemption may not be met. Moreover, the Holders of the Notes
  may not be able to invest the proceeds of the redemption of the Notes in investments providing a return
  equal to or greater than the Holders of the Notes expected to obtain from their investment in the Notes.

          Future Ratings of the Notes and the Composite Securities Are Not Assured and Limited in Scope;
          the Preference Shares Are Not Rated

            It is a condition to the issuance of the Notes and the Composite Securities that they be rated as
  provided under “Summary of Terms—Principal Terms of the Securities.” A credit rating is not a
  recommendation to buy, sell or hold securities and is subject to revision or withdrawal at any time. There
  is no assurance that a rating will remain for any given period or that a rating will not be lowered or
  withdrawn entirely by each Rating Agency if in its judgment circumstances in the future so warrant. Any
  such action could have an adverse effect on the Holders of the relevant Class of Securities. If a rating
  initially assigned to a Class of Notes or Composite Securities is subsequently lowered for any reason, no
  person is obligated to provide any additional credit support or credit enhancement.

          No rating of the Preference Shares will be sought or obtained in connection with their issuance.

          Events Outside the Control of the Co-Issuers and the Portfolio Manager Can Affect the Securities

          Various acts of God, force majeure, and certain other events beyond the control of the Co-Issuers,
  the Trustee, the Portfolio Manager, the Collateral Administrator, the Indenture Registrar, the Preference
  Shares Paying Agent and the Administrator could affect the ability of financial institutions to process
  payments and transfer funds and could impair the financial records and record-keeping practices of
  financial institutions and others (including the Trustee, the Portfolio Manager, the Collateral
  Administrator, the Indenture Registrar, the Preference Shares Paying Agent and the Administrator). In
  addition, the existence of those circumstances could cause lenders and other creditors more readily to
  agree to restructure debt obligations (including payment terms) than they would in the absence of those
  circumstances. The existence of those circumstances could adversely affect the ability of the Issuer or the
  Co-Issuer, as applicable, to make timely payments on the Securities.

          The Issuer could be Treated as Engaged in a United States Trade or Business

           Prior to the issuance of the Securities, the Issuer will receive an opinion from Latham & Watkins
  LLP, special U.S. federal tax counsel to the Issuer (“Tax Counsel”), which opinion is based in part on the
  safe harbor provided by Section 864(b)(2) of the Code and the Treasury regulations thereunder applying
  to non-U.S. corporations that restrict their activities in the United States to trading in stocks and securities
  for their own account. The opinion will be to the effect that, although no activity closely comparable to
  that contemplated by the Issuer has been the subject of any Treasury regulation, revenue ruling or judicial
  decision and hence the matter is not free from doubt, assuming compliance with the Issuer’s
  Memorandum and Articles of Association, the Indenture, the Management Agreement, and other related
  documents by all parties thereto, the Issuer’s permitted activities will not cause it to be treated as engaged
  in the conduct of a U.S. trade or business for U.S. federal income tax purposes and, consequently, the
  Issuer’s profits will not be subject to U.S. federal income tax on a net income basis or the branch profits
  tax. However, in the absence of authority on point, the U.S. federal income tax treatment of the Issuer is
  not entirely free from doubt, and there can be no assurance that positions contrary to the opinion may not
  be asserted successfully by the Internal Revenue Service (the “IRS”). The opinion is based on certain
  assumptions and on certain representations and agreements regarding restrictions on the future conduct of
  the activities of the Issuer and the Portfolio Manager. Although the Issuer intends to conduct its business
  in accordance with such assumptions, representations and agreements, if it were nonetheless determined
  that the Issuer was engaged in a United States trade or business and had taxable income that is effectively
  connected with such United States trade or business, then the Issuer would be subject under the Code to
  the regular corporate income tax on such effectively connected taxable income and possibly to the 30%
  branch profits tax as well. Such taxes would reduce the amounts available to make payments on the
                                                         38
                                                                                                 006452
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 105 of 280 PageID 9270

  Notes and distribution to the holders of the Preference Shares. Investors should note that the Treasury
  and the IRS recently announced that they are considering taxpayer requests for specific guidance on,
  among other things, whether a foreign person may be treated as engaged in a trade or business in the
  United States by virtue of entering into credit default swaps. However, the Treasury and the IRS have not
  yet provided any guidance on whether they believe entering into credit default swaps may cause a foreign
  person to be treated as engaged in a trade or business in the United States and if so, what facts and
  circumstances must be present for this conclusion to apply. Any future guidance issued by the Treasury
  and/or the IRS may have an adverse impact on the tax treatment of the Issuer. See discussion under the
  heading “Material Income Tax Considerations—U.S. Federal Income Taxation of the Issuer—U.S.
  Federal Income Tax” below. There can be no assurance that, if the Issuer were determined to be engaged
  in a trade or business in the United States and thus subject to U.S. federal income taxes (and branch
  profits taxes), remaining payments on the Collateral would be sufficient to make timely payments of
  interest on, payment of principal and payment of other distributions at the applicable Stated Maturity of
  the Securities. In addition, all or a portion of the payments on the Notes to a holder that is not a U.S.
  Holder (as defined in “Material Income Tax Considerations—General” below) could in such
  circumstance be subject to a 30% U.S. federal withholding tax. See “Material Income Tax
  Considerations.”

          Benefit Plan Investors

           Certain transactions involving the Co-Issuers in the ordinary course might be deemed to
  constitute “prohibited transactions” under the United States Employee Retirement Income Security Act of
  1974, as amended (“ERISA”), and Section 4975 of the Code with respect to Benefit Plan Investors (as
  defined in “Considerations for Benefit Plans”) subject thereto that purchase the Securities, if assets of the
  Issuer and/or the Co-Issuer were deemed to be “plan assets” subject to ERISA or Section 4975 of the
  Code or Similar Law (as defined in “Considerations for Benefit Plans”). The Issuer intends to restrict
  ownership of the Preference Shares and the Composite Securities by Benefit Plan Investors so that no
  assets of the Issuer will be deemed to be “plan assets” of a plan subject to Title I of ERISA or Section
  4975 of the Code. Specifically, the Issuer, in reliance on purchaser and transferee representations and
  deemed representations, intends to restrict the acquisition of the Preference Shares and the Composite
  Securities so that less than 25% of the aggregate outstanding amount of the Preference Shares (including
  the Preference Share Components) will be held by Benefit Plan Investors (determined without regard to
  those Preference Shares and Preference Share Components held by Controlling Persons (as defined in
  “Considerations for Benefit Plans”), such as the Preference Shares held by the Portfolio Manager or its
  affiliates and employees thereof). In addition, except for purchases from the Issuer in the initial offering,
  no purchase of a Preference Share or a Composite Security by, or proposed transfer to, a person that
  wishes to take delivery in the form of a Regulation S Global Preference Share or Regulation S Global
  Composite Security will be permitted if that person has represented that it is a Benefit Plan Investor or a
  Controlling Person. However, there can be no assurance that the ownership of the Preference Shares
  (including the Preference Share Components) by Benefit Plan Investors will always remain below the
  25% threshold established under the Plan Asset Regulation (as defined in “Considerations for Benefit
  Plans”).

          Although the Co-Issuers believe that the Notes should be classified as indebtedness (rather than
  as equity) for purposes of the Plan Asset Regulation (as defined in “Considerations for Benefit Plans”)
  (and thus will allow more than 25% of each class of Notes to be purchased by Benefit Plan Investors),
  there can be no assurance that the Notes will be so characterized, and the characterization of one or more
  classes of the Notes could change if the financial condition of the Co-Issuers changes or other terms and
  conditions of the Notes change.

           If the Benefit Plan Investor ownership of the Preference Shares (including the Preference Share
  Components) were to meet or exceed the 25% threshold described above, or any class of the Composite
  Securities or the Notes were characterized as equity and such threshold were exceeded with respect to
  such class, resulting in the assets of the Co-Issuers being deemed to be “plan assets,” certain transactions
  that the Co-Issuers might enter into, or may have entered into, in the ordinary course of business, might

                                                       39
                                                                                               006453
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 106 of 280 PageID 9271

  constitute non-exempt prohibited transactions under ERISA and/or Section 4975 of the Code and might
  have to be rescinded. Additionally, the Co-Issuers or other “parties in interest” (as defined in Section
  3(14) of ERISA) or “disqualified persons” (as defined in Section 4975(e)(2) of the Code) may be subject
  to other penalties and liabilities with respect to the transaction.

           In addition, the acquisition or holding of the Securities by or on behalf of a plan subject to Title I
  of ERISA or Section 4975 of the Code, or a governmental, foreign or church plan subject to laws
  substantially similar to the provisions of Section 406 of ERISA or Section 4975 of the Code, could give
  rise to a prohibited transaction if the Co-Issuers, the Trustee, the Portfolio Manager, the Placement
  Agents, other persons providing services in connection with the Co-Issuers, or any of their respective
  affiliates, is a “disqualified person” or “party in interest” with respect to that plan. If such transaction is
  not exempt from ERISA and Section 4975 of the Code or, if applicable, substantially similar laws
  pertaining to governmental, foreign or church plans, the transaction may have to be rescinded and the Co-
  Issuers or other “disqualified persons” or “parties in interest” may be subject to other penalties with
  respect to the transaction. Therefore, each investor in the Securities will be required or deemed to
  represent and warrant that either (i) it is not, and is not using the assets of, and throughout the holding and
  disposition of such Securities will not become or transfer its interest to, a plan subject to Title I of ERISA
  or Section 4975 of the Code, or an entity that is deemed to hold assets of any of the foregoing or a
  governmental, foreign or church plan which is subject to any federal, state, foreign or local law that is
  substantially similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or (ii) its
  purchase, holding and disposition of such Securities will not result in a non-exempt prohibited transaction
  under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a governmental, foreign or
  church plan, any substantially similar federal, state, foreign or local law) because such purchase, holding
  and disposition either (x) is not, and will not become, subject to such laws or (y) is covered by an
  exemption from all applicable prohibited transactions, all of the conditions of which are and will be
  satisfied upon the acquisition of, and throughout its holding and disposition of such Securities.

           Any transfer in violation of the foregoing representations will be treated as having no force and
  effect and will be null and void ab initio, potentially causing loss to the investor purchasing in violation of
  these representations.

          See “Considerations for Benefit Plans” herein for a more detailed discussion of certain ERISA
  and related considerations with respect to an investment in the Securities by an employee benefit plan or
  similar plan or arrangement.

  Relating to the Portfolio Manager

          The Issuer Will Depend on the Managerial Expertise Available to the Portfolio Manager and its
          Key Personnel

           The performance of the Issuer’s investment portfolio depends heavily on the skills of the
  Portfolio Manager in analyzing, selecting and managing the Collateral Obligations. As a result, the Issuer
  will be highly dependent on the financial and managerial experience of certain investment professionals
  associated with the Portfolio Manager, none of whom is under a contractual obligation to the Issuer to
  continue to be associated with the Portfolio Manager for the term of this transaction. The loss of one or
  more of these individuals could have a material adverse effect on the performance of the Co-Issuers.
  Furthermore, the Portfolio Manager has informed the Issuer that these investment professionals are also
  actively involved in other investment activities and will not be able to devote all of their time to the
  Issuer’s business and affairs. In addition, individuals not currently associated with the Portfolio Manager
  may become associated with the Portfolio Manager and the performance of the Collateral Obligations
  may also depend on the financial and managerial experience of such individuals. See “The Management
  Agreement” and “The Portfolio Manager.”




                                                        40
                                                                                                 006454
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 107 of 280 PageID 9272

          The Issuer Will Have Limited Control of the Administration and Amendment of Collateral
          Obligations

           The Portfolio Manager will cause the Issuer to exercise or enforce, or refrain from exercising or
  enforcing, its rights in connection with the Collateral Obligations or any related documents or will refuse
  amendments or waivers of the terms of any Collateral Obligation and related documents in accordance
  with its ordinary business practices as if the Portfolio Manager were administering the Collateral
  Obligations for its own account. The authority of the Portfolio Manager to cause the Issuer to change the
  terms of the Collateral Obligations will generally not be restricted by the Indenture or the Management
  Agreement. As a result, the Issuer will be relying on the Portfolio Manager’s customary standards,
  policies and procedures with respect to the servicing of the Collateral Obligations. The Holders of the
  Securities and the Issuer will not have any right to compel the Issuer or the Portfolio Manager to take or
  refrain from taking any actions other than in accordance with its ordinary business practices.

           In addition, when the Issuer holds a Participation, the Issuer generally will have no right to
  enforce compliance by the borrower with the loan or credit agreement or other instrument evidencing the
  related loan obligation, no rights of set-off against the borrower, no direct interest in the collateral
  supporting the loan obligation, and no right to vote with respect to amendments of, or waivers of defaults
  under, the loan obligation. However, most participation agreements relating to Participations in loans
  provide that the Participating Institution may not vote in favor of any amendment, modification, or waiver
  that forgives principal, interest, or fees; reduces principal, interest, or fees that are payable; postpones any
  payment of principal (whether a scheduled payment or a mandatory prepayment), interest or fees; or
  releases any material guarantee or security without the consent of the participant (at least to the extent the
  participant would be affected by the amendment, modification, or waiver). A Participating Institution
  voting in connection with a potential waiver of a default by an obligor may have interests different from
  those of the Issuer, and the Participating Institution might not consider the interests of the Issuer in
  connection with its vote. In addition, many participation agreements relating to Participations in loans
  that do provide voting rights to the participant further provide that if the participant does not vote in favor
  of amendments, modifications, or waivers, the Participating Institution may repurchase the Participation
  at par. In the event of the insolvency of the Participating Institution, the Issuer may be treated as a
  general creditor of the Participating Institution with respect to a Participation and may not benefit from
  any set-off between the Participating Institution and the borrower and may not be able to proceed against
  the collateral supporting the loan obligation. As a result, the Issuer is subject to the credit risk of both the
  borrower and the Participating Institution. An investment by the Issuer in a Synthetic Security related to a
  Loan involves many of the same considerations relevant to Participations. See “—Relating to the
  Collateral Obligations—Investing in Loans Involves Particular Risks” and “—Investing in Synthetic
  Securities Involves Particular Risks” below.

          A modification that would increase the commitment of a lender, reduce the interest rate, or
  postpone the final maturity of an obligation under a participation agreement, or release all of the collateral
  for an obligation, generally requires the affirmative vote of the participating lender for a loan in which the
  Issuer owns a Participation, or of the Issuer for a Loan purchased by assignment, for the increase,
  reduction, or postponement to be binding. The exercise of remedies may also be subject to the vote of a
  specified percentage of the lenders under the loan obligation. The Portfolio Manager will have the
  authority to cause the Issuer to consent to certain amendments, waivers, or modifications to the Collateral
  Obligations requested by obligors or the lead agents for participation agreements relating to Participations
  (subject to operating procedures intended to reduce the risk that the Issuer would be deemed to be
  engaged in a trade or business in the United States for United States federal income tax purposes). The
  Portfolio Manager may, subject to the transaction documents, cause the Issuer to extend or defer the
  maturity, adjust the outstanding balance of any Collateral Obligation, reduce or forgive interest or fees,
  release material collateral or guarantees, or otherwise amend, modify, or waive the terms of any related
  loan agreement, including its payment terms. The Portfolio Manager will make determinations in
  accordance with its servicing standards under the Management Agreement. Any amendment, waiver, or
  modification of a Collateral Obligation could postpone the expected maturity of the Notes or the expected


                                                        41
                                                                                                 006455
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 108 of 280 PageID 9273

  redemption date of the Preference Shares, or reduce the likelihood of timely and complete payment of
  interest or principal under the Notes or a full return of an investment in the Preference Shares.

          Performance History of the Portfolio Manager May Not Be Indicative of Future Results

           Any prior investment results of the Portfolio Manager, and the persons associated with it or any
  other entity may not be indicative of the Issuer’s future investment results. The nature of, and risks
  associated with, the Issuer’s future investments may differ substantially from those investments and
  strategies undertaken historically by the Portfolio Manager, and the persons associated with it or any other
  entity. There can be no assurance that the Issuer’s investments will perform as well as the past
  investments of the Portfolio Manager, and the persons associated with it or any other entity. Moreover,
  since the investment criteria that govern investments in the Collateral Obligations do not govern the
  Portfolio Manager’s investments and investment strategies generally, investments in the Collateral
  Obligations conducted in accordance with the investment criteria that govern investments in the Collateral
  Obligations, and the results they yield, may differ substantially from other investments undertaken by the
  Portfolio Manager.

           Notwithstanding the inapplicability of the results obtained and expected to be obtained from the
  past investments of the Portfolio Manager, a period of increased volatility in market conditions, including
  interest rate environments, can have an adverse effect on the realized and unrealized returns to investors
  in the past investments of the Portfolio Manager. There can be no assurance that current economic
  conditions and the effects of increased interest rate and corresponding price volatility will not adversely
  impact the investment returns ultimately realized by investors or continued compliance with, among other
  things, applicable coverage requirements described in this Offering Memorandum.

          Right of Portfolio Manager to Avoid Removal Without Cause May Result in a Shorter Holding
          Period of the Preference Shares Than Expected

           The Portfolio Manager may be removed without cause upon 90 days’ prior written notice by the
  Issuer, at the direction of the Holders of a Super Majority of the Aggregate Outstanding Amount of the
  Preference Shares (excluding Preference Shares held by the Portfolio Manager, its Affiliates or any
  account for which the Portfolio Manager or its Affiliates have discretionary voting authority at the time of
  such vote); provided, however, that the Portfolio Manager shall have the right to avoid such removal if, in
  accordance with the terms described in “The Management Agreement,” the Removal Buy-Out Purchaser
  purchases not less than all of the Directing Preference Shares and all of the Composite Securities relating
  to the Preference Share Components which constitute a part of the Directing Preference Shares. Upon the
  occurrence of such purchase by the Removal Buy-Out Purchaser of all of the Directing Preference Shares
  and all of the Composite Securities relating to the Preference Share Components which constitute a part
  of the Directing Preference Shares, the Holders of such Directing Preference Shares or Composite
  Securities, as the case may be, will be forced to sell their Preference Shares or Composite Securities, as
  the case may be, to the Portfolio Manager at the Buy-Out Amount, resulting in a shorter holding period
  than expected at the time of investment in the Preference Shares or the Composite Securities, as the case
  may be. However, the Management Agreement provides that the Buy-Out Amount will be zero for
  Directing Preference Shares that have received a Preference Share Internal Rate of Return equal to or in
  excess of 15.0% as of the purchase date (provided that the Buy-Out Amount of the Note Component of
  any applicable Composite Securities shall in all cases be the Aggregate Outstanding Amount of the Notes
  underlying such Note Component plus all accrued and unpaid interest (including Deferred Interest, if any)
  thereon). See “The Management Agreement.” The ability of a Holder of Preference Shares to remove
  the Portfolio Manager or affect or influence the removal of the Portfolio Manager may thus be limited.

  Relating to the Collateral Obligations

          In General, the Collateral Obligations Are Subject to Various Risks

          The Collateral Obligations are subject to credit, liquidity, and interest rate risks, among others.
  The Eligibility Criteria and the Collateral Quality Tests have been established to address certain assumed
                                                      42
                                                                                              006456
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 109 of 280 PageID 9274

  deficiencies in payment occasioned by defaults with respect to the Collateral Obligations. If any
  deficiencies exceed certain modeled scenarios, however, payments or distributions on the Securities could
  be adversely affected. To the extent that a default occurs with respect to any Collateral Obligation
  securing the Notes and the Issuer (on the advice of the Portfolio Manager) sells or otherwise disposes of
  the Collateral Obligation, it is not likely that the proceeds of the sale or other disposition will be equal to
  the amount of principal and interest owing to the Issuer on the Collateral Obligation.

          The value of the Collateral Obligations generally will fluctuate with, among other things, the
  financial condition of the obligors on or issuers of the Collateral Obligations and, with respect to
  Synthetic Securities, both the financial condition of the related Synthetic Security counterparties and the
  obligors on or issuers of the Reference Obligations, general economic conditions, the condition of certain
  financial markets, political events, developments or trends in any particular industry, and changes in
  prevailing interest rates.

           The ability of the Issuer to sell Collateral Obligations before their maturity is subject to certain
  restrictions under the Indenture including those described under “Security for the Notes—Sale of
  Collateral Obligations; Reinvestment of Principal Proceeds and Reinvestment Criteria.”

          Investing in Below Investment-Grade Obligations Involves Particular Risks

          A substantial amount of the Collateral Obligations will consist of loans, bonds and other
  obligations that are below investment grade, including high-yield loans and securities. Those Collateral
  Obligations will have greater credit and liquidity risk than investment grade obligations. They are also
  often unsecured and may be subordinated to certain other obligations of their issuer. The lower rating of
  those Collateral Obligations reflects a greater possibility that adverse changes in the financial condition of
  an issuer or in general economic conditions or both may impair the ability of their issuer to make
  payments of principal or interest. These Collateral Obligations may be speculative.

          Risks of below investment-grade Collateral Obligations may include (among others):

          (i)      limited liquidity and secondary market support;

          (ii)     in the case of fixed-rate high-yield debt securities, substantial market place volatility
                   resulting from changes in prevailing interest rates;

          (iii)    subordination to the prior claims of senior lenders and creditors;

          (iv)     the operation of mandatory sinking fund or call and redemption provisions during periods
                   of declining interest rates that could cause the Issuer to reinvest premature redemption
                   proceeds in lower-yielding debt obligations;

          (v)      the possibility that earnings of the below investment-grade issuer may be insufficient to
                   meet its debt service; and

          (vi)     the declining creditworthiness and potential for insolvency of a below investment-grade
                   issuer during periods of rising interest rates and economic downturn.

         An economic downturn or an increase in interest rates could severely disrupt the market for
  below investment-grade obligations and could adversely affect the value of outstanding below
  investment-grade obligations and the ability of their issuers to repay principal and interest.

          Issuers that are below investment grade may be highly leveraged and may not have available to
  them more traditional methods of financing. The risk associated with obligations of below investment-
  grade issuers is generally greater than is the case with investment grade issuers. For example, during an
  economic downturn or a sustained period of rising interest rates, below investment-grade issuers may be
  more likely to experience financial stress, especially if they are highly leveraged. During those periods,
                                                        43
                                                                                                 006457
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 110 of 280 PageID 9275

  timely service of debt obligations may also be adversely affected by specific issuer developments, or the
  issuer’s inability to meet specific projected business forecasts or the unavailability of additional financing.
  The risk of loss from default by the issuer is significantly greater for the holders of below investment-
  grade obligations because those obligations may be unsecured and may be subordinated to obligations
  owed to other creditors of the issuer. In addition, the Issuer may incur additional expenses to the extent it
  is required to seek recovery upon a default on such an obligation or participate in its restructuring.

          As a result of the limited liquidity of below investment-grade obligations, their prices have at
  times experienced significant and rapid decline when a substantial number of holders decided to sell. In
  addition, the Issuer may have difficulty disposing of certain below investment-grade obligations because
  there may be a thin trading market for them. To the extent that a secondary trading market for below
  investment-grade obligations does exist, it is generally not as liquid as the secondary market for highly
  rated obligations. Reduced secondary market liquidity may have an adverse impact on the Issuer’s ability
  to dispose of particular Collateral Obligations in response to a specific economic event, such as a
  deterioration in the creditworthiness of the issuer of the Collateral Obligation.

          Investing in Loans Involves Particular Risks

          The Collateral Obligations will consist primarily of Dollar-denominated senior secured and senior
  unsecured loans, which are required by the Indenture to be obligations of corporations, partnerships, or
  other entities organized under the laws of the United States (or any of its states) or of foreign obligors
  meeting specified criteria, or Synthetic Securities the Reference Obligations of which are such loans. See
  “Security for the Notes—Collateral Obligations.”

           Loans may become non-performing for a variety of reasons. Non-performing loans may require
  substantial workout negotiations or restructuring that may entail, among other things, a substantial
  reduction in the interest rate or a substantial write-down of the principal of a loan. In addition, because of
  the unique and customized nature of a loan agreement and the private syndication of a loan, loans
  typically may not be purchased or sold as easily as publicly traded securities, and historically the trading
  volume in the bank term loan market has been small relative to the corporate bond market. Loans may
  encounter trading delays due to their unique and customized nature, and transfers may require the consent
  of an agent bank or borrower.

           The Issuer may acquire interests in loans either directly (by assignment) or indirectly (by
  Participation or through Synthetic Securities). The Issuer may not originate any loans. The purchaser of
  an assignment of a loan obligation typically succeeds to all the rights and obligations of the selling
  institution and becomes a lender under the loan or credit agreement with respect to the debt obligation. In
  contrast, a Participation acquired by the Issuer in a portion of a loan obligation held by a Participating
  Institution or a security or other debt obligation typically results in a contractual relationship only with the
  Participating Institution, not with the borrower. The Issuer would have the right to receive payments of
  principal, interest, and any fees to which it is entitled under a Participation only from the Participating
  Institution and only upon receipt by the Participating Institution of those payments from the borrower.
  The Issuer will be subject to restrictions on the amount of Participations that may be acquired for
  inclusion in the Collateral. See “Security for the Notes—Eligibility Criteria.”

           Certain of the loans in the Issuer’s portfolio may be unsecured or secured by collateral worth less
  than the outstanding balance of the loan. In addition to the general risks associated with loans described
  above, unsecured loans will not be secured by substantial collateral or any collateral and secured loans
  may be substantially under-secured. Without collateral and with materially inadequate collateral, the
  ability of the holder of the loan to recover amounts due from the borrower may be substantially limited.

          Investing in Structured Finance Obligations Involves Particular Risks

          A portion of the Collateral Obligations may consist of Structured Finance Obligations and
  Synthetic Securities the Reference Obligations of which are Loans, Structured Finance Obligations or
  High-Yield Bonds. Structured Finance Obligations may present risks similar to those of the other types
                                                        44
                                                                                                 006458
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 111 of 280 PageID 9276

  of Collateral Obligations in which the Issuer may invest and, in fact, the risks may be of greater
  significance in the case of Structured Finance Obligations. Moreover, investing in Structured Finance
  Obligations may entail a variety of unique risks. Among other risks, Structured Finance Obligations may
  be subject to prepayment risk, credit risk, liquidity risk, market risk, structural risk, legal risk and interest
  rate risk (which may be exacerbated if the interest rate payable on a Structured Finance Obligation
  changes based on multiples of changes in interest rates or inversely to changes in interest rates). In
  addition, certain Structured Finance Obligations (particularly subordinated collateralized bond
  obligations) may provide that non-payment of interest is not an event of default in certain circumstances
  and the holders of the securities will therefore not have available to them any associated default remedies.
  During the period of non-payment, unpaid interest will generally be capitalized and added to the
  outstanding principal balance of the related security. Furthermore, the performance of a Structured
  Finance Obligation will be affected by a variety of factors, including its priority in the capital structure of
  its issuer the availability of any credit enhancement, the level and timing of payments and recoveries on
  and the characteristics of the underlying receivables, loans, or other assets that are being securitized,
  bankruptcy remoteness of those assets from the originator or transferor, the adequacy of and ability to
  realize on any related collateral, and the skill of the manager of the Structured Finance Obligation in
  managing securitized assets. The price of a Structured Finance Obligation, if required to be sold, may be
  subject to certain market and liquidity risks for securities of its type at the time of sale. In addition,
  Structured Finance Obligations may involve initial and ongoing expenses above the costs associated with
  the related direct investments.

          Investing in Synthetic Securities Involves Particular Risks

          As described above, a portion of the Collateral Obligations may consist of Synthetic Securities
  the Reference Obligations of which are Loans, Structured Finance Obligations or High-Yield Bonds.
  Investments in these types of assets through the purchase of Synthetic Securities present risks in addition
  to those inherently associated with direct purchases of such assets. With respect to Synthetic Securities,
  the Issuer will usually have a contractual relationship only with the counterparty of the Synthetic Security,
  and not the reference obligor on the Reference Obligation. The Issuer will have no right to enforce
  compliance by the reference obligor with the Reference Obligation nor any rights of set-off against the
  reference obligor, nor have any voting or other consensual rights of ownership with respect to the
  Reference Obligation. The Issuer will not directly benefit from any collateral supporting the Reference
  Obligation and will not have the benefit of the remedies that would normally be available to a holder of
  the Reference Obligation.

           In addition, in the event of the insolvency of the Synthetic Security Counterparty, the Issuer will
  be treated as a general creditor of the counterparty and will not have any claim of title with respect to the
  Reference Obligation. Consequently, the Issuer will be subject to the credit risk of the counterparty as
  well as that of the reference obligor and concentrations of Synthetic Securities entered into with any one
  counterparty will subject the Securities to an additional degree of risk with respect to defaults by that
  counterparty. One or more Affiliates of the Placement Agents may act as counterparty with respect to all
  or a portion of the Synthetic Securities, which relationship may create certain conflicts of interest. See
  “—Relating to Certain Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest
  Involving the Placement Agent” below. In addition, Synthetic Securities may involve initial and ongoing
  expenses above the costs associated with the related direct investments. The Issuer will be subject to
  restrictions on the amount of Synthetic Securities it may own at any one time.

          Some of the Collateral Obligations Will Be Illiquid

          Some of the Collateral Obligations purchased by the Issuer will have no, or only a limited, trading
  market. The Issuer’s investment in illiquid Collateral Obligations may restrict its ability to dispose of
  investments in a timely fashion and for a fair price, as well as its ability to take advantage of market
  opportunities, although the Issuer is generally prohibited by the Indenture from selling Collateral
  Obligations except under certain limited circumstances described under “Security for the Notes—Sale of
  Collateral Obligations; Reinvestment of Principal Proceeds and Reinvestment Criteria.” Illiquid
  Collateral Obligations may trade at a discount from comparable, more liquid investments. In addition, the
                                                      45
                                                                                                  006459
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 112 of 280 PageID 9277

  Issuer may invest in privately placed Collateral Obligations that may or may not be freely transferable
  under the laws of the applicable jurisdiction or due to contractual restrictions on resale, and even if those
  privately placed Collateral Obligations are transferable, the prices realized from their sale could be less
  than those originally paid by the Issuer or less than what may be considered their fair value.

          Insolvency Considerations With Respect to Issuers of Collateral Obligations May Affect the
          Issuer’s Rights

           Various laws enacted for the protection of creditors may apply to the Collateral Obligations. If,
  in a lawsuit brought by a creditor or representative of creditors of an obligor under a Collateral Obligation
  (such as a trustee in bankruptcy), a court were to find that the obligor did not receive fair consideration or
  reasonably equivalent value for incurring the indebtedness evidenced by the Collateral Obligation and,
  after giving effect to the indebtedness and the use of the proceeds thereof, the obligor (i) was insolvent,
  (ii) was engaged in a business for which the remaining assets of the obligor constituted unreasonably
  small capital or (iii) intended to incur, or believed that it would incur, debts beyond its ability to pay them
  as they mature, the court could determine to invalidate, in whole or in part, the indebtedness as a
  fraudulent conveyance, to subordinate the indebtedness to existing or future creditors of the obligor, or to
  recover amounts previously paid by the obligor in satisfaction of the indebtedness. There can be no
  assurance as to what standard a court would apply to determine whether the obligor was “insolvent” or
  that, regardless of the method of valuation, a court would not determine that the obligor was “insolvent,”
  in each case, after giving effect to the incurrence of the Collateral Obligation and the use of its proceeds.
  In addition, in the event of the insolvency of an obligor under a Collateral Obligation, payments made on
  the Collateral Obligation may be subject to avoidance as a “preference” if made within a certain period
  before insolvency (which may be as long as approximately one year).

           In general, if payments on a Collateral Obligation are avoidable, whether as fraudulent
  conveyances or preferences, the payments can be recaptured either from the initial recipient (such as the
  Issuer) or from subsequent transferees of the payments (such as the Holders of the Securities). To the
  extent that any payments are recaptured from the Issuer, the resulting reduction in payments on the
  Securities will be borne by the Holders of the applicable Class of Securities. A court in a bankruptcy or
  insolvency proceeding would be able to direct the recapture of any payment from a Holder of the
  Securities to the extent that the court has jurisdiction over the Holder or its assets. Since there is no
  judicial precedent relating to structured securities such as the Securities, there can be no assurance that a
  Holder of Securities will be able to avoid recapture on this basis.

           The preceding discussion is based on principles of United States federal and state laws. Insofar
  as Collateral Obligations that are obligations of non-United States obligors are concerned, the laws of
  certain foreign jurisdictions may provide for avoidance remedies under factual circumstances similar to,
  or broader or narrower than, those described above, with consequences that may or may not be analogous
  to those described above under United States federal and state laws.

          International Investing Involves Particular Risks

           A portion of the Collateral Obligations may consist of obligations of obligors Domiciled outside
  the United States. Investing outside the United States may involve greater risks than investing in the
  United States. These risks may include: less publicly available information; varying levels of
  governmental regulation and supervision; and the difficulty of enforcing legal rights in a foreign
  jurisdiction and uncertainties as to the status, interpretation and application of laws. Moreover, foreign
  companies may be subject to accounting, auditing, and financial reporting standards, practices, and
  requirements different from those applicable to U.S. companies.

           There generally is less governmental supervision and regulation of exchanges, brokers and issuers
  in foreign countries than there is in the United States. For example, there may be no comparable
  provisions under certain foreign laws with respect to insider trading and similar investor protection
  securities laws that apply with respect to securities transactions consummated in the United States.

                                                        46
                                                                                                 006460
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 113 of 280 PageID 9278

           Foreign markets also have different clearance and settlement procedures, and in certain markets
  there have been times when settlements have failed to keep pace with the volume of securities
  transactions, making it difficult to conduct transactions. Delays in settlement could result in periods when
  assets of the Issuer are uninvested and no return is earned on them. The inability of the Issuer to make
  intended purchases of Collateral Obligations due to settlement problems or the risk of intermediary
  counterparty failures could cause the Issuer to miss investment opportunities. The inability to dispose of
  a Collateral Obligation due to settlement problems could result either in losses to the Issuer due to
  subsequent declines in the value of the Collateral Obligation or, if the Issuer has entered into a contract to
  sell the security, could result in possible liability to the purchaser. Transaction costs of buying and selling
  foreign securities, including brokerage, tax, and custody costs, also are generally higher than those
  involved in domestic transactions. Furthermore, foreign financial markets, while generally growing in
  volume, have, for the most part, substantially less volume than U.S. markets, and securities of many
  foreign companies are less liquid and their prices more volatile than securities of comparable domestic
  companies.

           In certain foreign countries there is the possibility of expropriation, nationalization, or
  confiscatory taxation; limitations on the convertibility of currency or the removal of securities, property,
  or other assets of the Issuer; political, economic, or social instability; or adverse diplomatic developments,
  each of which could have an adverse effect on the Issuer’s investments in the foreign countries (which
  may make it more difficult to pay Dollar-denominated obligations such as the Collateral Obligations).
  The economies of individual non-U.S. countries may also differ favorably or unfavorably from the U.S.
  economy in such respects as growth of gross domestic product, rate of inflation, volatility of currency
  exchange rates, depreciation, capital reinvestment, resource self-sufficiency and balance of payments
  position.

          Lender Liability Considerations and Equitable Subordination Can Affect the Issuer’s Rights with
          Respect to Collateral Obligations

           In recent years, a number of judicial decisions in the United States have upheld the right of
  borrowers to sue lenders and bondholders on the basis of various evolving legal theories (collectively
  termed “lender liability”). Generally, lender liability is founded on the premise that a lender has violated
  a duty (whether implied or contractual) of good faith and fair dealing owed to the debtor or has assumed a
  degree of control over the debtor resulting in the creation of a fiduciary duty owed to the debtor or its
  other creditors or shareholders. Because of the nature of the Collateral Obligations, the Issuer may be
  subject to allegations of lender liability. In addition, under common law principles that in some cases
  form the basis for lender liability claims, a court may elect to subordinate the claim of the offending
  lender to the claims of the disadvantaged creditors, a remedy called “equitable subordination,” if a lender:
  (i) intentionally takes an action that results in the undercapitalization of a borrower to the detriment of
  other creditors of the borrower; (ii) engages in other inequitable conduct to the detriment of the other
  creditors; (iii) engages in fraud with respect to, or makes misrepresentations to, the other creditors; or
  (iv) uses its influence as a lender to dominate or control a borrower to the detriment of other creditors of
  the borrower.

           Because the Collateral Obligations are primarily Loans, the Issuer may be subject to claims from
  creditors of an obligor that Collateral Obligations issued by the obligor that are held by the Issuer should
  be equitably subordinated. However, the Portfolio Manager does not intend to engage in conduct that
  would form the basis for a successful cause of action based on lender liability or the equitable
  subordination doctrine. Nonetheless, no assurances can be given that actions taken in good faith by the
  Portfolio Manager will not result in losses to issuers of Collateral Obligations, and that the Issuer will not
  be liable for any such losses. Furthermore, the Issuer and the Portfolio Manager may be unable to control
  the conduct of lenders under a loan syndication agreement requiring less than a unanimous vote, yet the
  Issuer may be subject to lender liability or equitable subordination for such conduct.

           The preceding discussion is based on principles of United States federal and state laws. Insofar
  as Collateral Obligations that are obligations of non-United States obligors are concerned, the laws of
  certain foreign jurisdictions may impose liability on lenders or bondholders under factual circumstances
                                                      47
                                                                                                 006461
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 114 of 280 PageID 9279

  similar to, or broader or narrower than, those described above, with consequences that may or may not be
  analogous to those described above under United States federal and state laws.

          Notes May Be Affected by Interest Rate Risks, Including Mismatches Between the Notes and the
          Collateral Obligations

           The Notes (other than the Fixed Rate Notes) bear interest at a rate based on LIBOR as determined
  on the second Business Day prior to the first day of the relevant Interest Period and the Fixed Rate Notes
  bear interest at a fixed rate. The Collateral Obligations will consist primarily of obligations that bear
  interest at floating rates, which floating rates may be different than the floating rates on the Floating Rate
  Notes. Accordingly, the Notes are subject to interest rate risk to the extent that there is a fixed/floating
  interest rate mismatch between the rates at which interest accrues on the Notes and the rates at which
  interest accrues on the Collateral. In addition, there may be a timing mismatch between the Floating Rate
  Notes and the Floating Rate Obligations as the interest on the Floating Rate Obligations may adjust more
  or less frequently, on different dates and based on different indices than the interest rates on the Floating
  Rate Notes. Furthermore, any payments of principal of or interest on Collateral received during a Due
  Period will (except to a limited extent specified in the Indenture) be reinvested in Eligible Investments
  maturing not later than the Business Day immediately preceding the next Payment Date. There is no
  requirement that Eligible Investments bear interest at LIBOR or a similar rate, and the interest rates
  available for Eligible Investments are inherently uncertain. As a result of these mismatches, an increase
  or decrease in LIBOR for the relevant maturity could adversely affect the ability of the Issuer to make
  interest payments on the Notes (including due to a rise or a decline in the value of previously issued
  Collateral Obligations or other Collateral that bear interest at a fixed rate as LIBOR decreases or
  increases, as applicable) and to make distributions or final distributions on the Preference Shares. To
  mitigate a portion of the interest rate mismatch, the Issuer may enter into Hedge Agreements that are (in
  the case of Hedge Agreements entered into after the Closing Date) subject to a Rating Confirmation.
  However, there can be no assurance that the Collateral Obligations and Eligible Investments, together
  with the Hedge Agreements, will in all circumstances generate sufficient Interest Proceeds to make timely
  payments of interest on the Notes. Moreover, the benefits of any Hedge Agreements may not be achieved
  in the event of the early termination of the Hedge Agreements, including termination upon the failure of
  the related Hedge Counterparty to perform its obligations under the Hedge Agreement. See “Security for
  the Notes—Hedge Agreements.”

          The Portfolio Manager may direct the Issuer to reduce the notional amount of, or otherwise adjust
  the terms of, any Hedge Agreement outstanding at any time, subject, in the case of any reduction or
  adjustment made on or after the Ramp-Up Completion Date, to obtaining a Rating Confirmation.

          Changes in Tax Law Could Result in the Imposition of Withholding Taxes with Respect to
          Payments on the Collateral Obligations, and the Obligors on the Collateral Obligations will not
          Gross-Up Payments to the Issuers

           The Issuer expects that payments received on the Hedge Agreements, and generally on the
  Collateral Obligations and Eligible Investments, will not be subject to withholding taxes imposed by the
  United States or reduced by withholding taxes imposed by any other country from which such payments
  are sourced unless the obligor is required to make “gross-up” payments that cover the full amount of any
  such withholding taxes. In the case of Collateral Obligations and Eligible Investments issued by U.S.
  obligors after July 18, 1984 that are in registered form, payments thereon generally are exempt under
  current United States tax law from the imposition of United States withholding tax. See “Material
  Income Tax Considerations—United States Federal Taxation of the Issuer.” However, there can be no
  assurance that, as a result of any change in any applicable law, treaty, rule or regulation or interpretation
  thereof, the payments on the Hedge Agreements, Collateral Obligations and Eligible Investments would
  not in the future become subject to withholding taxes imposed by the United States of America or another
  jurisdiction. In that event, if the obligors of such Hedge Agreements, Collateral Obligations and Eligible
  Investments were not then required to make “gross-up” payments that cover the full amount of any such
  withholding taxes, the amounts available to make payments on, or distributions to, the holders of the
  Notes would accordingly be reduced. There can be no assurance that remaining payments on the
                                                        48
                                                                                                006462
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 115 of 280 PageID 9280

  Collateral would be sufficient to make timely payments of interest on, payment of principal and payment
  of other distributions at the Stated Maturity of the Securities.

           Upon the occurrence of a Tax Event, the Notes shall be redeemable at the applicable Redemption
  Price, in whole, but not in part, by the Issuer at the written direction of the Holders of at least 66Ҁ% of
  the Aggregate Outstanding Amount of the Preference Shares, as described under “Description of the
  Securities—Optional Redemption.”

          The Issuer Has the Right to Engage in Securities Lending, which Involves Counterparty Risks and
          Other Risks

           The Collateral Obligations may be loaned for a term of 90 days or less to banks, broker-dealers,
  and other financial institutions (other than insurance companies) that have, or are guaranteed by entities
  that have, long-term and short-term senior unsecured debt ratings or a guarantor with those ratings at the
  time of the loan, of at least “A1” (and not “A1” but on credit watch with negative implications) and “P-1”
  (and not on credit watch for possible downgrade) from Moody’s and a long-term senior unsecured debt
  rating of at least “A” from S&P. See “Security for the Notes—Securities Lending.” The loans must be
  secured by cash or direct registered debt obligations of the United States of America, in an amount at least
  equal to 102% of the current Ask-Side Market Value of the loaned Collateral Obligations, determined on
  a daily basis. However, if the borrower of a loaned Collateral Obligation defaults on its obligation to
  return the loaned Collateral Obligation because of insolvency or otherwise, the Issuer could experience
  delays and costs in gaining access to the collateral posted by the borrower (and in extreme circumstances
  could be restricted from selling the collateral). If the borrower defaults, the Issuer could suffer a loss to
  the extent that the realized value of the cash or securities securing the obligation of the borrower to return
  a loaned Collateral Obligation (less expenses) is less than the amount required to purchase the Collateral
  Obligation in the open market. This shortfall could be due to, among other factors, discrepancies between
  the mark-to-market and actual transaction prices for the loaned Collateral Obligations arising from limited
  liquidity or availability of the loaned Collateral Obligations and, in extreme circumstances, the loaned
  Collateral Obligations being unavailable at any price.

           The Rating Agencies may downgrade any of the Notes or Composite Securities if a borrower of a
  Collateral Obligation or, if applicable, the entity guaranteeing the performance of the borrower has been
  downgraded by one of the Rating Agencies such that the Issuer is not in compliance with the Securities
  Lending Counterparty rating requirements. The Securities Lending Counterparties may be Affiliates of
  the Placement Agents or Affiliates of the Portfolio Manager, which may create certain conflicts of
  interest. See “—Relating to Certain Conflicts of Interest—The Issuer Will Be Subject to Various
  Conflicts of Interest Involving the Portfolio Manager” and “—The Issuer Will Be Subject to Various
  Conflicts of Interest Involving the Placement Agents” below.

          A Substantial Amount of Collateral Obligations Was Acquired Before the Closing Date, and the
          Terms of the Acquisition May Adversely Affect the Issuer

         In anticipation of the issuance of the Securities, the Issuer, the Portfolio Manager, and MMP-5
  Funding, LLC (in that capacity, the “Warehouse Provider”) entered into an agreement (the “Warehouse
  Agreement”) pursuant to which:

          (i)     the Portfolio Manager has agreed to manage, on behalf of the Issuer, the selection of
                  certain Loans and other obligations to be acquired by the Issuer before the Closing Date
                  (the “Warehoused Loans”);

          (ii)    the Warehouse Provider has agreed to acquire a 100% participation in each Warehoused
                  Loan concurrently with its acquisition by the Issuer, for a purchase price equal to the
                  purchase price paid by the Issuer for the related Warehoused Loan; and

          (iii)   the Portfolio Manager and the Warehouse Provider have agreed to share the economic
                  return on, and assume certain risks (including risks associated with defaults affecting the
                                                       49
                                                                                                006463
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 116 of 280 PageID 9281

                   Warehoused Loans) in respect of, the Warehoused Loans for the period prior to the
                   Closing Date in the specified percentages set forth in the Warehouse Agreement.
                   Pursuant to a total return swap transaction entered into on July 15, 2004, IXIS Financial
                   Products, an Affiliate of the Placement Agents, will benefit indirectly from any such
                   return to the Warehouse Provider (after certain fees are paid to the Warehouse Provider)
                   and will bear indirectly any such risk of loss.

          On the Closing Date, the Issuer and the Warehouse Provider will terminate the participations in
  the Warehoused Loans (with any Warehoused Loans that would not satisfy the eligibility criteria of the
  Warehouse Agreement applicable on or before the Closing Date being sold by the Issuer). Generally, the
  price to be paid by the Issuer to the Warehouse Provider in connection with the termination of the
  participation in a Warehoused Loan will reflect the price originally paid by the Issuer to acquire the
  Warehoused Loan, plus the amount of extensions of credit in respect of certain Warehoused Loans, minus
  the aggregate amount of payments of principal received by the Warehouse Provider in respect of such
  Warehoused Loans (excluding the amount of any such payment that was required to be repaid or returned
  by the Warehouse Provider by claw-back or otherwise), plus all accrued and unpaid interest and fees on
  the Warehoused Loan. Therefore, the purchase price paid by the Issuer on the Closing Date for each
  Collateral Obligation may be higher or lower than the prevailing market of such Collateral Obligation.

  Relating to Certain Conflicts of Interest

          In General, the Transaction Will Involve Various Potential and Actual Conflicts of Interest

          Various potential and actual conflicts of interest may arise from the overall advisory, investment,
  and other activities of the Portfolio Manager and its Affiliates and from the conduct by the Placement
  Agents and their respective Affiliates of other transactions with the Issuer, including acting as
  counterparty with respect to Hedge Agreements, Securities Lending Agreements, and Synthetic
  Securities. The following briefly summarizes some of these conflicts, but is not intended to be an
  exhaustive list of all such conflicts.

          The Issuer Will Be Subject to Various Conflicts of Interest Involving the Portfolio Manager

           Various potential and actual conflicts of interest may arise for the Portfolio Manager with respect
  to its obligations to the Issuer from the overall investment activities of the Portfolio Manager and its
  Affiliates, for the accounts of its other clients. For example, the Portfolio Manager, its Affiliates and their
  respective clients may invest in loans, securities, and other obligations that would be appropriate for
  inclusion in the Issuer’s portfolio of Collateral Obligations, as well as in loans, securities, and other
  obligations that are senior to, or have interests different from or adverse to, the loans and or other
  investments that are pledged to secure the Notes. Furthermore, Affiliates of the Portfolio Manager may
  serve as general partners or managers of special-purpose entities organized to issue other collateralized
  loan obligations (“CLOs”) secured primarily by corporate loans and collateralized debt obligations
  (“CDOs”) secured by corporate debt obligations. The Portfolio Manager and its Affiliates may also have
  ongoing relationships with, render services to, or engage in transactions with, companies whose loan
  obligations or securities are pledged to secure the Notes and may now or in the future own (as portfolio
  investments or otherwise) loan obligations or equity or debt securities issued by issuers of or obligors on,
  Collateral Obligations or other Collateral.

          The Portfolio Manager and its Affiliates may possess information relating to issuers of Collateral
  Obligations or other Collateral that (i) may constrain the Issuer’s investments as a consequence of the
  Portfolio Manager’s inability to use such information for advisory purposes or otherwise to take actions
  that would be in the best of interests of the Issuer or (ii) is not known to the employees of the Portfolio
  Manager responsible for monitoring the Collateral and performing the other obligations of the Portfolio
  Manager under the Management Agreement. The Portfolio Manager, its Affiliates and their respective
  clients may at certain times be simultaneously seeking to purchase or dispose of investments for the
  respective accounts of the Issuer, any similar entity for which it serves as manager or advisor, and for its
  clients or Affiliates. The Portfolio Manager and its Affiliates may own equity or other securities of
                                                       50
                                                                                                 006464
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 117 of 280 PageID 9282

  issuers of or obligors on Collateral Obligations or other Collateral and may have provided and may
  provide in the future, advisory and other services to issuers of Collateral.

          Neither the Portfolio Manager nor any of its Affiliates has any affirmative obligation to offer any
  investments to the Issuer or to inform the Issuer of any investments before offering any investments to
  other funds or accounts that the Portfolio Manager or any of its Affiliates manage or advise. Furthermore,
  the Portfolio Manager may be bound by affirmative obligations in the future, whereby the Portfolio
  Manager is obligated to offer certain investments to funds or accounts that it manages or advises before or
  without the Portfolio Manager offering those investments to the Issuer.

           The Portfolio Manager will endeavor to resolve conflicts with respect to investment opportunities
  in a manner that it deems equitable to the extent possible under the prevailing facts and circumstances.
  Further, the Portfolio Manager will be prohibited under the Management Agreement from directing the
  acquisition of Collateral Obligations from, or the disposition of Collateral Obligations to, its Affiliates or
  any other account managed by the Portfolio Manager except in a transaction conducted on an arm’s-
  length basis for fair market value and if the Portfolio Manager has complied with its policies and
  procedures with respect to the acquisition or disposition and the acquisition or disposition otherwise
  complies with the requirements of the United States Investment Advisers Act of 1940.

          The Portfolio Manager currently serves as the portfolio manager for a number of special purpose
  vehicles that have issued securities secured by or referencing collateral consisting of assets similar to the
  Collateral Obligations, which may create conflicts in allocating its time and services among the Issuer and
  the Portfolio Manager’s other accounts. In addition, the Portfolio Manager and its Affiliates may act as
  the Securities Lending Counterparty under any Securities Lending Agreement entered into by the Issuer.

           Upon the removal or resignation of the Portfolio Manager, the Issuer, at the written direction of a
  Majority of the Preference Shares, may appoint a replacement Portfolio Manager if (x) a Super Majority
  of the Controlling Class of Notes or (y) a Majority of the Aggregate Outstanding Amount of the Notes
  (voting as a single Class (excluding any Notes held by the retiring Portfolio Manager or any of its
  Affiliates)) do not object to the replacement Portfolio Manager. See “The Management Agreement.”
  Securities held by the Portfolio Manager or any of its Affiliates will have no voting rights with respect to
  any vote in connection with removal of the Portfolio Manager for “cause” and will be deemed not to be
  outstanding in connection with any vote to remove the Portfolio Manager for “cause.” Securities held by
  the Portfolio Manager or any of its Affiliates will have voting rights with respect to all other matters as to
  which the Holders of the Securities are entitled to vote, including any vote to direct an Optional
  Redemption and any vote to appoint a replacement Portfolio Manager in accordance with the
  Management Agreement. See “The Management Agreement” and “Description of the Securities—
  Optional Redemption.”

           The Issuer expects to acquire substantially all of the Collateral Obligations to be acquired by the
  Closing Date during an accumulation period before the Closing Date (the “Accumulation Period”) and
  will finance those purchases with financing provided by the Warehouse Provider, which is an affiliate of
  the Placement Agents. The Issuer will be required to repurchase the participations providing that
  financing by the Closing Date with the proceeds of the issuance of the Securities. The Collateral
  Obligations purchased before the Closing Date will be chosen by the Portfolio Manager on behalf of the
  Issuer, subject to certain rights of the Warehouse Provider. Any interest accrued on Collateral
  Obligations purchased by the Issuer before the Closing Date will be paid to the Warehouse Provider and
  the Portfolio Manager in the specified percentages provided in the Warehouse Agreement. As a result,
  investors in the Securities will be assuming the risk of market value and credit quality changes in the
  Collateral Obligations from the date the Collateral Obligations are acquired during the Accumulation
  Period but will not receive the benefit of interest earned on the Collateral Obligations during that period.

           On the Closing Date, the Portfolio Manager or its Affiliates are expected to purchase Preference
  Shares having an aggregate Face Amount equal to U.S.$27,500,000. The Portfolio Manager will be
  entitled to receive the Senior Management Fee, the Subordinated Management Fee and the Incentive
  Management Fee, as further described herein. The structure of such fees may cause the Portfolio
                                                    51
                                                                                                006465
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 118 of 280 PageID 9283

  Manager to direct the Issuer to make more speculative investments in Collateral Obligations than it would
  otherwise make in the absence of such performance based compensation. The Portfolio Manager expects
  to borrow funds from an IXIS Company (as defined below) for a portion of the purchase price of the
  Preference Shares acquired by it or its Affiliate and will pledge all such Preference Shares (including
  rights to the distributions thereon) as well as the Portfolio Manager’s right to the Senior Management Fee
  and Subordinated Management Fee as collateral for such loan. The reliance by the Portfolio Manager on
  distributions on the Preference Shares for repayment of such loan from such IXIS Company could create
  a conflict of interest with respect to the performance of the Portfolio Manager’s obligations. See “The
  Management Agreement.”

          The Issuer Will Be Subject to Various Conflicts of Interest Involving the Placement Agents

           Various potential and actual conflicts of interest may arise as a result of the investment banking,
  asset management, financing and financial advisory services and products provided by IXIS Capital
  Markets North America Inc. (“IXIS”) and its Affiliates (including the Placement Agents and their
  Affiliates, (each, an “IXIS Company” and together the “IXIS Companies”), to the Issuer, the Portfolio
  Manager, the issuers of the Collateral Obligations and others, as well as in connection with the
  investment, trading and brokerage activities of the IXIS Companies. The following briefly summarizes
  some of these conflicts, but is not intended to be an exhaustive list of all such conflicts.

           The Placement Agents will serve as Placement Agents for the Notes, the Composite Securities
  and a portion of the Preference Shares and will be paid fees and commissions for such service by the
  Issuer from the proceeds of the issuance of the Securities. One or more of the IXIS Companies may from
  time to time hold Securities for investment, trading or other purposes. The Issuer’s purchase of Collateral
  Obligations that are loans prior to the Closing Date was financed through the sale of participation interests
  therein to the Warehouse Provider pursuant to the Warehousing Agreement. A portion of the proceeds of
  the offering of the Securities will be paid to the Warehouse Provider to repurchase such participation
  interests. Pursuant to a total return swap transaction entered into on July 15, 2004, a portion of the gains
  and all of the losses of the Warehouse Provider will be passed on to IXIS Financial Products. One or
  more conduits administered by an IXIS Company or an IXIS Company may purchase a portion of the
  Class A Notes or other Securities of the Issuer. Each such IXIS Company, in its capacity as administrator
  of such conduits or purchaser, would retain all voting rights with respect to such Class A Notes or other
  Securities. There is no requirement that any of the conduits administered by IXIS Companies or such
  IXIS Companies continue to hold any Class A Notes or other Securities after the Closing Date. If any
  such conduits or such IXIS Companies acquire such Class A Notes or any other Securities of the Issuer, it
  will have no obligation to exercise any voting rights associated with such Securities in any manner and, at
  any applicable time, may exercise such voting rights in a manner adverse to some or all of the other
  Holders of Securities. The Issuer may have purchased and sold prior to the Closing Date, and may
  purchase or sell after the Closing Date, Collateral Obligations from, to or through, and purchase Synthetic
  Securities and enter into Hedge Agreements with, one or more of the IXIS Companies. Certain Eligible
  Investments may be issued, managed or underwritten by one or more of the IXIS Companies. One or
  more of the IXIS Companies may provide investment banking, commercial banking, asset management,
  financing and financial advisory services and products to the Portfolio Manager, its Affiliates, and funds
  managed by the Portfolio Manager and its Affiliates, and purchase, hold and sell, both for their respective
  accounts or for the account of their respective clients, on a principal or agency basis, loans, securities, and
  other obligations and financial instruments of the Portfolio Manager, its Affiliates, and funds managed by
  the Portfolio Manager and its Affiliates. As a result of such transactions or arrangements, one or more of
  the IXIS Companies may have interests adverse to those of the Issuer and Holders of the Notes,
  Composite Securities and Preference Shares.

          One or more of the IXIS Companies may:

          x       have placed or underwritten, or acted as a financial arranger, structuring agent or advisor
                   in connection with the original issuance of, or may act as a broker or dealer with respect
                   to, certain of the Collateral Obligations;

                                                        52
                                                                                                 006466
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 119 of 280 PageID 9284

          x       be a counterparty to issuers of certain of the Collateral Obligations under swap or other
                   derivative agreements;

          x       lend to certain of the issuers of Collateral Obligations or their respective Affiliates or
                   receive guarantees from the issuers of those Collateral Obligations or their respective
                   Affiliates;

          x       provide other investment banking, asset management, commercial banking, financing or
                   financial advisory services to the issuers of Collateral Obligations or their respective
                   Affiliates; or

          x       have an equity interest, which may be a substantial equity interest, in certain issuers of
                   the Collateral Obligations or their respective Affiliates.

          As a counterparty under swaps and other derivative agreements, the IXIS Companies might take
  actions adverse to the interests of the Issuer, including, but not limited to, demanding collateralization of
  its exposure under such agreements (if provided for thereunder) or terminating such swaps or agreements
  in accordance with the terms thereof. In making and administering loans and other obligations, the IXIS
  Companies might take actions including, but not limited to, restructuring a loan, foreclosing on or
  exercising other remedies with respect to a loan, requiring additional collateral or other credit
  enhancement, charging significant fees and interest, placing the obligor in bankruptcy or demanding
  payment on a loan guarantee or under other credit enhancement. The Issuer’s purchase, holding and sale
  of Collateral Obligations may enhance the profitability or value of investments made by the IXIS
  Companies in the issuers thereof. As a result of all such transactions or arrangements between the IXIS
  Companies and issuers of Collateral Obligations or their respective Affiliates, the IXIS Companies may
  have interests that are contrary to the interests of the Issuer and the Holders of the Notes and Preference
  Shares.

           As part of their regular business, the IXIS Companies may also provide investment banking,
  commercial banking, asset management, financing and financial advisory services and products to, and
  purchase, hold and sell, both for their respective accounts or for the account of their respective clients, on
  a principal or agency basis, loans, securities, and other obligations and financial instruments and engage
  in private equity investment activities. The IXIS Companies will not be restricted in their performance of
  any such services or in the types of debt or equity investments, which they may make. In conducting the
  foregoing activities, the IXIS Companies will be acting for their own account or the account of their
  customers and will have no obligation to act in the interest of the Issuer.

          The IXIS Companies may, by virtue of the relationships described above or otherwise, at the date
  hereof or at any time hereafter, be in possession of information regarding certain of the issuers of
  Collateral Obligations and their respective Affiliates, that is or may be material in the context of the
  Securities and that is or may not be known to the general public. None of the IXIS Companies has any
  obligation, and the offering of the Securities will not create any obligation on their part, to disclose to any
  purchaser of the Securities any such relationship or information, whether or not confidential.




                                                        53
                                                                                                 006467
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 120 of 280 PageID 9285


                                  DESCRIPTION OF THE SECURITIES
           The Notes and the Composite Securities will be issued pursuant to the Indenture. The terms of
  the Preference Shares are contained in the Issuer Charter and in certain resolutions adopted by the Issuer’s
  Board of Directors on or before the Closing Date authorizing and approving the issuance of the Securities,
  as reflected in the minutes thereof (the “Resolutions” and, together with the Issuer Charter and the
  Preference Shares Paying Agency Agreement, the “Preference Share Documents”). The following
  summary describes certain provisions of the Notes, the Composite Securities, the Preference Shares, the
  Indenture and the Preference Share Documents. The summary does not purport to be complete and is
  subject to, and qualified in its entirety by reference to, the provisions of the Indenture and the Preference
  Share Documents. Copies of the Indenture may be obtained by prospective purchasers upon request in
  writing to the Trustee at the Corporate Trust Office, 600 Travis Street, 50th Floor, Houston, Texas 77002,
  Attention: Worldwide Securities Services—Jasper CLO Ltd., and will be available at the office of AIB
  International Financial Services Ltd. (in such capacity, the “Irish Paying Agent”) in the City of Dublin.
  Copies of the Preference Share Documents may be obtained upon request in writing to the Administrator
  at P.O. Box 1234, Queensgate House, George Town, Grand Cayman, Cayman Islands, Attention: the
  Directors —Jasper CLO Ltd.

  Status and Security

           The Notes and Composite Securities (to the extent of the Note Components) are limited recourse
  debt obligations of the Co-Issuers. Each Note (including the Note Components) within a Class will rank
  pari passu with all other Notes of that Class. Under the Indenture, the Issuer will grant to the Trustee a
  first-priority security interest in the Collateral to secure the Issuer’s obligations under the Indenture, the
  Notes, the Composite Securities (to the extent of the Note Components), Hedge Agreements and the
  Management Agreement (collectively, the “Secured Obligations”). The Notes and the Composite
  Securities are payable solely from amounts received in respect of the Collateral pledged by the Issuer to
  secure the Notes. If the amounts received in respect of the Collateral (net of certain expenses) are
  insufficient to make payments on the Secured Obligations, in accordance with the Priority of Payments,
  no other assets will be available for payment of the deficiency and, following liquidation of all the
  Collateral, the obligations of the Issuer or the Co-Issuer, as the case may be, to pay the deficiency will be
  extinguished.

           The Preference Shares (including the Preference Share Components) are entitled only to proceeds
  of the Collateral to the extent that any Sale Proceeds are remaining on any Payment Date after payment of
  all interest and principal payable on each Class of Notes on that Payment Date and the satisfaction of
  certain other amounts payable in accordance with the Priority of Payments.

          In furtherance of the priorities of payments among the Classes of Notes and the Preference
  Shares, the Indenture contains express subordination provisions pursuant to which the Holders of each
  Class of Notes that is a Junior Class as described below agree for the benefit of the Holders of the Notes
  of each Priority Class with respect to the Junior Class that the Junior Class shall be subordinate and junior
  to the Notes of each Priority Class to the extent and in the manner provided in the Indenture.

           If any Event of Default has not been cured or waived and acceleration occurs under and in
  accordance with the Indenture, each Priority Class of Notes shall be paid in full in cash or, to the extent a
  Majority of the Class consents, other than in cash, before any further payment or distribution is made on
  account of any Junior Class of Notes with respect to the Priority Class. The Holders of each Junior Class
  of Notes agree, for the benefit of the Holders of the Notes of each Priority Class not to cause the filing of
  a petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to them amounts due to the
  Junior Class, of the Notes or each Class of Notes, as the case may be, or under the Indenture until the
  payment in full of the Priority Classes or all the Classes, as the case may be and not before one year and a
  day, or if longer, the applicable preference period then in effect, has elapsed since the payment.



                                                       54
                                                                                                006468
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 121 of 280 PageID 9286

           For purposes of this provision, with respect to each Class of Notes, the Classes of Notes that are
  Priority Classes and Junior Classes are as follows:

                       Class                   Junior Classes                    Priority Classes
                      Class A            B, C, D, Preference Shares                    None
                         B                 C, D, Preference Shares                    Class A
                         C                  D, Preference Shares                     Class A, B
                         D                   Preference Shares                     Class A, B, C
                 Preference Shares                 None*                         Class A, B, C, D
                _______________
                *The Preference Shares will be entitled to certain residual cash flow after payment of
                senior obligations in accordance with the Priority of Payments.

           If, notwithstanding the provisions of the Indenture, any Holder of Notes of any Junior Class has
  received any payment or distribution in respect of the Notes contrary to the provisions of the Indenture,
  then, until each Priority Class with respect to the Junior Class of Notes or each Class of Notes, as the case
  may be, or, to the extent a Majority of the Priority Class or the Class, as the case may be, consents, other
  than in cash in accordance with the Indenture, the payment or distribution shall be received and held in
  trust for the benefit of, and shall forthwith be paid over and delivered to, the Trustee, which shall pay and
  deliver the same to the Holders of the applicable Priority Classes of Notes or the Holders of all Classes of
  Notes, as the case may be. If any such payment or distribution is made other than in cash, it shall be held
  by the Trustee as part of the Collateral and subject in all respects to the Indenture.

           Each Holder of Notes of any Junior Class agrees with all Holders of the applicable Priority
  Classes that the Holder of Junior Class Notes shall not demand, accept, or receive any payment or
  distribution in respect of the Notes in violation of the Indenture. After a Priority Class has been paid in
  full, the Holders of Notes of the related Junior Class or Classes shall be fully subrogated to the rights of
  the Holders of the Priority Class. Nothing in these provisions shall affect the obligation of the Issuer to
  pay Holders of any Junior Class of Notes.

          Distributions to Holders of the Preference Shares are subordinate to distributions on the Notes as
  described in the Priority of Payments.

          The Management Fees shall have priority only to the extent provided in the Priority of Payments.

          For purposes of subordination, the Composite Securities will not be treated as a separate Class,
  but the Class C Component, the Class D-2 Component and the Preference Share Components of the
  Composite Securities will be treated as Class C Notes, Class D-2 Notes and Preference Shares,
  respectively.

  Interest Payments on the Notes and Payments of Dividends on the Preference Shares from Interest
  Proceeds

          The Notes of each Class will accrue interest during each Interest Period on their Aggregate
  Outstanding Amount (determined as of the first day of the Interest Period and after giving effect to any
  redemption or other payment of principal occurring on that day) at the applicable per annum interest rates
  for each such Class (the “Note Interest Rate”) equal to (i) in the case of the Notes (other than the Fixed
  Rate Notes), LIBOR for Eurodollar deposits for the applicable Interest Period plus the spread, as specified
  above under “Summary of Terms—Principal Terms of the Securities” and (ii) in the case of the Fixed
  Rate Notes, as specified above under “Summary of Terms—Principal Terms of the Securities.” Interest
  accrued on the Notes shall be calculated (i) in the case of the Notes (other than the Fixed Rate Notes) on
  the basis of the actual number of days elapsed in the applicable Interest Period divided by 360 (ii) in the
                                                       55
                                                                                                006469
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 122 of 280 PageID 9287

  case of the Fixed Rate Notes on the basis of a 360 day year consisting of twelve 30 day months. Payment
  of interest on each Class of Notes shall be subordinated to the payments of interest on the related Priority
  Classes and other amounts in accordance with the Priority of Payments.

           So long as any Priority Classes are Outstanding with respect to any Class of Deferred Interest
  Notes, any payment of Deferred Interest in accordance with the Priority of Payments on any Payment
  Date shall not be considered “payable” for the purposes of the Indenture (and the failure to pay the
  interest shall not be an Event of Default) until the Payment Date on which the interest is available to be
  paid in accordance with the Priority of Payments. Deferred Interest on any Class of Deferred Interest
  Notes shall be payable on the first Payment Date on which funds are available to be used for that purpose
  in accordance with the Priority of Payments. To the extent lawful and enforceable, interest on Deferred
  Interest with respect to any Class of Deferred Interest Notes shall accrue at the Note Interest Rate for the
  Class (and to the extent not paid as current interest on the Payment Date after the Interest Period in which
  it accrues, shall thereafter be additional Deferred Interest), until paid.

          Interest shall cease to accrue on each Note, or in the case of a partial repayment, on the part
  repaid, from the date of repayment or its Stated Maturity unless payment of principal is improperly
  withheld or unless there is some other default with respect to the payments of principal.

           On each Payment Date, the Issuer will make distributions to the Preference Shares Paying Agent
  for payment to the Holders of the Preference Shares as dividends on the Preference Shares pursuant to the
  Preference Share Documents, to the extent legally permitted, to the extent of available Interest Proceeds
  as described under clauses (19) and (21) under “Description of the Securities—Priority of Payments—
  Interest Proceeds.”

          For purposes of calculating interest on each Class of Notes, the Issuer will initially appoint the
  Trustee as calculation agent (the Trustee in that capacity, and each successor calculation agent, the
  “Calculation Agent”).

           As soon as possible after 11:00 a.m. (London time) on the second Business Day before the first
  day of each Interest Period, but in no event later than 11:00 a.m. (London time) on the next Business Day,
  the Calculation Agent will calculate the Note Interest Rate for each Class of Floating Rate Notes for the
  related Interest Period and the amount of interest for the Interest Period payable in respect of each
  $100,000 in principal amount of each Class of Floating Rate Notes (in each case rounded to the nearest
  cent, with half a cent being rounded upward) on the related Payment Date and will communicate the Note
  Interest Rate for each Class of Floating Rate Notes and the date of the next Payment Date to the Trustee,
  the Placement Agents, each paying agent, Euroclear, Clearstream, the Depository, and (as long as the
  Securities (other than the Preference Shares) are listed on the Irish Stock Exchange) the Irish Stock
  Exchange.

           The Calculation Agent may be removed by the Co-Issuers at any time. If the Calculation Agent
  is unable or unwilling to act as such or is removed by the Co-Issuers or if the Calculation Agent fails to
  determine the Note Interest Rate for each Class of Floating Rate Notes or the amount of interest payable
  in respect of each Class of Floating Rate Notes for any Interest Period, the Issuer will promptly appoint as
  a replacement Calculation Agent a leading bank which is engaged in transactions in U.S. Dollar deposits
  in the international U.S. Dollar market and which does not control and is not controlled by or under
  common control with the Co-Issuers or any of their respective affiliates. The Calculation Agent may not
  resign its duties without a successor having been duly appointed. The determination of the Note Interest
  Rate with respect to each Class of Floating Rate Notes for each Interest Period by the Calculation Agent
  shall (in the absence of manifest error) be final and binding upon all parties.

          “LIBOR,” determined by the Calculation Agent for any Interest Period, means the offered rate,
  as determined by the Calculation Agent, for three month Dollar deposits that appears on Moneyline
  Telerate Page 3750 as reported on Bloomberg Financial Markets Commodities News (or a page that
  replaces Moneyline Telerate Page 3750 for the purpose of displaying comparable rates), as of 11:00 a.m.
  (London time) on the second Business Day before the first day of the relevant Interest Period.
                                                   56
                                                                                              006470
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 123 of 280 PageID 9288

           If, on the second Business Day before the first day of any relevant Interest Period, that rate does
  not appear on Moneyline Telerate Page 3750 as reported on Bloomberg Financial Market Commodities
  News (or a page that replaces Moneyline Telerate Page 3750 for the purpose of displaying comparable
  rates), the Calculation Agent shall determine the arithmetic mean of the offered quotations of the
  Reference Banks to prime banks in the London interbank market for three month Dollar deposits in
  Europe, by reference to requests by the Calculation Agent to four major banks in the London interbank
  market selected by the Calculation Agent (after consultation with the Portfolio Manager) (the “Reference
  Banks”) for quotations as of approximately 11:00 A.M. (London time) on the second Business Day
  before the first day of the Interest Period. If at least two of the Reference Banks provide quotations as
  requested, LIBOR shall equal such arithmetic mean. If fewer than two Reference Banks provide
  quotations, LIBOR shall be the arithmetic mean of the offered quotations that leading banks in New York
  City selected by the Calculation Agent (after consultation with the Portfolio Manager) are quoting to the
  principal London offices of leading banks in the London interbank market on the second Business Day
  before the first day of the relevant Interest Period for three month Dollar deposits.

           If the Calculation Agent is unable to determine a rate in accordance with any of the above
  procedures, LIBOR for the Interest Period shall be calculated on the last day of the Interest Period and
  shall be the arithmetic mean of the rate of interest for each day during the Interest Period determined by
  the Calculation Agent as being the rate of interest most recently announced by the Bank at its New York
  office as its base rate, prime rate, reference rate, or similar rate for Dollar loans (or if the Bank ceases to
  exist or is not quoting a base rate, prime rate, reference rate, or similar rate for Dollar loans, another major
  money center commercial bank in New York City selected by the Calculation Agent (after consultation
  with the Portfolio Manager)).

           For the first Interest Period, LIBOR shall be determined based on the actual number of days in the
  Interest Period using straight-line interpolation of two rates calculated in accordance with the above
  procedure, except that instead of using three month deposits, one rate shall be determined using the period
  for which rates are obtainable next shorter than the Interest Period and the other rate shall be determined
  using the period for which rates are obtainable next longer than the Interest Period. All calculations shall
  be calculated to at least four decimal places and rounded to four decimal places.

  Principal Payments on the Notes and Distributions on the Preference Shares from Principal
  Proceeds

           The principal of each Note of each Class matures at par and is payable on the Payment Date that
  is the Stated Maturity for the Class of Notes, unless the unpaid principal of the Note becomes payable at
  an earlier date by declaration of acceleration, call for redemption, or otherwise. The Preference Shares
  are scheduled to be redeemed on the Scheduled Preference Shares Redemption Date, unless redeemed
  prior thereto. The average life of each Class of Notes is expected to be shorter than the number of years
  from issuance until Stated Maturity for such Notes. See “Risk Factors—Relating to the Securities—The
  Weighted Average Lives of the Notes Interests May Vary” and “Maturity and Prepayment
  Considerations.” Notwithstanding the foregoing, and except as set forth below, the payment of principal
  of each Class of Notes: (i) may only occur after principal on each Class of Notes that is a Priority Class
  with respect to the Class has been paid in full and (ii) is subordinated to the payment on each Payment
  Date of the principal and interest payable on the Priority Classes, and other amounts in accordance with
  the Priority of Payments. However, (i) Interest Proceeds may be used to pay principal of the Class D
  Notes on any Payment Date to the extent necessary to satisfy the Class D Coverage Tests and
  (ii) Principal Proceeds may be used to pay Deferred Interest and other amounts before the payment of
  principal of the Notes. See “Description of the Securities—Priority of Payments.”

          In general, principal payments will not be made on the Notes before the end of the Reinvestment
  Period, except in the following circumstances: (i) in connection with an Optional Redemption, (ii) at the
  option of the Portfolio Manager, to effect a Special Redemption of the Notes, (iii) pursuant to a
  redemption made in connection with a Tax Event or (iv) following a mandatory redemption of the Notes
  caused by a failure to meet any of the Coverage Tests or a Rating Confirmation Failure. After the
  Reinvestment Period, Principal Proceeds will be applied on each Payment Date in accordance with the
                                                      57
                                                                                                 006471
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 124 of 280 PageID 9289

  Priority of Payments to pay principal of each Class of Notes (except for Principal Proceeds constituting
  Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit Improved
  Obligations which may be reinvested as described herein). No principal of any Class of Notes will be
  payable on any Payment Date other than in accordance with the Priority of Payments and to the extent
  funds are available therefor on that Payment Date for that purpose, except that the principal of each Class
  of Notes will be payable in full at the Stated Maturity, unless repaid before that.

          On each Payment Date, the Issuer will make distributions to the Preference Shares Paying Agent
  for payment to the Holders of the Preference Shares as dividends on the Preference Shares pursuant to the
  Preference Share Documents, to the extent legally permitted, to the extent of available Principal Proceeds
  as described under clauses (8)(A), (11) and (12) under “Description of the Securities—Priority of
  Payments—Principal Proceeds.”

  Legal Provisions Applicable to the Payments of Dividends from Interest Proceeds and Dividends or
  Other Distributions from Principal Proceeds

           Interest Proceeds and Principal Proceeds paid to the Preference Shares Paying Agent for payment
  of dividends on, or the payment of the Redemption Price in respect of, the Preference Shares, will be
  distributable to the Holders of the Preference Shares only if the Issuer is and will remain solvent
  following such distribution and Interest Proceeds and Principal Proceeds paid to the Preference Shares
  Paying Agent for payment of dividends in respect of the Preference Shares will be distributable to the
  Holders of the Preference Shares only if the Issuer has sufficient distributable profits and/or share
  premium and if the Issuer is and will remain solvent following such distribution. Payments will be paid
  by the Trustee to the Preference Shares Paying Agent, on behalf of the Issuer, for payment of dividends
  and other distributions to the Holders of the Preference Shares pursuant to the Preference Share
  Documents, to the extent legally permitted, on a pro rata basis according to the number of Preference
  Shares held by each Holder on the Record Date for such Payment Date.

  Distributions on the Composite Securities

          On each Payment Date on which payments, whether from Principal Proceeds, Interest Proceeds
  or upon redemption or other payments on the Notes or as distributions to the holders of the Preference
  Shares, are made to the holders of the Class C Notes, the Class D-2 Notes and the Preference Shares, a
  portion of such payment will be allocated to the Composite Securities in the proportion that the Aggregate
  Outstanding Amount or aggregate Face Amount, as the case may be, of the applicable Class C
  Component, the Class D-2 Component or the Preference Share Component bears to the Aggregate
  Outstanding Amount or aggregate Face Amount, as applicable, of the Class C Notes, the Class D-2 Notes
  or the Preference Shares as a whole (including such Components). The payment of distributions,
  redemption amounts and any other payments on the Class C Component, the Class D-2 Component or
  Preference Share Component of the Composite Securities will be distributed in the same manner as the
  Class C Notes, the Class D-2 Notes or the Preference Shares, respectively, to which each such
  Component relates. No other payments will be made on the Composite Securities. See “Description of
  the Securities—Priority of Payments.”

  Extension of the Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares
  Redemption Date

          General

           The Issuer, if directed by the Portfolio Manager, shall be entitled on each Extension Effective
  Date to extend the Reinvestment Period to the applicable Extended Reinvestment Period End Date up to
  four times if (i) in the case of an Extension Effective Date occurring after the first Extension Effective
  Date, the Issuer has previously effected a Maturity Extension for each preceding Extension Effective Date
  and (ii) the Extension Conditions are satisfied and the Issuer has given written notice of its election to
  extend the Reinvestment Period no later than 60 days and no earlier than 90 days prior to such Extension
  Effective Date. If the Extension Conditions are satisfied, the Stated Maturity of the Notes and Composite
                                                      58
                                                                                             006472
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 125 of 280 PageID 9290

  Securities shall be automatically extended to the related Extended Stated Maturity Date, the Scheduled
  Preference Shares Redemption Date shall be automatically extended to the related Extended Scheduled
  Preference Shares Redemption Date and the Weighted Average Life Test shall be automatically extended
  to the related Extended Weighted Average Life Date, without any requirement for approval or consent of
  any Holders of Securities or amendment or supplement to the Indenture or the Preference Share
  Documents.

           In the case of a Maturity Extension, any Holder of Notes, Composite Securities or Preference
  Shares wishing to sell such Securities to an Extension Qualifying Purchaser pursuant to the Extension
  Conditions must provide the applicable Extension Sale Notice within the Extension Sale Notice Period
  pursuant to “—Extension Procedure” below (such Securities as to which an Extension Sale Notice has
  been duly given, “Extension Sale Securities”). Notwithstanding anything to the contrary herein, each
  Holder providing an Extension Sale Notice shall be deemed to agree that no Extension Sale Securities of
  any Holder shall be purchased unless all Extension Sale Securities of all Holders are purchased and
  settled at the applicable Extension Purchase Price on the applicable Extension Effective Date and the
  other Extension Conditions are satisfied as of such date.

         The Maturity Extension shall be effective only if the following conditions (the “Extension
  Conditions”) are satisfied:

          (i)     the purchase of all Extension Sale Securities has been settled by the designated Extension
                  Qualifying Purchasers at the applicable Extension Purchase Price as of the applicable
                  Extension Effective Date;

          (ii)    all such purchases of Extension Sale Securities individually and in the aggregate comply
                  with the applicable transfer restrictions herein, in the Indenture and the Preference Share
                  Documents immediately after such purchase and the legends on such Securities and all
                  applicable law, rules and regulations (including, without limitation, rules, regulations and
                  procedures of any applicable securities exchange, self-regulatory organization or clearing
                  agency);

          (iii)   (a) the Rating Condition has been satisfied with respect to S&P (so long as any Notes are
                  then rated by S&P) and (b) either (A) all Coverage Tests and the Selected Collateral
                  Quality Tests are satisfied as of the related Extension Determination Date, the rating of
                  each Class of Notes or Composite Securities by Moody’s has not been downgraded,
                  withdrawn or qualified from that in effect on the Closing Date (unless it subsequently has
                  been reinstated to the rating assigned on the Closing Date) and the Overcollateralization
                  Ratio Numerator is at least $678,000,000 Rating Condition has been satisfied with
                  respect to Moody’s (so long as any Notes or Composite Securities are then rated by
                  Moody’s); and

          (iv)    The Issuer has not effected more than three prior Extensions.

           In the case of a Maturity Extension, each Holder of Notes (including each Holder of Composite
  Securities with respect to the Note Components) other than Extension Sale Securities shall be entitled to
  receive an amount equal to the applicable Extension Bonus Payment. Holders of Preference Shares
  (including Holders of Composite Securities with respect to the Preference Share Components) shall not be
  entitled to receive any Extension Bonus Payment.

          The Extension Bonus Payment shall be payable to any applicable qualifying beneficial owners
  who have provided the Trustee with an Extension Bonus Eligibility Certification on the first Payment
  Date from and including the Extension Effective Date on which fund, are available for such purpose in
  accordance with the Priority of Payments, but in any event, no later than the earlier of the Stated Maturity
  and the date of redemption of the Notes. Extension Bonus Payments which are not available to be paid on
  a Payment Date in accordance with the Priority of Payments on a Payment Date shall not be considered
  “due and payable” hereunder. The failure to pay any such Extension Bonus Payment on such date shall
                                                      59
                                                                                              006473
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 126 of 280 PageID 9291

  not be an Event of Default, unless the Issuer shall fail to pay in full such Extension Bonus Payment on the
  earlier of the Stated Maturity and the date of redemption in full of the relevant Securities. Unpaid
  Extension Bonus Payments shall not accrue interest. Such amounts shall be paid, in the case of the Notes,
  to the accounts designated in the applicable Extension Bonus Eligibility Certification or, to the extent
  otherwise required by the rules of any applicable securities exchange or clearing agency, in a manner
  determined by the Issuer.

          Extension Procedure

          No later than three Business Days following receipt by the Trustee of the notice given by the
  Issuer of its election to extend the Reinvestment Period (the “Extension Notice”), the Trustee shall mail
  the Extension Notice to all Holders of Notes and the Preference Shares Paying Agent (for forwarding to
  the Holders of the Preference Shares) and each Rating Agency (so long as any rated Notes or Composite
  Securities are Outstanding), in the form set out in the Indenture, and shall request the Rating Condition
  for the Maturity Extension from S&P, if applicable.

          Any Holder of Securities may give irrevocable notice (an “Extension Sale Notice”) within 30
  days after the Trustee has mailed the Extension Notice (the “Extension Sale Notice Period”) of its
  intention to sell its Securities to an Extension Qualifying Purchaser in the case of a Maturity Extension.
  Any Extension Sale Notice received by the Trustee after the Extension Sale Notice Period shall be
  disregarded and deemed not to have been given. No Holder of Securities that has not given such an
  Extension Sale Notice within the Extension Sale Notice Period shall be entitled to sell its Securities to an
  Extension Qualifying Purchaser in connection with the Maturity Extension.

          If clause (iii)(b)(A) of the Extension Conditions is not satisfied as of the applicable Extension
  Determination Date as determined by the Issuer (or its agent), the Trustee shall request the Rating
  Condition to be satisfied with respect to Moody’s.

          On the applicable Extension Determination Date, the Issuer (or its agent) shall confirm
  (i) whether or not Extension Qualifying Purchasers for all Extension Sale Securities have been designated
  to purchase such Securities in compliance with all transfer restrictions in the Indenture and the legends on
  such Securities and all applicable laws, rules and regulations (including, without limitation, any rules,
  regulations and procedures of any securities exchange, self-regulatory organization or clearing agency),
  (ii) whether the requirements of clause (iii) of the Extension Conditions are satisfied as of the applicable
  Extension Determination Date and (iii) whether all other Extension Conditions can be satisfied as of the
  applicable Extension Effective Date.

          On each Extension Effective Date, the Maturity Extension shall automatically become effective
  under the terms of the Indenture and the Preference Share Documents; provided that all Extension
  Conditions set forth above are satisfied. No later than two Business Days after each Extension Effective
  Date, the Trustee based on a determination made by the Issuer, at the expense of the Co-Issuers, shall
  mail a notice to all Holders of Notes and Composite Securities, the Preference Shares Paying Agent (for
  forwarding to the Holders of Preference Shares), the Portfolio Manager, the Placement Agents, each
  Rating Agency (so long as any rated Notes are Outstanding) and the Irish Stock Exchange (if and for so
  long as any Class of Notes or Composite Securities is listed thereon) confirming whether or not the
  Maturity Extension became effective. If the Maturity Extension became effective, the Issuer shall make
  any required notifications thereof to the Depositary for any Securities subject to the Maturity Extension.

         None of the Placement Agents, the Portfolio Manager or any of their respective Affiliates shall
  have any duty to act as an Extension Qualifying Purchaser.

  Optional Redemption

          Notes. The Holders of at least 66Ҁ% of the Aggregate Outstanding Amount of the Preference
  Shares (including the Preference Share Components) may give written notice to the Preference Shares
  Paying Agent, the Trustee, the Issuer and the Portfolio Manager directing an optional redemption of the
                                                      60
                                                                                              006474
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 127 of 280 PageID 9292

  Notes (with respect to the Notes, an “Optional Redemption”) upon the occurrence of a Tax Event or at
  any time after the Non-Call Period. Such notice must be given not later than 45 days before the Payment
  Date on which the redemption is to be made. Upon receipt of the written notice directing an Optional
  Redemption of the Notes, the Issuers are required by the Indenture to redeem the Notes (including the
  Note Components) (in whole but not in part) from amounts available therefor in accordance with “—
  Redemption Procedures” described below. Any Optional Redemption of the Notes shall be made at the
  applicable Redemption Price. Upon an Optional Redemption of the Notes, the Reinvestment Period will
  terminate in accordance with the definition of that term. The Issuer shall, at least 30 days before the
  Redemption Date (unless the Trustee shall agree to a shorter notice period), notify the Trustee, the
  Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares) and each Rating
  Agency of the Redemption Date, the applicable Record Date, the principal amount of Notes to be
  redeemed on the Redemption Date and the applicable Redemption Prices.

          Preference Shares. On any Payment Date on or after payment in full of the Notes, all
  administrative and other fees (without regard to any payment limitations) payable under the Priority of
  Payments (including the Senior Management Fee and the Subordinated Management Fee), and all
  amounts owing under the Indenture and any Hedge Agreement to any Hedge Counterparty have been
  discharged:

                   (i)    at the direction of a Majority of the Preference Shares (including the Preference
          Share Components), the Issuer shall cause the Trustee to make payments in redemption of all of
          the Preference Shares, in an aggregate amount equal to all of the proceeds from the sale or other
          disposition of all of the remaining Collateral less any fees and expenses owed by the Issuer
          (including the Redemption Price of any Notes being simultaneously redeemed), the aggregate
          amount to be distributed to the Preference Shares Paying Agent for distribution to the Holders of
          the Preference Shares pro rata in accordance with their respective holdings; or

                  (ii)    at the unanimous direction of the Holders of the Preference Shares (including the
          Preference Share Components), the Issuer shall cause the Trustee to make payments in
          redemption of all or a directed portion (representing less than all) of the Preference Shares to the
          Preference Shares Paying Agent for distribution to the Holders of the Preference Shares based
          upon such direction,

  (with respect to the Preference Shares and each of clauses (i) and (ii) above, an “Optional Redemption”).

           Upon a distribution pursuant to clause (i) above, the Portfolio Manager will (subject to the
  standard of care specified in the Management Agreement), on behalf of the Issuer (and subject to clause
  (ii) above), direct the sale of all remaining Collateral Obligations. Upon a distribution pursuant to clause
  (ii) above, the Portfolio Manager will effect the sale of Collateral Obligations in accordance with the
  unanimous direction of the Holders of the Preference Shares (including the Preference Share
  Components).

           Upon receipt of the written notice directing an Optional Redemption of the Preference Shares, the
  Issuer is required by the Preference Shares Paying Agency Agreement to redeem the Preference Shares in
  the applicable manner described above. Any Optional Redemption of the Preference Shares shall be
  made at the applicable Redemption Price.

          In connection with a redemption of the Preference Shares, a portion of the payments paid in
  respect of the Preference Shares will be allocated to the Class 1 Composite Securities and the Class 2
  Composite Securities in the proportion that the aggregate Face Amount of the Preference Share
  Components bears to the aggregate Face Amount of the Preference Shares as a whole (including the
  related Preference Share Component and any other applicable Preference Share Component). No other
  payments will be made on the Class 1 Composite Securities and the Class 2 Composite Securities in
  connection with a redemption of the Preference Shares.


                                                      61
                                                                                              006475
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 128 of 280 PageID 9293

          Redemption Procedures. Notice of a redemption shall be given by first-class mail, postage
  prepaid, mailed not later than 10 Business Days and not earlier than 30 days before the applicable
  Redemption Date, to (i) each Holder of Notes (including Note Components) to be redeemed, at the
  Holder’s address in the Indenture Register or otherwise in accordance with the rules and procedures of the
  Depository, Euroclear and Clearstream, as applicable, to the Holders of the Composite Securities and to
  the Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares) and (ii) in the
  case of an Optional Redemption of the Notes, to each Rating Agency. In addition, for so long as any
  Securities (other than the Preference Shares) are listed on the Irish Stock Exchange and so long as the
  rules of the exchange so require, notice of an Optional Redemption of Notes shall also be given to the
  Company Announcements Office of the Irish Stock Exchange.

           Notice of redemption having been given as provided above, the Notes to be redeemed shall, on
  the Redemption Date, become payable at the Redemption Price therein specified and from and after the
  Redemption Date (unless the Issuer shall default in the payment of the Redemption Price and accrued
  interest) the Notes (including the Note Components) shall cease to bear interest on the Redemption Date.

           Upon final payment on a Note to be so redeemed, the Holder shall present and surrender the Note
  at the place specified in the notice of redemption to receive the applicable Redemption Price unless the
  Holder provides an undertaking to surrender the Note thereafter. If a Component is to be redeemed, the
  related Composite Security does not need to be surrendered at the office of any paying agent under the
  Indenture to receive the applicable Redemption Price.

          The Notes may not be optionally redeemed unless either of the following conditions are satisfied:

                   (i)      at least ten Business Days before the Redemption Date, the Portfolio Manager
          shall have furnished to the Trustee evidence (in form reasonably satisfactory to the Trustee) that
          the Issuer has entered into a binding agreements (with a financial or other institution or entity
          whose short-term unsecured debt obligations (other than obligations whose rating is based on the
          credit of a person other than the institution) have a credit rating of at least “A-1” from S&P and of
          “P-1” (and not on credit watch for possible downgrade) from Moody’s (or to any other institution
          or entity if the Rating Condition with respect to Moody’s is satisfied with respect to the other
          entity) to sell to the financial or other institutions, not later than the Business Day before the
          Redemption Date in immediately available funds, all or part of the Collateral (directly or by
          participation or other arrangement) at a Purchase Price at least equal to an amount sufficient
          (together with any Cash and other Eligible Investments not subject to the agreements and
          maturing on or before the Redemption Date and any payments to be received with respect to the
          Hedge Agreements on or before the Redemption Date) to pay all administrative and other fees
          and expenses payable under the Priority of Payments without regard to any payment limitations
          (including the Senior Management Fee and the Subordinated Management Fee), all amounts
          owing under the Indenture, all amounts owing under the Hedge Agreements to the Hedge
          Counterparties and to redeem the Notes (including the Note Components) on the Redemption
          Date at the applicable Redemption Prices; or

                   (ii)     before entering into any binding agreement to sell all or a portion of the
          Collateral and selling or terminating any Hedge Agreement, the Portfolio Manager shall have
          certified that, in its commercially reasonable judgment, the settlement dates of the sales will be
          scheduled to occur on or before the Business Day before the Redemption Date and that the
          expected proceeds from the sales are to be delivered to the Trustee no later than the Business Day
          before the Redemption Date, in immediately available funds, in an amount (calculated as
          applicable in the manner provided below) sufficient (together with any Cash and other Eligible
          Investments not subject to the agreements and maturing on or before the Redemption Date and
          any payments to be received with respect to the Hedge Agreements on or before the Redemption
          Date) to pay all administrative and other fees and expenses payable under the Priority of
          Payments (including the Senior Management Fee and the Subordinated Management Fee), all
          amounts owing under the Indenture, all amounts owing under the Hedge Agreements to the
          Hedge Counterparties and to redeem the Notes (including the Note Components) on the
                                                      62
                                                                                               006476
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 129 of 280 PageID 9294

          Redemption Date at the applicable Redemption Prices. For purposes of this paragraph, the
          amount shall be calculated with respect to the classes of Collateral listed in the table below by
          multiplying the expected proceeds of sale of the Collateral by the indicated percentage in the
          table below.

                                                            Number of Business Days Between
                                                            Certification to the Trustee and Sale
                                                       Same Day      1 to 2        3 to 5      6 to 15
    1.   Cash or other Eligible Investments              100%        100%          100%        100%
    2.   Loans (other than 5 below)                      100%         93%          92%          88%
    3.   High-Yield Bonds (other than 5 below) and       100%         89%          85%          75%
         Structured Finance Obligations (in each case,
         other than 4 below)
    4.   High-Yield Bonds (other than 5 below) and       100%         75%          65%          55%
         Structured Finance Obligations, in each case
         with a Moody’s Rating of “B3” and on credit
         watch with negative implications or below
         “B3”
    5.   Synthetic Securities                            100%         65%          55%          35%

           Any certification delivered by the Portfolio Manager shall include (A) the prices of, and expected
  proceeds from, the sale of any Collateral Obligations, Eligible Investments or Hedge Agreements and
  (B) all calculations required by the Indenture.

          Any notice of redemption may be withdrawn by the Issuer up to the fourth Business Day before
  the scheduled Redemption Date by written notice to the Preference Shares Paying Agent (for forwarding
  to the Holders of Preference Shares), the Trustee and the Portfolio Manager only if:

                   (i)     in the case of an Optional Redemption of Notes, the Portfolio Manager does not
          deliver the sale agreement or certifications required under the Indenture, as the case may be, in
          form satisfactory to the Trustee;

                   (ii)    in the case of an Optional Redemption in whole of either the Notes or the
          Preference Shares as described above in “—Optional Redemption—Notes” and clause (i) of the
          first paragraph under “—Optional Redemption—Preference Shares,” the Issuer receives the
          written direction of the Preference Shares to withdraw the notice of redemption delivered by the
          percentage of the Preference Shares requesting redemption under “—Optional Redemption—
          Notes” or clause (i) of the first paragraph under “—Optional Redemption—Preference Shares,”
          as applicable; and

                  (iii)    in the case of an Optional Redemption of Preference Shares as described in
          clause (ii) of the first paragraph under “Optional Redemption—Preference Shares,” the Issuer
          receives the unanimous written direction of the Holders of the Preference Shares to withdraw the
          notice of redemption (and the Issuer hereby agrees for the benefit of the directing person to
          withdraw the applicable notice of redemption if it receives the written direction referred to in the
          preceding clause (ii) or this clause (iii)).

           Notice of any withdrawal shall be sent, not later than the third Business Day before the scheduled
  Redemption Date (assuming that the Trustee has received timely written notice from the Issuer as
  provided above), by the Trustee, to each Holder of Notes (including the Note Components) scheduled to
  be redeemed at the Holder’s address in the Indenture Register by overnight courier guaranteeing next day
  delivery (or, to the extent the address contained in the Indenture Register is not sufficient for that purpose,
  by first-class mail), the Holders of Composite Securities and the Preference Shares Paying Agent (for
  forwarding to each Holder of Preference Shares). If the Issuer so withdraws any notice of redemption or
  is otherwise unable to complete any redemption of the Notes, the Sale Proceeds received from the sale of

                                                        63
                                                                                                 006477
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 130 of 280 PageID 9295

  any Collateral Obligations sold in accordance with the Indenture may, during the Reinvestment Period
  (and, in respect of Sale Proceeds from Credit Risk Obligations and Credit Improved Obligations, after the
  Reinvestment Period) at the Portfolio Manager’s discretion, be reinvested in accordance with the
  Eligibility Criteria.

          Notice of redemption shall be given by the Co-Issuers or, upon an Issuer Order, by the Trustee in
  the name and at the expense of the Co-Issuers. Failure to give notice of redemption, or any defect therein,
  to any Holder of any Note (including any Note Component) selected for redemption, to each Holder of
  Composite Securities or the Preference Shares Paying Agent (for forwarding to each Holder of Preference
  Shares) shall not impair or affect the validity of the redemption of any other Securities.

  Special Redemption of Notes If the Portfolio Manager Does Not Identify Investments as
  Contemplated by the Indenture

           Principal payments on the Notes (including the Note Components) shall be made in whole or in
  part, at par, in accordance with the Priority of Payments if, at any time during the Reinvestment Period,
  the Portfolio Manager elects (subject to the Management Agreement) to notify the Trustee and each
  Rating Agency that it has been unable, for 45 consecutive Business Days, to identify additional Collateral
  Obligations that are deemed appropriate by the Portfolio Manager in its sole discretion and meet the
  Eligibility Criteria in sufficient amounts to permit the investment or reinvestment of all or a portion of the
  funds then in the Collection Account available to be invested in additional Collateral Obligations.

           On the Special Redemption Date, the Special Redemption Amount will be available to be applied
  in accordance with “—Priority of Payments—Principal Proceeds” to the extent of available Principal
  Proceeds. Notice of payment of the Special Redemption Amount shall be given by first-class mail,
  postage prepaid, mailed not later than three Business Days before the applicable Special Redemption
  Date, to each Holder of Notes to be redeemed, at the Holder’s address in the Indenture Register or
  otherwise in accordance with the rules and procedures of the Depository. In addition, for so long as any
  Securities (other than the Preference Shares) are listed on the Irish Stock Exchange and so long as the
  rules of the exchange so require, notice of a Special Redemption of the Notes shall also be given to the
  Company Announcements Office of the Irish Stock Exchange.

          In connection with a Special Redemption, the principal of the Notes will be paid from Principal
  Proceeds in an aggregate amount equal to the Special Redemption Amount (first to any Class A Notes to
  be redeemed, then to any Class B Notes to be redeemed, then to any Class C Notes to be redeemed and
  then to any Class D Notes to be redeemed, in each case until paid in full) in accordance with the Priority
  of Payments. See “Description of the Securities—Priority of Payments—Principal Proceeds.”

  Mandatory Redemption of the Notes

          General

          In the event of a Rating Confirmation Failure or a failure to meet any Coverage Test on any
  Determination Date, a mandatory redemption of one or more Classes of Notes in whole or in part will be
  required. Any mandatory redemption could result in an elimination, deferral or reduction in interest or
  principal payments to one or more Classes of Securities, which would adversely affect the returns to the
  Holders of the Class or Classes of Securities. See “Risk Factors—Relating to the Securities—The
  Indenture Requires Mandatory Redemption of the Interests for Failure to Satisfy Coverage Tests” and
  “The Indenture Requires Mandatory Redemption of the Notes Upon Rating Confirmation Failure.”

          Mandatory Redemption of the Notes for Failure to Satisfy Coverage Tests

           Except with respect to payments made pursuant to an Optional Redemption or a redemption made
  in connection with a Tax Event as described under “—Optional Redemption,” on any Payment Date with
  respect to which any Coverage Test (as described under “Security for the Notes—The Coverage Tests”) is

                                                       64
                                                                                                006478
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 131 of 280 PageID 9296

  not met on any Determination Date, principal payments on the Notes will be made as described under “—
  Priority of Payments.”

          Mandatory Redemption of the Notes Upon Rating Confirmation Failure

           Upon the event of a Rating Confirmation Failure, all Interest Proceeds remaining after payment
  of amounts referred to in clauses (1) and (3) through (11) of “—Priority of Payments—Interest Proceeds”
  will be used to pay principal of the Class A Notes, the Class B Notes, the Class C Notes and the Class D
  Notes sequentially in order of their priority on the next Payment Date and each Payment Date thereafter
  until the Initial Ratings are confirmed. If necessary, after the foregoing payments are made out of Interest
  Proceeds, Principal Proceeds in accordance with clause (6) “—Priority of Payments—Principal Proceeds”
  will be used to pay principal of each Class of the Notes sequentially in order of their priority on each
  Payment Date until the Initial Ratings are confirmed.

           Upon receipt of notice of a Rating Confirmation Failure and if available Interest Proceeds and
  Principal Proceeds are insufficient to effect the redemption of the Notes, at par on any subsequent
  Payment Date in accordance with the Priority of Payments as and to the extent necessary for each of
  Moody’s and S&P to confirm in writing the Initial Ratings assigned by it on the Closing Date to the
  Notes, then at the direction and in accordance with the instructions of the Portfolio Manager the Trustee
  shall sell Collateral Obligations so that the proceeds from the sale and all other funds available for the
  purpose in the Collection Account will be used to redeem the Notes (but only to the extent necessary for
  each of Moody’s and S&P to confirm in writing the Initial Ratings assigned by it on the Closing Date to
  the Notes) and to pay all administrative and other fees, expenses and obligations payable under the
  Priority of Payments. Any sale under these provisions shall be conducted in such a manner that:

                   (i)     after giving effect to the sale each Overcollateralization Test is satisfied or, if any
          Overcollateralization Test is not satisfied, the extent of compliance with the Overcollateralization
          Test is not reduced;

                  (ii)     if the sale occurs on or after the second Payment Date, after giving effect to the
          sale each Interest Coverage Test is satisfied or, if any Interest Coverage Test is not satisfied, the
          extent of compliance with the Interest Coverage Test is not reduced; and

                   (iii)  after giving effect to the sale each Collateral Quality Test is satisfied or, if any
          Collateral Quality Test is not satisfied, the extent of compliance with the Collateral Quality Test
          is not reduced.

  Redemption of the Preference Shares in Connection with Mandatory Redemption of the Notes

           The Preference Shares (including the Preference Share Component) will be redeemed in whole in
  accordance with the Priority of Payments and the Preference Share Documents on any Payment Date on
  which a mandatory redemption of the Notes described under “—Mandatory Redemption of the Notes”
  results in the payment in full of the Aggregate Outstanding Amount of each Class of Notes.

  Priority of Payments

           Collections received on the Collateral during the related Due Period will be segregated into
  Interest Proceeds and Principal Proceeds and applied on each Payment Date in the priority below under
  “—Interest Proceeds” and “—Principal Proceeds,” respectively (collectively, the “Priority of
  Payments”).

          Interest Proceeds

           On each Payment Date, Interest Proceeds with respect to the related Due Period (other than
  Interest Proceeds previously used during such Due Period to purchase accrued interest in respect of


                                                        65
                                                                                                 006479
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 132 of 280 PageID 9297

  Collateral Obligations or otherwise used as permitted under the Indenture) will be distributed in the
  following order of priority:

         (1)     to the payment of any taxes and registration and filing fees owed by the Co-Issuers
                 (without limit) and then to the payment of Administrative Expenses up to the
                 Administrative Expense Cap as follows:

                     FIRST, in the following order of priority:

                         (i)     fees, expenses and indemnities of the Trustee; and then

                         (ii)    fees, expenses and indemnities of the Collateral Administrator; and then

                         (iii)   fees, expenses and indemnities of the Preference Shares Paying Agent;
                                 and

                     SECOND, in the following order of priority;

                         (x)     fees and expenses of the Administrator; and then;

                         (y)    fees and expenses of the Co-Issuers (including fees and expenses of
                         counsel and surveillance, credit estimate, and other fees owing to the Rating
                         Agencies) and any other person (except the Portfolio Manager) if specifically
                         provided for in the Indenture, and to the expenses (but not fees) of the Portfolio
                         Manager if payable under the Management Agreement;

         (2)     the excess, if any, of the Administrative Expense Cap over the amounts paid pursuant to
                 clause (1) above to deposit into the Expense Reimbursement Account;

         (3)     to the payment to the Portfolio Manager of any accrued and unpaid Senior Management
                 Fee then payable;

         (4)     to the payment of all amounts due to the Hedge Counterparties under the Hedge
                 Agreements (if any) other than any Defaulted Hedge Termination Payments;

         (5)     to the payment of accrued and unpaid interest on the Class A Notes, and any accrued and
                 unpaid Defaulted Interest on, and any Defaulted Interest Charge with respect to, the Class
                 A Notes;

         (6)     to the payment of accrued and unpaid interest on the Class B Notes, and any accrued and
                 unpaid Defaulted Interest on, and any Defaulted Interest Charge with respect to, the Class
                 B Notes;

         (7)     if the Class A/B Coverage Tests are not satisfied on the related Determination Date, to
                 the payment of principal of the Class A Notes and the Class B Notes in the Note Payment
                 Sequence in the amount necessary so that all of the Class A/B Coverage Tests would be
                 met on such Determination Date on a pro forma basis after giving effect to any payments
                 in reduction of the principal of Notes made through this clause, or until paid in full
                 (Interest Proceeds to be applied pursuant to this clause (7) before the application of any
                 Principal Proceeds as described under “—Principal Proceeds” below on the current
                 Payment Date);

         (8)     to the payment of accrued and unpaid interest on the Class C Notes (excluding Class C
                 Deferred Interest, but including interest accrued for the preceding Interest Period on
                 Class C Deferred Interest);


                                                     66
                                                                                           006480
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 133 of 280 PageID 9298

        (9)    if the Class C Coverage Tests are not satisfied on the related Determination Date, to the
               payment of principal of the Class A Notes, the Class B Notes and the Class C Notes in
               the Note Payment Sequence, in each case in the amount necessary so that all of the Class
               C Coverage Tests would be met on such Determination Date on a pro forma basis after
               giving effect to any payments in reduction of the principal of Notes made through this
               clause, or until paid in full (Interest Proceeds to be applied pursuant to this clause (9)
               before the application of any Principal Proceeds as described under “—Principal
               Proceeds” below on the current Payment Date);

        (10)   to the payment of Class C Deferred Interest;

        (11)   to the payment of accrued and unpaid interest on the Class D Notes (excluding Class D
               Deferred Interest but including interest accrued for the preceding Interest Period on Class
               D Deferred Interest);

        (12)   if the Class D Coverage Tests are not satisfied on the related Determination Date, to the
               payment of principal of the Class D Notes in the amount necessary so that all of the Class
               D Coverage Tests would be met on such Determination Date on a pro forma basis after
               giving effect to any payments in reduction of the principal of Notes made through this
               clause, or until paid in full, or if a Rating Confirmation Failure exists on the Payment
               Date, to the payment of principal of the Class A Notes, the Class B Notes, the Class C
               Notes and the Class D Notes in the Note Payment Sequence, in each case in the amount
               necessary so that a Rating Confirmation is obtained, or until paid in full (Interest
               Proceeds to be applied pursuant to this clause (12) before the application of any Principal
               Proceeds as described under “—Principal Proceeds” below on the current Payment Date);

        (13)   to the payment of Class D Deferred Interest;

        (14)   to deposit in the Collection Account as Principal Proceeds amounts representing Principal
               Proceeds previously used to pay amounts referred to in clauses (1), (3) through (5), (6),
               (8), (10), (11) and (13) above and not previously restored to the Collection Account or, if
               not restored to the Collection Account, used to purchase Collateral Obligations;

        (15)   during the Reinvestment Period, if the Reinvestment Overcollateralization Test is not
               satisfied on the related Determination Date, for deposit to the Collection Account as
               Principal Proceeds the lesser of (i) 50% of the remaining Interest Proceeds available after
               the payments pursuant to clause (14) above and (ii) the amount necessary to cause the
               Reinvestment Overcollateralization Test to be satisfied as of such Determination Date;

        (16)   to the payment of any remaining Administrative Expenses not paid under clause (1)
               above in the respective priorities specified in clause (1);

        (17)   to the payment to the Portfolio Manager of accrued and unpaid Subordinated
               Management Fee then due and payable and to each Holder of Securities entitled thereto,
               the applicable Extension Bonus Payment as described under “—Extension of the
               Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares
               Redemption Date”;

        (18)   to the payment of any Defaulted Hedge Termination Payments;

        (19)   to the Preference Shares Paying Agent, on behalf of the Issuer, for deposit into the
               Preference Shares Distribution Account for payment to the Holders of the Preference
               Shares until the Holders of the Preference Shares have realized a Preference Share
               Internal Rate of Return of 15.0%;


                                                  67
                                                                                          006481
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 134 of 280 PageID 9299

          (20)     to the payment to the Portfolio Manager of the Incentive Management Fee, if applicable;
                   and

          (21)     any remaining Interest Proceeds, to the Preference Shares Paying Agent, on behalf of the
                   Issuer, for deposit into the Preference Shares Distribution Account for payment to the
                   Holders of the Preference Shares.

          Principal Proceeds

          On each Payment Date, Principal Proceeds with respect to the related Due Period other than:

          (A)      Principal Proceeds previously reinvested in Collateral Obligations (including any related
                   deposit into the Revolving Reserve Account or the Delayed Drawdown Reserve Account
                   or the posting by the Issuer of cash collateral with (or for the benefit of) a Synthetic
                   Security Counterparty simultaneously with the Issuer’s purchase of or entry into a
                   Synthetic Security) or otherwise used as permitted under the Indenture;

          (B)      Principal Proceeds on deposit in the Revolving Reserve Account, the Delayed Drawdown
                   Reserve Account, the Synthetic Security Collateral Account or the Securities Lending
                   Account; and

          (C)      Principal Proceeds on deposit in the Collection Account in an aggregate amount equal to
                   the agreed Purchase Prices for Collateral Obligations with respect to which the Issuer has
                   entered into a commitment before the end of the Due Period for their purchase, but has
                   not settled the purchase by the end of the Due Period;

  shall be distributed in the following order of priority:

          (1)      (x) first, to the payment of the amounts referred to in clauses (1) and (3) through (6)
                   under “—Interest Proceeds” above (and in the same manner and order of priority) to the
                   extent not previously paid in full thereunder and (y) second, to the payment of amounts
                   referred to in clause (7) under “—Interest Proceeds” above to the extent not previously
                   paid in full thereunder and to the extent necessary to cause the Class A/B
                   Overcollateralization Test to be met as of the related Determination Date on a pro forma
                   basis after giving effect to any payments made through this clause (1), or until such
                   amounts are paid in full;

          (2)      to the payment of the amounts referred to in clause (8) under “—Interest Proceeds” above
                   to the extent not previously paid in full thereunder, only to the extent that all of the
                   Coverage Tests would be met on a pro forma basis after giving effect to any payments
                   made through this clause (2);

          (3)      to the payment of the amounts referred to in clause (9) under “—Interest Proceeds” above
                   to the extent not previously paid in full thereunder and to the extent necessary to cause
                   the Class C Overcollateralization Test to be met as of the related Determination Date on a
                   pro forma basis after giving effect to any payments made through this clause (3), or until
                   such amounts are paid in full;

          (4)      to the payment of the amounts referred to in clause (10) under “—Interest Proceeds”
                   above to the extent not previously paid in full thereunder, only to the extent that all of the
                   Coverage Tests would be met on a pro forma basis after giving effect to any payments
                   made through this clause (4);




                                                        68
                                                                                                 006482
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 135 of 280 PageID 9300

        (5)    to the payment of the amounts referred to in clause (11) under “—Interest Proceeds”
               above to the extent not previously paid in full thereunder, only to the extent that all of the
               Coverage Tests would be met on a pro forma basis after giving effect to any payments
               made through this clause (5);

        (6)    to the payment of principal of the Notes in the Note Payment Sequence in an amount
               necessary to (A) cause the Class D Overcollateralization Test to be met as of the related
               Determination Date on a pro forma basis after giving effect to any payments made
               through this clause (6), or until paid in full or (B) if a Rating Confirmation Failure exists
               on the Payment Date, obtain a Rating Confirmation, or until paid in full;

        (7)    to the payment of the amounts referred to in clause (13) under “—Interest Proceeds”
               above to the extent not previously paid in full thereunder, only to the extent that all of the
               Coverage Tests would be met on a pro forma basis after giving effect to any payments
               made through this clause (7);

        (8)

               (A)     if the Payment Date is a Redemption Date in the following order of priority: (i) to
                       the payment in the Note Payment Sequence of the Redemption Prices of all of the
                       Notes to be redeemed, (ii) to the payment of the amounts referred to in
                       clauses (16) through (20) under “—Interest Proceeds” above (and in the same
                       manner and order of priority) to the extent not previously paid in full thereunder
                       and (iii) to the Preference Shares Paying Agent, on behalf of the Issuer, for
                       deposit into the Preference Shares Distribution Account for payment to the
                       Holders of the Preference Shares of the Redemption Price of any Preference
                       Shares to be redeemed; and

               (B)     if the Payment Date is a Special Redemption Date, to the payment in the Note
                       Payment Sequence of principal of the Notes in an aggregate amount equal to the
                       Special Redemption Amount, in each case until paid in full;

        (9)    during the Reinvestment Period, all remaining Principal Proceeds to the acquisition of
               additional Collateral Obligations in accordance with the Indenture (and, until so applied
               (including any related deposit into the Revolving Reserve Account or the Delayed
               Drawdown Reserve Account or the posting by the Issuer of cash collateral with (or for
               the benefit of) a Synthetic Security Counterparty simultaneously with the Issuer’s
               purchase of or entry into a Synthetic Security), to be deposited in the Collection Account
               as Principal Proceeds);

        (10)   after the Reinvestment Period, (i) first, at the discretion of the Portfolio Manager (with
               respect to Unscheduled Principal Payments and Sale Proceeds from the sale of Credit
               Risk Obligations and Credit Improved Obligations) to the purchase or funding of
               substitute Collateral Obligations in accordance with the Eligibility Criteria and the
               applicable provisions of the Indenture when appropriate Collateral Obligations are
               available, and until such time, to the Collection Account for the purchase of Eligible
               Investments; and (ii) second, to the payment in the Note Payment Sequence of principal
               of Notes until paid in full;

        (11)   to the extent not previously paid in full under clause (8) above, after the Reinvestment
               Period, to the payment of the amounts referred to in clauses (16) through (20) under
               “Interest Proceeds” above (and in the same manner and order of priority) to the extent
               not previously paid in full thereunder; and



                                                    69
                                                                                             006483
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 136 of 280 PageID 9301

          (12)     after the Reinvestment Period to the Preference Shares Paying Agent, on behalf of the
                   Issuer, for deposit into the Preference Shares Distribution Account for payment to the
                   Holders of the Preference Shares.

           The calculation on any Coverage Test on any Determination Date shall be made by giving effect
  to all payments to be made pursuant to all subclauses of the Priority of Payments as applicable, payable
  on the Payment Date following such Determination Date. In addition no Principal Proceeds will be used
  to pay a subordinated Class on a Payment Date if, after giving effect to such payment, any Coverage Test
  of a more senior Class of Notes is failing on such Payment Date or would fail as a result of such
  application of the Principal Proceeds on such Payment Date.

          If on any Payment Date the amount available in the Payment Account is insufficient to make the
  full amount of the disbursements required by the Valuation Report, the Trustee shall make the
  disbursements called for in the order and according to the priority under “—Interest Proceeds” and
  “Principal Proceeds,” to the extent funds are available therefor.

          The Trustee shall remit funds to pay Administrative Expenses of the Issuer or the Co-Issuer in
  accordance with the Priority of Payments under “—Interest Proceeds” and “—Principal Proceeds” above,
  to the extent available, to the Issuer, the Co-Issuer as directed and designated in an Issuer Order (which
  may be in the form of standing instructions) delivered to the Trustee no later than the Business Day before
  each Payment Date.

  Form, Denomination, Registration and Transfer of the Notes

           The Notes sold in Offshore Transactions may only be sold to non-U.S. Persons in reliance on
  Regulation S. Except as provided below, the Notes sold in reliance on Regulation S will be represented
  by one or more Regulation S Global Notes. The Regulation S Global Notes will be deposited with the
  Trustee as custodian for, and registered in the name of, a nominee of the Depository for the respective
  accounts of the beneficial owners at Euroclear and Clearstream. Beneficial interests in a Regulation S
  Global Note may be held only through Euroclear or Clearstream. Investors may hold their interests in a
  Regulation S Global Note directly through Euroclear or Clearstream, if they are participants in such
  systems, or indirectly through organizations that are participants in such systems. Beneficial interests in a
  Regulation S Global Note may not be held by a U.S. Person at any time. By acquisition of a beneficial
  interest in a Regulation S Global Note, the purchaser thereof will be deemed to represent that it is not a
  U.S. Person and that, if in the future it determines to transfer such beneficial interest, it will transfer such
  interest only to a person whom the seller reasonably believes to be a non-U.S. Person or to a person who
  takes delivery in the form of an interest in a Rule 144A Global Note.

          The Notes initially sold in non-Offshore Transactions or to U.S. Persons in reliance on the
  exemption from registration provided by Section 4(2) of the Securities Act may only be sold to
  (i) Accredited Investors and (ii) (A) a Qualified Purchaser or (B) an entity owned exclusively by
  Qualified Purchasers and, except as provided below, will be represented by one or more permanent Rule
  144A Global Notes. Investors may hold their interests in the Rule 144A Global Notes directly through
  the Depository if they are the Depository participants, or indirectly through organizations that are the
  Depository participants. The Rule 144A Global Notes will be deposited with the Trustee as custodian for
  the Depository, and registered in the name of a nominee of the Depository.

           Beneficial interests in Notes represented by Global Notes will be subject to certain restrictions on
  transfer set forth therein and in the Indenture and such Global Notes will bear the applicable legends
  regarding the restrictions set forth under “Transfer Restrictions.” A beneficial interest in a Regulation S
  Global Note may be transferred to a person who takes delivery in the form of an interest in a Rule 144A
  Global Note only upon receipt by the Trustee of a written certification from (A) the transferor (in the form
  provided in the Indenture) to the effect that the transfer is being made to a person whom the transferor
  reasonably believes is a Qualified Institutional Buyer who is also (i) a Qualified Purchaser or (ii) an
  entity owned exclusively by Qualified Purchasers and in accordance with any applicable securities laws
  of any state of the United States or any other jurisdiction and (B) the transferee (in the form provided in
                                                       70
                                                                                                 006484
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 137 of 280 PageID 9302

  the Indenture) to the effect that, among other things, the transferee is both a Qualified Institutional Buyer
  and a Qualified Purchaser. Beneficial interests in the Rule 144A Global Notes may be transferred to a
  person who takes delivery in the form of an interest in a Regulation S Global Note only upon receipt by
  the Trustee of a written certification from (A) the transferor (in the form provided in the Indenture) to the
  effect that the transfer is being made to a non-U.S. Person in an Offshore Transaction in accordance with
  Regulation S and (B) the transferee (in the form provided in the Indenture) to the effect that, among other
  things, the transferee is a non-U.S. Person.

           Any beneficial interest in a Regulation S Global Note that is transferred to a person who takes
  delivery in the form of an interest in a Rule 144A Global Note will, upon transfer, cease to be an interest
  in such Regulation S Global Note and become an interest in the Rule 144A Global Note and, accordingly,
  will thereafter be subject to all transfer restrictions and other procedures applicable to beneficial interests
  in a Rule 144A Global Note for as long as it remains such an interest. Any beneficial interest in a Rule
  144A Global Note that is transferred to a person who takes delivery in the form of an interest in a
  Regulation S Global Note will, upon transfer, cease to be an interest in the Rule 144A Global Note and
  become an interest in the Regulation S Global Note and, accordingly, will thereafter be subject to all
  transfer restrictions and other procedures applicable to beneficial interests in a Regulation S Global Note
  for as long as it remains such an interest. No service charge will be made for any registration of transfer
  or exchange of Notes, but the Issuer or Co-Issuers, as the case may be, or the Trustee may require
  payment of a sum sufficient to cover any tax or other governmental charge payable in connection
  therewith.

           Except in the limited circumstances described in this paragraph, owners of beneficial interests in
  Notes held in the form of Global Notes will not be entitled to receive delivery of certificated Notes. The
  Notes are not issuable in bearer form. A Global Note deposited with the Depository pursuant to the
  Indenture shall be transferred to the beneficial owners thereof only if such transfer complies with the
  Indenture and either (i) the Depository notifies the Co-Issuers that it is unwilling or unable to continue as
  depository for a Global Note or ceases to be a “Clearing Agency” registered under the Exchange Act and a
  successor depository is not appointed by the Issuer within 90 days of such notice or (ii) as a result of any
  amendment to or change in, the laws or regulations of the Cayman Islands or of any authority therein or
  thereof having power to tax or in the interpretation or administration of such laws or regulations which
  become effective on or after the Closing Date, the Issuer or the Paying Agent becomes aware that it is or
  will be required to make any deduction or withholding from any payment in respect of the Notes which
  would not be required if the Notes were in definitive form. In addition, the owner of a beneficial interest
  in a Global Note will be entitled to receive a certificated Note in exchange for such interest if an Event of
  Default has occurred and is continuing. In the event that certificated Notes are not so issued by the Issuer
  to such beneficial owners of interests in Global Notes, the Issuer expressly acknowledges that such
  beneficial owners shall be entitled to pursue any remedy that the holders of a Global Note would be
  entitled to pursue in accordance with the Indenture (but only to the extent of such beneficial owner’s
  interest in the Global Note) as if certificated Notes had been issued. Payments on such certificated Notes
  will be made by wire transfer in immediately available funds to a Dollar-denominated account maintained
  by the owner or, if a wire transfer cannot be effected, by a Dollar check delivered to the owner. See
  “Settlement and Clearing.”

         The Notes will be issued in minimum denominations of U.S$250,000 and integral multiples of
  U.S$1,000 in excess thereof for each Class of Notes.

  Form, Denomination, Registration and Transfer of the Composite Securities

           Except as provided below, the Composite Securities sold in reliance on Regulation S will be
  represented by one or more Regulation S Global Composite Securities. The Regulation S Global
  Composite Securities will be deposited with the Trustee as custodian for, and registered in the name of, a
  nominee of the Depository for the respective accounts of the beneficial owners at Euroclear and
  Clearstream. Beneficial interests in a Regulation S Global Composite Security may be held only through
  Euroclear or Clearstream. Investors may hold their interests in a Regulation S Global Composite Security
  directly through Euroclear or Clearstream, if they are participants in such systems, or indirectly through
                                                     71
                                                                                                 006485
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 138 of 280 PageID 9303

  organizations that are participants in such systems. Beneficial interests in a Regulation S Global
  Composite Security may not be held by a U.S. Person at any time. By acquisition of a beneficial interest
  in a Regulation S Global Composite Security, the purchaser thereof will be deemed to represent that it is
  not a U.S. Person and that, if in the future it determines to transfer such beneficial interest, it will transfer
  such interest only to a person whom the seller reasonably believes to be a non-U.S. Person or to a person
  who takes delivery in the form of an interest in a Regulation S Global Composite Security.

           Composite Securities initially sold in non-Offshore Transactions or to U.S. Persons may only be
  sold to an Accredited Investor who is also (i) a Qualified Purchaser, (ii) a Knowledgeable Employee, or
  (iii) an entity owned exclusively by Qualified Purchasers and/or Knowledgeable Employees, and will be
  issued in the form of one or more Certificated Composite Securities.

           Beneficial interests in the Composite Securities will be subject to certain restrictions on transfer
  set forth therein and in the Indenture and the Composite Securities will bear the applicable legends
  regarding the restrictions set forth under “Transfer Restrictions.” A beneficial interest in a Regulation S
  Global Composite Security may be transferred to a person who takes delivery in the form of an interest in
  a Certificated Composite Security only upon (inter alia) receipt by the Trustee of a written certification
  from (A) the transferor (in the form provided in the Indenture) to the effect that the transfer is being made
  to a person whom the transferor reasonably believes is a Qualified Institutional Buyer or an Accredited
  Investor who is also either (i) a Qualified Purchaser, (ii) a Knowledgeable Employee, or (iii) an entity
  owned exclusively by Qualified Purchasers and/or Knowledgeable Employees and in accordance with any
  applicable securities laws of any state of the United States or any other jurisdiction and (B) the transferee
  (in the form provided in the Indenture) to the effect that, among other things, the transferee is (a) a
  Qualified Institutional Buyer or an Accredited Investor who is also, in either case, (i) a Qualified
  Purchaser, (ii) a Knowledgeable Employee, or (iii) an entity owned exclusively by Qualified Purchasers
  and/or Knowledgeable Employees. Beneficial interests in the Certificated Composite Securities may be
  transferred to a person who takes delivery in the form of an interest in a Regulation S Global Composite
  Security only upon receipt by the Trustee of a written certification from (A) the transferor (in the form
  provided in the Indenture) to the effect that the transfer is being made to a non-U.S. Person in an Offshore
  Transaction in accordance with Regulation S and (B) the transferee (in the form provided in the
  Indenture) to the effect that, among other things, the transferee is a non-U.S. Person.

          Except in the limited circumstances described in this paragraph, owners of beneficial interests in
  Composite Securities held in the form of Regulation S Global Composite Securities will not be entitled to
  receive delivery of certificated Composite Securities. A Regulation S Global Composite Security
  deposited with the Depository pursuant to the Indenture shall be transferred to the beneficial owners
  thereof only if such transfer complies with the Indenture and either (i) the Depository notifies the Co-
  Issuers that it is unwilling or unable to continue as depository for a Regulation S Global Composite
  Securities or ceases to be a “Clearing Agency” registered under the Exchange Act and a successor
  depository is not appointed by the Issuer within 90 days of such notice or (ii) as a result of any
  amendment to or change in, the laws or regulations of the Cayman Islands or of any authority therein or
  thereof having power to tax or in the interpretation or administration of such laws or regulations which
  become effective on or after the Closing Date, the Issuer or the Paying Agent becomes aware that it is or
  will be required to make any deduction or withholding from any payment in respect of the Composite
  Securities which would not be required if the Composite Securities were in definitive form. Payments on
  such certificated Composite Securities will be made by wire transfer in immediately available funds to a
  Dollar-denominated account maintained by the owner or, if a wire transfer cannot be effected, by a Dollar
  check delivered to the owner. See “Settlement and Clearing.”

          The Composite Securities will be issued in minimum denominations of U.S.$100,000 and integral
  multiples of U.S.$10,000 in excess thereof.

  Form, Denomination, Registration and Transfer of the Preference Shares

          In addition to Certificated Preference Shares and except as provided below, the Preference Shares
  sold in reliance on Regulation S may be represented by one or more Regulation S Global Preference
                                                      72
                                                                                                  006486
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 139 of 280 PageID 9304

  Shares. The Regulation S Global Preference Shares will be deposited with the Trustee as custodian for,
  and registered in the name of, a nominee of the Depository for the respective accounts of the beneficial
  owners at Euroclear and Clearstream. Beneficial interests in a Regulation S Global Preference Share may
  be held only through Euroclear or Clearstream. Investors may hold their interests in a Regulation S
  Global Preference Share directly through Euroclear or Clearstream, if they are participants in such
  systems, or indirectly through organizations that are participants in such systems. Beneficial interests in a
  Regulation S Global Preference Share may not be held by a U.S. Person at any time. By acquisition of a
  beneficial interest in a Regulation S Global Preference Share, the purchaser thereof will be deemed to
  represent that it is not a U.S. Person and that, if in the future it determines to transfer such beneficial
  interest, it will transfer such interest only to a person whom the seller reasonably believes to be a non-
  U.S. Person or to a person who takes delivery in the form of an interest in a Regulation S Global
  Preference Share.

          Preference Shares sold in non-Offshore Transactions or to U.S. Persons in reliance on the
  exemption from registration provided by Section 4(2) of the Securities Act may only be sold to (i) an
  Accredited Investor who is also (ii)(A) a Qualified Purchaser, (B) a Knowledgeable Employee or (C) an
  entity owned exclusively by Qualified Purchasers and/or Knowledge Employees, and will be issued in the
  form of one or more Certificated Preference Shares. In addition, Preference Shares sold to non-U.S.
  Persons in Offshore Transactions in reliance on Regulation S may also be issued in the form of one or
  more Certificated Preference Shares.

           Beneficial interests in the Preference Shares will be subject to certain restrictions on transfer set
  forth therein and in the Preference Share Documents and the Preference Shares will bear the applicable
  legends regarding the restrictions set forth under “Transfer Restrictions.” Certificated Preference Shares
  may be transferred only upon (inter alia) receipt by the Preference Shares Paying Agent of a written
  certification (in the form provided in the Preference Share Documents) from the transferee to the effect
  that, among other things, the transferee is (A) a Qualified Institutional Buyer or an Accredited Investor
  who is also, in either case, (i) a Qualified Purchaser, (ii) a Knowledgeable Employee or (iii) an entity
  owned exclusively by Qualified Purchasers and/or Knowledgeable Employees, and such transfer is being
  made in accordance with any applicable securities laws of any state of the United States or any other
  jurisdiction or (B) a non-U.S. Person and such transfer is being made in an Offshore Transaction in
  accordance with Regulation S. See “Transfer Restrictions.”

          Except in the limited circumstances described in this paragraph, owners of beneficial interests in
  Preference Shares held in the form of Regulation S Global Preference Shares will not be entitled to
  receive delivery of Certificated Preference Shares. A Regulation S Global Preference Share deposited
  with the Depository pursuant to the Preference Share Documents shall be transferred to the beneficial
  owners thereof only if such transfer complies with the Preference Share Documents and either (i) the
  Depository notifies the Co-Issuers that it is unwilling or unable to continue as depository for Regulation S
  Global Preference Shares or ceases to be a “Clearing Agency” registered under the Exchange Act and a
  successor depository is not appointed by the Issuer within 90 days of such notice or (ii) as a result of any
  amendment to or change in, the laws or regulations of the Cayman Islands or of any authority therein or
  thereof having power to tax or in the interpretation or administration of such laws or regulations which
  become effective on or after the Closing Date, the Issuer or the Preference Shares Paying Agent becomes
  aware that it is or will be required to make any deduction or withholding from any payment in respect of
  the Preference Shares which would not be required if the Preference Shares were in definitive form.
  Payments on such certificated Preference Shares will be made by wire transfer in immediately available
  funds to a Dollar-denominated account maintained by the owner or, if a wire transfer cannot be effected,
  by a Dollar check delivered to the owner. See “Settlement and Clearing.”

           Ogier Fiduciary Services (Cayman) Limited has been appointed and will serve as the registrar
  with respect to the Preference Shares (the “Share Registrar”) and will provide for (inter alia) the
  registration of the Preference Shares and the registration of transfers of the Preference Shares in
  accordance with the Preference Share Documents and the Administration Agreement in the register


                                                       73
                                                                                                006487
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 140 of 280 PageID 9305

  maintained by it. The Preference Shares will be issued in minimum numbers of 100 Preference Shares
  per investor and integral multiples of one Preference Share in excess thereof.

  Exchange of the Composite Securities for Underlying Components

           A Holder of a beneficial interest in a Composite Security may exchange all or a proportionate
  amount of each Component of such interest for proportional interests in the Class D-2 Notes and the
  Preference Shares, in the case of the Class 1 Composite Securities, or Class C Notes and the Preference
  Shares, in the case of the Class 2 Composite Securities, subject to the minimum denomination
  requirements and transfer restrictions applicable to such Composite Securities and each Component
  thereof and in the manner described in (a) the Indenture for exchange for beneficial interests in the Rule
  144A Global Note or Regulation S Global Securities (in the case of the Note Components) and (b) the
  Preference Share Documents for exchange for Preference Shares (in the case of the Preference Shares
  Components). The Trustee, upon receipt of appropriate instructions with respect to a Composite Security,
  shall simultaneously convert (or shall direct the Preference Shares Paying Agent or the Paying Agent, as
  applicable, to convert) its constituent Components into the Class C Notes, Class D-2 Notes or the
  Preference Shares represented by such Component, as applicable, and effect such exchange. Thereafter,
  the Holder of the beneficial interest in a Composite Security so exchanged will be the Holder of the Class
  D-2 Notes and the Preference Shares, received upon an exchange of the Class 1 Composite Securities, or
  Class C Notes and the Preference Shares, received upon an exchange of the Class 2 Composite Securities,
  as the case may be. No Holder of a Class C Note, Class D-2 Note or a Preferred Share (including a
  Holder that received such Class C Note, Class D-2 Note or Preferred Share upon an exchange of a
  Composite Security) will have the right to exchange such Notes or Preference Shares for a Composite
  Security. No service charge will be made for any such exchange, but the Trustee or the Preferred Share
  Paying Agent may require payment of a sum sufficient to cover any tax or other governmental charge
  payable in connection therewith.

  The Indenture

          The following summary describes certain provisions of the Indenture. The summary does not
  purport to be complete and is subject to, and qualified in its entirety by reference to, the provisions of the
  Indenture.

          Events of Default

          “Event of Default” is defined in the Indenture as:

                   (a)     a default for four Business Days in the payment of any interest on any Class of
          Notes that is currently part of the Controlling Class when it becomes payable (or in the case of a
          default in payment due to an administrative error or omission by the Trustee, the Irish Listing and
          Paying Agent or the Indenture Registrar, after seven Business Days);

                 (b)     a default in the payment of principal (including Deferred Interest) of any Note
          when the same becomes payable, at its Stated Maturity or on the Redemption Date;

                 (c)     the failure on any Payment Date to disburse amounts available in the Payment
          Account in accordance with the Priority of Payments and the failure continues for 3 Business
          Days;

                 (d)     on any Measurement Date for so long as any Class A Notes are Outstanding, the
          Aggregate Principal Balance is less than 100% of the Aggregate Outstanding Amount of the
          Pledged Obligations of the Class A Notes;

                  (e)     either of the Co-Issuers or the pool of Collateral becomes an investment company
          under the Investment Company Act;

                                                       74
                                                                                                006488
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 141 of 280 PageID 9306

                   (f)      breach of any other covenant or other agreement of the Issuer or the Co-Issuer
          under the Indenture (other than any failure to satisfy any of the Collateral Quality Tests, any of
          the Concentration Limitations, any of the Coverage Tests, the Reinvestment Overcollateralization
          Test, or other covenants or agreements for which a specific remedy has been provided under the
          Indenture) in any material respect, or the failure of any representation or warranty of the Issuer or
          the Co-Issuer made in the Indenture or in any certificate or other writing delivered pursuant
          thereto, or in connection therewith, to be correct in any material respect when made, and the
          breach or failure continues for 30 days after either of the Co-Issuers has actual knowledge of it or
          after notice to the Issuer, the Co-Issuer and the Portfolio Manager by the Trustee or to the Issuer,
          the Co-Issuer, the Portfolio Manager and the Trustee by the Holders of at least 25% of the
          Aggregate Outstanding Amount of the Controlling Class by registered or certified mail or
          overnight courier specifying the breach or failure and requiring it to be remedied and stating that
          the notice is a “Notice of Default” under the Indenture;

                  (g)      the entry of a decree or order by a court having competent jurisdiction adjudging
          the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as properly filed a petition
          seeking reorganization, arrangement, adjustment, or composition of the Issuer or the Co-Issuer
          under the Bankruptcy Law or any other applicable law, or appointing a receiver, liquidator,
          assignee, or sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any
          substantial part of its property, or ordering the winding up or liquidation of its affairs, and if the
          decree or order remains unstayed and in effect for 45 consecutive days;

                  (h)      the institution by the shareholders of the Issuer or the Co-Issuer of Proceedings to
          have the Issuer or Co-Issuer, as the case may be, adjudicated as bankrupt or insolvent, or the
          consent by the shareholders of the Issuer or the Co-Issuer to the institution of bankruptcy or
          insolvency Proceedings against the Issuer or Co-Issuer, or the filing by the Issuer or the Co-Issuer
          of a petition or answer or consent seeking reorganization or relief under the Bankruptcy Law or
          any other similar applicable law, or the consent by the Issuer or the Co-Issuer to the filing of any
          such petition or to the appointment of a receiver, liquidator, assignee, trustee, or sequestrator (or
          other similar official) of the Issuer or the Co-Issuer or of any substantial part of its property, or
          the making by the Issuer or the Co-Issuer of an assignment for the benefit of creditors, or the
          admission by the Issuer or the Co-Issuer in writing of its inability to pay its debts generally as
          they become due, or the taking of any action by the Issuer or the Co-Issuer in furtherance of any
          such action; or

                  (i)     one or more final judgments is rendered against the Issuer or the Co-Issuer that
          exceed in the aggregate U.S.$2,000,000 (or any lesser amount specified by any Rating Agency)
          and that remain unstayed, undischarged, and unsatisfied for 30 days after the judgments become
          nonappealable, unless adequate funds have been reserved or set aside for their payment, and
          unless (except as otherwise specified in writing by Moody’s) the Rating Condition with respect to
          each Rating Agency is satisfied with respect thereon.

          If an Event of Default is continuing (other than (i) an Event of Default described in clauses (e),
  (g) or (h) under “Events of Default” above, the Trustee may, and upon the written direction of a
  Majority of the Controlling Class shall, declare the principal of all the Notes and Composite Securities (to
  the extent of the Note Components) to be immediately payable by notice to the Co-Issuers, and upon that
  declaration the unpaid principal of all the Notes and Composite Securities (to the extent of the Note
  Components), together with all its accrued and unpaid interest (and any applicable Defaulted Interest
  Charge), and other amounts payable under the Indenture, shall become immediately payable. The
  Reinvestment Period shall terminate upon a declaration of acceleration (subject to re-commencement as
  described below). If an Event of Default described in clauses (e), (g) or (h) above under “Events of
  Default” occurs, all unpaid principal, together with all its accrued and unpaid interest (and any applicable
  Defaulted Interest Charge), of all the Notes and Composite Securities (to the extent of the Note
  Components), and other amounts payable under the Indenture, shall automatically become payable


                                                       75
                                                                                                006489
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 142 of 280 PageID 9307

  without any declaration or other act on the part of the Trustee or any Noteholder and the Reinvestment
  Period shall terminate automatically (subject to re-commencement as described below).

          At any time after the declaration of acceleration of maturity has been made and before a judgment
  or decree for payment of the money due has been obtained by the Trustee, a Majority of the Controlling
  Class by written notice to the Issuer, the Trustee and the Preference Shares Paying Agent, may rescind the
  declaration and its consequences if:

          (i)      the Issuer or the Co-Issuer has paid or deposited with the Trustee a sum sufficient to pay:

                   (A)      all unpaid installments of interest and principal on the Notes and Composite
      Securities (to the extent of the Note Components) then due (other than as a result of the acceleration);

                  (B)    to the extent that payment of the interest is lawful, interest on any Deferred
      Interest and Defaulted Interest at the Applicable Note Interest Rate or Default Interest Rate, as
      applicable;

                  (C)     all Administrative Expenses of the Co-Issuers and other sums paid or advanced
      by the Trustee under the Indenture;

                   (D)     all unpaid Senior Management Fees; and

                   (E)     all amounts then payable to any Hedge Counterparty; and

          (ii)     the Trustee has determined that all Events of Default, other than the nonpayment of the
                   interest on or principal of the Notes and Composite Securities (to the extent of the Note
                   Components), that have become due solely by the acceleration, have been (A) cured, and
                   a Majority of the Controlling Class by written notice to the Trustee has agreed with that
                   determination, or (B) waived as provided in the Indenture.

          No rescission shall affect any subsequent Default or impair any right resulting from the Default.
  The Issuer shall not terminate any Hedge Agreement at any time after a declaration of acceleration of
  Maturity of the Notes and Composite Securities (to the extent of the Note Components) has been made,
  unless such declaration and its consequences may no longer be rescinded and annulled in accordance with
  the Indenture and liquidation of the Collateral has begun.

          If an Event of Default is continuing, the Trustee will retain the Collateral intact, collect, and cause
  the collection of the proceeds of the Collateral and make and apply all payments and deposits and
  maintain all accounts in respect of the Collateral and the Notes and any Hedge Agreements (other than
  amounts received under a Hedge Agreement that are used in putting a replacement hedge in place) in the
  manner described under “—Priority of Payments” and the Indenture unless either:

                   (i)     the Trustee determines (bid prices having been obtained with respect to each
          security contained in the Collateral from two nationally recognized dealers (or if there is only one
          dealer, that dealer and if there is no dealer, from a pricing service), selected and specified by the
          Portfolio Manager to the Trustee in writing, at the time making a market in those securities, and
          having computed the anticipated proceeds of sale or liquidation on the basis of the lower of the
          bid prices for each security) that the anticipated net proceeds of a sale or liquidation of the
          Collateral would (after deduction of the reasonable expenses of the sale or liquidation) be
          sufficient to discharge in full the amounts then due and unpaid on the Notes for principal and
          interest (including Defaulted Interest and Deferred Interest and any interest on the Defaulted
          Interest and the Deferred Interest), all Administrative Expenses, all other amounts (if any) then
          payable to the Hedge Counterparty by the Issuer (including any applicable termination payments)
          net of all amounts then payable to the Issuer by the Hedge Counterparty and all other amounts
          then payable under clause (3) under “—Priority of Payments—Interest Proceeds,” and a Majority
          of the Controlling Class agrees with that determination; or
                                                        76
                                                                                                 006490
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 143 of 280 PageID 9308

                  (ii)    the Holders of a Super Majority of each of the Class A Notes, the Class B Notes,
          the Class C Notes and the Class D Notes direct the sale and liquidation of the Collateral.

           During the continuance of an Event of Default, a Majority of the Controlling Class may institute
  and direct the Trustee in the conduct of any proceedings for any remedy available to the Trustee or for the
  exercise of any right of the Trustee under the Indenture if the direction does not conflict with any rule of
  law or with any express provision of the Indenture and the Trustee has been indemnified to its reasonable
  satisfaction. Any direction to the Trustee to undertake a sale of the Collateral shall be by the Holders of
  Notes representing the requisite percentage of the Aggregate Outstanding Amount of the Notes specified
  in the Indenture. The Trustee need not take any action that it determines might involve it in liability
  unless it has received an indemnity reasonably satisfactory to it against the liability.

          A Majority of the Controlling Class may on behalf of the Holders of all the Notes (including the
  Note Components), before the time a judgment or decree for the payment of money due has been obtained
  by the Trustee, waive any past Event of Default or event that, with notice or the lapse of time or both,
  would become an Event of Default and its consequences, except such a default:

          (i)     in the payment of principal or Redemption Price of any Note or in the payment of interest
                  (including Defaulted Interest, Deferred Interest, and any interest on Defaulted Interest or
                  Deferred Interest) on the Notes;

          (ii)    with respect to a provision of the Indenture that cannot be modified or amended without
                  the waiver or consent of the Holder of each Outstanding Note adversely affected by the
                  modification or amendment;

          (iii)   in the payment of amounts due to the Portfolio Manager, the Trustee, or the Hedge
                  Counterparty, which may only be waived with the consent of the affected party; or

          (iv)    arising as a result of an Event of Default described in clause (e), (g) or (h) under
                  “Events of Default.”

          No Holder of any Note or Composite Security may institute any proceeding with respect to the
  Indenture, or for the appointment of a receiver or trustee, or for any other remedy under the Indenture,
  unless:

          (i)     the Holder has previously given to the Trustee written notice of an Event of Default;

          (ii)    the Holders of not less than 25% of the Aggregate Outstanding Amount of the
                  Controlling Class shall have made written request to the Trustee to institute Proceedings
                  with respect to the Event of Default in its own name as Trustee under the Indenture and
                  the Holders have offered to the Trustee indemnity satisfactory to it against the expenses
                  and liabilities to be incurred in compliance with the request;

          (iii)   the Trustee for 30 days after its receipt of the notice, request, and offer of indemnity has
                  failed to institute a Proceeding; and

          (iv)    no direction inconsistent with the written request has been given to the Trustee during the
                  30 day period by a Majority of the Controlling Class.

          If the Trustee receives conflicting or inconsistent requests and indemnity from two or more
  groups of Holders of the Controlling Class, each representing less than a Majority of the Controlling
  Class, the Trustee shall take the action requested by the Holders of the largest percentage in Aggregate
  Outstanding Amount of the Controlling Class, notwithstanding any other provisions of the Indenture.




                                                      77
                                                                                              006491
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-25 Filed235 06/09/21 Page 144 of 280 PageID 9309

  Supplemental Indentures

          Without Consent of Holders

          Without the consent of the Holders of any Securities, but with the consent of the parties the
  consent of which is required as described in the following paragraph, the Co-Issuers, in each instance
  when authorized by resolutions of the respective Boards of Directors, and the Trustee, at any time and
  from time to time subject to the requirement provided below with respect to receipt of a Rating
  Confirmation, may, if it is not materially and adversely affected thereby (and will be bound by a standard
  of good faith and fair dealing in making such determination) enter into one or more indentures
  supplemental to the Indenture, in form satisfactory to the Trustee, for any of the following purposes:

          (1)     to evidence the succession of another person to the Issuer or the Co-Issuer and the
                  assumption by the successor person of the obligations of the Issuer or the Co-Issuer under
                  the Indenture and in the Securities;

          (2)     to add to the covenants of the Co-Issuers or the Trustee for the benefit of the Holders of
                  the Notes and the Composite Securities or to surrender any right in the Indenture
                  conferred on the Co-Issuers;

          (3)     to convey, transfer, assign, mortgage, or pledge any property to the Trustee, or add to the
                  conditions, limitations or restrictions on the authorized amount, terms and purposes of the
                  issue, authentication and delivery of the Notes and the Composite Securities;

          (4)     evidence and provide for the acceptance of appointment under the Indenture by a
                  successor Trustee and to add to or change any of the provisions of the Indenture
                  necessary to facilitate the administration of the trusts under the Indenture by more than
                  one Trustee, pursuant to the requirements of the Indenture;

          (5)     correct or amplify the description of any property at any time subject to the lien of the
                  Indenture, or to better assure, convey, and confirm to the Trustee any property subject or
                  required to be subject to the lien of the Indenture (including all actions appropriate as a
                  result of changes in law) or to subject to the lien of the Indenture any additional property;

          (6)     modify the restrictions on and procedures for resales and other transfers of the Notes and
                  the Composite Securities to reflect any changes in applicable law (or its interpretation) or
                  to enable the Co-Issuers to rely on any less restrictive exemption from registration under
                  the Securities Act or the Investment Company Act or to remove restrictions on resale and
                  transfer to the extent not required under the Indenture;

          (7)     with the consent of the Portfolio Manager, to modify the restrictions on the sales of
                  Collateral Obligations described in “Security for the NotesSale of Collateral
                  Obligations; Reinvestment of Principal Proceeds and Reinvestment Criteria” or the
                  Eligibility Criteria described in “Security for the NotesEligibility Criteria” (and the
                  related definitions) in a manner not materially adverse to the Holders of any Class of
                  Securities as evidenced by an opinion of counsel (which may be supported as to factual
                  (including financial and capital markets) matters by any relevant certificates and other
                  documents necessary or advisable in the judgment of counsel delivering the opinion) or a
                  certificate of an officer of the Portfolio Manager to the effect that the modification would
                  not be materially adverse to the Holders of any Class of Securities;

          (8)     make appropriate changes for any Class of Securities (other than the Preference Shares)
                  to be listed on an exchange other than the Irish Stock Exchange;

          (9)     otherwise to correct any inconsistency or cure any ambiguity or errors in the Indenture;

                                                      78
                                                                                               006492
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 145 of 280 PageID 9310
                                       Filed

       (10)   accommodate the issuance of the Notes or Composite Securities in book-entry form
              through the facilities of DTC or otherwise;

       (11)   to take any appropriate action to prevent the Issuer, the Holders of Securities or the
              Trustee from becoming subject to withholding or other taxes, fees, or assessments or to
              prevent the Issuer from being treated as being engaged in a U.S. trade or business or
              otherwise being subject to U.S. federal, state, or local income tax on a net income basis,
              so long as the action will not cause the Holders of any Securities to be adversely affected
              to any material extent by any change to the timing, character, or source of the income
              from the Securities, as evidenced by an opinion of counsel (which may be supported as to
              factual (including financial and capital markets) matters by any relevant certificates and
              other documents necessary or advisable in the judgment of counsel delivering the
              opinion);

       (12)   to authorize the appointment of any listing agent, transfer agent, paying agent, or
              additional registrar for any Class of Notes or Composite Securities appropriate in
              connection with the listing of any Class of Securities (other than the Preference Shares)
              on the Irish Stock Exchange or any other stock exchange, and otherwise to amend the
              Indenture to incorporate any changes required or requested by any governmental
              authority, stock exchange authority, listing agent, transfer agent, paying agent, or
              additional registrar for any Class of Notes or Composite Securities in connection with its
              appointment, so long as the supplemental indenture would not materially and adversely
              affect any Holder of Notes or Composite Securities, as evidenced by an opinion of
              counsel (which may be supported as to factual (including financial and capital markets)
              matters by any relevant certificates and other documents necessary or advisable in the
              judgment of counsel delivering the opinion) or a certificate of an Authorized Officer of
              the Portfolio Manager, to the effect that the modification would not be materially adverse
              to the Holders of any Class of Notes or Composite Securities;

       (13)   to amend, modify, enter into, or accommodate the execution of any contract relating to a
              Synthetic Security (including posting collateral under a Synthetic Security Agreement);

       (14)   to modify certain representations as to Collateral in the Indenture in order that it may be
              consistent with applicable laws or Rating Agency requirements;

       (15)   to evidence any waiver by any Rating Agency as to any requirement or condition, as
              applicable, of the Rating Agency in the Indenture;

       (16)   to facilitate the issuance of participation notes, combination notes, composite securities
              and other similar securities;

       (17)   to facilitate hedging transactions;

       (18)   to facilitate the ability of the Issuer to lend collateral pursuant to a Securities Lending
              Agreement;

       (19)   to modify any provision to facilitate an exchange of one security for another security of
              the same issuers that has substantially identical terms except transfer restrictions,
              including to effect any serial designation relating to the exchange; or

       (20)   with the consent of the Portfolio Manager, to enter into any additional agreements not
              expressly prohibited by the Indenture as well as any amendment, modification, or waiver
              if the Issuer determines that the amendment, modification, or waiver would not, upon or
              after becoming effective, materially and adversely affect the rights or interest of the
              Holders of any Class of Securities, as evidenced by an opinion of counsel (which may be
              supported as to factual (including financial and capital markets) matters by any relevant
                                                    79
                                                                                         006493
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 146 of 280 PageID 9311
                                       Filed

                 certificates and other documents necessary or advisable in the judgment of counsel
                 delivering the opinion) or a certificate of an officer of the Portfolio Manager, to the effect
                 that the modification would not be materially adverse to the Holders of any Class of
                 Securities.

          Without the consent of the Portfolio Manager, no supplemental indenture may be entered into that
 would reduce the rights, decrease the fees or other amounts payable to the Portfolio Manager under the
 Indenture or increase the duties or obligations of the Portfolio Manager. The Trustee is authorized to join
 in the execution of any such supplemental indenture and to make any further appropriate agreements and
 stipulations that may be in the agreements, but the Trustee shall not be obligated to enter into any such
 supplemental indenture that affects the Trustee’s own rights, duties, liabilities, or immunities under the
 Indenture or otherwise, except to the extent required by law. Unless notified by a Majority of any Class
 of Securities that the Class of Securities would be materially and adversely affected, the Trustee may rely
 on a certificate of the Portfolio Manager and an opinion of counsel (which may be supported as to factual
 (including financial and capital markets) matters by any relevant certificates and other documents
 necessary or advisable in the judgment of counsel delivering the opinion) as to whether the interests of
 any Holder of Securities would be materially and adversely affected by any such supplemental indenture.
 The Trustee shall give at least 15 Business Days’ notice of the proposed change to the Holders of the
 Notes and to the Preference Shares Paying Agent (for forwarding to the Holders of the Preference
 Shares).

          If any Outstanding Notes or Composite Securities are rated by a Rating Agency, the Trustee shall
 enter into a supplemental indenture without the consent of Holders only if either (1) the Rating Condition
 with respect to each Rating Agency is satisfied with respect to the supplemental indenture or (2) the
 Portfolio Manager and the Holders of 100% in Aggregate Outstanding Amount of each Class of Notes
 and Composite Securities the ratings on which would be reduced or withdrawn consent to the
 supplemental indenture. Prior to the entry into any supplemental Indenture with respect to which a Rating
 Confirmation for one or more Classes of Notes is not expected to be delivered, the Trustee shall provide
 written notice to each Holder of each Outstanding Note and each Holder of each Outstanding Composite
 Security informing them of such fact.

         For so long as any Notes or Composite Securities are Outstanding and rated by a Rating Agency,
 the Trustee shall provide to the Rating Agency, the Preference Shares Paying Agent (for forwarding to the
 Holders of Preference Shares) and each Hedge Counterparty a copy of any proposed supplemental
 indenture at least 15 Business Days before its execution by the Trustee.

         With Consent of Holders

         If the Rating Condition is satisfied with respect to each Rating Agency, with the consent of (a) the
 Portfolio Manager if the supplemental indenture would reduce the rights, decrease the fees or other
 amounts payable to it under the Indenture or increase the duties or obligations of the Portfolio Manager,
 (b) a Majority of each Class of Notes adversely affected thereby, by Act of the Holders of each such Class
 of Notes and (c) a Majority of the Composite Securities adversely affected thereby, by Act of the Holders
 of the Composite Securities and (d) a Majority of the Preference Shares adversely affected thereby, the
 Trustee and the Co-Issuers may enter into a supplemental indenture to add any provisions to, or change in
 any manner or eliminate any of the provisions of, the Indenture or modify in any manner the rights of the
 Holders of the Notes and the Composite Securities under the Indenture.

         Any proposed supplemental indenture that would also necessitate a change to the Issuer Charter
 may only be made after a Special Resolution (as defined in the Issuer Charter) has been passed to permit
 the Issuer’s constitutional documents to be altered to conform them to the proposed change to the
 Indenture as certified to the Trustee by the Issuer.

        Notwithstanding anything in the Indenture to the contrary, without the consent of the Holder of
 each Outstanding Note adversely affected thereby, the Holder of each Outstanding Composite Security

                                                      80
                                                                                               006494
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 147 of 280 PageID 9312
                                       Filed

 adversely affected thereby and the Holder of each Outstanding Preference Share adversely affected
 thereby, no supplemental indenture shall:

                   (i)     change the Stated Maturity of the principal of or the due date of any installment
         of interest on any Note or of any payment to the Preference Shares Paying Agent for payment to
         the Holders of the Preference Shares, reduce the principal amount or the rate of interest on any
         Note, or the Default Interest Rate or the Redemption Price with respect to any Note or Preference
         Share, or change the earliest date on which Notes of any Class or Preference Share may be
         redeemed at the option of the Issuer, change the provisions of the Indenture relating to the
         application of proceeds of any Collateral to the payment of principal of or interest on Notes and
         the application of proceeds of any Class C Components, Class D-2 Components or Preference
         Share Components corresponding to their related Components or to payment to the Preference
         Shares Paying Agent for payment to the Holders of the Preference Shares, or change any place
         where, or the coin or currency in which, Notes or their principal or interest are paid or impair the
         right to institute suit for the enforcement of any such payment on or after their Stated Maturity
         (or, in the case of redemption, on or after the applicable Redemption Date);

                 (ii)     reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
         of each Class or Composite Securities or Holders of Preference Shares whose consent is required
         for the authorization of any such supplemental indenture or for any waiver of compliance with
         certain provisions of the Indenture or certain defaults under the Indenture or their consequences
         provided for in the Indenture;

                 (iii)    permit the creation of any lien ranking prior to or on a parity with the lien of the
         Indenture with respect to any part of the Collateral or terminate the lien on any property at any
         time subject hereto or deprive the Holder of any Note or Composite Security of the security
         afforded by the lien of the Indenture;

                  (iv)    reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
         of each Class whose consent is required to request the Trustee to preserve the Collateral pursuant
         to the Indenture or to sell or liquidate the Collateral pursuant to the Indenture;

                 (v)     modify any of the provisions of the Indenture with respect to supplemental
         indentures or to provide that certain other provisions of the Indenture cannot be modified or
         waived without the consent of the Holder of each Outstanding Note, Preference Share and
         Composite Security affected thereby;

                 (vi)     modify the definition of “Outstanding,” “Controlling Class,” or “Majority,” or
         the Priority of Payments in the Indenture; or

                  (vii)   modify any of the provisions of the Indenture in such a manner as to affect the
         calculation of the amount of any payment of Redemption Price or of interest or principal on any
         Note or any payment to the Preference Shares Paying Agent for the payment of dividends or other
         payments on the Preference Shares on any Payment Date or to affect the rights of the Holders of
         Notes or Preference Shares (including the Note Components or Preference Share Components, as
         the case may be) to the benefit of any provisions for the redemption of the Notes or the
         Preference Shares contained in the Indenture.

         Not later than 15 Business Days prior to the execution of any proposed supplemental indenture
 pursuant to the above provision, the Trustee, at the expense of the Co-Issuers, shall mail to the Holders of
 the Notes and the Composite Securities, the Portfolio Manager, the Preference Shares Paying Agent (for
 forwarding to the Holders of Preference Shares) and each Rating Agency (so long as any rated Notes or
 Composite Securities are Outstanding) a copy of such supplemental indenture and shall request any
 required consent from the applicable Holders of Securities to be given within the Initial Consent Period.
 Any consent given to a proposed supplemental indenture by the Holder of any Securities shall be
 irrevocable and binding on all future Holders or beneficial owners of that Security, irrespective of the
                                                     81
                                                                                              006495
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 148 of 280 PageID 9313
                                       Filed

 execution date of the supplemental indenture. If the Holders of less than the required percentage of the
 Aggregate Outstanding Amount of the relevant Securities consent to a proposed supplemental indenture
 within the Initial Consent Period, on the first Business Day after the Initial Consent Period, the Trustee
 shall notify the Issuer and the Portfolio Manager which Holders of Securities have consented to the
 proposed supplemental indenture and, which Holders (and, to the extent such information is reasonably
 available to the Trustee, which beneficial owners) have not consented to the proposed supplemental
 indenture. If it intends to exercise its Amendment Buy-Out Option, the Amendment Buy-Out Purchaser
 shall so notify the Trustee (which notice shall designate a date for the Amendment Buy-Out to occur no
 earlier than 10 Business Days after the date of such notice) no later than five (5) Business Days after so
 being notified by the Trustee and the Trustee shall mail such notice to all Holders of Notes and Composite
 Securities and the Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares).
 Any Non-Consenting Holder may give consent to the related proposed supplemental indenture until the
 5th Business Day prior to the date of the Amendment Buy-Out designated by the Amendment Buy-Out
 Purchaser, and in such case shall cease to be a Non-Consenting Holder for purposes of the Amendment
 Buy-Out. If the Amendment Buy-Out Purchaser exercises its Amendment Buy-Out Option and purchases
 the applicable Securities, the Amendment Buy-Out Purchaser, as Holder or beneficial owner of the
 applicable Securities, may consent to the related proposed supplemental indenture within five (5)
 Business Days of the Amendment Buy-Out.

         It shall not be necessary for any Act of Holders of Notes or Composite Securities under the above
 provision to approve the particular form of any proposed supplemental indenture, but it shall be sufficient
 if the Act or consent approves its substance.

         At the cost of the Co-Issuers, for so long as any Notes or Composite Securities are Outstanding
 and rated by a Rating Agency, the Trustee will provide to the Rating Agency a copy of any proposed
 supplemental indenture at least 15 Business Days before its execution by the Trustee and a copy of the
 executed supplemental indenture will be mailed to the Holders of the Notes and the Composite Securities,
 the Portfolio Manager, the Preference Shares Paying Agent (for forwarding to the Holders of the
 Preference Shares) and each Rating Agency after its execution.

         The Class 1 Composite Securities shall only be adversely affected or materially and adversely
 affected, as the context requires, by any proposed supplemental indenture if the Composite Securities
 would suffer an adverse effect or material adverse effect, as the context requires, that does not arise
 directly from an adverse effect or material adverse effect suffered by the Class D-2 Notes or the
 Preference Shares.

          The Class 2 Composite Securities shall only be adversely affected or materially and adversely
 affected, as the context requires, by any proposed supplemental indenture if the Composite Securities
 would suffer an adverse effect or material adverse effect, as the context requires, that does not arise
 directly from an adverse effect or material adverse effect suffered by the Class C Notes or the Preference
 Shares.

          The Holders of the Composite Securities shall not be entitled to voting rights as a separate Class
 except to the extent such Composite Securities are deemed to be adversely affected or materially and
 adversely affected, as the context requires, as provided above. Additionally, the Holders of the
 Composite Securities shall not be entitled to direct the Trustee pursuant to the Indenture except, in the
 case of the Class 1 Composite Security, with the Holders of the Class D-2 Notes to the extent of their
 interest in the Note Component and, in the case of the Class 2 Composite Security, with the Holders of
 the Class C Notes to the extent of their interest in the Note Component or, in the case of either Composite
 Security, with the Holders of the Preference Shares to the extent of their interest in the respective
 Preference Shares Components.

          The Holders of Class 1 Composite Securities, except to the extent otherwise expressly provided,
 will be entitled to vote with the Class D-2 Notes and the Preference Shares to which the Class D-2
 Components and the Preference Share Components, respectively, of such Class 1 Composite Securities
 relate: (i) the Class D-2 Component, in the proportion that the Aggregate Outstanding Amount of the
                                                   82
                                                                                            006496
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 149 of 280 PageID 9314
                                       Filed

 Class D-2 Component bears to the Aggregate Outstanding Amount of all Class D-2 Notes (including the
 Class D-2 Component); or (ii) the Class 1 Composite Security Preference Shares Component, in the
 proportion that the number of Preference Shares attributable to such Class 1 Composite Security
 Preference Shares Component bears to the number of all the Outstanding Preference Shares (including the
 Class 1 Composite Security Preference Shares Component and the Class 2 Composite Security Preference
 Shares Component).

        The Holders of Class 2 Composite Securities, except to the extent otherwise expressly provided,
 will be entitled to vote with the Class C Notes and the Preference Shares to which the Class C
 Components and the Preference Share Components, respectively, of such composite Security relate: (i)
 the Class C Component, in the proportion that the Aggregate Outstanding Amount of the Class C
 Component bears to the Aggregate Outstanding Amount of all Class C Notes (including the Class C
 Component); or (ii) the Class 2 Composite Security Preference Shares Component, in the proportion that
 the number of Preference Shares attributable to such Class 2 Composite Security Preference Shares
 Component bears to the number of all the Outstanding Preference Shares (including the Class 1
 Composite Security Preference Shares Component and the Class 2 Composite Security Preference Shares
 Component).

 Amendment Buy-Out

          In the case of any supplemental indenture that requires the consent of one or more Holders of
 Securities, the Amendment Buy-Out Purchaser shall have the right, but not the obligation, to purchase
 from Non-Consenting Holders all Securities held by such Holders of the Class of Securities whose
 consent was solicited with respect to such supplemental indenture (the “Amendment Buy-Out Option”)
 for the applicable Amendment Buy-Out Purchase Price; provided, however, that the Amendment Buy-Out
 Purchaser may not exercise the Amendment Buy-Out Option during the Non-Call Period in connection with a
 proposed amendment to reduce the rate of interest on any Securities or to change the earliest date on which
 Notes of any Class or Preference Shares may be redeemed at the option of the Issuer. If such option is
 exercised, the Amendment Buy-Out Purchaser must purchase all such Securities of Non-Consenting
 Holders, regardless of the applicable percentage of the Aggregate Outstanding Amount of the Securities
 the consent of whose Holders is required for such supplemental indenture (an “Amendment Buy-Out”).
 By its acceptance of its Securities under the Indenture or the Preference Share Documents, as applicable,
 each Holder of Securities agrees that if the Amendment Buy-Out Option is exercised, any Non-
 Consenting Holder will be required to sell its applicable Securities to the Amendment Buy-Out Purchaser;
 provided that, if the solicited consent to a supplemental indenture only applies to one Component of a
 Composite Security, the Non-Consenting Holder will be required to sell, at the Amendment Buy-Out
 Purchaser’s option, its Composite Security as a whole. Neither the Amendment Buy-Out Purchaser nor
 any other Person shall have any liability to any Holder or beneficial owner of Securities as a result of an
 election by the Amendment Buy-Out Purchaser not to exercise the Amendment Buy-Out Option.

          All purchases made pursuant to an Amendment Buy-Out Option individually and in the aggregate
 must comply with the applicable transfer restrictions for the relevant Securities set forth in “Transfer
 Restrictions” and all applicable laws, rules and regulations (including, without limitation, any rules,
 regulations and procedures of any securities exchange, self-regulatory organization or clearing agency).

 Voting Rights of the Preference Shares

          Holders of the Preference Shares will have no voting rights, either general or special, of the
 Issuer, except as set forth in the Preference Share Documents, as required by Cayman Islands law or as
 otherwise described herein.

 Notices

          Notices to the Holders of the Securities will be given by first-class mail, postage prepaid, to the
 registered Holders of the Securities at their respective addresses appearing in the Indenture Register and
 the Preference Shares Paying Agent (for forwarding to the Holders of the Preference Shares). If and for
                                                     83
                                                                                             006497
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 150 of 280 PageID 9315
                                       Filed

 so long as any Class of Securities (other than the Preference Shares) is listed on the Irish Stock Exchange
 and the rules of the exchange so require, notice will also be given to the Company Announcements Office
 of the Irish Stock Exchange.

 Certain Covenants

           The Indenture contains certain covenants restricting the conduct of the Co-Issuers, including
 (i) restrictions on consolidations, mergers and transfers or conveyances of assets involving either Co-
 Issuer, (ii) restrictions on incurrence of debt other than the Notes and certain obligations incidental to the
 performance by each Co-Issuer of its obligations under the Indenture, (iii) restrictions on the ability of
 either Co-Issuer to conduct activities inconsistent with its special-purpose nature and (iv) certain
 restrictions on amendments of the Collateral Administration Agreement and the Management Agreement.

 Certain Additional Issues Relating to Listing of Securities

          Application will be made to admit each Class of Securities (other than the Preference Shares) to
 the Daily Official List of the Irish Stock Exchange. There can be no assurance that any such admission
 will be granted or maintained.

         The Indenture provides that, so long as any Notes or the Composite Securities remain
 Outstanding, the Co-Issuers shall use all reasonable efforts to obtain and maintain the listing of the
 Securities (other than the Preference Shares) on the Irish Stock Exchange.

 Cancellation

         All Securities that are paid in full or redeemed and surrendered for cancellation will forthwith be
 canceled and may not be reissued or resold.

 No Gross-Up

         All payments made by the Issuer under the Securities will be made without any deduction or
 withholding for or on account of any tax unless the deduction or withholding is required by any
 applicable law, as modified by the practice of any relevant governmental revenue authority, then in effect.
 If the Issuer is so required to deduct or withhold, then the Issuer will not be obligated to pay any
 additional amounts in respect of the withholding or deduction.

 Petitions for Bankruptcy

          The Indenture provides that the Trustee, each Hedge Counterparty, the Portfolio Manager and the
 Holders of the Notes and the Composite Securities may not cause the Issuer or Co-Issuer to petition for
 bankruptcy before one year and one day have elapsed since the final payments to the Holders of all Notes
 or, if longer, the applicable preference period then in effect, including any period established pursuant to
 the laws of the Cayman Islands.

 Standard of Conduct

          The Indenture provides that, in exercising any of its or their voting rights, rights to direct and
 consent or any other rights as a Noteholder or Composite Securityholder under the Indenture, subject to
 the terms and conditions of the Indenture, a Noteholder or Composite Securityholder shall not have any
 obligation or duty to any Person or to consider or take into account the interests of any Person and shall
 not be liable to any Person for any action taken by it or them or at its or their direction or any failure by it
 or them to act or to direct that an action be taken, without regard to whether the action or inaction benefits
 or adversely affects any Noteholder or Composite Securityholder, the Issuer, or any other Person, except
 for any liability to which the Noteholder or Composite Securityholder may be subject to the extent the
 same results from the Noteholder’s or Composite Securityholder’s taking or directing an action, or failing
 to take or direct an action, in bad faith or in violation of the express terms of the Indenture.
                                                       84
                                                                                                006498
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 151 of 280 PageID 9316
                                       Filed

 Satisfaction and Discharge of Indenture

          The Indenture will be discharged with respect to the Collateral upon delivery to the Trustee for
 cancellation of all of the Notes and Composite Securities, or, within certain limitations (including the
 obligation to pay interest on or principal of the Notes) upon deposit with the Trustee of funds sufficient
 for the payment or redemption thereof and the payment by the Co-Issuers or the Issuer, as applicable, of
 all other amounts due under the Indenture.

 Trustee

          JPMorgan Chase Bank, National Association, will be the Trustee under the Indenture. The Co-
 Issuers, the Portfolio Manager and their respective Affiliates may maintain other banking relationships in
 the ordinary course of business with the Trustee and its Affiliates. The payment of the fees and expenses
 of the Trustee relating to the Notes and the Composite Securities is solely the obligation of the Issuer.
 The payment of the fees and expenses, which will be paid in accordance with the Priority of Payments, is
 secured by a lien on the Collateral which is senior to the lien of the Holders of the Notes. The Trustee
 and its affiliates may receive compensation in connection with the investment of trust assets in certain
 Eligible Investments as provided in the Indenture. Eligible Investments may include investments for
 which the Trustee or its affiliates provide services. The Indenture contains provisions for the
 indemnification of the Trustee for any loss, liability or expense incurred without negligence, willful
 misconduct or bad faith arising out of or in connection with the acceptance or administration of the
 Indenture.

          Pursuant to the Indenture, as security for the payment by the Issuer of the compensation and
 expenses of the Trustee and any sums the Trustee may be entitled to receive as indemnification by the
 Issuer, the Issuer will grant the Trustee a senior lien on the Collateral, which is senior to the lien of the
 holders of the Secured Obligations on the Collateral.

         Pursuant to the Indenture, the Trustee may resign at any time by providing 30 days’ written notice
 and the Trustee may be removed at any time by an Act of a Majority of each Class of Notes, at any time
 when an Event of Default is continuing by a Majority of the Controlling Class, or by order of a court of
 competent jurisdiction. However, no resignation or removal of the Trustee will become effective until the
 acceptance of appointment by a successor Trustee pursuant to the terms of the Indenture.

 Governing Law

         The Notes (including the Note Components of the Composite Securities), the Indenture, the
 Preference Shares Paying Agency Agreement, the Management Agreement, the Collateral Administration
 Agreement, the Purchase Agreement, the Subscription Agreements, the Securities Lending Agreements,
 and the Hedge Agreements will be governed by the laws of the State of New York. The Administration
 Agreement and the Issuer Charter will be governed by the laws of the Cayman Islands.

 Method of Payments

          Payments of principal and interest on any Note or payments on or in respect of the Preference
 Shares (including any Redemption Price paid on the applicable Redemption Date) and of any payments
 on any Notes or Preference Shares will be made to the person in whose name the related Note or
 Preference Share is registered fifteen days before the applicable Payment Date (the “Record Date”).
 Payments will be made (i) in the case of a Global Security, to the Depository or its designee and to the
 Holder or its nominee with respect to a Certificated Composite Security or a Definitive Security, by wire
 transfer in immediately available funds to a United States dollar account maintained by the Depository or
 its nominee with respect to a Global Security and to the Holder or its designee with respect to a
 Certificated Composite Security or a Definitive Security if the Holder has provided written wiring
 instructions to the Trustee (or, in the case of the Preference Shares, the Preference Shares Paying Agent)
 and, if the payment is to be made by the Irish Paying Agent, the Irish Paying Agent on or before the
 related Record Date or, (ii) if appropriate wiring instructions are not received by the related Record Date,
                                                      85
                                                                                              006499
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 152 of 280 PageID 9317
                                       Filed

 by check drawn on a U.S. bank mailed to the address of the Holder in the Indenture Register (or, in the
 case of the Preference Shares, the Preference Share register). Final payments of principal of the Notes,
 Composite Securities or Preference Shares will be made against surrender of the related Notes, Composite
 Securities or Preference Shares at the office designated by the Trustee and the Preference Shares Paying
 Agent. None of the Issuer, the Co-Issuer, the Trustee, the Preference Shares Paying Agent, the Portfolio
 Manager, the Placement Agents, any paying agent, or any of their respective affiliates will have any
 responsibility or liability for any aspects of the records maintained by the Depository or its nominee or
 any of its direct or indirect participants (including Euroclear or Clearstream or any of their respective
 direct or indirect participants) relating to payments made on account of beneficial interests in a Global
 Security.

          The Co-Issuers expect that the Depository or its nominee, upon receipt of any payment of
 principal or interest in respect of a Global Security held by the Depository or its nominee, will
 immediately credit participants’ accounts with payments in amounts proportionate to their respective
 beneficial interests in the Global Security as shown on the records of the Depository or its nominee. The
 Co-Issuers also expect that payments by participants (i.e., direct participants) to owners of beneficial
 interests in a Global Security held through the participants (i.e., indirect participants) will be governed by
 standing instructions and customary practices, as is now the case with securities held for the accounts of
 customers registered in the names of nominees for the customers. The payments will be the responsibility
 of the participants.

          For so long as any Securities (other than the Preference Shares) are listed on the Irish Stock
 Exchange and the rules of the exchange shall so require, the Issuer and the Co-Issuers, as applicable, will
 have the Irish Paying Agent for the Notes in Ireland and payments on the Notes may be effected through
 the Irish Paying Agent. If the Irish Paying Agent is replaced at any time during the period, notice of the
 appointment of any replacement will be given to the Company Announcements Office of the Irish Stock
 Exchange.

 Preference Shares Paying Agency Agreement

          Pursuant to the Preference Shares Paying Agency Agreement, the Preference Shares Paying
 Agent will perform various fiscal services with respect to the Preference Shares on behalf of the Issuer,
 including the maintenance of the Preference Shares Distribution Account and the making of distributions
 on the Preference Shares. The Preference Shares Paying Agent will deliver or request the Trustee to
 deliver all Monthly Reports and Valuation Reports prepared pursuant to the Indenture to the Holders of
 the Preference Shares, and the Preference Shares Paying Agent will deliver, or shall cause the Trustee to
 deliver, a copy of any other notice or information it receives from the Trustee under the Indenture to the
 Holders of the Preference Shares, in each case by first-class mail, postage prepaid, to each holder of a
 Preference Share at the address appearing in the Preference Share register. The payment of the fees and
 expenses of the Preference Shares Paying Agent is solely the obligation of the Issuer. The Preference
 Shares Paying Agency Agreement contains provisions for the indemnification of the Preference Shares
 Paying Agent for any loss, liability or expense incurred without gross negligence, willful misconduct or
 bad faith on its part, arising out of or in connection with the performance of its function under the
 Preference Shares Paying Agency Agreement.

         On the Scheduled Preference Shares Redemption Date, the Issuer is scheduled to redeem the
 Preference Shares for a redemption price equal to all amounts distributable to the Preference Shares
 Paying Agent for distribution to the Holders of the Preference Shares as provided under “—Priority of
 Payments,” unless the Preference Shares have been redeemed earlier through an optional redemption as
 described herein or otherwise.

          The Preference Shares Paying Agency Agreement will be governed by, and construed in
 accordance with, the laws of the State of New York. The rights of the Holders of the Preference Shares
 will be governed by, and construed in accordance with, the laws of the Cayman Islands.


                                                      86
                                                                                               006500
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 153 of 280 PageID 9318
                                       Filed

 The Issuer Charter

         The following summary describes certain provisions of the Issuer Charter relating to the
 Preference Shares that are not referred to elsewhere in this Offering Memorandum.

         Voting Rights

          Other than as provided below, only the holders of the Issuer Ordinary Shares shall have the right
 to receive notice of, attend at and vote as a shareholder of the Issuer at any general meeting of the Issuer.
 Every holder of an Issuer Ordinary Share present at any meeting shall, on a show of hands, be entitled to
 one vote and, on a poll, shall be entitled to one vote per Issuer Ordinary Share held by such holder.

          The Holders of the Preference Shares shall have the right to receive notice of, attend at and vote
 as a shareholder of the Issuer at any general meeting of the Issuer only in respect of a resolution which
 relates to any circumstance or matter which under the Indenture, the Preference Share Documents or the
 Management Agreement can take place or occur only at the direction of the Holders of the Preference
 Shares (a “Preference Share Vote”). Every Holder of Preference Shares present shall, on a show of
 hands, be entitled to one vote and, on a poll, shall be entitled to one vote per Preference Share held by
 such Holder except that, in relation to a Preference Share Vote relating to certain matters (as set out in the
 Indenture) Preference Shares held by certain Holders (as set out in the Indenture), shall be ignored.

         Liquidation

         In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Issuer:

          (i)     the Holders of the Issuer Ordinary Shares at the time outstanding will be entitled to
 receive out of the assets of the Issuer available for distribution to shareholders, before any distribution of
 assets is made to Holders of the Preference Shares, an amount equal to U.S.$2.00 in respect of each Issuer
 Ordinary Share held by each such holder; and

         (ii)    the Holders of the Preference Shares at the time Outstanding will be entitled to the
 balance of the assets of the Issuer available for distribution to shareholders, after distribution of amounts
 due to holders of Issuer Ordinary Shares under the above subparagraph, pro rata according to the number
 of Preference Shares held by each such holder.

          If the assets available for distribution to holders of the Issuer Ordinary Shares are not sufficient to
 pay to such holders U.S.$2.00 in respect of each Issuer Ordinary Share, the available assets shall be
 distributed to holders of the Issuer Ordinary Shares pro rata according to the number of Issuer Ordinary
 Shares held by each such holder.

         Transfer

          The rights of a Holder of a Preference Share to transfer such Preference Share are subject to
 restrictions set out in the Preference Share Documents and as described in “Transfer Restrictions.”

         Petitions for Bankruptcy

         Each Holder of a Preference Share will be required to agree (or be deemed to have agreed) not to
 cause the filing of a petition in bankruptcy or winding up against the Issuer before one year and one day
 have elapsed since the payment in full of the Notes or, if longer, the applicable preference period then in
 effect.




                                                       87
                                                                                                006501
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 154 of 280 PageID 9319
                                       Filed

                                          USE OF PROCEEDS
         The Securities will be issued and sold for Cash on the Closing Date. The gross proceeds from the
 issuance of such Securities on the Closing Date are expected to equal approximately U.S.$700,000,000
 and will be used by the Issuer to:

        x purchase a portfolio of Collateral Obligations;

        x fund the Revolving Reserve Account and the Delayed Drawdown Reserve Account to cover
           any future draws on Revolving Loans and Delayed Drawdown Loans;

        x enter into any Hedge Agreements, as applicable;

        x enter into any Securities Lending Agreements (and correspondingly to fund the Securities
           Lending Account);

        x enter into Synthetic Security Agreements (and correspondingly to fund the related accounts);

        x repurchase and terminate Participations outstanding under the Warehouse Agreement (at a
           price reflecting the price originally paid by the Issuer to acquire the Warehoused Loan, plus
           the amount of extensions of credit in respect of certain Warehoused Loans, minus the
           aggregate amount of payments of principal received by the Warehouse Provider in respect of
           such Warehoused Loans (excluding the amount of any such payment that was required to be
           repaid or returned by the Warehouse Provider by claw-back or otherwise), plus all accrued
           and unpaid interest and fees on the Warehoused Loans;

        x fund the Closing Date Expense Account and the Interest Reserve Account; and

        x undertake certain related activities.


                                    SECURITY FOR THE NOTES
         The Notes, the Composite Securities (to the extent of the Note Components) and the Issuer’s
 obligations under the Hedge Agreements and the Management Agreement will be secured by the
 following:

                (i)     the Collateral Obligations and all Workout Assets;

                (ii)    the Custodial Account, the Collection Account, the Payment Account, the
        Revolving Reserve Account, the Delayed Drawdown Reserve Account, the Interest Reserve
        Account, the Closing Date Expense Account, the Expense Reimbursement Account and the
        Securities Lending Account (such accounts, collectively, the “Issuer Accounts”), Eligible
        Investments purchased with funds on deposit in the Issuer Accounts, and all income from the
        investment of funds in the Issuer Accounts;

                (iii)   the Synthetic Security Counterparty Account (and together with the Issuer
        Accounts, the “Accounts”) and assets included therein, subject to the terms of the related
        Synthetic Security (provided, however, that any such rights in any Synthetic Security
        Counterparty Account shall be held in trust by the Trustee (or securities intermediary) first to
        secure the Issuer’s payment obligations to the relevant Synthetic Security Counterparty and
        second for the benefit of the Secured Parties);

                (iv)    the Management Agreement, the Synthetic Security Collateral Account, the
        Securities Lending Agreements and all Securities Lending Collateral and the Securities Lending
        Account, the Hedge Agreements as set forth in the Indenture and all Collateral securing the
        Hedge Counterparty’s obligations thereunder including, without limitation, the Hedge

                                                   88
                                                                                          006502
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 155 of 280 PageID 9320
                                       Filed

         Counterparty Collateral Account and the Collateral Administration Agreement to the extent of
         any rights of the Issuer therein;

                 (v)     all Cash or money delivered to the Trustee (or its bailee); and

                 (vi)    all proceeds with respect to the foregoing (collectively, the “Collateral”).

         For the avoidance of any doubt, Collateral will exclude (i) amounts released from the Trustee’s
 lien in connection with certain Synthetic Securities, Hedge Agreements and Securities Lending
 Agreements in accordance with the Indenture and (ii) the Excluded Property.

 Purchase of Collateral Obligations

         The Indenture will provide that the Portfolio Manager will use commercially reasonable efforts to
 cause the Issuer to purchase or enter into binding commitments to purchase Collateral Obligations that
 meet certain minimum amounts and characteristics. The composition of the portfolio of Collateral
 Obligations will be eligible for purchase by the Issuer if it meets the Eligibility Criteria and will be
 determined by the selections of the Portfolio Manager designed to meet the Collateral Quality Tests, the
 Coverage Tests and the Reinvestment Criteria. See “—Eligibility Criteria,” “—The Collateral Quality
 Tests” and “—The Coverage Tests.”

        The Portfolio Manager expects that, by the end of the Ramp-Up Period, the Issuer will have
 purchased or committed to purchase Collateral Obligations having an Aggregate Principal Balance of
 approximately $678,000,000 (for the avoidance of doubt, without giving effect to any reductions of that
 amount that may have resulted from scheduled principal payments, principal prepayments or dispositions
 made with respect to any Collateral Obligations on or before the Ramp-Up Completion Date).

 Eligibility Criteria

          On any date during the Reinvestment Period (and, in respect of Principal Proceeds constituting
 Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit Improved
 Obligations, on any date after the Reinvestment Period), so long as no Event of Default is continuing, at
 the direction of the Portfolio Manager, the Issuer may direct the Trustee to invest or reinvest Principal
 Proceeds (together with Interest Proceeds, but only to the extent used to pay for accrued interest on
 Collateral Obligations) in Collateral Obligations (including any related deposit into the Revolving
 Reserve Account or the Delayed Drawdown Reserve Account or the posting by the Issuer of cash
 collateral with (or for the benefit of) a Synthetic Security Counterparty simultaneously with the Issuer’s
 purchase of or entry into a Synthetic Security) if the conditions specified in the Indenture are satisfied.
 No obligations may be purchased unless each of the conditions in the following clauses (1) through (12)
 (the “Eligibility Criteria”) is satisfied as evidenced by a certificate of the Portfolio Manager as of the
 date the Issuer commits to make the purchase, in each case after giving effect to the purchase and all other
 purchases and sales previously or simultaneously committed to:

         (1)     the obligation is a Collateral Obligation;

         (2)     for any date occurring during the Reinvestment Period:

                 (A)     each Overcollateralization Test is satisfied and, if the commitment is made on or
                         after the second Payment Date, each Interest Coverage Test is satisfied; or

                 (B)     if any such Coverage Test is not satisfied, both:

                         (i)      the extent of satisfaction of the Coverage Test is not reduced; and

                         (ii)     the Collateral Obligation is being purchased with Principal Proceeds
                                  other than:
                                                      89
                                                                                             006503
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 156 of 280 PageID 9321
                                       Filed

                               (x)     Principal Proceeds received in respect of a Defaulted Collateral
                                       Obligation; or

                               (y)     Principal Proceeds received in respect of a Workout Asset that
                                       has been received in exchange for a Defaulted Collateral
                                       Obligation;

       (3)    for any date occurring during the Reinvestment Period, the Diversity Test is satisfied or,
              if not satisfied, the extent of satisfaction is not reduced;

       (4)    for any date occurring during the Reinvestment Period, the Weighted Average Rating
              Factor Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

       (5)    for any date occurring during the Reinvestment Period, each of the limits in the definition
              of “Concentration Limitations” is satisfied or, if any such limit is not satisfied, the extent
              of satisfaction is not reduced;

       (6)    for any date occurring during the Reinvestment Period, the Weighted Average Spread
              Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

       (7)    for any date occurring during the Reinvestment Period, the Weighted Average Fixed Rate
              Coupon Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

       (8)    for any date occurring during the Reinvestment Period, the Weighted Average Life Test
              is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

       (9)    for any date occurring during the Reinvestment Period, the Weighted Average Moody’s
              Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is not
              reduced;

       (10)   for any date occurring during the Reinvestment Period, the Weighted Average S&P
              Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is not
              reduced;

       (11)   for any date occurring during the Reinvestment Period, the S&P CDO Monitor Test is
              satisfied or, if not satisfied, the extent of satisfaction is not reduced; provided, however,
              that this Eligibility Criterion (11) shall not apply either to reinvestment of the proceeds
              from the sale of a Credit Risk Obligation, Non-Performing Collateral Obligation or
              Workout Asset or to the reinvestment of Principal Proceeds in respect of Defaulted
              Collateral Obligations; and

       (12)   for any date occurring after the Reinvestment Period:

              (A)     each Coverage Test is satisfied and the extent of satisfaction is not reduced;

              (B)     each Collateral Quality Test is maintained or improved and the Weighted
       Average Rating Factor Test is satisfied;

               (C)    each Concentration Limitation is maintained or improved and the Aggregate
       Principal Balance of all Caa Collateral Obligations do not exceed 7.50% of the Maximum
       Investment Amount;

               (D)     the maturity date of such Collateral Obligation will occur prior to the Stated
       Maturity of the Notes;



                                                   90
                                                                                            006504
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 157 of 280 PageID 9322
                                       Filed

                 (E)     the S&P Rating of such Collateral Obligation is at least equal to the S&P Rating
         of the Collateral Obligation being the source of the Unscheduled Principal Payments or of the
         Credit Risk Obligations or Credit Improved Obligation being the source of Sale Proceeds, as
         applicable; and

                 (F)     the current Moody’s Ratings on the Class A Notes are “Aaa” and the current
         Moody’s Ratings on the Class B Notes, the Class C Notes and the Class D Notes are no lower
         than one subcategory below their initial rating.

         The Issuer may, at the direction of the Portfolio Manager, exchange a Collateral Obligation for
 another Collateral Obligation in an exchange of one security for another security of the same issuers that
 has substantially identical terms except transfer restrictions.

        Cash on deposit in the Collection Account may be invested at any time in Eligible Investments in
 accordance with this “Eligibility Criteria” section pending investment in Collateral Obligations.

         The Indenture provides that any sale or purchase by the Issuer of a Collateral Obligation shall be
 conducted on an arm’s length basis and, if effected with the Portfolio Manager or a person Affiliated with
 the Portfolio Manager or any fund or account for which the Portfolio Manager or an Affiliate of the
 Portfolio Manager acts as investment adviser, shall be effected in accordance with the requirements the
 Management Agreement on terms no less favorable to the Issuer than would be the case if the person
 were not so Affiliated.

 The Collateral Quality Tests

         The Collateral Quality Tests will be used primarily as criteria for purchasing Collateral
 Obligations. See “—Eligibility Criteria” above and “—Sale of Collateral Obligations; Reinvestment of
 Principal Proceeds and Reinvestment Criteria” below. The Collateral Quality Tests are described below.

        Measurement of the degree of compliance with the Collateral Quality Tests will be required on
 each Measurement Date on and after the Ramp-Up Completion Date.

         The Diversity Test

         The “Diversity Test” is a test that will be satisfied on any Measurement Date if the Diversity
 Score as of the Measurement Date equals or exceeds the Minimum Diversity Score.

         Weighted Average Life Test

         The “Weighted Average Life Test” is a that will be satisfied on any Measurement Date if the
 Weighted Average Life on that date of all Collateral Obligations is equal to or less than the greater of (a)
 the number of years (including any fraction of a year) between such Measurement Date and August 1,
 2014 or, in the case of a Maturity Extension, the Extended Weighted Average Life Date and (b) 3.0 years.

         Weighted Average Moody’s Recovery Rate Test

        The “Weighted Average Moody’s Recovery Rate Test” is a test that is satisfied as of any
 Measurement Date if the Moody’s Minimum Average Recovery Rate is greater than or equal to 44.5%.

         Weighted Average S&P Recovery Rate Test

        The “Weighted Average S&P Recovery Rate Test” is a test that is satisfied as of any
 Measurement Date if the S&P Minimum Average Recovery Rate is greater than or equal to 51.7%.

        “S&P Minimum Average Recovery Rate” is a rate, as of any Measurement Date, equal to the
 number obtained by:

                                                     91
                                                                                             006505
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 158 of 280 PageID 9323
                                       Filed

                 (i)     summing the products obtained by multiplying the Principal Balance of each
         Collateral Obligation by its respective S&P Priority Category Recovery Rate;

                (ii)    dividing the sum determined pursuant to clause (i) above by the sum of the
         Aggregate Principal Balance of all Collateral Obligations; and

                 (iii)   rounding up to the first decimal place.

         Weighted Average Fixed Rate Coupon Test

        The “Weighted Average Fixed Rate Coupon Test” is a test that is satisfied if, as of any
 Measurement Date, the Weighted Average Fixed Rate Coupon equals or exceeds 8.0%.

         Weighted Average Spread Test

        The “Weighted Average Spread Test” is a test that is satisfied as of any Measurement Date if
 the Weighted Average Spread as of the Measurement Date equals or exceeds the Minimum Weighted
 Average Spread.

         Weighted Average Rating Factor Test

        The “Weighted Average Rating Factor Test” is a test that is satisfied on any Measurement Date
 if the Weighted Average Moody’s Rating Factor of the Collateral Obligations (excluding Eligible
 Investments) as of the Measurement Date is less than or equal to the Maximum Weighted Average
 Moody’s Rating Factor.

         S&P CDO Monitor Test

          The “S&P CDO Monitor Test” is a test that will be satisfied on any Measurement Date if, after
 giving effect to the sale of a Collateral Obligation or the purchase of a Collateral Obligation, each Note
 Class Loss Differential of the Proposed Portfolio is positive. The S&P CDO Monitor Test shall be
 considered to be improved if each Note Class Loss Differential of the Proposed Portfolio is at least equal
 to the corresponding Note Class Loss Differential of the Current Portfolio. The S&P CDO Monitor Test
 is not required to be satisfied or improved upon the sale of a Credit Risk Obligation and the reinvestment
 of the related Sale Proceeds in additional Collateral Obligations. For purposes of the S&P CDO Monitor
 Test:

         (i)     the S&P Rating of any S&P Unrated DIP Loan shall be “CCC-”; and

         (ii)    the S&P Industry Classification for a Synthetic Security shall be that of the related
                 Reference Obligation and not the Synthetic Security.

         The “Note Class Loss Differential” with respect to any Measurement Date and any Class of
 Notes that is rated by S&P, the rate calculated by subtracting the Class Scenario Loss Rate for the Class
 from the then-applicable Note Break-Even Loss Rate for the Class of Notes.

         The “Note Break-Even Loss Rate” with respect to each Class of Notes that is rated by S&P, the
 maximum percentage of defaults that the Current Portfolio or Proposed Portfolio can sustain and
 nevertheless sufficient funds will remain for the payment of principal of the Class of Notes in full by its
 Stated Maturity and the timely payment of interest on the Class A Notes and the Class B Notes and the
 ultimate payment of interest on the Class C Notes and the Class D Notes using S&P’s assumptions on
 recoveries, defaults, and timing, and taking into account the Priority of Payments and the adjusted
 Weighted Average Spread level specified in the applicable row of the table below. The adjusted
 Weighted Average Spread as of any Measurement Date is the Weighted Average Spread as of the
 Measurement Date minus the amount of any Spread Excess added to the Weighted Average Fixed Rate
 Coupon as of the Measurement Date.
                                                     92
                                                                                            006506
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 159 of 280 PageID 9324
                                       Filed

                   Row                 Adjusted Weighted Average Spread
                     1                     Greater than or equal to 3.05 %
                     2          Greater than or equal to 2.95% but less than 3.05%
                     3          Greater than or equal to 2.85% but less than 2.95%
                     4          Greater than or equal to 2.75% but less than 2.85%
                     5           Greater than or equal to 2.65% but less than 2.75
                     6          Greater than or equal to 2.55% but less than 2.65%
                     7          Greater than or equal to 2.45% but less than 2.55%
                     8          Greater than or equal to 2.35% but less than 2.45%
                     9          Greater than or equal to 2.25% but less than 2.35%


 The Coverage Tests

         General

          The Coverage Tests will be used to determine, among other things, whether Notes will be
 redeemed in certain circumstances as described under “Description of the Securities—Priority of
 Payments” and whether additional Collateral Obligations may be acquired as described under “—
 Eligibility Criteria.” There will not be any Coverage Test applicable to the Composite Securities (other
 than with respect to the Note Components thereof) or the Preference Shares.

         The Overcollateralization Tests

         The “Overcollateralization Tests” will consist of the Class A/B Overcollateralization Test, the
 Class C Overcollateralization Test and the Class D Overcollateralization Test.

         Each Overcollateralization Test will be satisfied with respect to any Class of Notes on any
 Measurement Date if, as of such Measurement Date, the Overcollateralization Ratio for the Class is at
 least equal to the specified required level for the Class indicated in the table in “Summary of Terms—The
 Overcollateralization Tests.”

         The Overcollateralization Ratio, with respect to each Class of Notes on any Measurement Date, is
 referred to as an “Overcollateralization Ratio,” and is the ratio calculated by dividing:

         (i)     the Overcollateralization Ratio Numerator; by

         (ii)    the Aggregate Outstanding Amount of the Class of Notes and all Notes ranking senior to
                 it (excluding any Deferred Interest on the Notes and all Notes ranking senior to it).

         The “Overcollateralization Ratio Numerator” is, on any date, the sum of:

         (1)     the Aggregate Principal Balance of all Collateral Obligations (other than any Excess
                 CCC/Caa Collateral Obligations, any Non-Performing Collateral Obligations, any Deep
                 Discount Obligations, and any Collateral Obligations loaned pursuant to a Securities
                 Lending Agreement with respect to which an “event of default” (under and as defined in
                 the Securities Lending Agreement) is continuing); plus

         (2)     unpaid Accrued Interest Purchased With Principal (excluding any unpaid Accrued
                 Interest Purchased With Principal in respect of Non-Performing Collateral Obligations);
                 plus

                                                    93
                                                                                           006507
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 160 of 280 PageID 9325
                                       Filed

        (3)     the Aggregate Principal Balance of any Eligible Investments that were purchased with
                Principal Proceeds and the amount of Principal Proceeds on deposit in the Collection
                Account; plus

        (4)     the Aggregate Principal Balance of Eligible Investments on deposit in a Securities
                Lending Account that relate to a Securities Lending Agreement with respect to which an
                “event of default” (under and as defined in the Securities Lending Agreement) is
                continuing; plus

        (5)     with respect Collateral Obligation that are Non-Performing Collateral Obligations, Deep
                Discount Obligations or Excess CCC/Caa Collateral Obligations, the amount determined
                by using one of the following methods applicable to such type of Collateral Obligation;
                provided that if a Collateral Obligation falls within more than one of such types, the
                Issuer will be required to use the method that results in the smallest amount:

                (A)     with respect to any Excess CCC/Caa Collateral Obligations, an amount equal to
                        the product of (i) the lower of (1) 70% and (2) the weighted average Market
                        Value of all CCC/Caa Collateral Obligations, expressed as a percentage of their
                        outstanding principal balances multiplied by (ii) the Excess CCC/Caa Collateral
                        Obligations

                (B)     with respect to any Non-Performing Collateral Obligations, the aggregate of the
                        Applicable Collateral Obligation Amounts for all included Non-Performing
                        Collateral Obligations (other than Defaulted Collateral Obligations that have
                        been held by the Issuer for more than three years, which shall be deemed to be
                        zero for purposes of this clause (B)); and

                (C)     with respect to any Deep Discount Obligations, the Aggregate Purchase Price
                        Amount for all Deep Discount Obligations.

         As used in this definition, “Applicable Collateral Obligation Amount” for any Non-Performing
 Collateral Obligation means:

        (1)     the lesser of (x) the Market Value Percentage of the Non-Performing Collateral
                Obligation and (y) the Applicable Percentage for the Non-Performing Collateral
                Obligation multiplied by:

        (2)     if the Non-Performing Collateral Obligation is:

                (A)     any Pledged Obligation other than those in clauses (B) through (D) below, the
                        outstanding principal amount of the Pledged Obligation as of the relevant
                        Measurement Date;

                (B)     a Synthetic Security, the notional amount specified in the Synthetic Security;

                (C)     any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including
                        any unfunded amount thereof (regardless of the nature of the contingency
                        relating to the Issuer’s obligation to fund the unfunded amount); and

                (D)     any PIK Security, its Principal Balance.

         As used in the calculation of Market Value Percentage of the Non-Performing Collateral
 Obligation, the Principal Balance of any Defaulted Collateral Obligation shall be, if the Defaulted
 Collateral Obligation is:



                                                   94
                                                                                           006508
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 161 of 280 PageID 9326
                                       Filed

         (i)     any Pledged Obligation other than those in clauses (ii) through (iv) below, the
                 outstanding principal amount of the Pledged Obligation as of the relevant Measurement
                 Date;

         (ii)    a Synthetic Security, the notional amount specified in the Synthetic Security;

         (iii)   any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including any
                 unfunded amount thereof (regardless of the nature of the contingency relating to the
                 Issuer’s obligation to fund the unfunded amount); and

         (iv)    any PIK Security, its Principal Balance.

         The Interest Coverage Tests

          The Interest Coverage Test in respect of each Class of Notes (each an “Interest Coverage Test”)
 is a test the first Measurement Date for which will be on the second Payment Date and that is satisfied
 with respect to any specified Class of Notes if, as of the second Payment Date and any Measurement Date
 thereafter on which any Notes remain Outstanding, the Interest Coverage Ratio equals or exceeds the
 applicable required level specified in the table in “Summary of Terms— The Interest Coverage Tests.”

        The “Interest Coverage Ratio” with respect to any specified Class of Notes on any
 Measurement Date, the ratio calculated by dividing:

         (i)     the sum of:

                 (A)     the Interest Proceeds received or scheduled to be received with respect to the Due
                         Period in which the Measurement Date occurs; minus

                 (B)     amounts payable under clauses (1), (2), (3) and (4) of “Description of the
                         Securities—Priority of Payments—Interest Proceeds” on the related Payment
                         Date; by

         (ii)    all accrued and unpaid interest on the specified Class of Notes and all Notes ranking
                 senior to the Class, including any Deferred Interest on the related Payment Date.

         For purposes of the Interest Coverage Ratio, only the amount of any interest payment (including
 any “gross up” payment) on any Collateral Obligation in excess of any withholding tax or other
 deductions on account of tax of any jurisdiction on any date of determination shall be included in Interest
 Proceeds.

         Reinvestment Overcollateralization Test

        The “Reinvestment Overcollateralization Test” is a test that is satisfied as of any Measurement
 Date during the Reinvestment Period on which any Notes remain Outstanding, if the Reinvestment
 Overcollateralization Ratio as of such Measurement Date is at least equal to 106.3%.

 Ramp-Up

         In connection with the Ramp-Up Completion Date, the Issuer shall use its best efforts to purchase
 Collateral Obligations on any Business Day during the Ramp-Up Period or enter into commitments to
 purchase Collateral Obligations on any Business Day during the Ramp-Up Period for purchase on or as
 soon as practicable thereafter (not to exceed 60 days thereafter), in each case, for inclusion in the
 Collateral so that each of the Aggregate Principal Balance of the Collateral Obligations and the
 Overcollateralization Ratio Numerator is at least $678,000,000.



                                                     95
                                                                                            006509
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 162 of 280 PageID 9327
                                       Filed

          No Collateral Obligations may be purchased prior to the Ramp-Up Completion Date unless
 immediately following the purchase of any Collateral Obligation (as certified by the Portfolio Manager in
 writing), the remaining funds in the Collection Account, after giving effect to such purchase, are
 sufficient as of the date of determination to purchase Collateral Obligations for inclusion in the Collateral
 so that each of the Aggregate Principal Balance of the Collateral Obligations and the Overcollateralization
 Ratio Numerator is at least $678,000,000 (taking into account the Collateral Obligations already part of
 the Collateral (without giving effect to any reductions of that amount that may have resulted from
 scheduled principal payments, principal prepayments or dispositions made with respect to any Collateral
 Obligations on or before the Ramp-Up Completion Date)).

         Notwithstanding the foregoing, or any other provision of the Indenture, if the Issuer has
 previously entered into a commitment to purchase a Collateral Obligation to be included in the Collateral,
 such commitment initially not to exceed 60 days, and at the time of the commitment the Collateral
 Obligation complied with the definition of “Collateral Obligation” and the requirements set forth under
 “—Ramp-Up,” the Issuer may consummate the purchase of the Collateral Obligation notwithstanding that
 the Collateral Obligation fails to comply with the definition of “Collateral Obligation” and the
 requirements set out above on the date of settlement.

         The Issuer will use commercially reasonable efforts to purchase, or to enter into binding
 agreements to purchase, Collateral Obligations by the Ramp-Up Completion Date, that, together with the
 Collateral Obligations purchased on or before the Closing Date and then held by the Issuer, will satisfy, as
 of the Ramp-Up Completion Date (without giving effect to any reductions of that amount that may have
 resulted from scheduled principal payments, principal prepayments or dispositions made with respect to
 any Collateral Obligations on or before the Ramp-Up Completion Date), the Collateral Quality Tests, the
 Concentration Limitations, the criteria set forth in the Indenture and the Overcollateralization Tests.

         On or prior to September 1, 2005, so long as the Ramp-Up Completion Date has not already
 occurred, the Portfolio Manager shall certify by an order of the Portfolio Manager delivered to the Issuer,
 the Trustee and Moody’s that, as of such date: (i)(A) the Aggregate Principal Balance of the Collateral
 Obligations owned by the Issuer equals at least $500,000,000, or (B) the Aggregate Principal Balance of
 the Collateral Obligations purchased (or committed to be purchased) by the Issuer with proceeds from the
 sale of the Securities (in each case in this clause (B), measured solely as of the date of purchase or
 commitment, as the case may be) equals at least $500,000,000 (for the avoidance of doubt, without giving
 effect to any reductions of that amount that may have resulted from scheduled principal payments,
 principal prepayments or dispositions made with respect to any Collateral Obligations on or before the
 Ramp-Up Completion Date), (ii) the Diversity Score is equal to at least 40, (iii) the Weighted Average
 Rating Factor Test is satisfied and (iv) each of the Coverage Tests are satisfied. If the Portfolio Manager
 is not able to certify each of the foregoing items, an Interim Ramp-Up Completion Date Failure shall
 occur.

         On or prior to November 1, 2005, so long as the Ramp-Up Completion Date has not already
 occurred, the Portfolio Manager shall certify by an order of the Portfolio Manager delivered to the Issuer,
 the Trustee and Moody’s that, as of such date: (i)(A) the Aggregate Principal Balance of the Collateral
 Obligations owned by the Issuer equals at least $600,000,000, or (B) the Aggregate Principal Balance of
 the Collateral Obligations purchased (or committed to be purchased) by the Issuer with proceeds from the
 sale of the Securities (in each case in this clause (B), measured solely as of the date of purchase or
 commitment, as the case may be) equals at least $600,000,000 (for the avoidance of doubt, without giving
 effect to any reductions of that amount that may have resulted from scheduled principal payments,
 principal prepayments or dispositions made with respect to any Collateral Obligations on or before the
 Ramp-Up Completion Date), (ii) the Diversity Score is equal to at least 45, (iii) the Weighted Average
 Rating Factor Test is satisfied and (iv) each of the Coverage Tests are satisfied. If the Portfolio Manager
 is not able to certify each of the foregoing items, an Interim Ramp-Up Completion Date Failure shall
 occur.

        Within 5 Business Days after the Ramp-Up Completion Date, the Issuer or the Portfolio Manager
 (on behalf of the Issuer) shall request a Rating Confirmation on behalf of the Issuer and shall provide a
                                                    96
                                                                                              006510
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 163 of 280 PageID 9328
                                       Filed

 report to the Rating Agencies identifying the Collateral Obligations then included in the Collateral and the
 Issuer shall obtain and deliver to the Trustee and the Rating Agencies, together with the delivery of a
 report (and, with respect to S&P, a Microsoft Excel file of the S&P CDO Monitor input file and, with
 respect to each Collateral Obligation, the name of the obligor thereon, the CUSIP number thereof (if
 applicable) and the S&P Priority Category thereof) substantially in the form of a Monthly Report as of the
 Ramp-Up Completion Date, an accountants’ certificate:

         (i)      confirming the maturity date, rating, spread and recovery rate for each item of original
 Collateral Obligations owned by the Issuer as of the Ramp-Up Completion Date and the information
 provided by the Issuer with respect to every other asset included in the Collateral, by reference to such
 sources as shall be specified therein;

         (ii)    confirming that as of the Ramp-Up Completion Date:

                 (1)      each of the Coverage Tests are satisfied;

                (2)     the Aggregate Principal Balance of Collateral Obligations that the Issuer owned
         or committed to purchase as of the Ramp-Up Completion Date is at least equal to the Maximum
         Investment Amount; and

                 (3)    the Collateral Obligations comply with all of the requirements of the Collateral
         Quality Tests and the Concentration Limitations and the criteria set forth in “—Eligibility
         Criteria”; and

          (iii)   specifying the procedures undertaken by them to review data and computations relating
 to the foregoing statements.

         If a Rating Confirmation Failure should occur, the Notes will be redeemed pursuant to the
 Indenture and as described in “Description of the Securities—Mandatory Redemption of the Notes—
 Mandatory Redemption of the Notes upon Rating Confirmation Failure.”

 Sale of Collateral Obligations; Reinvestment of Principal Proceeds and Reinvestment Criteria

          Pursuant to the Indenture and so long as no Event of Default has occurred and is continuing, the
 Issuer may, at the direction of the Portfolio Manager, direct the Trustee to sell (and the Trustee will sell)
 any Collateral Obligation or Workout Asset if the sale meets the requirements in paragraphs (i) through
 (ix) below:

         (i)     Credit Risk Securities. At the direction of the Portfolio Manager, the Issuer may direct
                 the Trustee to sell any Credit Risk Obligation at any time during or after the
                 Reinvestment Period without restriction and the Trustee shall sell the Credit Risk
                 Obligation in accordance with such direction. Following any sale of a Credit Risk
                 Obligation pursuant to the Indenture, at the direction of the Portfolio Manager during the
                 Reinvestment Period, the Issuer shall use commercially reasonable efforts to purchase
                 additional Collateral Obligations (to the extent the purchase is in the best interest of the
                 Issuer) with an Aggregate Principal Balance at least equal to the Sale Proceeds received
                 by the Issuer with respect to the Collateral Obligation sold. For this purpose, the
                 Principal Balance of any Revolving Loan or Delayed Drawdown Loan shall only include
                 its funded amount.

         (ii)    Credit Improved Obligations. At the direction of the Portfolio Manager, the Issuer may
                 direct the Trustee to sell any Credit Improved Obligation if either:

                 (1)      during the Reinvestment Period, the Portfolio Manager believes before the sale
                          that it will be able to cause the Issuer to reinvest its Sale Proceeds, in compliance
                          with the Eligibility Criteria, in one or more additional Collateral Obligations with
                                                      97
                                                                                               006511
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 164 of 280 PageID 9329
                                       Filed

                       an Aggregate Principal Balance at least equal to the Investment Criteria Adjusted
                       Balance of the Credit Improved Obligation by the end of the immediately
                       succeeding Due Period (for this purpose, the Principal Balance of any Revolving
                       Loan or Delayed Drawdown Loan shall only include its funded amount and
                       Principal Balance shall include the principal balance of Collateral Obligations in
                       which the Trustee does not have a first priority perfected security interest); or

               (2)     after the Reinvestment Period, the Sale Proceeds received in respect of the Credit
                       Improved Obligation are at least equal to its Investment Criteria Adjusted
                       Balance (for this purpose, the Principal Balance of any Revolving Loan or
                       Delayed Drawdown Loan shall only include its funded amount and Principal
                       Balance shall include the principal balance of Collateral Obligations in which the
                       Trustee does not have a first priority perfected security interest);

               and the Trustee shall sell the Credit Improved Obligation in accordance with such
               direction.

       (iii)   Non-Performing Collateral Obligations and Current-Pay Obligations. At the direction
               of the Portfolio Manager, the Issuer may direct the Trustee to sell any Non-Performing
               Collateral Obligation or Current-Pay Obligation at any time during or after the
               Reinvestment Period without restriction and the Trustee shall sell the Non-Performing
               Collateral Obligation or Current-Pay Obligation in accordance with such direction. Non-
               Performing Collateral Obligations may be sold regardless of price; provided, that, the
               Principal Balance of any Collateral Obligation purchased with proceeds of any Current-
               Pay Obligation shall equal or exceed the Principal Balance of such Current-Pay
               Obligation that was sold.

       (iv)    Non-qualifying Collateral Obligations. At the direction of the Portfolio Manager, the
               Issuer may direct the Trustee to sell any obligation that at the time of acquisition,
               conversion, or exchange does not satisfy the requirements of a Collateral Obligation at
               any time during or after the Reinvestment Period without restriction and the Trustee shall
               sell that obligation in accordance with such direction.

       (v)     Withholding Tax Sales. At the direction of the Portfolio Manager, the Issuer may direct
               the Trustee to sell any Collateral Obligation subject to withholding tax at any time during
               or after the Reinvestment Period without restriction and the Trustee shall sell the
               Collateral Obligation in accordance with such direction.

       (vi)    Optional Redemption. After the Issuer has notified the Trustee of an Optional
               Redemption of the Notes, at the direction of the Portfolio Manager, the Issuer shall direct
               the Trustee to sell all or a portion of the Collateral Obligations as contemplated therein if
               (A) the requirements in respect of an Optional Redemption under the Indenture have been
               satisfied and (B) the independent certified public accountants appointed pursuant to the
               Indenture have confirmed the calculations contained in any required certificate furnished
               by the Portfolio Manager pursuant to the Indenture’s Note redemption procedure
               provisions. After the Holders of a Majority of the Preference Shares have directed an
               Optional Redemption of the Preference Shares in accordance with the Indenture, at the
               direction of the Portfolio Manager, the Issuer shall direct the Trustee to sell all of the
               remaining Collateral Obligations (in the case of an Optional Redemption pursuant to
               clause (i) under “Description of the Securities—Optional Redemption—Preference
               Shares”) or a portion of the remaining Collateral Obligations in accordance with the
               unanimous directions of Holders of the Preference Shares (in the case of an Optional
               Redemption pursuant to clause (ii) under “Description of the Securities—Optional
               Redemption—Preference Shares”) and the Trustee shall sell the remaining Collateral
               Obligations in accordance with such direction.

                                                   98
                                                                                            006512
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 165 of 280 PageID 9330
                                       Filed

       (vii)    Rating Confirmation Failure. After the Portfolio Manager has received notice of a
                Rating Confirmation Failure and if available Interest Proceeds and Principal Proceeds are
                insufficient to effect the redemption of the Notes at par on any subsequent Payment Date
                in accordance with the Priority of Payments as and to the extent necessary for each of
                Moody’s and S&P to confirm the Initial Ratings assigned by it on the Closing Date to the
                Securities, the Issuer may, at the direction of the Portfolio Manager, direct the Trustee to
                sell Collateral Obligations as contemplated in the Indenture and the Trustee shall sell the
                Collateral Obligations in accordance with such direction.

       (viii)   Discretionary Sales. At the direction of the Portfolio Manager, the Issuer may direct the
                Trustee to sell any Collateral Obligation:

                (1)     at any time on or before the Ramp-Up Completion Date (without regard to any
                        restriction specified in clause (2) below); and

                (2)     at any time after the Ramp-Up Completion Date if:

                        (A)     after giving effect to the sale and the sale of any other Collateral
                                Obligations whose sale is pending, the Aggregate Principal Balance of
                                all Collateral Obligations sold under “—Discretionary Sales” (in each
                                case determined as of the date the direction to sell is given) is not greater
                                than 20% of the Maximum Investment Amount as of January 1 of such
                                calendar year (or, for the first calendar year, as of the Ramp-Up
                                Completion Date) (for the purpose of determining the percentage of
                                Collateral Obligations sold during any such period, the amount of any
                                Collateral Obligation sold shall be reduced (a) to the extent of any
                                purchases of Collateral Obligations of the same obligor (which are pari
                                passu with such sold Collateral Obligation) occurring within 30 Business
                                Days of the sale (determined based on the date of any relevant trade
                                confirmation or commitment letter) (but only for so long as (x) the
                                Collateral Obligations purchased have not been downgraded by any of
                                the Rating Agencies during the 30 Business Day period, (y) the
                                Collateral Obligations have not been purchased from the Portfolio
                                Manager or any of its Affiliates acting, in each case, as principal or from
                                any funds or accounts advised or managed by the Portfolio Manager or
                                any of its Affiliates, and (z) the purchase price of each such Collateral
                                Obligation must not exceed the sale price of the sold Collateral
                                Obligation) and (b) to the extent of any purchases of Collateral
                                Obligations permitted pursuant to the second paragraph set forth under
                                “—Eligibility Criteria”; and

                        (B)     during the Reinvestment Period the Portfolio Manager believes before
                                the sale that it will be able to cause the Issuer within 30 days thereafter to
                                reinvest or commit to reinvest its Sale Proceeds, in compliance with the
                                Eligibility Criteria, in one or more additional Collateral Obligations with
                                an Aggregate Principal Balance at least equal to the Investment Criteria
                                Adjusted Balance of the Collateral Obligation (for this purpose, the
                                Principal Balance of any Revolving Loan or Delayed Drawdown Loan
                                shall only include its funded amount and Principal Balance shall include
                                the principal balance of Collateral Obligations in which the Trustee does
                                not have a first priority perfected security interest);

                and the Trustee shall sell the Collateral Obligations in accordance with such direction.
                However, if the rating by Moody’s of the Class A Notes is one or more rating sub-
                categories below the Initial Rating of the Class A Notes or the rating by Moody’s of the
                Class B Notes, the Class C Notes or the Class D Notes is two or more rating sub-
                                                    99
                                                                                             006513
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 166 of 280 PageID 9331
                                       Filed

                  categories below the Initial Rating of the Class B Notes, the Class C Notes or the Class D
                  Notes or has been withdrawn, the Issuer shall not instruct the Trustee to sell any
                  Collateral Obligations pursuant to “—Discretionary Sales.” This restriction may be
                  waived by written consent of a Majority of the Controlling Class. For the purposes of
                  this clause (viii), any withdrawal or reduction in rating shall not restrict the sale of any
                  Collateral Obligations pursuant to “—Discretionary Sales” if after the withdrawal or
                  reduction Moody’s has upgraded the reduced or withdrawn rating to at least the Initial
                  Rating in the case of the Class A Notes, or to only one subcategory below their Initial
                  Rating in the case of the Class B Notes, the Class C Notes and the Class D Notes.

         (ix)     Workout Assets. At the direction of the Portfolio Manager, the Issuer may direct the
                  Trustee to sell any Workout Asset at any time during or after the Reinvestment Period
                  without restriction and regardless of price and the Trustee shall sell the Workout Assets
                  in accordance with such direction.

 Certain Determinations Relating to Collateral Obligations

         The Indenture provides that, notwithstanding anything to the contrary contained therein, solely
 for the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio
 Manager on behalf of the Issuer shall be deemed to have purchased any Collateral Obligations as of the
 date on which the Issuer delivers to the Trustee a contract to purchase, a commitment letter, a
 confirmation or a due bill for such Collateral Obligation, in each case entitling the Issuer (or the Trustee
 as assignee thereof) to receive such Collateral Obligations and, in such event, the Issuer shall be deemed
 to have acquired, granted or delivered, as the case may be, such Collateral Obligations on such date.

         The Indenture provides that, notwithstanding anything to the contrary contained therein, solely
 for the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio
 Manager on behalf of the Issuer shall be deemed to have sold any Collateral Obligations as of the date on
 which the Issuer delivers to the Trustee a contract to sell, a commitment letter, a confirmation or a due bill
 for such Collateral Obligation, in each case entitling the Issuer (or the Trustee as assignee thereof) to sell,
 and requiring the purchaser to purchase, such Collateral Obligations and, in such event, the Issuer shall be
 deemed to have sold such Collateral Obligations on such date.

          Under the circumstances described in the two preceding paragraphs, if the transaction
 contemplated by the contract, commitment letter, confirmation or due bill referred to therein does not
 settle on or before the 60th day following the scheduled settlement date (the “Deadline”), the deemed
 purchase or sale shall be deemed not to have occurred; provided, however, that the Portfolio Manager
 shall have the right to extend the Deadline for an additional period (not to exceed an additional 60 days)
 by notice to the Trustee, which notice shall include the Portfolio Manager’s certification to the effect that
 the Portfolio Manager believes that the settlement shall occur on or before the extended Deadline.

        Scheduled distributions with respect to any Pledged Collateral Obligation shall be determined in
 accordance with the applicable provisions of the Indenture.

 The Accounts

          The Indenture provides that the Trustee will establish separate segregated non-interest bearing
 trust accounts, which will be designated as the Collection Account, the Payment Account, the Custodial
 Account, the Revolving Reserve Account, the Delayed Drawdown Reserve Account, the Synthetic
 Security Collateral Account, the Hedge Counterparty Collateral Account, the Closing Date Expense
 Account, the Expense Reimbursement Account, the Interest Reserve Account and the Securities Lending
 Account. In addition, Synthetic Security Counterparty Accounts may also be established. Any account
 may contain any number of subaccounts.

         Collection Account. The Trustee shall deposit into the “Collection Account”:

                                                      100
                                                                                                006514
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 167 of 280 PageID 9332
                                       Filed

         (i)     any funds transferred from (1) the Closing Date Expense Account pursuant to the
                 Indenture or (2) the Interest Reserve Account pursuant to the Indenture;

         (ii)    all Principal Proceeds (unless (1) simultaneously reinvested in Collateral Obligations in
                 accordance with the Indenture, (2) deposited into the Revolving Reserve Account or the
                 Delayed Drawdown Reserve Account or (3) posted by the Issuer as cash collateral with
                 (or for the benefit of) a Synthetic Security Counterparty simultaneously with the Issuer’s
                 purchase of or entry into a Synthetic Security or in Eligible Investments) received by the
                 Trustee;

         (iii)   all Interest Proceeds received by the Trustee (unless simultaneously reinvested in accrued
                 interest in respect of Collateral Obligations in accordance with the Indenture or in
                 Eligible Investments); and

         (iv)    all other funds received by the Trustee and not excluded above.

         The Issuer and the Portfolio Manager may, but will not be required to, jointly deposit from time
 to time any monies in the Collection Account it deems, in its sole discretion, to be advisable (and may
 designate any amounts so deposited as Principal Proceeds or Interest Proceeds in its discretion).

          Any Principal Proceeds received during the Reinvestment Period, and Sale Proceeds from the sale
 of Credit Risk Obligations and Credit Improved Obligations and Unscheduled Principal Payments
 received after the Reinvestment Period, which have not been reinvested in additional Collateral
 Obligations on the Business Day of receipt shall be deposited in the Collection Account and shall at the
 direction of the Portfolio Manager be applied to the purchase of additional Collateral Obligations in
 accordance with the Eligibility Criteria and the other requirements set forth in the Indenture or the
 purchase of Eligible Investments pending such investment or used to enter into additional Hedge
 Agreements or used in connection with a Special Redemption. Principal Proceeds (other than Sale
 Proceeds from the sale of Credit Improved Obligations and Unscheduled Principal Payments) received
 after the Reinvestment Period shall be deposited into the Collection Account and applied to the purchase
 of Eligible Investments.

          The Collection Account shall be maintained for the benefit of the Noteholders, the Composite
 Securityholders (in respect of the Note Component only), the Trustee, the Portfolio Manager and each
 Hedge Counterparty and amounts on deposit in the Collection Account will be available for application in
 the order of priority under “Description of the Securities—Priority of Payments” and for the acquisition
 of Collateral Obligations under the circumstances and pursuant to the requirements in the Indenture.
 Amounts received in the Collection Account during a Due Period and amounts received in prior Due
 Periods and retained in the Collection Account under the circumstances stated above in “Description of
 the Securities—Priority of Payments” will be invested in Eligible Investments with Stated Maturities no
 later than the Business Day before the next Payment Date as directed by the Portfolio Manager (which
 may be in the form of standing instructions). All proceeds deposited in the Collection Account will be
 retained therein unless used to purchase Collateral Obligations during the Reinvestment Period (or, in
 respect of Principal Proceeds constituting Unscheduled Principal Payments and Sale Proceeds from Credit
 Risk Obligations and Credit Improved Obligations, after the Reinvestment Period) in accordance with the
 Eligibility Criteria, to honor commitments with respect thereto entered into during or after the
 Reinvestment Period, or used as otherwise permitted under the Indenture. See “—Eligibility Criteria.”

        The Trustee shall transfer to the Payment Account from the Collection Account for application
 pursuant to the Priority of Payments, no later than the Business Day preceding each Payment Date, the
 amount set forth to be so transferred in the Valuation Report for the Payment Date.

         At any time during or after the Reinvestment Period, at the direction of the Portfolio Manager, the
 Issuer may direct the Trustee to pay from amounts on deposit in the Collection Account on any Business
 Day during any Interest Period from Interest Proceeds only, any Administrative Expenses that require
 payment before the next Payment Date to the extent that the amount of the payments does not exceed the
                                                    101
                                                                                            006515
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 168 of 280 PageID 9333
                                       Filed

 aggregate amount that may be paid on the next payment Date under, and at the level of priority specified
 by, “Description of the Securities—Priority of Payments—Interest Proceeds.”

         Custodial Account. The Trustee will from time to time deposit collateral into the “Custodial
 Account,” over which the Trustee will have exclusive control and sole right of withdrawal, in accordance
 with the Indenture. All assets or securities at any time on deposit in or otherwise to the credit of the
 Custodial Account will be held in trust by the Trustee for the benefit of the Noteholders, the Composite
 Securityholders (in respect of the Note Component only), the Trustee, the Portfolio Manager and each
 Hedge Counterparty.

         Revolving Reserve Account and Delayed Drawdown Reserve Account. Upon the purchase of any
 Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan, at the direction of the
 Portfolio Manager, the Trustee shall deposit Principal Proceeds into the Revolving Reserve Account,” in
 the case of a Revolving Loan, and the Delayed Drawdown Reserve Account,” in the case of a Delayed
 Drawdown Loan, each equal to the unfunded commitment amount of the Revolving Loan or Delayed
 Drawdown Loan, respectively, and the Principal Proceeds so deposited shall be considered part of the
 Purchase Price of the Revolving Loan or Delayed Drawdown Loan for purposes of the Indenture. At the
 direction of the Portfolio Manager at any time during or after the Reinvestment Period, the Trustee shall
 withdraw funds from the Revolving Reserve Account or the Delayed Drawdown Reserve Account to fund
 extensions of credit pursuant to Revolving Loans or Delayed Drawdown Loans, respectively. In addition,
 to the extent that the Issuer receives proceeds of a repayment in respect of a Revolving Loan (except to
 the extent of any concurrent commitment reduction) at any time during or after the Reinvestment Period,
 the Trustee shall deposit the proceeds into the Revolving Reserve Account.

         Upon the sale of a Revolving Loan or Delayed Drawdown Loan in whole or in part or the
 reduction in part or termination of the Issuer’s commitment thereunder, an amount on deposit in the
 Revolving Reserve Account or the Delayed Drawdown Reserve Account, as the case may be, specified by
 the Portfolio Manager as being equal to (i) the unfunded amount of the commitment (in the case of a sale
 in whole or a termination of the commitment), (ii) the proportionate amount of the amount on deposit (in
 the case of a sale in part) or (iii) the amount by which the commitment is reduced (in the case of a
 reduction thereof in part), shall be transferred by the Trustee to the Collection Account as Principal
 Proceeds.

          Amounts on deposit in the Revolving Reserve Account or the Delayed Drawdown Reserve
 Account will be invested in Eligible Investments with Stated Maturities as directed by the Portfolio
 Manager (which may be in the form of standing instructions) not later than the Business Day after the
 date of their purchase. All interest and other income from amounts in the Revolving Reserve Account
 and the Delayed Drawdown Reserve Account deposited to the Collection Account under the Indenture
 shall be considered Interest Proceeds in the Due Period in which they are so deposited.

          Synthetic Security Collateral Account. On or before the date on which the Issuer enters into a
 Synthetic Security the Trustee shall create a sub-account of the non-interest bearing trust account
 established for Synthetic Security Collateral (the “Synthetic Security Collateral Account”) with respect
 to the Synthetic Security. All Synthetic Security Collateral posted by any Synthetic Security
 Counterparty in support of its respective obligation under a Synthetic Security shall be immediately
 deposited into the Synthetic Security Collateral Account and posted to the sub-account related to the
 Synthetic Security. On each day on which amounts are payable to the Issuer out of Synthetic Security
 Collateral, the Issuer shall direct the Trustee to withdraw amounts on deposit in the Synthetic Security
 Collateral Account in an amount sufficient to make the payment (including any total or partial release of
 Synthetic Security Collateral). The only permitted withdrawal from or application of funds on deposit in,
 or otherwise to the credit of, the Synthetic Security Collateral Account shall be:

         (i)     for application to obligations of the relevant Synthetic Security Counterparty to the Issuer
                 under a Synthetic Security if the Synthetic Security becomes subject to early termination
                 or in the exercise of remedies under the Synthetic Security upon any “event of default”

                                                    102
                                                                                             006516
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 169 of 280 PageID 9334
                                       Filed

                 under and as defined in the terms of the Synthetic Security, including liquidating the
                 related Synthetic Security Collateral Account; or

         (ii)    to return the Synthetic Security Collateral to the relevant Synthetic Security Counterparty
                 when and as required by the terms of the Synthetic Security, in each case as directed by
                 the Portfolio Manager.

 Amounts on deposit in the Synthetic Security Collateral Account will be invested in Eligible Investments
 having Stated Maturities not later than one Business Day after their purchase, as directed by the Portfolio
 Manager (which may be in the form of standing instructions), and shall not be considered an asset of the
 Issuer for the purposes of the Coverage Tests.

          Hedge Counterparty Collateral Account. The Trustee will deposit all collateral received from a
 Hedge Counterparty under any Hedge Agreement into the “Hedge Counterparty Collateral Account.”
 The only permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of,
 the Hedge Counterparty Collateral Account will be (i) for application to obligations of the relevant Hedge
 Counterparty to the Issuer under a Hedge Agreement if the Hedge Agreement becomes subject to early
 termination or (ii) to return collateral to the relevant Hedge Counterparty when and as required by the
 relevant Hedge Agreement, in each case as directed by the Portfolio Manager. Amounts on deposit in the
 Hedge Counterparty Collateral Account will be invested in Eligible Investments with Stated Maturities no
 later than the Business Day before the next Payment Date as directed by the Portfolio Manager (which
 may be in the form of standing instructions) and shall not be considered an asset of the Issuer for the
 purposes of the Coverage Tests.

          Closing Date Expense Account. Amounts deposited in the “Closing Date Expense Account” on
 the Closing Date will be withdrawn to pay certain administrative expenses of the Co-Issuers. On the
 Payment Date in February 2006 (or, at the discretion of the Portfolio Manager, on the Payment Date in
 November 2005), the Trustee shall transfer all funds on deposit in the Closing Date Expense Account to
 the Collection Account as Principal Proceeds and close the Closing Date Expense Account. Amounts on
 deposit in the Closing Date Expense Account shall be invested in Eligible Investments with Stated
 Maturities no later than the Business Day before the second Payment Date as directed by the Portfolio
 Manager (which may be in the form of standing instructions) and shall not be considered an asset of the
 Issuer for the purposes of the Coverage Tests.

         Expense Reimbursement Account. On any Payment Date and on any date between Payment
 Dates, the Trustee will apply amounts, if any, in the “Expense Reimbursement Account” to the payment
 of expenses and fees that must be paid between Payment Dates or that are due on that Payment Date
 under clause (1) of “Description of the Securities—Priority of Payments—Interest Proceeds” and the
 Trustee shall on any Payment Date transfer to the Expense Reimbursement Account an amount equal to
 the excess, if any of the Administrative Expense Cap over the amounts due under clause (1) of
 “Description of the Securities—Priority of Payments—Interest Proceeds” to the Expense Reimbursement
 Account in accordance with clause (2) of “Description of the Securities—Priority of Payments—Interest
 Proceeds.” Amounts on deposit in the Expense Reimbursement Account shall be invested in Eligible
 Investments with Stated Maturities as directed by the Portfolio Manager (which may be in the form of
 standing instructions), no later than the Business Day before the next Payment Date.

         Securities Lending Account. The Trustee will deposit all Securities Lending Collateral posted by
 any Securities Lending Counterparty in support of its respective obligation under a Securities Lending
 Agreement in a non-interest bearing trust account (the “Securities Lending Account”). The only
 permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of, the
 Securities Lending Account will be (i) for application to obligations of the relevant Securities Lending
 Counterparty to the Issuer under a Securities Lending Agreement if the Securities Lending Agreement
 becomes subject to early termination or in the exercise of remedies under the Securities Lending
 Agreement upon any “event of default” under and as defined in the Securities Lending Agreement,
 including liquidating the related Securities Lending Collateral or (ii) to return collateral to the Securities
 Lending Counterparty when and as required by a Securities Lending Agreement. Amounts on deposit in
                                                    103
                                                                                               006517
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 170 of 280 PageID 9335
                                       Filed

 the Securities Lending Account shall be invested in Eligible Investments with Stated Maturities as
 directed by the Portfolio Manager (which may be in the form of standing instructions) no later than the
 Business Day before the next Payment Date. Amounts on deposit in the Securities Lending Account shall
 not be considered an asset of the Issuer for the purposes of the Coverage Tests, but the loaned security or
 asset that relates to the Securities Lending Account shall be so considered an asset of the Issuer.

          Payment Account. The Trustee will deposit collateral into the “Payment Account,” over which
 the Trustee will have exclusive control and sole right of withdrawal, in accordance with the Indenture.
 All assets or securities at any time on deposit in or otherwise to the credit of the Payment Account will be
 held in trust by the Trustee for the benefit of the Noteholders, the Composite Securityholders (in respect
 of the Note Component only), the Trustee, the Portfolio Manager, and each Hedge Counterparty. The
 only permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of, the
 Payment Account shall be to pay amounts due and payable on the Notes and to pay Administrative
 Expenses and other amounts specified in the Indenture, each in accordance with the Priority of Payments.

         Interest Reserve Account. Amounts deposited in the “Interest Reserve Account,” on the Closing
 Date will be withdrawn to pay amounts necessary such that the amounts referred to in clauses (1) through
 (13) of “Description of the Securities—Priority of Payments—Interest Proceeds” will be paid in full on
 each Payment Date occurring on or before the Payment Date in February 2006. On the Payment Date in
 February 2006 (or, at the discretion of the Portfolio Manager, on the Payment Date in November 2005),
 the Trustee shall transfer all funds on deposit in the Interest Reserve Account to the Collection Account as
 Principal Proceeds and close the Interest Reserve Account. Amounts on deposit in the Interest Reserve
 Account shall be invested in Eligible Investments with Stated Maturities as directed by the Portfolio
 Manager (which may be in the form of standing instructions), no later than the Business Day before the
 second Payment Date.

          Synthetic Security Counterparty Account. To the extent that any Synthetic Security requires the
 Issuer to secure its obligations to the Synthetic Security Counterparty, the Issuer shall direct the Trustee
 and the Trustee shall establish a segregated non-interest bearing trust account (the “Synthetic Security
 Counterparty Account”) for the Synthetic Security which shall be held in trust for the benefit of the
 related Synthetic Security Counterparty and over which the Trustee shall have exclusive control and the
 sole right of withdrawal in accordance with the applicable Synthetic Security and the Indenture. In the
 alternative, a Synthetic Security Counterparty Account may be established with a trustee designated by
 the Synthetic Security Counterparty that satisfies the requirements with respect to being a securities
 intermediary with respect to the posted collateral if that trustee would qualify to be a successor trustee
 under the Indenture and the account satisfies the other requirements of a Synthetic Security Counterparty
 Account under the Indenture.

          As directed in writing by the Portfolio Manager, the Trustee shall deposit (or deliver for deposit)
 into each Synthetic Security Counterparty Account all amounts or securities that are required to secure the
 obligations of the Issuer in accordance with the related Synthetic Security, including the entire notional
 amount of any Synthetic Security in the form of a credit default swap or other similar transaction. The
 Portfolio Manager shall direct any such deposit only during the Reinvestment Period and only to the
 extent that monies are available for the purchase of Collateral Obligations pursuant to the Indenture. Any
 income received on amounts in the Synthetic Security Counterparty Account shall, after application in
 accordance with the relevant Synthetic Security, be withdrawn from the Synthetic Security Counterparty
 Account and deposited in the Collection Account for distribution as Interest Proceeds.

         As directed by the Portfolio Manager in writing and in accordance with the applicable Synthetic
 Security and the Indenture, amounts on deposit in a Synthetic Security Counterparty Account shall be
 invested in Synthetic Security Collateral.

         In connection with the occurrence of a credit event or an event of default or a termination event
 (each as defined in the applicable Synthetic Security) under the related Synthetic Security, amounts in any
 Synthetic Security Counterparty Account shall be withdrawn by the Trustee (or the Trustee shall request
 their withdrawal) and applied toward the payment of any amounts payable by the Issuer to the related
                                                     104
                                                                                             006518
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 171 of 280 PageID 9336
                                       Filed

 Synthetic Security Counterparty in accordance with the Synthetic Security, as directed by the Portfolio
 Manager in writing. Any excess amounts held in a Synthetic Security Counterparty Account, or held
 directly by a Synthetic Security Counterparty, after payment of all amounts owing from the Issuer to the
 related Synthetic Security Counterparty in accordance with the related Synthetic Security shall be
 withdrawn from the Synthetic Security Counterparty Account and deposited in the Collection Account for
 distribution as Principal Proceeds.

         Amounts on deposit in any Synthetic Security Counterparty Account shall not be considered an
 asset of the Issuer for the purposes of the Coverage Tests, but the Synthetic Security that relates to the
 Synthetic Security Counterparty Account shall be so considered an asset of the Issuer (with the notional
 amount as the Principal Balance unless a default exists under the applicable Synthetic Security).

 Hedge Agreements

         At any time and from time to time after the Closing Date, the Issuer, at the direction of the
 Portfolio Manager, shall enter into the Hedge Agreements and will assign its rights (but none of its
 obligations) under the Hedge Agreements to the Trustee pursuant to the Indenture and the collateral
 assignment of Hedge Agreements. The Portfolio Manager, on behalf of the Issuer, will obtain the
 approval of each new Hedge Agreement from each Hedge Counterparty to a then-existing Hedge
 Agreement. The Trustee will, on behalf of the Issuer and in accordance with the Valuation Report, pay
 amounts due to the Hedge Counterparties under the Hedge Agreements on any Payment Date in
 accordance with the Priority of Payments.

          Each Hedge Counterparty will be required to have (i) a debt rating by Moody’s for long-term debt
 of “Aa3” (which rating of “Aa3” is not on credit watch for a possible downgrade) or higher if the Hedge
 Counterparty has only a long-term rating; or a debt rating by Moody’s for long-term debt of “A1” (which
 rating of “A1” is not on credit watch for possible downgrade) or higher and a debt rating by Moody’s for
 short-term debt of “P-1” (which rating of “P-1” is not on credit watch for possible downgrade) if the
 Hedge Counterparty has both long-term and short-term ratings and (ii) a short-term debt rating by S&P of
 not less than “A-1” or a long-term debt rating of not less than “A+” (the “Required Rating”).

         If at any time a Hedge Counterparty has:

         (A)     no short-term Moody’s rating and a long-term Moody’s rating and that rating is below
                 “Aa3” or is “Aa3” and has been placed on credit watch for possible downgrade by
                 Moody’s; or

         (B)     both a short-term and long-term Moody’s rating; and either:

                         (i)     the long-term Moody’s rating is below “A1” or that rating is “A1” and
                                 has been placed on credit watch for possible downgrade by Moody’s, or

                         (ii)    the short-term Moody’s rating is below “P-1” or that rating is “P-1” and
                                 has been placed on credit watch for possible downgrade by Moody’s;

                 then the Hedge Counterparty shall be required, at its sole expense, to, within 30 days,
                 either:

                         (i)     post collateral with the Trustee to secure the Hedge Counterparty’s
                                 obligations under the Hedge Agreement, in an amount and of the type
                                 sufficient to cause the Rating Condition with respect to Moody’s to be
                                 satisfied;

                         (ii)    obtain a guarantor whose short-term and long-term debt ratings equal or
                                 exceed the above criteria;

                                                    105
                                                                                           006519
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 172 of 280 PageID 9337
                                       Filed

                         (iii)    replace itself under the related or substantially equivalent Hedge
                                  Agreement with a substitute Hedge Counterparty whose short-term and
                                  long-term debt ratings equal or exceed the above criteria; or

                         (iv)     take other actions to satisfy the Rating Condition with respect to
                                  Moody’s.

         If at any time the Hedge Counterparty has:

         (A)     no short-term Moody’s rating and a long-term Moody’s rating that is “A2” or below or
                 has been suspended or withdrawn;

         (B)     both a short-term and long-term Moody’s rating; and either:

                         (i)      the long-term Moody’s rating is “A3” or below or is suspended or
                                  withdrawn; or

                         (ii)     the short-term Moody’s rating is “P-2” or below; or

         (C)     a short-term debt rating by S&P below “A-1” or, if the Hedge Counterparty has no short-
                 term rating by S&P, a long-term rating by S&P below “A+” or that has been suspended
                 or withdrawn;

         then the Hedge Counterparty shall be required, at its sole expense, to, within 30 days, either:

                 (i)     post collateral as required by the Hedge Agreement to secure the Hedge
                         Counterparty’s obligations under the Hedge Agreement in an amount and of the
                         type sufficient to cause the Rating Condition with respect to Moody’s and S&P
                         to be satisfied; or

                 (ii)    (x) obtain a guarantor that has a Required Rating and that will satisfy the Rating
                         Condition with respect to S&P with respect to its appointment; (y) replace itself
                         under the related or substantially equivalent Hedge Agreement with a substitute
                         Hedge Counterparty that has a Required Rating and the appointment of which
                         will satisfy the Rating Condition with respect to S&P; or (z) take such other
                         actions to satisfy the Ratings Condition.

                 Whenever the Issuer enters into a Hedge Agreement, the Hedge Counterparty thereto
                 shall comply with the then currently applicable rating criteria published by each Rating
                 Agency from time to time.

         Any payments required to be made under the Hedge Agreements shall be made in accordance
 with the Priority of Payments. Defaulted Hedge Termination Payments shall be subordinate to interest
 and principal payments on the Notes and any other payments required to be made by the Issuer under the
 Hedge Agreements, but senior distributions to Holders of the Preference Shares pursuant to the Indenture.

          Unless the Rating Condition with respect to each Rating Agency is otherwise satisfied, following
 the early termination of a Hedge Agreement (other than on a Redemption Date) the Issuer, at the direction
 of the Portfolio Manager, shall promptly (but no later than 60 days after the early termination), at the
 expense of the Issuer and to the extent possible through Hedge Termination Receipts, enter into a
 replacement hedge, unless, in the exercise of the Portfolio Manager’s commercially reasonable judgment,
 to do so would not be in the best interest of the Issuer and the Rating Condition with respect to each
 Rating Agency is satisfied with respect to not entering into a replacement hedge. In addition, a
 replacement hedge may not be entered into unless the Issuer provides the Rating Agencies with at least
 seven Business Days’ prior written notice of its intention to enter into a replacement hedge, together with
 its form and the Rating Condition with respect to each Rating Agency is satisfied with respect to the
                                                      106
                                                                                              006520
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 173 of 280 PageID 9338
                                       Filed

 replacement hedge. The Issuer shall use commercially reasonable efforts to cause the termination of a
 Hedge Agreement (other than a termination resulting from the bankruptcy, insolvency, or similar event
 with respect to the Hedge Counterparty) to become effective simultaneously with its entering into a
 replacement hedge. To the extent that (i) the Portfolio Manager determines not to replace the Hedge
 Agreement and the Rating Condition with respect to each Rating Agency is satisfied with respect to the
 determination; or (ii) termination is occurring on a Redemption Date, the Hedge Termination Receipts
 shall become part of Principal Proceeds and be distributed in accordance with the Priority of Payments on
 the next following Payment Date (or on the Redemption Date, if the Notes are redeemed on the
 Redemption Date).

         The notional amounts of the Hedge Agreements outstanding at any time may be reduced or
 increased from time to time, by the Issuer, and the Hedge Agreements may be amended, modified, or
 terminated in accordance with the Hedge Agreements if the Rating Condition with respect to each Rating
 Agency is satisfied with respect to the reduction, increase, amendment, modification, or termination, as
 the case may be.

         Each Hedge Agreement may be terminated pursuant to its terms upon an Optional Redemption of
 the Notes or an acceleration of maturity of the Notes after an Event of Default. The Hedge Agreement
 will not be permitted to be terminated as the result of a Default or Event of Default unless any
 acceleration of maturity of the Notes resulting from the Event of Default is no longer permitted to be
 rescinded pursuant to the Indenture.

          Except for Hedge Agreements entered into on or before the Closing Date, the Issuer shall not
 enter into any Hedge Agreement unless the Rating Condition with respect to each Rating Agency is
 satisfied.

 Securities Lending

         The Indenture permits the Issuer to engage in a limited number of securities lending transactions
 as described below.

           The Portfolio Manager may instruct the Trustee to cause Collateral Obligations that are not
 Defaulted Collateral Obligations to be lent for a term of 90 days or less to banks, broker-dealers, and
 other financial institutions (other than insurance companies) having long-term and short-term senior
 unsecured debt ratings or guarantors with ratings of at least “A1” (and not “A1” but on credit watch with
 negative implications) and “P-1” (and not on credit watch for possible downgrade) from Moody’s and a
 long-term senior unsecured debt rating of at least “A” from S&P (each, a “Securities Lending
 Counterparty”) pursuant to one or more agreements (each, a “Securities Lending Agreement”);
 provided that Collateral Obligations the Market Value of which cannot be determined under clause (i), (ii)
 or (iii) of that definition may not be lent pursuant to a Securities Lending Agreement. Upon receipt of an
 Issuer Order, the Trustee shall release any lent Collateral Obligations to a Securities Lending
 Counterparty as directed by the Portfolio Manager. The Securities Lending Counterparties may be
 Affiliates of the Placement Agents or Affiliates of the Portfolio Manager. The duration of any Securities
 Lending Agreement shall not exceed the Stated Maturity of the Notes. Collateral Obligations
 representing no more than 15% (measured by Aggregate Principal Balance) of the Maximum Investment
 Amount may be loaned pursuant to Securities Lending Agreements at any time.

       Each Securities Lending Agreement shall be on market terms as determined by the Portfolio
 Manager (except to the extent specified in the Indenture) and shall:

         (i)     require that the Securities Lending Counterparty return to the Issuer debt obligations that
                 are identical (in terms of issue and class) to the lent Collateral Obligations;

         (ii)    require that the Securities Lending Counterparty pay to the Issuer amounts equivalent to
                 all interest and other payments that the owner of the lent Collateral Obligation is entitled
                 to for the period during which the Collateral Obligation is lent and require that any such
                                                    107
                                                                                             006521
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 174 of 280 PageID 9339
                                       Filed

                payments not be subject to withholding tax imposed by any jurisdiction unless the
                Securities Lending Counterparty is required under the Securities Lending Agreement to
                make “gross-up” payments to the Issuer that cover the full amount of the withholding tax
                on an after-tax basis;

       (iii)    require that the Rating Condition with respect to each Rating Agency shall be satisfied
                with respect to the execution of the Securities Lending Agreement;

       (iv)     satisfy any other requirements of Section 1058 of the Code and the Treasury Regulations
                promulgated under it;

       (v)      be governed by the laws of New York;

       (vi)     permit the Issuer to assign its rights under the Securities Lending Agreement to the
                Trustee pursuant to the Indenture;

       (vii)    provide for early termination and the delivery of any lent Collateral Obligation with no
                penalty if the Collateral Obligation becomes a Credit Risk Obligation or is subject to
                redemption in accordance with its terms;

       (viii)   provide for early termination and the delivery of any lent Collateral Obligation with no
                penalty upon any redemption of the Notes in whole;

       (ix)     require the Securities Lending Counterparty to post with the Trustee collateral consisting
                of cash or direct registered debt obligations of the United States of America that have a
                maturity date no later than the Business Day preceding the stated termination date of the
                Securities Lending Agreement to secure its obligation to return the Collateral Obligations
                or in the alternative post that collateral with a custodian for the benefit of the Issuer
                designated by the Securities Lending Counterparty that satisfies the requirements with
                respect to being a securities intermediary with respect to the posted collateral if that
                custodian would qualify to be a successor trustee under the Indenture;

       (x)      provide that the Securities Lending Collateral shall be maintained at all times in an
                amount equal to at least 102% of the current Ask-Side Market Value (determined daily
                and monitored by the Portfolio Manager) of the lent Collateral Obligations and if
                securities are delivered to the Trustee as security for the obligations of the Securities
                Lending Counterparty under the related Securities Lending Agreement, the Portfolio
                Manager on behalf of the Issuer will negotiate with the Securities Lending Counterparty a
                rate for the loan fee to be paid to the Issuer for lending the lent Collateral Obligations;

       (xi)     the lent Collateral Obligations shall be marked-to-market on a daily basis by the Portfolio
                Manager on the basis of their Market Value;

       (xii)    the Collateral will include the Issuer’s rights under the related Securities Lending
                Agreement rather than the loaned Collateral Obligation;

       (xiii)   provide for early termination within 10 days at the option of the Issuer and the delivery of
                any lent Collateral Obligation with no penalty if the Securities Lending Counterparty is
                no longer in compliance with the requirements relating to the credit ratings of the
                Securities Lending Counterparty and the noncompliance is not cured as provided in the
                Indenture; and

       (xiv)    contain appropriate limited recourse and non-petition provisions (to the extent the Issuer
                has contractual payment obligations to the Securities Lending Counterparty) equivalent
                (mutatis mutandis) to those in the Indenture.

                                                   108
                                                                                            006522
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 175 of 280 PageID 9340
                                       Filed

          In addition, each Securities Lending Agreement must provide that if either Moody’s or S&P
 downgrades a Securities Lending Counterparty such that the Securities Lending Agreements to which the
 Securities Lending Counterparty is a party are no longer in compliance with the requirements relating to
 the credit ratings of the Securities Lending Counterparty, then the Issuer, within 10 days of the
 downgrade, shall (i) terminate its Securities Lending Agreements with the Securities Lending
 Counterparty unless a guarantor for the Securities Lending Counterparty’s obligations under the
 Securities Lending Agreements has been obtained; or (ii) reduce the percentage of the Aggregate
 Principal Balance of the Collateral Obligations lent to the downgraded Securities Lending Counterparty
 so that the Securities Lending Agreements to which the Securities Lending Counterparty is a party,
 together with all other Securities Lending Agreements, are in compliance with the requirements relating
 to the credit ratings of Securities Lending Counterparties; or (iii) take any other steps Moody’s or S&P
 may require to cause the Securities Lending Counterparty’s obligations under the Securities Lending
 Agreements to which the Securities Lending Counterparty is a party to be treated by Moody’s or S&P, as
 the case may be, as if the obligations were owed by a counterparty having a rating at least equivalent to
 the rating that was assigned by Moody’s or S&P, as the case may be, to the downgraded Securities
 Lending Counterparty before its being downgraded.

          The Portfolio Manager shall instruct the Trustee in writing with respect to the administration of
 any Securities Lending Agreement (including with respect to any default and the exercise of rights under
 it). The Trustee shall not have any responsibility for evaluating the sufficiency, validity, or acceptability
 of any Securities Lending Agreement or for the qualifications or eligibility of any Securities Lending
 Counterparty. Nothing in the Indenture shall be construed to cause the Trustee to have any fiduciary
 duties to any Securities Lending Counterparty.

          So long as any Collateral Obligation is on loan pursuant to a Securities Lending Agreement,
 (a) the Trustee shall have no liability for any failure or inability on its part to receive any information or
 take any action with respect to the Collateral Obligation because of its being on loan (including any
 failure to take action with respect to a notice of redemption, consent solicitation, exchange or tender offer,
 or similar corporate action) and (b) the loaned Collateral Obligations shall not be disqualified for return to
 the Trustee as a Collateral Obligation by any change in circumstance or status during the time while on
 loan (including any change that would cause the Collateral Obligation to be ineligible for purchase by the
 Issuer under the Indenture if applied to a proposed purchase of it in the open market at the time of its
 return from loan).

                        MATURITY AND PREPAYMENT CONSIDERATIONS
          The Stated Maturity of each Class of Notes (including the Note Components) will be the Payment
 Date in August 1, 2017 or, upon a Maturity Extension (if any), the applicable Extended Stated Maturity
 Date; however, the principal of each Class of the Notes (including the Note Components) is expected to
 be paid in full prior to its Stated Maturity (or Extended Stated Maturity Date, as applicable). Average life
 refers to the average amount of time that will elapse from the date of delivery of a security until each
 dollar of the principal of such security will be paid to the investor. The average lives of the Notes will be
 determined by the amount and frequency of principal payments, which are dependent upon, among other
 things, the amount of sinking fund payments and any other payments received at or in advance of the
 scheduled maturity of Collateral Obligations (whether through sale, maturity, redemption, default or other
 liquidation or disposition). The average lives of the Composite Securities will be dependent on the
 proceeds received on their Components.

          The actual performance of the Securities will also be affected by the financial condition of the
 obligors on or issuers of the Collateral Obligations and the characteristics of the Collateral Obligations,
 including the interest rate or other rate of distribution, the actual default rate and actual losses sustained,
 the existence and frequency of exercise of any prepayment, optional redemption, or sinking fund features
 and any related premium, the prevailing level of interest rates, any sales of Collateral Obligations, and
 any unique risks of the Collateral Obligations. Any disposition of a Collateral Obligation may change the
 composition and characteristics of the portfolio of Collateral Obligations and their rate of payment, and,
 accordingly, may affect the actual performance of each respective Class of Securities. The ability of the
                                                      109
                                                                                                006523
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 176 of 280 PageID 9341
                                       Filed

 Issuer to reinvest any Interest Proceeds or Principal Proceeds in the manner described under “Security for
 the Notes” will also affect the performance of the Securities. Redemptions will also affect the
 performance of the Securities.

                                      THE PORTFOLIO MANAGER
         The information appearing in this section has been prepared by the Portfolio Manager and has
 not been independently verified by the Co-Issuers or the Placement Agents. Accordingly, notwithstanding
 anything to the contrary herein, the Co-Issuers and the Placement Agents do not assume any
 responsibility for the accuracy, completeness or applicability of such information.

 General

         Based in Dallas, Texas, Highland Capital is a registered investment adviser specializing in below
 investment grade credit and special situation investing. As of March 31, 2005, Highland Capital managed
 over $15 billion in leveraged loans, high yield bonds, structured products and other assets for banks,
 insurance companies, pension plans, foundations, and high net worth individuals.

         As of November 30, 2004, Highland Capital employed 43 investment professionals with over 800
 credits owned and 900 credits followed. Portfolios as of November 30, 2004 include 15 structured
 investment vehicles (including 10 CLOs), 3 separate accounts and 5 hedge funds. Additionally, Highland
 Capital manages 6 closed-end registered investment companies listed on the NYSE.

         Investment Philosophy and Process

          Highland Capital’s investment philosophy is based on a belief that fundamental research and
 disciplined asset acquisition/disposition produces superior long-term results. Highland Capital’s
 investment approach seeks to generate superior performance with muted volatility. Highland Capital
 anticipates long-term secular trends and identifies those sectors and issues that it believes have the highest
 relative value characteristics. Highland Capital’s process and philosophy have been consistent over time.

          Highland Capital has a large range and depth of experience. It has expertise in syndicated loans,
 high yield bonds, and distressed investments. Highland Capital believes it is in a position to arbitrage
 disparities in the historical spread relationship between various below investment grade asset classes.
 Highland Capital believes that, historically, the most inefficient asset classes have demonstrated the best
 risk/return characteristics.

          Highland Capital has invested over $200 million of firm capital in its funds, and expects that one
 of its Affiliates or funds will invest $27,500,000 million aggregate Face Amount in the Preference Shares
 of the Issuer. Additionally, Highland Capital believes that it strives to minimize operating expenses and
 hires the brightest and most talented professionals, insisting on a high degree of dedication and integrity.

          Highland Capital believes that its disciplined investment process minimizes a portfolio’s risk and
 that its strategy seeks to maximize current yield over capital appreciation while limiting downside risk.
 Portfolio managers actively follow each credit and several times each year the entire investment staff
 reviews all positions during multi-day monitoring meetings. Highland Capital diversifies its portfolios
 with set limits on exposure to any one given industry or issuer. Highland Capital believes that this
 philosophy and process has resulted in positive returns in 47 of the last 49 quarters on its underlying loan
 portfolio and consistent outperformance relative to its indices.

         Highland Capital focuses on a “team” approach that it has used since the investment committee
 started in 1990. It is Highland Capital management’s belief that this style creates the optimum
 environment for the exchange of information and the development of all investment professionals. All
 aspects of the investment process are coordinated through the committee’s direct interaction. The
 investment committee meets every morning to discuss the market, investment strategy, and credits. In
 addition, the firm maintains an “informal” open door policy with regards to investment or personal issues.

                                                      110
                                                                                               006524
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 177 of 280 PageID 9342
                                       Filed

 The committee is composed of senior management and portfolio managers/analysts. Collectively, the
 committee utilizes an investment process which is driven by fundamental credit research. Each portfolio
 manager/analyst makes specific credit recommendations based upon industry coverage. The investment
 proposal is then brought to the investment committee for consideration. Based upon the consensus
 decision, the portfolio manager with the recommendation will direct Highland traders to execute the trade.
 Highland Capital has also provided its investment committee with a strong commitment to technology.
 The firm developed Wall Street Office® which is a proprietary software system that allows Highland
 Capital to model, portfolio manage, and trade syndicated loans. This software has been licensed to more
 than 70 financial institutions that invest in syndicated loans.

 Professionals of the Portfolio Manager

         Set forth below is information regarding certain persons who are currently employed by the
 Portfolio Manager. Such persons may not necessarily continue to be so employed during the entire term
 of the Management Agreement.

 Senior Management

         James Dondero, CFA, CPA, CMA – Managing Partner - President

         Mr. Dondero is a Founder and President of Highland Capital. Formerly, Mr. Dondero served as
 Chief Investment Officer of Protective Life’s GIC subsidiary and helped grow the business from concept
 to over $2 billion between 1989 to 1993. His portfolio management experience includes mortgage-
 backed securities, investment grade corporates, leveraged bank loans, emerging markets, derivatives,
 preferred stocks and common stocks. From 1985 to 1989, he managed approximately $1 billion in fixed
 income funds for American Express. Prior to American Express, he completed the financial training at
 Morgan Guaranty Trust Company. Mr. Dondero is a Beta Gamma Sigma graduate of the University of
 Virginia, 1984 with degrees in Accounting and Finance. Mr. Dondero is a Certified Public Accountant,
 Chartered Financial Analyst and a Certified Management Accountant.

         Mark Okada, CFA – Managing Partner - Chief Investment Officer

          Mr. Okada is a Founder and Chief Investment Officer of Highland Capital. He is responsible for
 overseeing Highland Capital’s investment activities for its various funds and has over 19 years of
 experience in the leveraged finance market. Formerly, Mr. Okada served as Manager of Fixed Income for
 Protective Life’s GIC subsidiary from 1990 to 1993. He was primarily responsible for the bank loan
 portfolio and other risk assets. Protective was one of the first non-bank entrants into the syndicated loan
 market. From 1986 to 1990, he served as Vice President for Hibernia National Bank, managing over $1
 billion of high yield bank loans. Mr. Okada is an honors graduate of the University of California Los
 Angeles with degrees in Economics and Psychology. He completed his credit training at Mitsui and is a
 Chartered Financial Analyst. Mr. Okada is also Chairman of the Board of Directors of Common Grace
 Ministries Inc.

         Todd Travers, CFA – Head of Structured Products, Senior Portfolio Manager

          Mr. Travers is responsible for Highland Capital’s CDO business and is the primary portfolio
 manager for Highland Capital’s par debt funds. He is a member of the Credit Committee and heads a
 team that is responsible for structuring new transactions and implementing additional opportunities in
 Highland Capital’s core businesses. Formerly, Mr. Travers served as Portfolio Manager/Portfolio Analyst
 from 1994 to 1998 for Highland Capital. In 1999, he was promoted to Senior Portfolio Manager and his
 duties were expanded beyond sector portfolio management to include the origination, structuring and
 issuance of new structured vehicles, including all structured vehicles since Highland Loan Funding V Ltd.
 and Restoration Funding Ltd. His prior responsibilities included managing a portion of Highland
 Capital’s leveraged loan and high yield debt portfolios with an emphasis on technology and aviation
 transactions. Prior to joining Highland Capital, Mr. Travers was a Finance Manager at American
 Airlines. Mr. Travers is a graduate of Iowa State University with a BS in Industrial Engineering. He
                                                    111
                                                                                            006525
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 178 of 280 PageID 9343
                                       Filed

 received his MBA with an emphasis in Finance from Southern Methodist University. Mr. Travers is a
 Chartered Financial Analyst.


         Jack Yang – Head of Business Development

          Mr. Yang is responsible for new product development, fundraising, and investor relations, and
 heads the firm’s New York Office. Prior to joining Highland Capital, he was Managing Director and
 Global Head of Leveraged Finance Products at Merrill Lynch. He joined Merrill Lynch in 1994 to
 establish the firm’s syndicated loan activities and co-headed the firm’s Global Leveraged Finance
 Division from 1999 to 2001. In addition to heading the syndicated loan activities of the firm, while at
 Merrill Lynch he had significant responsibility for establishing and managing the $1.5 billion ML Bridge
 Loan Fund, the $1.1 billion ML Mezzanine Fund, and the European Leveraged Finance Group. He was a
 senior member of the firm’s Debt Markets Commitment Committee and Mezzanine Investment
 Committee. Prior to joining Merrill, he spent 11 years at Chemical Securities, Inc. and was a founding
 member of the Global Syndicated Finance Division. Mr. Yang is a member of the Board of Directors of
 The Loan Syndications and Trading Association, and is a member of the Public Relations Sub-
 Committee. He earned a BA from Cornell University and an MBA from Columbia University. He is a
 Registered Representative with Series 7, 63, and 24 licenses.

         Traders

         Brad Borud – Senior Trader and Co-Director Portfolio Management

         Mr. Borud is a Senior Trader of leveraged loans and high yield bonds. Prior to his current duties,
 Mr. Borud served as a Portfolio Analyst for Highland Capital from 1996 to 1998. From 1998 to 2003,
 Mr. Borud was a Portfolio Manager covering a wide range of industries, including Wireline
 Telecommunications, Wireless Telecommunications, Telecommunication Equipment Manufacturers,
 Multi-channel Video, and Media. Prior to joining Highland Capital, Mr. Borud worked as a Global
 Finance Analyst in the Corporate Finance Group at NationsBank from 1995 to 1996 where he was
 involved in the originating, structuring, modeling, and credit analysis of leveraged transactions for large
 corporate accounts in the Southwest portion of the United States. During 1994, Mr. Borud also served at
 Conseco Capital Management as an Analyst Intern in the Fixed Income Research Department following
 the Transportation and Energy sectors. He has a BS in Business Finance from Indiana University.

         Paul Kauffman, CFA, CPA – Senior Trader and Co-Director of Portfolio Management

         Mr. Kauffman is a Senior Trader for loan and high yield credit products. He joined Highland
 Capital in 1998 as a Portfolio Analyst and was a Portfolio Manager prior to moving into his current role.
 At Highland Capital, Paul has followed a variety of industries, including Paper &
 Packaging, General Industrials, Metals, and the Automotive sector. Prior to Highland Capital,
 Mr. Kauffman spent four years in the public accounting industry, including two and a half years at KPMG
 Peat Marwick. At KPMG, Mr. Kauffman gained audit experience in a wide range of industries, with
 particular focus on the Energy and Cable industries. He was the Supervising Senior Accountant on one of
 the Dallas offices’ largest clients. He received a BBA in Accounting from Baylor University and an
 MBA from Duke University. Mr. Kauffman is a Chartered Financial Analyst.

         Senior Portfolio Managers

         Patrick H. Daugherty – Senior Distressed Portfolio Manager

         Mr. Daugherty is a Senior Portfolio Manager and General Counsel at Highland Capital. He is co-
 head of the Distressed Group where he is responsible for managing the sourcing, investing, and
 monitoring process. In addition, he serves as head manager of the Private Equity Group and is
 responsible for all portfolio companies. Prior to joining Highland Capital in early 1998, Mr. Daugherty
 served as Vice President in the Corporate Finance Group at NationsBanc Capital Markets, Inc. (now Bank
                                                    112
                                                                                            006526
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 179 of 280 PageID 9344
                                       Filed

 of America Capital Markets, Inc.) where he originated and structured leveraged transactions for a $2.5
 billion portfolio of mid-cap companies located in the Southwest. Prior to joining Bank of America,
 Mr. Daugherty was an Associate with the law firm of Baker, Brown, Sharman and Parker in Houston,
 Texas where he represented banks and financial institutions in the liquidation of various RTC portfolios.
 Mr. Daugherty has over 15 years of experience in distressed, high yield and corporate restructuring. He
 has been involved in over 100 bankruptcy situations and held steering committee positions in over 35
 cases. Mr. Daugherty currently serves on the Board of Directors of Norse Merchant Group and its
 affiliates, Ferrimorac Holdings Limited, Nexpak Corporation and its affiliates (as Chairman), Moll
 Industries and its affiliates (as Chairman), and is a former board member of Mariner Health Care, Inc. He
 received a BBA in Finance from The University of Texas at Austin and a Juris Doctorate from The
 University of Houston School of Law. Mr. Daugherty’s professional certifications include membership in
 the Texas Bar Association and admittance to the American Bar Association in 1992.

         John Morgan, CFA – Senior Portfolio Manager

          Mr. Morgan is a Senior Portfolio Manager covering the Retail, Food & Drug, and Restaurant &
 Lodging sectors. Prior to joining Highland Capital, Mr. Morgan served as Portfolio Analyst for Falcon
 Fund Management, LTD from August 1995-February 2000. There he created comparables to assess the
 attractiveness of companies within industries and across the portfolio. He assisted the portfolio manager
 in the security selection process and management of the portfolio. Prior to Falcon, he was an Analyst for
 a Convertible Arbitrage Fund at Q Investments. His primary responsibility included analyzing financial
 statements and related corporate disclosures and performing analysis on potential investment
 opportunities. He received both a BS in Biological Sciences and an MBA from Southern Methodist
 University.

         Kurtis S. Plumer, CFA – Senior Distressed Portfolio Manager

          Mr. Plumer is co-head of the Distressed Group at Highland Capital and is responsible for
 managing the sourcing and monitoring process. He has over 14 years of experience in distressed, high
 yield bond and leveraged loan products. Prior to joining Highland Capital in 1999, Mr. Plumer was a
 distressed high yield bond trader at Lehman Brothers in New York, where he managed a $250 million
 portfolio invested in global distressed securities. While at Lehman, he also traded emerging market
 sovereign bonds. Prior to joining Lehman Brothers, Mr. Plumer was a corporate finance banker at
 NationsBanc Capital Markets, Inc. (now Bank of America Capital Markets, Inc.) where he focused on
 M&A and financing transactions for the bank’s clients. Mr. Plumer earned a BBA in Economics and
 Finance from Baylor University and an MBA in Strategy and Finance from the Kellogg School at
 Northwestern University. Mr. Plumer is a Chartered Financial Analyst.

         Dansby White – Managing Director

         Mr. White is responsible for growing Highland Capital’s structured finance and structured
 vehicles business. Prior to joining Highland Capital he was Managing Director and Head of Structured
 Finance in the Americas from June 2000 to September 2002 at Merrill Lynch. In this capacity, Mr. White
 was responsible for managing the Asset Backed Commercial Paper, Asset Backed Securities,
 Collateralized Debt Obligation and CMBS businesses. From March 1999 until June 2000 Mr. White was
 the Head of Merrill’s Global CDO Group. Prior to joining Merrill Lynch Mr. White was a Principal in the
 Structured Finance Group at BT Alex Brown focusing on the CDO business. In the early 1980s,
 Mr. White worked in various capacities at GATX Leasing Corporation. Prior to joining BT Alex Brown,
 Mr. White spent eight years practicing general corporate law at Cahill Gordon and Reindel and White &
 Case. Mr. White holds a BA in Economics from Northwestern University, an MBA from the Kellogg
 School of Management at Northwestern University and a JD from Rutgers University School of Law in
 Newark where Mr. White was selected for the Law Review. After graduating from Law School,
 Mr. White served as Law Clerk to the Hon. Robert N. Wilentz, Chief Justice of the New Jersey Supreme
 Court for one year.


                                                   113
                                                                                           006527
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 180 of 280 PageID 9345
                                       Filed

         David Walls, CFA – Senior Portfolio Manager

          Mr. Walls is a Senior Portfolio Manager with oversight of the Cable, Wireless/Wireline Telecom,
 Satellite, Aerospace/Defense and Equipment Rental sectors. Prior to joining Highland Capital, Mr. Walls
 worked for Lend Lease Real Estate Investments as an Associate in their Asset Management
 unit underwriting and structuring acquisitions of bulk portfolios of distressed Korean real estate and
 corporate debt. Before his international responsibilities at Lend Lease, Mr. Walls performed loan
 workouts on a domestic portfolio of sub- and non-performing real estate secured assets. Prior to Lend
 Lease, Mr. Walls worked at U.S. Trust Company of California as an Assistant Vice President, Junior
 Portfolio Manager in their Fixed Income Portfolio Management group and for Capital Research &
 Management Company as a fixed income trader. He holds a BA in Economics from Northwestern
 University and an MBA in Finance and Marketing from the Kellogg School of Management at
 Northwestern University. Mr. Walls is a member of AIMR and DAIA. Mr. Walls is a Chartered
 Financial Analyst.

         Joe Dougherty, CFA, CPA – Senior Portfolio Manager

         Mr. Dougherty is a Senior Portfolio Manager. Additionally, Mr. Dougherty heads Highland
 Capital’s retail funds business unit (“Highland Funds”) and serves as Senior Vice President and Director
 of the Firm’s two NYSE-listed bond funds, which invest in both investment grade and high yield debt.
 Additionally, Mr. Dougherty serves as Senior Vice President and Director of the Firm’s two 1940 Act
 Registered floating rate funds, which primarily invest in senior secured floating rate loans. In this
 capacity, Mr. Dougherty oversees investment decisions for the retail funds, alongside several other
 Portfolio Managers, and manages the team dedicated to their day-to-day administration. Prior to his
 current duties, Mr. Dougherty served as Portfolio Analyst for Highland from 1998 to 1999. As a
 Portfolio Analyst, Mr. Dougherty also helped follow companies within the Chemical, Retail, Supermarket
 and Restaurant sectors. Prior to joining Highland, Mr. Dougherty served as an Investment Analyst with
 Sandera Capital Management from 1997 to 1998. Formerly, he was a Business Development Manager at
 Akzo Nobel from 1994 to 1996 and a Senior Accountant at Deloitte & Touche, LLP from 1992 to 1994.
 He received a BS in Accounting from Villanova University and an MBA from Southern Methodist
 University. Mr. Dougherty is a Chartered Financial Analyst and a Certified Public Accountant.

       See “Risk Factors—Relating to the Portfolio Manager—The Issuer Will Depend on the
 Managerial Expertise Available to the Portfolio Manager and Its Key Personnel.”

                                  THE MANAGEMENT AGREEMENT
        The following summary describes certain provisions of the Management Agreement. The
 summary does not purport to be complete and is subject to, and qualified in its entirety by reference to,
 the Management Agreement.

          Pursuant to the terms of the Management Agreement, and in accordance with the requirements set
 forth in the Indenture, the Portfolio Manager will select the portfolio of Collateral Obligations and will
 instruct the Trustee with respect to any acquisition, disposition or sale of a Collateral Obligation and an
 Eligible Investment. Neither the Placement Agents or any Affiliate thereof will select any of the
 Collateral Obligations.

          Pursuant to the terms of the Management Agreement, the Portfolio Manager will monitor the
 Collateral Obligations and provide the Issuer with certain information received from the Collateral
 Administrator with respect to the composition and characteristics of the Collateral Obligations, any
 disposition or tender of a Collateral Obligation, the reinvestment of the proceeds of any such disposition
 in Eligible Investments and with respect to the retention of the proceeds of any such disposition or the
 application thereof toward the purchase of additional Collateral Obligations. The Portfolio Manager will,
 and will be authorized to, negotiate, on behalf of the Issuer, with respect to all actions to be taken by the
 Issuer under any Hedge Agreements.


                                                     114
                                                                                              006528
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 181 of 280 PageID 9346
                                       Filed

       As compensation for the performance of its obligations as Portfolio Manager, the Portfolio
 Manager will be entitled to receive:

         (i)      a fee (the “Senior Management Fee”) that accrues from the Closing Date payable to the
                  Portfolio Manager in arrears on each Payment Date equal to 0.30% per annum of the
                  Maximum Investment Amount if and to the extent funds are available for that purpose in
                  accordance with the Priority of Payments (with the Senior Management Fee being
                  calculated on the basis of a 360-day year consisting of twelve 30-day months);

         (ii)     an amount (the “Subordinated Management Fee”) payable on each Payment Date equal
                  to the sum of (a) a fee that accrues from the Closing Date payable to the Portfolio
                  Manager in arrears on each Payment Date equal to 0.25% per annum of the Maximum
                  Investment Amount if and to the extent funds are available for that purpose in accordance
                  with the Priority of Payments, (b) on any Payment Date that any part of the Senior
                  Management Fee was not paid on the preceding Payment Date, an amount equal to
                  interest on such unpaid amount at a rate of LIBOR for the applicable period plus 3.00%
                  per annum and (c) on any Payment Date that any part of the Subordinated Management
                  Fee was not paid on the preceding Payment Date, an amount equal to interest on such
                  unpaid amount at a rate of LIBOR for the applicable period plus 3.00% per annum (with
                  the portion of the Subordinated Management Fee or Senior Management Fee, as
                  applicable, in clauses (a) through (c) above, as applicable, being calculated on the basis
                  of a 360-day year consisting of twelve 30-day months); and

         (iii)    a fee (the “Incentive Management Fee“ and together with the Senior Management Fee
                  and the Subordinated Management Fee, the “ Management Fee”), if any, payable on
                  each Payment Date to the Portfolio Manager in an amount equal to: (i) 20% of the
                  remaining Interest Proceeds, if any, available after making the distributions on such
                  Payment Date pursuant to clause (19) under “Description of the Securities—Priority of
                  Payments—Interest Proceeds” and (ii) 20% of the remaining Principal Proceeds, if any,
                  available for payment in respect of the Incentive Management Fee pursuant to clause
                  (8)(A) and, if applicable, clause (11), in each case pursuant to “Description of the
                  Securities—Priority of Payments—Principal Proceeds.”

          The Portfolio Manager may, in its sole discretion: (i) waive all or any portion of the Management
 Fee, any funds representing the waived Management Fees to be retained in the Collection Account for
 distribution as either Interest Proceeds or Principal Proceeds (as determined by the Portfolio Manager)
 pursuant to the Priority of Payments; or (ii) defer all or any portion of the Management Fee, any funds
 representing the deferred Management Fees to be retained in the Collection Account, when they will
 become payable in the same manner and priority as their original characterization would have required
 unless deferred again.

          The Portfolio Manager, its directors, officers, stockholders, partners, agents and employees, and
 its Affiliates and their directors, officers, stockholders, partners, agents and employees, shall not be liable
 to the Issuer, the Co-Issuer, the Trustee, the Noteholders, the Preference Shares Paying Agent, the
 Holders of the Preference Shares or any other person for any losses, claims, damages, judgments,
 assessments, costs or other liabilities (collectively “Liabilities”) incurred by the Issuer, the Co-Issuer, the
 Trustee, the Noteholders, the Preference Shares Paying Agent, the Holders of the Preference Shares or
 any other person that arise out of or in connection with the performance by the Portfolio Manager of its
 duties under the Management Agreement and the Indenture, except by reason of (i) acts or omissions
 constituting bad faith, willful misconduct, gross negligence or breach of fiduciary duty in the
 performance, or reckless disregard, of the obligations of the Portfolio Manager under the Management
 Agreement and under the terms of the Indenture applicable to it or (ii) with respect to any information
 included in this Offering Memorandum in the sections entitled “The Portfolio Manager” and “Certain
 Conflicts of Interest—Conflicts of Interest Involving the Portfolio Manager” that contains any untrue
 statement of material fact or omits to state a material fact necessary in order to make the statements
 therein, in the light of the circumstances under which they were made, not misleading (the preceding
                                                        115
                                                                                                006529
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 182 of 280 PageID 9347
                                       Filed

 clauses (i) and (ii) collectively being the “Portfolio Manager Breaches”). The Portfolio Manager will be
 liable for any non-waivable breaches of applicable securities laws.

          The Issuer will indemnify and hold harmless the Portfolio Manager, its directors, officers,
 stockholders, partners, agents and employees (such parties collectively in such case, the “Indemnified
 Parties”) from and against any and all Liabilities, and shall reimburse each such Indemnified Party for all
 reasonable fees and expenses (including reasonable fees and expenses of counsel) (collectively, the
 “Expenses”) as such Expenses are incurred in investigating, preparing, pursuing or defending any claim,
 action, proceeding or investigation with respect to any pending or threatened litigation (collectively, the
 “Actions”), caused by, or arising out of or in connection with, the issuance of the Securities, the
 transactions contemplated by the Offering Memorandum, the Indenture or the Management Agreement,
 and/or any action taken by, or any failure to act by, such Indemnified Party; provided, however, that no
 Indemnified Party shall be indemnified for any Liabilities or Expenses it incurs as a result of any acts or
 omissions by any Indemnified Party constituting Portfolio Manager Breaches. Any such indemnification
 by the Issuer will be paid in accordance with, and subject to, the Priority of Payments.

         Pursuant to the terms of the Management Agreement, the Portfolio Manager will agree that on the
 Closing Date the Portfolio Manager or its Affiliates will purchase Preference Shares having an aggregate
 Face Amount equal to $27,500,000.

         The Management Agreement may not be amended (i) without the consent of the Holders of Notes
 or Preference Shares that would be sufficient to meet the consent requirements for such an amendment if
 it were made to the Indenture and (ii) without satisfying the Rating Condition with respect to each Rating
 Agency.

          The Management Agreement provides that the Portfolio Manager will not direct the Trustee to
 acquire an obligation to be included in the Collateral from the Portfolio Manager or any of its Affiliates as
 principal or to sell an obligation to the Portfolio Manager or any of its Affiliates as principal unless (i) the
 Issuer shall have received from the Portfolio Manager such information relating to such acquisition or
 sale as it may reasonably require and shall have approved such acquisition, which approval shall not be
 unreasonably withheld, (ii) in the judgment of the Portfolio Manager, such transaction is on terms no less
 favorable than would be obtained in a transaction conducted on an arm’s length basis between third
 parties unaffiliated with each other and (iii) such transaction is permitted by the Investment Adviser’s Act
 of 1940. The Management Agreement also provides that the Portfolio Manager will not direct the Trustee
 to acquire an obligation to be included in the Collateral directly from any account or portfolio for which
 the Portfolio Manager serves as investment advisor, or direct the Trustee to sell an obligation directly to
 any account or portfolio for which the Portfolio Manager serves as investment advisor unless such
 acquisition or sale is (i) in the judgment of the Portfolio Manager, on terms no less favorable than would
 be obtained in a transaction conducted on an arm’s length basis between third parties unaffiliated with
 each other and (ii) permitted by the Investment Adviser’s Act of 1940.

         Subject to the provisions for a successor portfolio manager discussed below, the Portfolio
 Manager may resign, upon 90 days’ written notice to the Issuer (or such shorter notice as is acceptable to
 the Issuer).

          The Management Agreement provides that the Portfolio Manager may be removed without cause
 upon 90 days’ prior written notice by the Issuer, at the direction of the Holders of a Super Majority of the
 Aggregate Outstanding Amount of Preference Shares (excluding Preference Shares held by the Portfolio
 Manager, its Affiliates or any account for which the Portfolio Manager or its Affiliates have discretionary
 voting authority at the time of such vote); provided, however, that the Portfolio Manager shall have the
 right to avoid any such removal if, on or prior to the proposed removal date the following conditions are
 satisfied: (i) the Portfolio Manager provides written notice, not less than 20 Business Days prior to the
 proposed removal date, to the Holders of the Composite Securities, the Preference Shares Paying Agent
 (for forwarding to Holders of Preference Shares), the Issuer and the Trustee that the Portfolio Manager
 intends to purchase not less than all of the Preference Shares voting for such removal from the Holders
 thereof (the “Directing Preference Shares”), (ii) in the notice provided to the Holders of Composite
                                                     116
                                                                                                006530
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 183 of 280 PageID 9348
                                       Filed

 Securities and the Preference Shares Paying Agent (for forwarding to Holders of Preference Shares) in the
 preceding clause (i), the Portfolio Manager includes a statement to the effect that each Holder of
 Preference Shares (including each Holder of a Composite Security in respect of the Preference Share
 Components) who did not vote for removal may provide written notice to the Portfolio Manager not later
 than 5 Business Days prior to the proposed removal date that the Preference Shares or Preference Share
 Components, as applicable, held by such Holder shall be deemed to be included in the Directing
 Preference Shares as provided in the preceding clause (i) and (iii) the Portfolio Manager effects the
 purchase of not less than all of the Directing Preference Shares and all of the Composite Securities
 relating to the Preference Share Components which form of a part of the Directing Preference Shares at
 the Buy-out Amount. If all of the conditions set forth in the preceding sentence are satisfied on or prior to
 the proposed removal date, the Portfolio Manager shall continue as the Portfolio Manager under the
 Management Agreement.

         In addition, the Management Agreement will be terminated, and the Portfolio Manager will be
 removed, by the Issuer, if directed by the Trustee or a Super Majority of the Controlling Class of Notes or
 by a Majority of the Holders of the Preference Shares (excluding any Preference Shares held by the
 Portfolio Manager or its Affiliates), in each case for “cause” upon 10 days’ prior written notice to the
 Portfolio Manager and upon written notice to the Noteholders and the Holders of the Preference Shares as
 set forth below. For purposes of determining “cause” with respect to any such termination of the
 Management Agreement, such term shall mean any one of the following events:

                 (i)     the Portfolio Manager willfully breaches in any respect, or takes any action that it
         knows violates in any respect, any provision of the Management Agreement or any terms of the
         Indenture applicable to it;

                  (ii)     the Portfolio Manager breaches in any material respect any provision of the
         Management Agreement or any terms of the Indenture or the Collateral Administration
         Agreement applicable to it, or any representation, warranty, certification or statement given in
         writing by the Portfolio Manager shall prove to have been incorrect in any material respect when
         made or given, and the Portfolio Manager fails to cure such breach or take such action so that the
         facts (after giving effect to such action) conform in all material respects to such representation,
         warranty, certificate or statement, in each case within 30 days of becoming aware of, or receiving
         notice from, the Trustee of, such breach or materially incorrect representation, warranty,
         certificate or statement;

                 (iii)    certain events of bankruptcy or insolvency occur with respect to the Portfolio;

                 (iv)    the occurrence of any Event of Default under the Indenture that results from any
         breach by the Portfolio Manager of its duties under the Indenture or the Management Agreement,
         which breach or default is not cured within any applicable cure period;

                  (v)     (x) the occurrence of an act by the Portfolio Manager related to its activities in
         any securities, financial advisory or other investment business that constitutes fraud, (y) the
         Portfolio Manager being indicted, or any of its principals being convicted, of a felony criminal
         offense related to its activities in any securities, financial advisory or other investment business or
         (z) the Portfolio Manager being indicted for, adjudged liable in a civil suit for, or convicted of a
         violation of the Securities Act or any other United States Federal securities law or any rules or
         regulations thereunder; or

                 (vi)     a Change of Control shall occur with respect to the Portfolio Manager.

         For purposes of clause (vi) above: (i) “Change of Control” means that two or more of James
 Dondero, Mark Okada and Todd Travers (or any Approved Replacement therefor) shall fail to be a
 partner, director, officer or management-level employee of Highland Capital and (ii) “Approved
 Replacement” means an individual who shall (x) be proposed by Highland Capital to replace James
 Dondero, Mark Okada or Todd Travers (or a prior Approved Replacement therefor) within 30 days after
                                                      117
                                                                                                006531
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 184 of 280 PageID 9349
                                       Filed

 James Dondero, Mark Okada or Todd Travers (or a prior Approved Replacement therefor) fails to be a
 partner, director, officer or management-level employee of Highland Capital or, following any objection
 pursuant to the following clause (y) to the first proposed replacement, within 30 days after such objection
 and (y) not have been objected to by either (A) a Super Majority of the Controlling Class of Notes or (B)
 a Majority of the Preference Shares (excluding any Preference Shares held by Highland Capital or any of
 its Affiliates), within 30 days after written notice of such Approved Replacement has been given by the
 Portfolio Manager to the Controlling Class of Notes and the Holders of Preference Shares.

           No removal, termination or resignation of the Portfolio Manager will be effective under the
 Management Agreement unless (i) at the written direction of a Majority of the Preference Shares, the
 Issuer appoints a successor Portfolio Manager and such Portfolio Manager that has agreed in writing to
 assume all of the Portfolio Manager’s duties and obligations pursuant to the Management Agreement and
 the Indenture and (ii) the successor Portfolio Manager is not objected to within 30 days after notice of
 such succession by either (x) a Super Majority of the Controlling Class of Notes or (y) a Majority in
 Aggregate Outstanding Amount of the Notes (voting as a single Class (excluding any Notes held by the
 retiring Portfolio Manager or any of its Affiliates)); provided that if a Majority of the Preference Shares
 has nominated two or more successor Portfolio Managers that have been objected to pursuant to clause
 (ii) of the preceding sentence or has otherwise failed to appoint a successor Portfolio Manager that is not
 objected to pursuant to clause (ii) of the preceding sentence within 60 days of the date of notice of such
 removal, termination or resignation of the Portfolio Manager, then any Holder of the Controlling Class of
 Notes or the Trustee may petition a court of competent authority to appoint a successor Portfolio
 Manager. In addition, any successor Portfolio Manager must be an established institution which (i) has
 demonstrated an ability to professionally and competently perform duties similar to those imposed upon
 the Portfolio Manager under the Management Agreement, (ii) is legally qualified and has the capacity to
 act as Portfolio Manager under the Management Agreement, as successor to the Portfolio Manager under
 the Management Agreement in the assumption of all of the responsibilities, duties and obligations of the
 Portfolio Manager under the Management Agreement and under the applicable terms of the Indenture,
 (iii) shall not cause the Issuer or the pool of Collateral to become required to register under the provisions
 of the Investment Company Act, (iv) shall perform its duties as Portfolio Manager under the Management
 Agreement and the Indenture without causing the Issuer, the Co-Issuer or any Holder of Preference
 Shares to become subject to tax in any jurisdiction where such successor Portfolio Manager is established
 as doing business and (v) each Rating Agency has confirmed that the appointment of such successor
 Portfolio Manager shall not cause its then-current rating of any Class of Notes or Composite Securities to
 be reduced or withdrawn. No compensation payable to a successor from payments on the Collateral shall
 be greater than that paid to the Portfolio Manager without the prior written consent of a Super Majority of
 the Controlling Class of Notes, a Majority of the Notes and a Majority of the Preference Shares.

           The Management Agreement, and any obligations or duties of the Portfolio Manager under the
 Management Agreement, cannot be delegated by the Portfolio Manager, in whole or in part, except to any
 entity that is both (i) controlled by all or any of James Dondero, Mark Okada and Todd Travers and (ii)
 one in which all of James Dondero, Mark Okada and Todd Travers (or any Approved Replacement
 thereof) is involved in the day to day management and operations (and in any such case pursuant to an
 instrument of delegation in form and substance satisfactory to the Issuer), without the prior written
 consent of the Issuer, a Super Majority of the Controlling Class of Notes and a Majority of the Preference
 Shares (excluding Preference Shares held by the Portfolio Manager or any of its Affiliates), and,
 notwithstanding any such consent, no delegation of obligations or duties by the Portfolio Manager
 (including, without limitation, to an entity described above) shall relieve the Portfolio Manager from any
 liability under the Management Agreement.

                                             THE CO-ISSUERS
 General

        The Issuer was incorporated as an exempted limited liability company on March 9, 2005 in the
 Cayman Islands under registration number 146076. The registered office of the Issuer is at the offices of
 Ogier Fiduciary Services (Cayman) Limited, P.O. Box 1234, Queensgate House, George Town, Grand
                                                      118
                                                                                               006532
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 185 of 280 PageID 9350
                                       Filed

 Cayman, Cayman Islands. The Issuer has no prior operating experience (other than in connection with
 the acquisition of the Collateral Obligations during the Accumulation Period) and will not have any
 material assets other than (i) the Collateral pledged to secure the Secured Obligations, and (ii) $500 (of
 which $250 represents the Issuer’s ordinary share capital and $250 represents a fee for issuing the
 Securities).

         The Co-Issuer was incorporated on March 16, 2005 in the State of Delaware under registration
 number 3940616 as a corporation and has a perpetual existence. The registered office of the Co-Issuer is
 at c/o National Corporate Research, Ltd., 615 South DuPont Highway, Dover Delaware, 19901. The Co-
 Issuer has no prior operating history and will not have any material assets. The Issuer will be the sole
 member of the Co-Issuer.

         The Notes are limited recourse obligations of the Co-Issuers, the Composite Securities (to the
 extent of the Note Component) are limited recourse obligations of the Issuer and the Preference Shares
 are equity interests only in the Issuer. The Securities are not obligations of the Trustee, the Preference
 Shares Paying Agent, the Portfolio Manager, the Placement Agents, the Administrator, the Holders of the
 Preference Shares, Ogier Fiduciary Services (Cayman) Limited, as the share trustee (in such capacity, the
 “Share Trustee”), or any directors or officers of the Co-Issuers or any of their respective Affiliates.

         At the Closing Date, the authorized and issued share capital of the Issuer consists of 250 ordinary
 shares, U.S.$1.00 par value per share (the “Issuer Ordinary Shares”) and 70,000 Preference Shares,
 U.S.$0.01 par value per share, 100% of which will be issued on or about the Closing Date. The
 authorized common stock of the Co-Issuer consists of 1000 shares of common stock, U.S.$0.01 par value
 (the “Co-Issuer Common Stock”), all of which shares will be issued on or about the Closing Date. All
 of the outstanding Issuer Ordinary Shares and all of the Co-Issuer Common Stock will be held by the
 Share Trustee. For so long as any of the Securities are Outstanding, no transfer of any Issuer Ordinary
 Shares or Co-Issuer Common Stock to a U.S. Person shall be registered.

 Capitalization

          The initial proposed capitalization of the Issuer as of the Closing Date after giving effect to the
 initial issuance of the Securities and the Issuer Ordinary Shares (before deducting expenses of the
 offering) is as set forth below.

                                                                                 Amount (U.S.$)
        Class A Notes.................................................................
                                                                                     521,500,000
        Class B Notes.................................................................35,000,000
        Class C Notes1................................................................35,000,000
        Class D-1 Notes ............................................................. 33,500,000
        Class D-2 Notes2 ............................................................  5,000,000
              Total Notes ...........................................................630,000,000
        Class 1 Composite Securities                                                  10,000,0003
        Class 2 Composite Securities                                                   5,000,0004
        Preference Shares5 .........................................................  70,000,0006
        Issuer Ordinary Shares...................................................            250
              Total Equity..........................................................  70,000,250
        Total Capitalization........................................................ 700,000,2507
 _________________________
 1      The initial principal amount of the Class C Notes includes the Class C Component of the Class 2
        Composite Securities.
 2      The initial principal amount of the Class D-2 Notes includes the Class D-2 Component of the
        Class 1 Composite Securities.
 3      The capitalization relating to the Class 1 Composite Securities consisting of the Class D-2
        Component and Preference Share Component is also included in the initial aggregate principal
        amount of the Class D-2 Notes and the initial aggregate Face Amount of the Preference Shares,

                                                     119
                                                                                             006533
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 186 of 280 PageID 9351
                                       Filed

         but such amounts are not separately included in the calculation of Total Capitalization of the
         Issuer.
 4       The capitalization relating to the Class 2 Composite Securities consisting of the Class C
         Component and the Preference Share Component is also included in the initial aggregate
         principal amount of the Class C Notes and the initial aggregate Face Amount of the Preference
         Shares, but such amounts are not separately included in the calculation of Total Capitalization of
         the Issuer.
 5       The initial principal amount of the Preference Shares includes the Preference Share Components
         of the Composite Securities.
 6       Including the portion of the Preference Shares represented by Preference Share Components of
         the Class 1 Composite Securities and the Class 2 Composite Securities.
 7       Does not total because the Total Capitalization has excluded the capitalization relating to the
         $6,000,000 aggregate Face Amount of the Preference Shares underlying the Preference Share
         Components and $9,000,000 aggregate principal amount of the Notes underlying the Note
         Components.

         The Co-Issuer will be capitalized only to the extent of its common equity of U.S.$10, will have
 no assets other than its equity capital and will have no debt other than as Co-Issuer of the Notes.

 Business

         General

          The Issuer Charter provides that the objects for which the Issuer is established are limited and the
 Issuer may exercise the power contained in Section 226 of the Companies Law (2004 Revision). Article
 III of the Co-Issuer’s Certificate of Incorporation provides that the principal purpose of the Co-Issuer is
 the issuance of the Notes and to engage in any activity and to exercise any powers permitted to
 corporations organized under Delaware Law, which are incidental to, or connected with, the foregoing
 and necessary, suitable or convenient to accomplish the foregoing.

         The Issuer

         The Indenture provides that the activities of the Issuer are limited to the following:

         (i)       acquisition and disposition of, and investment and reinvestment in, Collateral Obligations
                   and Eligible Investments;

         (ii)      entering into, and performing its obligations under, the Indenture, the Preference Share
                   Documents, any Hedge Agreements, the Securities Lending Agreements, the
                   Management Agreement, the Collateral Administration Agreement, the Administration
                   Agreement and the Purchase Agreement;

         (iii)   the issuance and sale of the Securities and the Issuer Ordinary Shares;

         (iv)    the pledge of the Collateral as security for its obligations in respect of the Notes and any
                 Hedge Agreements;

         (v)     entering into certain pre-closing warehousing arrangements and the agreements relating
                 thereto; and

         (vi)    undertaking certain other activities incidental to the foregoing.

         The Co-Issuer

         The activities of the Co-Issuer are to be limited to the following:

         (i)       the co-issuance and sale of the Notes; and
                                                      120
                                                                                                  006534
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 187 of 280 PageID 9352
                                       Filed

         (iii)   to engage in any activity and to exercise any powers permitted to corporations organized
                 under Delaware Law, which are incidental to, or connected with, the foregoing and
                 necessary, suitable or convenient to accomplish the foregoing.

 Administration

          Ogier Fiduciary Services (Cayman) Limited (in such capacity, the “Administrator”), a Cayman
 Islands company, will act as the administrator of the Issuer, the Share Registrar and the Share Trustee.
 The office of the Administrator will serve as the principal office of the Issuer. Through this office and
 pursuant to the terms of an agreement by and between the Administrator and the Issuer (as amended,
 supplemented and modified from time to time) (the “Administration Agreement”), the Administrator
 will perform various management functions on behalf of the Issuer, including the provision of certain
 clerical, administrative and other services including acting as Share Registrar until termination of the
 Administration Agreement. In consideration of the foregoing, the Administrator will receive various fees
 and reimbursement of its expenses.

          The activities of the Administrator under the Administration Agreement will be subject to the
 overview of the Issuer’s Board of Directors. The Administration Agreement may be terminated by the
 Issuer upon 14 days’ written notice following the happening of certain events or upon 90 days’ written
 notice in all other cases. Upon the earlier of the termination of the Administration Agreement or the
 dissolution of the Issuer, the Administrator shall cease to serve in such capacity.

        The Administrator’s principal office is at P.O. Box 1234, Queensgate House, George Town,
 Grand Cayman, Cayman Islands.

 Directors

         The Issuer will have three directors, each of whom is an employee or officer of the Administrator
 or an Affiliate of the Administrator.

         The Directors of the Issuer are David Sargison, Andrew Eastabrook and Vijayabalan Murugesu.

          The Directors of the Issuer serve as directors of, and provide services to, other special purpose
 entities that issue collateralized obligations and perform other duties for the Administrator. They may be
 contacted at the address of the Administrator.

         The director of the Co-Issuer is Donald Puglisi. Mr. Puglisi is also the President, Secretary and
 Treasurer of the Co-Issuer. Mr. Puglisi is a Professor of Finance at the University of Delaware.
 Mr. Puglisi serves as a director of, and provides services to, a number of special purpose entities. He may
 be contacted at the address of the Co-Issuer.

                                          THE LOAN MARKET
         A substantial portion, by principal amount, of the Collateral Obligations is expected to consist of
 corporate loans rated below investment grade extended to U.S. and other non-U.S. borrowers. Such loans
 are typically negotiated by one or more commercial banks or other financial institutions and syndicated
 among a group of commercial banks and financial institutions.

          Corporate loans are typically at the most senior level of the capital structure, and are often
 secured by specific collateral, including but not limited to, trademarks, patents, accounts receivable,
 inventory, equipment, buildings, real estate, franchises and common and preferred stock of the obligor
 and its subsidiaries. Some loans may be unsecured, subordinated to other obligations of the obligor and
 may have greater credit and liquidity risk than is typically associated with senior secured corporate loans.
 The corporate loans expected to secure the Notes are of a type generally incurred by the borrowers
 thereunder in connection with a highly leveraged transaction, often to finance internal growth,
 acquisitions, mergers, stock purchases, or for other reasons. As a result of the additional debt incurred by

                                                     121
                                                                                             006535
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 188 of 280 PageID 9353
                                       Filed

 the borrower in the course of the transactions, the borrower’s creditworthiness is often judged by the
 rating agencies to be below investment grade. In order to induce the banks and institutional investors to
 invest in a borrower’s loan facility, and to offer a favorable interest rate, the borrower often provides the
 banks and institutional investors with extensive information about its business, which is not generally
 available to the public. Because of the provision of confidential information, the unique and customized
 nature of a loan agreement, and the private syndication of the loan, loans are not as easily purchased or
 sold as a publicly traded security, and historically the trading volume in the loan market has been small
 relative to the high yield bond market.

          Corporate loans often provide for restrictive covenants designed to limit the activities of the
 borrower in an effort to protect the right of lenders to receive timely payments of interest on and
 repayment of principal of the loans. Such covenants may include restrictions on dividend payments,
 specific mandatory minimum financial ratios, limits on total debt and other financial tests. A breach of
 covenant (after giving effect to any cure period) in a loan that is not waived by the lending syndicate
 normally is an event of acceleration that allows the syndicate to demand immediate repayment in full of
 the outstanding loan. Loans usually have shorter terms than more junior obligations and may require
 mandatory prepayments from excess cash flow, asset dispositions and offerings of debt and/or equity
 securities.

          The majority of loans bear interest based on a floating rate index, e.g., LIBOR, the certificate of
 deposit rate, a prime or base rate (each as defined in the applicable loan agreement) or other index, which
 may reset daily (as most prime or base rate indices do) or offer the borrower a choice of one, two, three,
 six, nine or twelve month interest rate and rate reset periods. The purchaser of a loan may receive certain
 syndication or participation fees in connection with its purchase. Other fees payable in respect of a loan,
 which are separate from interest payments on such loan, may include facility, commitment, amendment
 and prepayment fees.

          Purchases of loans are predominantly investment and commercial banks, which have applied their
 experience in high yield securities to the commercial and industrial loan market, acting as both principal
 and broker. The range of investors for loans has broadened to include money managers, insurance
 companies, arbitrageurs, bankruptcy investors and mutual funds seeking increased potential total returns
 and portfolio managers of trusts or special purpose companies issuing collateralized bond and loan
 obligations. As secondary market trading volumes increase, new loans are frequently adopting more
 standardized documentation to facilitate loan trading that should improve market liquidity. There can be
 no assurance, however, that future levels or supply and demand in loan trading will provide the degree of
 liquidity that currently exists in the market.

                          THE HIGH YIELD DEBT SECURITIES MARKET
          A portion of the Collateral Obligations securing the Notes will consist of high yield debt
 securities rated below investment grade and Synthetic Securities, the Reference Obligations of which are
 high yield debt securities rated below investment grade. High yield debt securities are generally
 unsecured, may be subordinated to other obligations of the obligor and generally have greater credit and
 liquidity risk than is typically associated with investment grade corporate obligations. The lower rating of
 high yield debt securities reflects a greater possibility that adverse changes in the financial condition of
 the obligor or in general economic conditions (including a sustained period of rising interest rates or an
 economic downturn) may adversely affect the obligor’s ability to pay principal and interest on its debt.
 Many issuers of high yield debt obligations are highly leveraged, and specific developments affecting
 such issuers, including reduced cash flow from operations or inability to refinance at maturity, may also
 adversely affect such issuers’ ability to meet their debt service obligations.

          High yield debt securities are often issued in connection with leveraged acquisitions or
 recapitalizations in which the issuers incur a substantially higher amount of indebtedness than the level at
 which they had previously operated. High yield debt securities have historically experienced greater
 default rates than has been the case for investment grade securities. Although several studies have been
 made of historical default rates in the high yield market, such studies do not necessarily provide a basis
                                                     122
                                                                                              006536
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 189 of 280 PageID 9354
                                       Filed

 for drawing definitive conclusions with respect to default rates and, in any event, do not necessarily
 provide a basis for predicting future default rates.

                            MATERIAL INCOME TAX CONSIDERATIONS
 General

          The following summary describes the principal U.S. federal income tax and Cayman Islands tax
 consequences that are expected to be applicable to the purchase, ownership and disposition of the
 Securities, but does not purport to be a comprehensive description of all the tax considerations that may
 be relevant to a decision to purchase the Securities. In particular, special tax considerations that may
 apply to certain types of taxpayers, including, without limitation, securities dealers, banks, financial
 institutions, partnerships, insurance companies, purchasers of Securities who did not acquire the
 Securities at the offering prices stated on the front cover hereof, and subsequent purchasers of the
 Securities, are not addressed. In addition, this summary does not describe any tax consequences arising
 under the laws of any state, locality or taxing jurisdiction other than the U.S. federal government and the
 Cayman Islands. In general, the summary assumes that a holder acquires a Security at original issuance
 and holds such Security as a capital asset and not as part of a hedge, straddle, or conversion transaction,
 within the meaning of section 1258 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).

         This summary is based on the U.S. and Cayman Islands tax laws, regulations, rulings and
 decisions in effect on the date of this Offering Memorandum. All of the foregoing are subject to change,
 which change may apply retroactively and could affect the continued validity of this summary.

          Prospective purchasers of the Securities should note that no ruling from the Internal Revenue
 Service (the “IRS”) will be sought with respect to any tax matters discussed herein, and there can be no
 assurance that the IRS will agree with such statement and conclusions. Prospective purchasers of the
 Securities should consult their tax advisors as to U.S. federal income tax and Cayman Islands tax
 consequences of the purchase, ownership and disposition of the Securities and the possible application of
 state, local, foreign or other tax laws.

         As used in this section, “Material Income Tax Considerations,” the term “U.S. Holder” means a
 beneficial owner of a Note who is a citizen or individual resident of the United States, a corporation (or
 any other entity treated as a corporation for U.S. federal income tax purposes) created or organized in or
 under the laws of the United States, or an estate or trust (other than a “foreign estate” or a “foreign trust,”
 each as defined in the Code).

         If a partnership (including any entity treated as a partnership for U.S. federal income tax
 purposes) is a beneficial owner of the Securities, the U.S. federal income tax treatment of a partner in the
 partnership will generally depend on the status of the partner and the activities of the partnership.

      T0 COMPLY WITH TREASURY DEPARTMENT CIRCULAR 230, YOU ARE HEREBY
 NOTIFIED THAT: (A) ANY DISCUSSION OF FEDERAL TAX ISSUES IN THIS OFFERING
 MEMORANDUM IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED
 BY YOU, FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON
 YOU UNDER THE INTERNAL REVENUE CODE; (B) ANY SUCH DISCUSSION IS
 INCLUDED HEREIN BY THE ISSUERS IN CONNECTION WITH THE PROMOTION OR
 MARKETING (WITHIN THE MEANING OF CIRCULAR 230) BY THE ISSUERS OF THE
 TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) YOU SHOULD SEEK
 ADVICE BASED ON YOUR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT
 TAX ADVISOR.

 U.S. Federal Income Taxation of the Issuer

        U.S. Federal Income Tax. The Issuer will be treated as a corporation for U.S. federal income tax
 purposes. Section 864(b)(2) of the Code provides a specific exemption from U.S. federal income tax to

                                                      123
                                                                                                006537
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 190 of 280 PageID 9355
                                       Filed

 non-U.S. corporations which either (i) trade stocks or securities through a resident broker, commission
 agent, custodian or other independent agent or (ii) restrict their activities in the United States to trading in
 stocks and securities (and any other activity closely related thereto) for their own account, whether such
 trading (or such other activity) is by the corporation or its employees or through a resident broker,
 commission agent, custodian or other agent. This particular exemption described in clause (ii) above does
 not apply to foreign corporations that are dealers in stocks and securities. Moreover, the Treasury and the
 Internal Revenue Service recently announced that they are considering taxpayer requests for specific
 guidance on, among other things, whether a foreign person may be treated as engaged in a trade or
 business in the United States by virtue of entering into credit default swaps. However, the Treasury and
 the Internal Revenue Service have not yet provided any guidance on whether they believe entering into
 credit default swaps may cause a foreign person to be treated as engaged in a trade or business in the
 United States and if so, what facts and circumstances must be present for this conclusion to apply. If any
 future guidance concludes that foreign persons entering into certain credit default swaps will be treated as
 engaged in a trade or business in the United States, such guidance may adversely impact the Issuer.

          Prior to the issuance of the Securities, the Issuer will receive an opinion from Latham & Watkins
 LLP (“Tax Counsel”) based, in part, on the exemption described in the preceding paragraph to the effect
 that, although no activity closely comparable to that contemplated by the Issuer has been the subject of
 any Treasury regulation, revenue ruling or judicial decision and the matter is not free from doubt,
 assuming compliance with the Issuer’s Memorandum and Articles of Association, the Indenture, the
 Management Agreement, and other related documents (collectively, the “Documents”) by all parties
 thereto, the Issuer’s permitted activities will not cause it to be treated as engaged in the conduct of a U.S.
 trade or business under the Code and, consequently, the Issuer’s profits will not be subject to U.S. federal
 income tax on a net income basis (including, without limitation, the branch profits tax imposed by section
 884 of the Code). Investors should note that gain or loss on a disposition by a foreign corporation of a
 United States real property interest may be taxed as if such foreign corporation were engaged in a U.S.
 trade or business. Because the determination of whether an asset constitutes a United States real property
 interest is made periodically, although the Issuer is prohibited from acquiring an asset that constitutes a
 United States real property interest, it is possible that an asset that was not a United States real property
 interest at the time such asset was acquired by the Issuer will become a United States real property
 interest after the asset is acquired. Because the Issuer may be treated as engaged in a U.S. trade or
 business solely with respect to such gain or loss, Tax Counsel’s opinion will not address the taxation of
 the Issuer with respect to such disposition. In addition, in interpreting and complying with the
 Documents, the Issuer and the Portfolio Manager are entitled to rely upon the advice and/or opinions of
 their selected counsel, and the opinion of Tax Counsel will assume that any such advice and/or opinions,
 other than advice given by Tax Counsel, are correct and complete. The opinion of Tax Counsel will be
 based on the Code, the Treasury regulations (final, temporary and proposed) thereunder, the existing
 authorities, and Tax Counsel’s interpretation thereof, all as in effect as of the date of such opinion, and on
 certain factual assumptions and representations as to the Issuer’s contemplated activities. The Issuer
 intends to conduct its business in accordance with the assumptions, representations and agreements upon
 which the opinion of Tax Counsel is based. However, opinions and advice of Tax Counsel or other
 counsel are not binding on the IRS. Accordingly, in the absence of authority on point, the federal income
 tax treatment of the Issuer is not entirely free from doubt, and there can be no assurance that positions
 contrary to those stated in the opinion of Tax Counsel or any other advice or opinion may not be asserted
 successfully by the IRS.

          Notwithstanding the foregoing, if it were determined that the Issuer was engaged in a U.S. trade
 or business and had income that was effectively connected with such U.S. trade or business, then, among
 other adverse consequences, the Issuer would be subject under the Code to the regular corporate income
 tax on such effectively connected income and possibly to the 30% branch profits tax as well. The
 imposition of such taxes would materially affect the Issuer’s financial ability to make payments with
 respect to the Securities and could materially affect the return on the Securities. In addition, if it were
 determined that the Issuer was engaged in a U.S. trade or business and had income that was effectively
 connected with such U.S. trade or business, all or a portion of payments on the Securities to a holder that
 is not a U.S. Holder could be subject to a 30% U.S. withholding tax.

                                                      124
                                                                                                006538
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 191 of 280 PageID 9356
                                       Filed

          U.S. Federal Withholding Taxes. Generally, U.S. source interest income received by a foreign
 corporation not engaged in a trade or business within the United States is subject to U.S. withholding tax
 at the rate of 30% of the amount thereof. The Code provides an exception for interest that constitutes
 “portfolio interest,” which is exempt from withholding tax. The term “portfolio interest” is generally
 defined as interest paid with respect to debt issued after July 18, 1984 that meets the “registration”
 requirement, unless the interest constitutes a certain type of contingent interest or is paid to a 10%
 shareholder of the payor, to a controlled foreign corporation (a “CFC”) related to the payor, or to a bank
 with respect to a loan entered into in the ordinary course of its business. For purposes of applying the
 10% shareholder and related CFC rules, certain constructive ownership rules contained in the Code apply.
 The Issuer intends that all of the Collateral Obligations purchased that consist of obligations of U.S.
 issuers to the extent that they are treated as debt for U.S. federal income tax purposes will either (i) pay
 interest qualifying as “portfolio interest” for which federal income withholding tax is not otherwise
 applicable or (ii) require the obligor to make “gross-up” payments to offset fully any such tax on any such
 payments. However, there can be no assurance that the Issuer will not become subject to such
 withholding without “gross-up” payments as a result of a change in or the adoption of a U.S. tax statute,
 or any change in or the issuance of a regulation or equivalent authority. Any such change, adoption or
 issuance may constitute a Withholding Tax Event. See “Description of the Securities—Optional
 Redemption.”

          The Issuer may acquire certain types of Collateral Obligations not constituting debt for U.S.
 federal income tax purposes under the assumption that they are not subject to U.S. withholding tax
 despite the absence of clear authority that withholding tax is not payable.

          Any commitment fees and any lending fees received under a Securities Lending Agreement or
 similar fees or other items of income (other than interest) received by the Issuer may be subject to U.S.
 withholding tax, which would reduce the Issuer’s net income from such activities. However, the Issuer
 does not anticipate that it will derive material amounts of any such commitment fees and lending fees or
 similar fees or other items of income that would be subject to U.S. withholding taxes.

         The Issuer may also acquire Collateral Obligations that consist of obligations of non-U.S. issuers.
 Payments in respect of such Collateral Obligations may be or could become subject to foreign
 withholding tax. In this regard, the Issuer is not generally permitted to purchase any obligations, the
 payments on which are subject to withholding tax, unless the issuer of the obligation is required to make
 “gross-up” payments that cover the full amount of any such withholding tax.

 U.S. Federal Income Taxation of U.S. Holders of Notes

          Status of the Notes. In the opinion of Tax Counsel, the Notes issued on the Closing Date will be
 treated as debt for U.S. federal income tax purposes. The Issuer will treat, and each person acquiring an
 interest in a Note or a Composite Security will be deemed to agree to treat, the Notes and Note
 Components as debt. The opinion of Tax Counsel is based on current law and certain representations and
 assumptions and is not binding on the IRS or the courts, and no ruling will be sought from the IRS
 regarding this, or any other, aspect of the U.S. federal income tax treatment of the Notes. Accordingly,
 there can be no assurance that the IRS will not contend, and that a court will not ultimately hold, that for
 U.S. federal income tax purposes one or more Classes of the Notes are properly treated as equity in the
 Issuer. In that case, the U.S. federal income tax consequences to U.S. Holders of the Notes would be
 similar to those set forth under “U.S. Federal Income Taxation of U.S. Holders of Preference Shares” and
 there might be adverse U.S. federal income tax consequences to a U.S. Holder of Notes upon the sale,
 redemption, retirement or other disposition of, or the receipt of certain types of distributions on, the
 Notes. The remainder of the discussion assumes that the Notes are properly characterized as debt for U.S.
 federal income tax purposes.

        Maturity Extension and Extension Bonus Payment. Because the Stated Maturity of the Securities
 may be extended if certain conditions are met, it is unclear whether the Notes should be treated as
 maturing in August 1, 2017 or August 1, 2033, or on a date between such dates. The Treasury regulations
 do not provide clear guidance on debt instruments with terms similar to the Notes. Absent further
                                                   125
                                                                                             006539
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 192 of 280 PageID 9357
                                       Filed

 guidance, the Issuer intends to take the position that the Notes should be treated as maturing on August 1,
 2017. If the Notes are extended, the Issuer intends to treat each Note, solely for purposes of sections 1272
 and 1273 of the Code, as retired and reissued for an amount equal to the adjusted issue price on the date
 of the new Extension Effective Date. Prospective investors in the Notes should consult their tax advisors
 regarding whether the Notes should be treated as maturing on a different date and the tax consequences if
 the Notes have a different maturity date than that chosen by the Issuer.

          If the Stated Maturity is extended, the extension of the Stated Maturity would be treated as a
 modification of the Notes if the Notes may be sold to an Extension Qualifying Purchaser that is related to
 the Issuer within the meaning of section 267(b) of the Code. If such extension constitutes a modification,
 there is a significant risk that U.S. Holders who continue to hold their Notes after such extension will be
 treated as having exchanged their Notes for new Notes (“New Notes”) in a deemed exchange for U.S.
 federal income tax purposes (a “Deemed Exchange”). In such event, if either the Notes or the New
 Notes are not “securities” for U.S. federal income tax purposes, U.S. Holders would be treated as having
 disposed of their Notes in a taxable exchange for New Notes and would have a new tax basis and new
 holding period. If instead both the Notes and New Notes are treated as securities for U.S. federal income
 tax purposes, U.S. Holders would generally recognize no gain or loss, would have the same holding
 period and tax basis, and may be treated as having acquired the New Notes at a market discount or
 premium, depending on such U.S. Holder’s tax basis at the time of the Deemed Exchange and the deemed
 “issue price” of the New Notes. If the Notes are treated as exchanged for New Notes in a Deemed
 Exchange as a result of a Maturity Extension, whether the New Notes would be treated as debt for U.S.
 federal income tax purposes will depend on the facts and circumstances existing at the time of such
 Deemed Exchange. Tax Counsel is unable to opine on whether New Notes treated as received in a
 Deemed Exchange for the Notes will be treated as debt for U.S. federal income tax purposes. In the event
 of a Deemed Exchange, U.S. Holders are strongly urged to consult their tax advisors regarding the tax
 consequences of such Deemed Exchange.

         The tax treatment of the Exchange Bonus Payment is unclear. The Issuer intends to take the
 positions that the full amount of the Exchange Bonus Payment should be taxable to U.S. Holders as
 ordinary income in accordance with their method of accounting and that neither the Exchange Bonus
 Payment nor the Issuer’s options to extend the Stated Maturity should cause the Notes to be treated as
 subject to the rules applicable to “contingent payment debt instruments” under section 1.1275-4 of the
 Treasury regulation. U.S. Holders should consult their tax advisors regarding the taxation of the
 Exchange Bonus Payment and the tax consequences of the Notes if they are treated as contingent payment
 debt instruments.

         Taxation of Interest Income. Stated interest on the Notes that is considered “unconditionally
 payable” (as described below) will be includable in income by a U.S. Holder when received or accrued in
 accordance with such holder’s method of tax accounting as ordinary interest income from sources outside
 the United States.

         If the “issue price” of any Note is less than the “stated redemption price at maturity” (“SRPM”)
 of such Note, the excess of the SRPM over the issue price may constitute original issue discount (“OID”).
 Under a de minimis rule, if the excess of the SRPM of such Note over its issue price is less than one-
 fourth of one percent of the SRPM multiplied by the weighted average maturity (determined under
 applicable Treasury regulations) of such Note, such Note will not be treated as issued with OID. If any
 such Notes are issued at a greater than de minimis discount or are otherwise treated as having been issued
 with OID, the excess of the SRPM of such Notes over their issue price will constitute OID. Under the
 Code, a U.S. Holder of such Notes would be required to include the daily portions of OID, if any, in
 income as interest from sources outside the United States over the term of such Notes under a constant
 yield method that reflects the time value of money, regardless of such U.S. Holder’s method of tax
 accounting and without regard to the timing of actual payments.

         The “issue price” of the Notes is the first price at which a substantial amount of the Notes are sold
 for money (excluding sales to bond houses, brokers or similar persons or organizations acting in the
 capacity of underwriters, placement agents or wholesalers). Treasury regulations provide, for purposes of
                                                      126
                                                                                              006540
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 193 of 280 PageID 9358
                                       Filed

 determining whether a debt instrument is issued with OID, that stated interest must be included in the
 SRPM of a debt instrument if such interest is not “unconditionally payable” in money at least annually.
 Interest is considered “unconditionally payable” if reasonable legal remedies exist to compel timely
 payment or terms and conditions of the debt instrument make the likelihood of late payment (other than
 late payment that occurs within a reasonable grace period) or nonpayment (ignoring the possibility of
 nonpayment due to default, insolvency or similar circumstances) a remote contingency. Stated interest on
 the Class A Notes and Class B Notes will be “unconditionally payable” at least annually and thus will be
 included in income in accordance with a U.S. Holder’s method of accounting. Because interest on the
 Class C Notes and the Class D Notes may not be due and payable on any Payment Date to the extent that
 funds are not available on such Payment Date to pay the full amount of such interest or in order to satisfy
 certain Coverage Tests, the Issuer intends to take the position that payment of interest on the Class C
 Notes and the Class D Notes will not be viewed as “unconditionally payable.” Assuming such treatment
 is respected, all interest payments on the Class C Notes and the Class D Notes would be required to be
 included in the SRPM of such Notes and, therefore, accrued by a U.S. Holder pursuant to these OID rules.
 Accordingly, the Class C Notes and the Class D Notes would be subject to the OID rules whether or not
 they are issued at an issue price equal to their principal amount.

          Because the Floating Rate Notes provide for a floating rate of interest, a U.S. Holder of Floating
 Rate Notes must include in income interest or OID, if any, on the Floating Rate Notes at the floating rate
 in effect for the first accrual period (assuming the Floating Rate Notes are issued without OID other than
 any “deemed” discount attributable to the accrual of interest). The amount of interest or OID actually
 recognized for any applicable period will increase (or decrease) if interest actually paid during the period
 is more (or less) than the amount accrued at the initial floating rate.

         If the Notes of a Class are not issued at an issue price equal to their principal amount, in
 computing OID with respect to such Notes, the Issuer intends (absent definitive guidance) to determine
 the amount of OID to be included in income annually by U.S. Holders of such Notes under an income
 accrual method, prescribed by Section 1272(a)(6) of the Code, applicable to debt instruments payments
 under which may be accelerated by reason of prepayments of other obligations securing such debt
 instruments or a pool of debt instruments the yield on which may be affected by reason of prepayments,
 that uses an assumption as to the expected prepayments on the Notes. The application of section
 1272(a)(6) of the Code to debt instruments with prepayment features similar to the Notes is uncertain,
 however, and may be challenged by the IRS. In the event that the IRS successfully challenged the Issuer’s
 characterization of such Notes as subject to section 1272(a)(6) of the Code, any such Notes might be
 treated as contingent payment debt instruments. Prospective investors should consult their tax advisors
 regarding the potential application of the method under section 1272(a)(6) of the Code and the rules
 governing contingent payment debt instruments for accruing any prospective OID on the Notes.

          Disposition of Notes. In general, a U.S. Holder of a Note will have a basis in such Note equal to
 the cost of such Note to such Holder, increased by any amount includable in income by such holder as
 OID and reduced by any payments of principal and interest on such Note, other than payments of stated
 interest that are not required to be included in the SRPM of such Note.

          Upon the sale, exchange, retirement or other disposition of such Note, a U.S. Holder will
 recognize taxable gain or loss, if any, generally equal to the difference between the amount realized on
 the sale or other disposition (other than accrued stated interest that was not required to be included in the
 SRPM of such Note, which interest will be taxable as such) and such U.S. Holder’s adjusted tax basis in
 such Note. Any such gain or loss will generally be long-term capital gain or loss provided that such Note
 had been held for more than one year at the time of the sale or other disposition. In certain circumstances,
 U.S. Holders that are individuals may be entitled to preferential treatment for net long-term capital gains;
 however, the ability of U.S. Holders to offset capital losses against ordinary income is limited.

 U.S. Federal Income Taxation of U.S. Holders of Preference Shares

         Status of the Preference Shares. Under U.S. federal income tax principles, the Preference Shares
 will be treated as equity of the Issuer. The Issuer will treat the Preference Shares as well as the
                                                  127
                                                                                              006541
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 194 of 280 PageID 9359
                                       Filed

 Preference Share Components as equity of the Issuer for U.S. federal income tax purposes, and the
 remainder of the discussion assumes that the Preference Shares are properly characterized as equity of the
 Issuer for such purposes.

          Passive Foreign Investment Company Rules. The Issuer will constitute a “passive foreign
 investment company” (“PFIC”) for U.S. federal income tax purposes, and the Preference Shares will be
 subject to treatment as equity in a PFIC. In general, a U.S. Holder may desire to make an election to treat
 the Issuer as a “qualified electing fund” (“QEF”) with respect to such U.S. Holder in order to avoid the
 application of certain potentially adverse U.S. tax rules (discussed below) applicable to ownership of
 PFIC equity by U.S. persons. Generally, a QEF election should be made with the filing of a U.S.
 Holder’s federal income tax return for the first taxable year for which it holds the Preference Shares. If a
 timely QEF election is made, an electing U.S. Holder would be required in each taxable year to include in
 gross income such holder’s pro rata share of the Issuer’s ordinary earnings and net capital gain, whether
 or not distributed, assuming that the Issuer does not constitute a “controlled foreign corporation” with
 respect to which the holder is treated as a “U.S. Shareholder,” as discussed further below. A U.S. Holder
 will not be eligible for a dividends received deduction in respect of such income or gain. Moreover, such
 income or gain will not be eligible for treatment as “qualified dividend income” for non-corporate U.S.
 Holders. In addition, any losses of the Issuer in a taxable year may not be available to such U.S. Holder
 and may not be carried back or forward in computing the Issuer’s ordinary earnings and net capital gain in
 other taxable years. The electing U.S. Holder may recognize income in a taxable year in respect of the
 Preference Shares in amounts significantly greater than the distributions received from the Issuer on such
 Preference Shares in such taxable year. In certain cases in which a QEF does not distribute all of its
 earnings in a taxable year, U.S. Holders may be permitted to elect to defer payment of some or all of their
 taxes with respect to the QEF’s income subject to an interest charge on the deferred amount. In this
 respect, prospective purchasers of the Preference Shares should be aware that it is expected that the
 Collateral Obligations may be purchased by the Issuer with substantial OID the cash payment of which
 may be deferred, perhaps for a substantial period of time, and the Issuer may use interest and other
 income from the Collateral Obligations to purchase additional Collateral Obligations or to retire Notes.
 As a result, the Issuer may have in any given year substantial amounts of earnings for U.S. federal income
 tax purposes that are not distributed on the Preference Shares. Thus, absent an election to defer payment
 of taxes, U.S. Holders that make a QEF election with respect to the Issuer may owe tax on significant
 “phantom” income. If applicable, the rules pertaining to a “controlled foreign corporation” discussed
 below, generally override those pertaining to a PFIC with respect to which a QEF election is in effect.

          In addition, it should be noted that if the Issuer invests in obligations that are not in registered
 form, a U.S. Holder making a QEF election (i) may not be permitted to take a deduction for any loss
 attributable to such obligations when calculating its share of the Issuer’s earnings and (ii) may be required
 to treat income attributable to such obligations as ordinary income even though the income would
 otherwise constitute capital gains. It is possible that some portion of the investments of the Issuer will
 constitute obligations that are not in registered form.

         The Issuer will provide, upon request, all information and documentation that a U.S. Holder
 making a QEF election is required to obtain for U.S. federal income tax purposes (e.g., the U.S. Holder’s
 pro rata share of ordinary income and net capital gain, and a “PFIC Annual Information Statement,” as
 described in applicable Treasury regulations).

         If a U.S. Holder does not make a timely QEF election, a U.S. Holder of the Preference Shares
 would generally be required to report any gain on disposition of such Preference Shares (including any
 deemed disposition resulting from the use of such Preference Shares as security for a loan) as ordinary
 income rather than capital gain. A U.S. Holder would generally be required to compute tax liability on
 any such disposition gain and on certain “excess” distributions received by the U.S. Holder as if the items
 had been earned ratably over each day in the U.S. Holder’s holding period for such Preference Shares and
 would be subject to the highest ordinary income tax rate for each taxable year (other than the current year
 of the U.S. Holder) in which the items were treated as having been earned, regardless of the rate
 otherwise applicable to the U.S. Holder. Such U.S. Holder would also be liable for an additional tax

                                                     128
                                                                                              006542
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 195 of 280 PageID 9360
                                       Filed

 equal to an interest charge on the tax liability attributable to income that is treated as allocated to prior
 years as if such liability had actually been due in each such prior year. For purposes of these rules, gifts,
 exchanges pursuant to corporate reorganizations and use of the Preference Shares as security for a loan
 may be treated as a taxable disposition of such Preference Shares. An “excess distribution” is the amount
 by which distributions during a taxable year in respect of a Preference Share exceed 125 percent of the
 average amount of distributions in respect thereof during the three preceding taxable years (or, if shorter,
 the U.S. Holder’s holding period for the Preference Share). In addition, a stepped-up basis in the
 Preference Shares upon the death of an individual U.S. Holder may not be available.

         In many cases, application of the tax on gain on disposition and receipt of excess distributions
 will be substantially more onerous than the treatment applicable if a timely QEF election is made.
 ACCORDINGLY, U.S. HOLDERS OF PREFERENCE SHARES SHOULD CONSIDER CAREFULLY
 WHETHER TO MAKE A QEF ELECTION WITH RESPECT TO THE PREFERENCE SHARES AND
 THE CONSEQUENCES OF NOT MAKING SUCH AN ELECTION.

          Controlled Foreign Corporation Rules. The Issuer may be classified as a CFC. In general, a
 foreign corporation will be classified as a CFC if more than 50% of the shares of the corporation,
 measured by reference to combined voting power or value, is held, directly or indirectly, by “U.S.
 Shareholders.” A U.S. Shareholder, for this purpose, is in general any U.S. Holder that possesses,
 directly, indirectly or constructively, 10% or more of the combined voting power of all classes of shares
 of the corporation. It is possible that the IRS would assert that the Preference Shares are de facto voting
 equity, and that there is sufficient concentration of ownership of Preference Shares among U.S.
 Shareholders such that the Issuer constitutes a CFC. If this argument were successful and the Issuer were
 to constitute a CFC, a U.S. Shareholder of the Issuer would be required, subject to certain exceptions, to
 include in gross income (as ordinary income) at the end of the taxable year of the Issuer an amount equal
 to that person’s pro rata share of the subpart F income and certain U.S. source income of the Issuer.
 Among other items, and subject to certain exceptions, “subpart F income” includes dividends, interest,
 gains from the sale of securities, and income from certain transactions with related parties. It is likely
 that, if the Issuer were to constitute a CFC, all or substantially all of its income would be subpart F
 income.

          The American Jobs Creation Act of 2004 (the “Act”) was recently enacted into law. Among
 other things, the Act provides a temporary dividends received deduction for certain dividends received by
 an electing corporate U.S. Shareholder from certain CFCs, if specified requirements are met. The
 requirements for claiming such temporary dividends received deductions are complex, and U.S.
 Shareholders should consult their tax advisors regarding the advisability and availability of such election.

         If the Issuer were treated as a CFC, a U.S. Shareholder of the Issuer would generally be taxable
 on the subpart F income of the Issuer under the rules described in the preceding paragraph and not under
 the PFIC rules previously described. As a result, to the extent subpart F income of the Issuer includes net
 capital gains, such gains would be treated as ordinary income of the U.S. Shareholder under the CFC
 rules, notwithstanding the fact that the character of such gains generally would otherwise be preserved
 under the PFIC rules if a QEF election were made.

           In general, if a U.S. Holder of Preference Shares who is not initially subject to the CFC inclusion
 rules described above (e.g., because he is not a U.S. Shareholder or because the Issuer is not a CFC) does
 not elect to treat the Issuer as a QEF, and if such U.S. Holder subsequently becomes subject to the CFC
 inclusion rules (e.g., as a result of changes in the holder’s ownership of Preference Shares or in the status
 of the Issuer), and if thereafter, at a later date, such U.S. Holder ceases to be subject to the CFC inclusion
 rules, then at such later date such U.S. Holder would be required to treat the Issuer as a PFIC that was not
 a QEF, and for purposes of the PFIC rules described above, the U.S. Holder would treat the date on which
 it first acquired the Preference Shares as the date on which its holding period began. If, however, the U.S.
 Holder had made the QEF election before becoming subject to the CFC inclusion rules, then such U.S.
 Holder would be treated as acquiring an interest in a QEF on the day following such later date on which it
 ceased to be subject to the CFC inclusion rules.

                                                      129
                                                                                               006543
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 196 of 280 PageID 9361
                                       Filed

         Similarly, if, at issuance, a U.S. Holder of Preference Shares is subject to the CFC inclusion rules,
 but subsequently ceases to be subject to the CFC inclusion rules while continuing to hold Preference
 Shares, then such U.S. Holder would be treated as acquiring a new equity interest in the Issuer on the day
 following the date on which the holder ceased to be subject to the CFC inclusion rules. Because such
 Preference Shares would thereafter be treated as stock in a PFIC, if there was not a QEF election in effect
 with respect to the holder’s taxable year that includes the date of cessation of its status as a U.S.
 Shareholder subject to the CFC inclusion rules, the U.S. Holder would become subject to the adverse
 rules applicable to non-QEF PFICs described above.

       THE TAX CONSEQUENCES OF THE OWNERSHIP AND DISPOSITION OF THE
 PREFERENCE SHARES UNDER SUCH CIRCUMSTANCES, INCLUDING THE POTENTIAL
 INTERPLAY OF THE PFIC, QEF AND CFC RULES, ARE QUITE COMPLEX, AND U.S. HOLDERS
 OF THE PREFERENCE SHARES SHOULD CONSULT THEIR TAX ADVISORS IN THIS REGARD.

          Distributions on the Preference Shares. The treatment of actual distributions of cash on the
 Preference Shares, in very general terms, will vary depending on, among other things, whether a U.S.
 Holder has made a timely QEF election as described above. See “—Passive Foreign Investment
 Company Rules” above. If a timely QEF election has been made, distributions should be allocated first to
 amounts previously taxed pursuant to the QEF election (or pursuant to the CFC rules) and to this extent
 would not be taxable to U.S. Holders. Distributions in excess of such previously taxed amount will be
 taxable to U.S. Holders as ordinary income upon receipt, to the extent of any remaining amounts of
 untaxed current and accumulated earnings and profits of the Issuer. Distributions in excess of
 (i) previously taxed amounts and (ii) any remaining current and accumulated earnings and profits will be
 treated first as a nontaxable return of capital, which reduces the tax basis in the Preference Shares to the
 extent thereof, and then as capital gain.

          In the event that a U.S. Holder does not make a timely QEF election, then except to the extent
 that distributions may be attributable to amounts previously taxed pursuant to the CFC, some or all of any
 distributions with respect to the Preference Shares may constitute “excess” distributions, taxable as
 previously described. See “—Passive Foreign Investment Company Rules” above.

          Sale or Other Disposition of the Preference Shares. In general, and subject to the discussion
 below regarding U.S. Holders that do not elect to make a timely QEF election and regarding the rules
 applicable to U.S. Shareholders of a CFC, a U.S. Holder will recognize gain or loss upon the sale or other
 disposition of a Preference Share equal to the difference between the amount realized and such holder’s
 adjusted tax basis in such Preference Share. Such gain or loss will be long-term capital gain or loss if the
 U.S. Holder has held such Preference Share for more than one year at the time of the sale or other
 disposition. In certain circumstances, U.S. Holders who are individuals (or whose income is taxable to
 U.S. individuals) may be entitled to preferential treatment for net long-term capital gains; however, the
 ability of U.S. Holders to offset capital losses against ordinary income is limited.

         The tax basis of a U.S. Holder in a Preference Share will generally include the amount paid for
 the Preference Share. Such basis will be increased by amounts taxable to such holder by virtue of a QEF
 election, or by virtue of the CFC rules, and decreased by actual distributions from the Issuer that are
 deemed to consist of such previously taxed amounts or are treated as a nontaxable reduction to the U.S.
 Holder’s tax basis for the Preference Share.

         If a U.S. Holder does not make a timely QEF election as described above, any gain realized on
 the sale or exchange of a Preference Share or any such gain deemed to accrue prior to the time a non-
 timely QEF election is made, will generally be treated as an excess distribution, taxed as ordinary income
 and subject to an additional tax reflecting a deemed interest charge under the special tax rules described
 above. See “—Passive Foreign Investment Company Rules” above.

         If the Issuer were treated as a CFC and a U.S. Holder were treated as a U.S. Shareholder thereof,
 then any gain realized by such U.S. Holder upon disposition of the Preference Shares, other than gain
 constituting an excess distribution under the PFIC rules, if applicable, would generally be treated as
                                                    130
                                                                                              006544
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 197 of 280 PageID 9362
                                       Filed

 ordinary income to the extent of the current and accumulated earnings and profits of the Issuer. In this
 respect, earnings and profits generally would not include any amounts previously taxed pursuant to a
 timely QEF election or pursuant to the CFC rules.

 Tax Treatment of Tax-Exempt U.S. Holders of Securities

         U.S. Holders which are tax-exempt entities (“Tax-Exempt U.S. Holders”) will not be subject to
 the tax on unrelated business taxable income (“UBTI”) with respect to interest and capital gains income
 derived from an investment in the Notes. However, a Tax-Exempt U.S. Holder that also acquires
 Preference Shares should consider whether interest it receives in respect of the Notes may be treated as
 UBTI under rules governing certain payments received from controlled entities.

          A Tax-Exempt U.S. Holder generally will not be subject to the tax on UBTI with respect to
 regular payments or "excess distributions" (defined above under "U.S. Federal Income Taxation of U.S.
 Holders of Preference Shares—Passive Foreign Investment Company Rules") on the Preference Shares. A
 Tax-Exempt U.S. Holder that is not subject to tax on UBTI with respect to "excess distributions" may not
 make a QEF election. In addition, a Tax-Exempt U.S. Holder that is subject to the rules relating to
 "controlled foreign corporations" with respect to the Preference Shares generally should not be subject to
 the tax on UBTI with respect to income from such Preference Shares.

         Notwithstanding the discussion in the preceding two paragraphs, a Tax-Exempt U.S. Holder
 which incurs "acquisition indebtedness" (as defined in Section 514(c) of the Code) with respect to the
 Securities may be subject to the tax on UBTI with respect to income from the Securities to the extent that
 the Securities constitute "debt-financed property" (as defined in Section 514(b) of the Code) of the Tax-
 Exempt U.S. Holder. A Tax-Exempt U.S. Holder subject to the tax on UBTI with respect to income from
 the Preference Shares will be taxed on "excess distributions" in the manner discussed above under "U.S.
 Federal Income Taxation of U.S. Holders of Preference Shares—Passive Foreign Investment Company
 Rules." Such a Tax-Exempt U.S. Holder will be permitted, and should consider whether, to make a QEF
 election with respect to the Issuer as discussed above.

         Tax-Exempt U.S. Holders should consult their tax advisors regarding an investment in the
 Securities.

 U.S. Federal Income Taxation of U.S. Holders of Composite Securities

          Although each Composite Security will be evidenced as a single instrument, a Holder of a
 Composite Security may, at its option, exchange such Composite Security for its Components.
 Accordingly, the Issuer will treat, and each Holder and beneficial owner of a Composite Security, by
 acquiring such Composite Security or an interest therein, will agree to treat, the Composite Security as
 consisting of the separate Class D-2 Notes and Preference Shares, in the case of the Class 1 Composite
 Securities, and the Class C Notes and Preference Shares, in the case of the Class 2 Composite Securities,
 corresponding to the applicable Components of such Composite Securities for U.S. federal income tax
 purposes. In accordance with such treatment of the Composite Securities, in calculating its tax basis in
 each of the Components comprising a Composite Security, a U.S. Holder will allocate the purchase price
 paid for such Composite Security among the Components in proportion to their relative fair market values
 at the time of purchase. A similar principle will apply in determining the amount allocable to each
 Component upon a sale of a Composite Security. The exchange of a Composite Security for the Notes
 and Preference Shares corresponding to each applicable Component should not be a taxable event.
 Assuming a Holder of a Composite Security is treated for U.S. federal income tax purposes as holding the
 applicable Components, a U.S. Holder of a Composite Security should review the applicable discussion
 above and below with respect to the U.S. federal income tax consequences of the purchase, ownership
 and disposition of the Notes (with respect to the Note Components) and the Preference Shares (with
 respect to the Preference Share Components).



                                                    131
                                                                                           006545
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 198 of 280 PageID 9363
                                       Filed

 U.S. Federal Income Taxation of Non-U.S. Holders

          Payments on the Notes to a holder that is a non-resident alien or foreign corporation for U.S.
 federal income tax purposes (a “Non-U.S. Holder”) will generally be exempt from any U.S. federal
 income or withholding taxes, as will gains derived from the sale, exchange or redemption of the Notes,
 provided, that such payments or gains are not effectively connected with a U.S. trade or business of such
 holder, and generally, in the case of gain (excluding accrued OID, if any) of a non-resident alien
 individual holder, the holder is not present in the United States for 183 days or more during the taxable
 year of the sale and certain other conditions are satisfied. However, if as discussed above it were
 determined that the Issuer was engaged in a U.S. trade or business, a portion of the payments on the Notes
 paid to a Non-U.S. Holder could be subject to a 30% U.S. withholding tax.

 Information Reporting and Backup Withholding

          Information reporting to the IRS generally will be required with respect to payments on the
 Notes, and proceeds of the sale of the Notes to U.S. Holders other than corporations and other exempt
 recipients. A “backup” withholding tax generally will apply to those payments if such holder fails to
 provide certain identifying information (such as the holder’s taxpayer identification number) to the
 Trustee. Non-U.S. Holders may be required to comply with applicable certification procedures to
 establish that they are not U.S. Holders. “Non-effectively connected” gain or distributions received by a
 Non-U.S. Holder will generally not be subject to U.S. information reporting requirements or U.S.
 “backup” withholding tax, although such holder may be required to furnish a certificate to the paying
 agent of the Issuer attesting to their status as a Non-U.S. Holder in order to avoid the application of such
 information reporting requirements and backup withholding. Backup withholding is not an additional tax
 and may be refunded (or credited against the holder’s U.S. federal income tax liability, if any) provided
 that certain required information is furnished to the IRS in a timely manner.

 Transfer Reporting Requirements

          A U.S. Holder (including a U.S. tax-exempt entity) that acquires equity of a non-U.S. corporation
 (such as the Preference Shares) at issuance may be required to file a Form 926 or a similar form with the
 IRS if (i) such person owned, directly or by attribution, immediately after the transfer at least 10% by vote
 or value of the Issuer or (ii) if the transfer, when aggregated with all transfers made by such person (or
 any related person) within the preceding 12 month period, exceeds $100,000. If a U.S. Holder of
 Preference Shares fails to file any such required form, the U.S. Holder could be subject to a penalty
 (generally up to a maximum of $100,000, except in cases involving intentional disregard), computed in
 the amount of 10% of the fair market value of the Preference Shares at the time such Preference Shares
 are purchased by such U.S. Holder.

 Tax Shelter Reporting Requirements

          The U.S. Treasury Department recently issued final regulations and other pronouncements,
 generally effective for transactions entered into on or after February 28, 2003, directed at certain tax
 shelter transactions. These regulations require taxpayers, including certain United States shareholders in
 foreign corporations, to report certain information on IRS Form 8886 if they participate in a “reportable
 transaction.” The Act imposes significant penalties for failure to comply with these requirements.

          It is possible that an investment in Preference Shares could be characterized as a “reportable
 transaction” due to, for example, changes in book or tax accounting rules after the Closing Date that give
 rise to certain book-tax difference in the Issuer’s reporting of income or deductions for book and tax
 purposes or transactions entered into after the Closing Date having such book-tax difference or the Issuer
 enters into certain loss transactions. In such event, certain U.S. Holders of Preference Shares would
 become obligated to disclose their investment in such Preference Shares on IRS Form 8886. Should the
 Issuer become aware that a U.S. Holder’s investment in Preference Shares has become such a “reportable
 transaction” due to investments made by the Issuer, the Issuer intends to so inform the holders of
 Preference Shares receiving “PFIC Annual Information Statements” as described in “—Passive Foreign
                                                     132
                                                                                              006546
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 199 of 280 PageID 9364
                                       Filed

 Investment Company Rules” or any other holders of Notes who reasonably request such information and
 provide, or cause its accountants to provide, all information available to it which is necessary for such
 holders to comply with these disclosure requirements. U.S. Holders should note, however, that the Issuer
 may not become aware of any book-tax difference or other criteria giving rise to the holder’s obligation to
 report.

          In addition, the new regulations also treat certain loss transactions as a “reportable transaction.”
 Under these regulations, if a U.S. Holder incurs a loss from investing in the Notes (unless the U.S.
 Holder’s basis in the Notes constitutes “qualifying basis” and certain other conditions are met), and such
 loss, alone or together with certain other losses, exceeds certain threshold amounts, the U.S. Holder may
 have a “reportable transaction” and be required to file IRS Form 8886.

          A transaction may also be a “reportable transaction” if it is offered under conditions of
 confidentiality. In this regard, in order to ensure the investors’ purchase of the Securities in this offering
 are not treated as offered under conditions of confidentiality, the Holders and beneficial owners of the
 Securities (and each of their respective employees, representatives or other agents) are hereby permitted
 to disclose to any and all persons, without limitation of any kind, the tax treatment and tax structure of the
 transactions described herein (including the ownership and disposition of the Securities). For this
 purpose, the tax treatment of a transaction is the purported or claimed U.S. federal income or state and
 local tax treatment of the transaction, and the tax structure of a transaction is any fact that may be relevant
 to understanding the purported or claimed U.S. federal income tax treatment of the transaction.

         U.S. Holders are strongly urged to consult their tax advisors concerning any possible reporting
 and disclosure obligations with respect to their investment in Securities.

 Cayman Islands Tax Considerations

         The following discussion of certain Cayman Islands income tax consequences of an investment in
 the Securities is based on the advice of Ogier & Boxalls as to Cayman Islands law. The discussion is a
 general summary of present law, which is subject to prospective and retroactive change. It assumes that
 the Issuer will conduct its affairs in accordance with assumptions made by, and representations made to,
 counsel. It is not intended as tax advice, does not consider any investor’s particular circumstances, and
 does not consider tax consequences other than those arising under Cayman Islands law.

         Under existing Cayman Islands laws:

                 (i)      payments of principal and interest on the Notes and dividends and capital in
         respect of the Preference Shares will not be subject to taxation in the Cayman Islands and no
         withholding will be required on such payments to any Holder of a Security and gains derived
         from the sale of Securities will not be subject to Cayman Islands income or corporation tax. The
         Cayman Islands currently have no income, corporation or capital gains tax and no estate duty,
         inheritance tax or gift tax;

                (ii)    no stamp duty is payable in respect of the issue or transfer of Securities although
         duty may be payable if Notes are executed in or brought into the Cayman Islands; and

                  (iii)    certificates evidencing Securities, in registered form, to which title is not
         transferable by delivery, should not attract Cayman Islands stamp duty. However, an instrument
         transferring title to a Note, if brought to or executed in the Cayman Islands, would be subject to
         Cayman Islands stamp duty.

          The Issuer has been incorporated under the laws of the Cayman Islands as an exempted company
 and, as such, has applied for and obtained an undertaking from the Governor in Cabinet of the Cayman
 Islands in substantially the following form:


                                                      133
                                                                                                006547
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 200 of 280 PageID 9365
                                       Filed

                                    “THE TAX CONCESSIONS LAW
                                          (1999 REVISION)
                                UNDERTAKING AS TO TAX CONCESSIONS

         In accordance with Section 6 of the Tax Concessions Law (1999 Revision) the Governor in
 Cabinet undertakes with:

         Jasper CLO Ltd. “the Company”

                 (a)     that no Law which is hereafter enacted in the Islands imposing any tax to be
                         levied on profits, income, gains or appreciations shall apply to the Company or
                         its operations; and

                 (b)     in addition, that no tax to be levied on profits, income, gains or appreciations or
                         which is in the nature of estate duty or inheritance tax shall be payable

                         (i)      on or in respect of the shares debentures or other obligations of the
                                  Company; or
                         (ii)     by way of the withholding in whole or in part of any relevant payment as
                                  defined in Section 6(3) of the Tax Concessions Law (1999 Revision).
         These concessions shall be for a period of TWENTY years from the 22nd day of March, 2005.

         GOVERNOR IN CABINET”

         The Cayman Islands does not have an income tax treaty arrangement with the U.S. or any other
 country.

       THE PRECEDING DISCUSSION IS ONLY A SUMMARY OF CERTAIN OF THE TAX
 IMPLICATIONS OF AN INVESTMENT IN THE SECURITIES. PROSPECTIVE INVESTORS ARE
 URGED TO CONSULT WITH THEIR OWN TAX ADVISORS PRIOR TO INVESTING TO
 DETERMINE THE TAX IMPLICATIONS OF SUCH INVESTMENT IN LIGHT OF SUCH
 INVESTORS’ CIRCUMSTANCES.

                                CONSIDERATIONS FOR BENEFIT PLANS
         Except as described below, the Preference Shares and Composite Securities may not be purchased
 by any Benefit Plan Investor. Subject to the following discussion, the Notes may generally be acquired by
 Benefit Plan Investors. Any fiduciary or other person contemplating an investment in the Securities by,
 on behalf of or using the assets of, an employee benefit or similar plan or arrangement, whether or not
 subject to ERISA or the Code, should consider, among other things, the matters described below before
 deciding whether to invest in any of the Securities.

          The United States Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
 establishes fiduciary standards for persons having authority or control of the assets of employee benefit
 plans subject thereto, including collective investment funds and other entities whose underlying assets are
 treated as if they were the assets of such plans (collectively, “ERISA Plans”) pursuant to the regulation
 issued by the United States Department of Labor (“DOL”) and found at 29 C.F.R. Section 2510.3-101
 (the “Plan Asset Regulation”) or otherwise pursuant to ERISA. Under ERISA, any person who exercises
 any authority or control respecting the management or disposition of the assets of an ERISA Plan is
 considered to be a fiduciary of such ERISA Plan.

         Investments by ERISA Plans are subject to ERISA’s general fiduciary requirements, including
 the requirement of investment prudence and diversification and the requirement that an ERISA Plan’s
 investments be made in accordance with the documents governing the relevant plan. The prudence of a
 particular investment must be determined by the responsible fiduciary of an ERISA Plan by taking into
                                                    134
                                                                                            006548
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 201 of 280 PageID 9366
                                       Filed

 account the ERISA Plan’s particular circumstances and all of the facts and circumstances of the
 investment. A fiduciary of an ERISA Plan should consider, for example, that in the future there may be
 no market in which to sell or otherwise dispose of the Securities, whether an investment in the Securities
 may be too illiquid or too speculative, and whether the assets of the ERISA Plan would be sufficiently
 diversified.

          Section 406 of ERISA and Section 4975 of the Code effectively prohibit certain transactions
 involving the assets of an ERISA Plan (as well as those plans that are not subject to ERISA but are
 subject to Section 4975 of the Code (each such plan or ERISA Plan, a “Plan”)) and certain persons
 having certain relationships to such Plans (referred to as “parties in interest” or “disqualified persons”),
 unless a statutory or administrative exemption applies to the transaction. A violation of these “prohibited
 transaction” rules may generate excise tax or other penalties and liabilities under ERISA and the Code for
 such person.

          Additionally, the acquisition or holding of Securities by or on behalf of benefits plans that are not
 subject to ERISA or Section 4975 of the Code such as foreign plans, governmental plans (as defined in
 Section 3(32) of ERISA) and certain church plans (as defined in Section 3(33) of ERISA) could give rise
 to similar liabilities under federal, state, foreign or local law which may be substantially similar to Section
 406 of ERISA or Section 4975 of the Code (a “Similar Law”), and/or might be prohibited or otherwise
 restricted as described herein.

          The Plan Asset Regulation describes what constitutes the assets of a Plan with respect to the
 Plan’s investment in an entity for purposes of certain provisions of ERISA, including the fiduciary
 responsibility and prohibited transaction provisions of Title I of ERISA and Section 4975 of the Code.
 Under the Plan Asset Regulation, if a Plan invests in an “equity interest” of an entity that is neither a
 “publicly-offered security” nor a security issued by an investment company registered under the
 Investment Company Act, the Plan’s assets include both the equity interest and an undivided interest in
 each of the entity’s underlying assets, unless it is established that the entity is an “operating company” or
 that equity participation in the entity by “Benefit Plan Investors” is not “significant.” Equity participation
 in an entity by Benefit Plan Investors is “significant” if 25% or more of the value of any class of equity
 interest of the entity is held by Benefit Plan Investors. The term “Benefit Plan Investor” includes (a) an
 employee benefit plan as defined in Section 3(3) of ERISA, whether or not it is subject to ERISA, (b) a
 plan described in Section 4975(e)(1) of the Code, and (c) any entity whose underlying assets include
 “plan assets” of any of the foregoing by reason of an investment in the entity by such a plan or
 arrangement (a “Benefit Plan Investor”). For purposes of making the 25% determination, the value of
 any equity interests held by a person (other than a Benefit Plan Investor) who has discretionary authority
 or control with respect to the assets of the entity or who provides investment advice for a fee (direct or
 indirect) with respect to such assets, or any affiliate of such a person, will be disregarded. Under the Plan
 Asset Regulation, an “affiliate” of a person includes any person, directly or indirectly through one or
 more intermediaries, controlling, controlled by or under common control with the person, and “control”
 with respect to a person other than an individual, means the power to exercise a controlling influence over
 the management or policies of such person.

         Under the Plan Asset Regulation, the assets of the Co-Issuers might be treated as assets of a Plan
 if a Plan acquires an “equity interest” in the Issuer and/or the Co-Issuer and none of the exceptions
 contained in the Plan Asset Regulation is applicable. An equity interest is defined under the Plan Asset
 Regulation as an interest other than an instrument which is treated as indebtedness under applicable local
 law and which has no substantial equity features.

 Notes

          The Issuers believe that, at the time of their issuance, the Notes should be treated as indebtedness
 without substantial equity features for purposes of the Plan Asset Regulation. This determination is based
 in part upon the traditional debt features of such Notes, including the reasonable expectation of purchasers
 of such Notes that they will be repaid when due, as well as the absence of conversion rights, warrants and
 other typical equity features. The Issuers will therefore not monitor the investment by Benefit Plan
                                                       135
                                                                                                006549
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 202 of 280 PageID 9367
                                       Filed

 Investors in the Notes. It should be noted that the debt treatment of the Notes for ERISA purposes could
 change subsequent to their issuance (i.e., they could be treated as equity) if the Issuers incur losses or the
 rating or other terms and conditions of the Notes changes. The risk of recharacterization is enhanced for
 subordinate classes of the Notes. The Co-Issuers have not obtained an opinion of counsel regarding the
 debt treatment of Notes under local law.

         Regardless of the characterization of the Notes as debt or equity under the Plan Asset Regulation
 and regardless of the level of Benefit Plan Investor investment in any class of Notes, the acquisition or
 holding of Notes by or on behalf of a Plan could give rise to a prohibited transaction if the Co-Issuers, the
 Trustee, the Portfolio Manager, the Placement Agents, the Preference Shares Paying Agent, other persons
 providing services in connection with the Issuers, or any of their respective Affiliates is a “disqualified
 person” or “party in interest” with respect to that Plan. Certain exemptions from the prohibited transaction
 rules could be applicable, however, depending in part upon the type of fiduciary making the decision to
 acquire Notes and the circumstances under which such decision is made. Included among these
 exemptions are DOL Prohibited Transaction Class Exemption (“PTCE”) 84-14, regarding transactions
 effected by a “qualified professional asset manager”; PTCE 90-1, regarding investments by insurance
 company pooled separate accounts; PTCE 91-38, regarding investments by bank collective investment
 funds; PTCE 95-60, regarding investments by insurance company general accounts; and PTCE 96-23,
 regarding transactions effected by “in-house asset managers.” However, even if the conditions specified
 in one or more of these exemptions are met, the scope of the relief provided by these exemptions might or
 might not cover all acts which might be construed as prohibited transactions. There can be no assurance
 that any of these, or any other exemption, will be available with respect to any particular transaction
 involving the Notes.

          Similarly, the acquisition or holding of Notes by or on behalf of foreign plans, governmental
 plans (as defined in Section 3(32) of ERISA) and certain church plans (as defined in Section 3(33) of
 ERISA), which are not subject to ERISA and/or the Code, could give rise to a prohibited transaction or
 other liabilities under Similar Law.

          By acquiring a Note, each purchaser and transferee will be deemed to represent, warrant and
 covenant that either (i) it is not, and is not acquiring such Note with the assets of, a Plan or a foreign,
 governmental or church plan subject to Similar Law, and throughout the holding and disposition of such
 Note, it will not become or transfer its interest to any Plan or foreign, governmental or church plan or to
 an entity using the assets thereof, or (ii) the acquisition, holding and disposition of such Note by the
 purchaser or transferee, throughout its holding and disposition of such Note, will not result in a non-
 exempt prohibited transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the case of
 a foreign, governmental or church plan, any Similar Law), because such purchase, holding and disposition
 either (x) is not, and will not become, subject to such laws or (y) is covered by an exemption from all
 applicable prohibited transactions, all of the conditions of which are and will be satisfied upon its
 acquisition of, and throughout its holding and disposition of, such Note. Each investor in a Note will be
 deemed to represent, warrant and covenant that it will not sell, pledge or otherwise transfer such Note in
 violation of the foregoing, and that it and any person causing it to acquire such Note agree, to the fullest
 extent permissible under applicable law, to indemnify and hold harmless the Issuer, the Co-Issuer, the
 Trustee, the Portfolio Manager, the Placement Agents and their respective Affiliates from any cost,
 damage or loss incurred by them as a result of such purchaser not satisfying the foregoing or as a result of
 its transferring its interest to a Person not meeting the foregoing requirements. Any purported transfer of
 the Note to a purchaser that does not comply with the requirements of the foregoing shall be null and void
 ab initio, and will vest in the transferee no rights against the Trustee or the Co-Issuers.

 Preference Shares

         The Preference Shares are equity of the Issuer and will be treated as equity for purposes of the
 Plan Asset Regulation. The Composite Securities consist in part of Preference Share Components that
 will be treated as Preference Shares for purposes of the Plan Asset Regulation. Accordingly, the Issuer
 intends to limit the purchase and holding of the Preference Shares (including the Preference Share
 Components) by Benefit Plan Investors to less than 25% of the aggregate outstanding amount of the
                                                   136
                                                                                               006550
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 203 of 280 PageID 9368
                                       Filed

 Preference Shares (including the Preference Share Components) (excluding for purposes of such
 determination any Preference Shares and Preference Share Components held by “Controlling Persons” as
 defined below), by requiring each purchaser or transferee thereof to make certain representations and
 agreements with respect to its status as a Benefit Plan Investor or Controlling Person or be deemed to
 make certain representations and agreements as to such status, and to agree or be deemed to agree to
 additional transfer restrictions described under “Transfer Restrictions.” In making the 25% determination,
 Preference Shares and Preference Share Components interests held by any person that has discretionary
 authority or control with respect to the assets of the Issuer or a person who provides investment advice for
 a fee (direct or indirect) with respect to the assets of the Issuer or any “affiliate” (as defined in 29 C.F.R.
 Section 2510.3-101(f)(3)) of any such person (any such person, a “Controlling Person”) will be
 disregarded and not treated as outstanding. No purchase of a Preference Share or Composite Security by,
 or proposed transfer to, a person that has represented that it is a Benefit Plan Investor or a Controlling
 Person will be permitted to the extent that such purchase or transfer would result in persons that have
 represented that they are Benefit Plan Investors owning 25% or more of the aggregate outstanding amount
 of the Preference Shares (including the Preference Share Components) (excluding for purposes of such
 determination any Preference Shares held by any Controlling Person (such as the Preference Shares held
 by the Portfolio Manager)) immediately after such purchase or proposed transfer (determined in
 accordance with the Plan Asset Regulation, the Indenture and the Preference Share Documents),
 assuming, for this purpose, that the Placement Agents have notified the Preference Shares Paying Agent
 of all holdings of the Preference Shares and Composite Securities by them or any of their Affiliates.

          In addition, the Placement Agents, the Portfolio Manager, the Preference Shares Paying Agent
 and the Trustee will agree that, after the initial distribution of the Preference Shares and the Composite
 Securities, neither they nor any of their respective Affiliates will acquire any Preference Shares or
 Composite Securities (including pursuant to the Extension Procedure, the Amendment Buy-Out Option or
 the Buy-Out of Directing Preference Shares) unless such acquisition would not, as determined by the
 Trustee, result in persons that have represented that they are Benefit Plan Investors owning 25% or more
 of the aggregate outstanding amount of the Preference Shares (including the Preference Share
 Components) immediately after such acquisition (determined in accordance with the Plan Asset
 Regulation, the Indenture and the Preference Share Documents). The Preference Shares and Preference
 Share Components held as principal by the Portfolio Manager, the Trustee, any of their respective
 affiliates (as defined in the Plan Asset Regulation) and persons that have represented that they are
 Controlling Persons will be disregarded and will not be treated as outstanding for purposes of determining
 compliance with such 25% limitation to the extent that such a Controlling Person is not a Benefit Plan
 Investor.

          In addition, except for purchases directly from the Issuer in the initial offering, no purchase of the
 Preference Shares or Composite Securities by or proposed transfer to a person that wishes to take delivery
 in the form of a Regulation S Global Security will be permitted if that person has represented that it is a
 Benefit Plan Investor or a Controlling Person. Any purported transfer of the Preference Shares or
 Composite Securities to a transferee that does not comply with the foregoing shall be null and void ab
 initio and will vest in the transferee no rights against the Preference Shares Paying Agent, the Trustee or
 the Issuer.

          Each purchaser and transferee will be further required or deemed, as appropriate, to represent,
 warrant and covenant that no transfer of a Preference Share or Composite Security will be made to a
 Benefit Plan Investor or Controlling Person except as provided herein, and that it and any fiduciaries or
 other Person causing it to acquire such Securities agree, to the fullest extent permissible under applicable
 law, to indemnify and hold harmless the Issuer, the Co-Issuer, the Trustee, the Preference Shares Paying
 Agent, the Portfolio Manager, the Placement Agents and their respective Affiliates from any cost, damage
 or loss incurred by them as a result of any transfer of Preference Shares or Composite Securities in
 violation of the foregoing.




                                                      137
                                                                                                006551
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 204 of 280 PageID 9369
                                       Filed

 Independent Review and Consultation with Counsel

          Any person proposing to purchase Securities with assets of an employee benefit plan or similar
 plan or arrangement, including a collective investment fund, insurance company general account or a
 foreign, governmental or church plan, should consult with its counsel with respect to, among other things,
 the limitations applicable to Benefit Plan Investors specified herein, and the potential applicability of
 ERISA, the Code and Similar Law to such investment and whether any exemption from the prohibited
 transaction provisions of ERISA and Section 4975 of the Code or such Similar Law would be applicable.
 Each investor must determine on its own whether all conditions of any applicable exemption have been
 satisfied. Moreover, each ERISA Plan fiduciary should determine whether, under the general fiduciary
 standards of investment prudence and diversification, an investment in the Securities is appropriate for the
 ERISA Plan, taking into account the overall investment policy of the ERISA Plan, the composition of the
 ERISA Plan’s investment portfolio, and the risk/return characteristics of the Securities.

                                        PLAN OF DISTRIBUTION
          The Placed Securities will be privately placed inside the United States by IXIS Securities North
 America Inc. and outside the United States by IXIS Corporate & Investment Bank, as placement agents
 (each, in such capacity, a “Placement Agent”). Pursuant to a Placement Agency Agreement (the
 “Placement Agency Agreement”) among the Co-Issuers and IXIS Securities North America Inc., as lead
 manager (the “Lead Manager”) for the Placement Agents, the Placement Agents will agree, subject to
 the satisfaction of certain conditions, to use their reasonable efforts to place the Placed Securities on
 behalf of the Issuer. Either of the Placement Agents may, but will not be obligated to, purchase the
 Placed Securities as principal with a view to the resale and distribution thereof, and any such resales may
 be made by it at negotiated prices. In addition, each of the Placement Agents reserves the right to pay a
 fee to any purchaser of the Placed Securities, and any Affiliate of the Issuer or the Portfolio Manager may
 also pay a fee to any purchaser, in connection with such purchaser’s participation in the transaction.

          The Issuer will agree to sell, and the Portfolio Manager and/or its Affiliates will agree to
 purchase, the Preference Shares not forming a part of the Placed Securities in a privately negotiated
 transaction. Neither of the Placement Agents is acting as a placement agent or initial purchaser with
 respect to those Preference Shares sold directly by the Issuer to the Portfolio Manager and/or its
 Affiliates.

         In the Placement Agency Agreement, each of the Issuer and the Co-Issuer will agree to indemnify
 the Placement Agents against certain liabilities, including liabilities under the Securities Act, or to
 contribute to payments the Placement Agents may be required to make in respect thereof. In addition, the
 Issuer will agree to reimburse the Placement Agents for certain of its expenses incurred in connection
 with the closing of the transactions contemplated hereby.

          The Co-Issuers have been advised by the Placement Agents that the Placement Agents propose to
 arrange the sale of the Placed Securities to certain non-U.S. persons in offshore transactions in reliance on
 Regulation S under the Securities Act and to Accredited Investors who are also Qualified Purchasers in
 transactions exempt under Section 4(2) of the Securities Act. Pursuant to the Placement Agency
 Agreement, the Placement Agents will be entitled to placement fees from the Issuer for placing the Placed
 Securities.

         No action has been taken or will be taken by the Issuer that would permit a public offering of the
 Placed Securities or possession or distribution of any offering memorandum (in preliminary or final form)
 or any amendment thereof, or supplement thereto or any other offering material relating to the Placed
 Securities in any jurisdiction where, or in any other circumstances in which, action for those purposes is
 required. No offers, sales or deliveries of any Placed Securities, or distribution of any offering
 memorandum (in preliminary or final form) or any other offering material relating to the Placed
 Securities, may be made in or from any jurisdiction except in circumstances that will result in compliance
 with any applicable laws and regulations and will not impose any obligations on the Issuer or the
 Placement Agents. Because of the restrictions contained in the front of this Offering Memorandum,
                                                     138
                                                                                              006552
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 205 of 280 PageID 9370
                                       Filed

 purchasers are advised to consult legal counsel prior to making any offer, resale, pledge or transfer of the
 Placed Securities.

          In the Placement Agency Agreement, each Placement Agent will agree that it or one or more of
 its Affiliates will arrange the sale of the Placed Securities only to or with, (a) purchasers it reasonably
 believes to be (i) Accredited Investors and (ii)(A) Qualified Purchasers or, with respect to the Preference
 Shares and the Composite Securities only, Knowledgeable Employees or (B) entities owned exclusively
 by Qualified Purchasers or, with respect to the Preference Shares and the Composite Securities only,
 Knowledgeable Employees and (b) non-U.S. Persons in Offshore Transactions pursuant to Regulation S.
 Resales of the Placed Securities offered in a transaction exempt from the registration requirements under
 the Securities Act, as the case may be, are restricted as described under the “Transfer Restrictions.” As
 used in this paragraph, the terms “United States” and “U.S.” have the meanings given to them by
 Regulation S.

          The Placed Securities are a new issue of securities for which there is currently no market. The
 Placement Agents are not under any obligation to make a market in any class of the Placed Securities and
 any market making activity, if commenced, may be discontinued at any time. There can be no assurance
 that a secondary market for any class of the Placed Securities will develop, or if one does develop, that it
 will continue. Accordingly, no assurance can be given as to the liquidity of or trading market for the
 Placed Securities.

         The Co-Issuers extend to each prospective investor the opportunity to ask questions of, and
 receive answers from, the Co-Issuers or a person or persons acting on behalf of the Co-Issuers, including
 the Placement Agents concerning the Securities and the terms and conditions of this offering and to obtain
 any additional information it may consider necessary in making an informed investment decision and any
 information in order to verify the accuracy of the information set forth herein, to the extent the Co-Issuers
 possess the same. Requests for such additional information can be directed to IXIS Securities North
 America Inc., 9 West 57th Street, 36th Floor, New York, New York 10019 Attention: Structured Credit
 Products Group.

                                    SETTLEMENT AND CLEARING
 Book Entry Registration of the Global Securities

          So long as the Depository, or its nominee, is the registered owner or Holder of a Global Security,
 the Depository or the nominee, as the case may be, will be considered the sole owner or Holder of the
 Notes or the Preference Shares represented by a Global Security for all purposes under the Indenture, the
 Issuer Charter, the Preference Share Paying Agency Agreement and the Global Securities, and members
 of, or participants in, the Depository as well as any other persons on whose behalf the participants may act
 (including Clearstream and Euroclear and account holders and participants therein) will have no rights
 under the Indenture, the Issuer Charter, the Preference Share Paying Agency Agreement or a Global
 Security. Owners of beneficial interests in a Global Security will not be considered to be owners or
 Holders of the related Note or Preference Share under the Indenture, the Issuer Charter or the Preference
 Share Paying Agency Agreement. Unless the Depository notifies the Co-Issuers (or, with respect to the
 Composite Securities or the Preference Shares, the Issuer) that it is unwilling or unable to continue as
 depositary for a Global Security or ceases to be a “clearing agency” registered under the Exchange Act,
 owners of a beneficial interest in a Global Security will not be entitled to have any portion of a Global
 Security registered in their names, will not receive or be entitled to receive physical delivery of Notes,
 Composite Securities or Preference Shares in certificated form and will not be considered to be the
 owners or Holders of any Notes, Composite Securities or Preference Shares under the Indenture or the
 Preference Share Paying Agency Agreement. In addition, no beneficial owner of an interest in a Global
 Security will be able to transfer that interest except in accordance with the Depository’s applicable
 procedures (in addition to those under the Indenture, the Preference Share Paying Agency Agreement and,
 if applicable, those of Euroclear and Clearstream).



                                                     139
                                                                                              006553
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 206 of 280 PageID 9371
                                       Filed

         Investors may hold their interests in a Regulation S Global Note, Regulation S Global Composite
 Security or Regulation S Global Preference Share directly through Clearstream or Euroclear, if they are
 participants in Clearstream or Euroclear, or indirectly through organizations that are participants in
 Clearstream or Euroclear. Clearstream and Euroclear will hold interests in the Regulation S Global
 Notes, Regulation S Global Composite Securities and Regulation S Global Preference Shares on behalf of
 their participants through their respective depositories, which in turn will hold the interests in
 Regulation S Global Notes, Regulation S Global Composite Securities and Regulation S Global Notes in
 customers’ securities accounts in the depositories’ names on the books of the Depository. Investors may
 hold their interests in a Rule 144A Global Note directly through the Depository if they are participants in
 the Depository, or in directly through organizations that are participants in the Depository.

          Payments of principal of, or interest or other distributions on a Global Security will be made to
 the Depository or its nominee, as the registered owner thereof. The Co-Issuers, the Trustee, the
 Preference Shares Paying Agent, the paying agents, the Placement Agents, the Portfolio Manager and
 their respective Affiliates will not have any responsibility or liability for any aspect of the records relating
 to or payments made on account of beneficial ownership interests in a Global Security or for maintaining,
 supervising or reviewing any records relating to the beneficial ownership interests.

         The Co-Issuers expect that the Depository or its nominee, upon receipt of any payment of
 principal, interest, or other distributions in respect of a Global Security representing any Notes or
 Preference Shares, as the case may be, held by it or its nominee, will immediately credit participants’
 accounts with payments in amounts proportionate to their respective beneficial interests in the stated
 aggregate principal amount or number of a Global Security for the Notes, Composite Securities or
 Preference Shares, as the case may be, as shown on the records of the Depository or its nominee. The Co-
 Issuers also expect that payments by participants to owners of beneficial interests in a Global Security
 held through the participants will be governed by standing instructions and customary practices, as is now
 the case with securities held for the accounts of customers registered in the names of nominees for those
 customers. The payments will be the responsibility of the participants.

 Global Security Settlement Procedures

          Transfers between the participants in the Depository will be effected in the ordinary way in
 accordance with the Depository rules and will be settled in immediately available funds. The laws of
 some states require that certain persons take physical delivery of securities in definitive form.
 Consequently, the ability to transfer beneficial interests in a Global Security to these persons may be
 limited. Because the Depository can only act on behalf of participants, who in turn act on behalf of
 indirect participants and certain banks, the ability of a person holding a beneficial interest in a Global
 Security to pledge its interest to persons or entities that do not participate in the Depository system, or
 otherwise take actions in respect of its interest, may be affected by the lack of a physical certificate of the
 interest. Transfers between participants in Euroclear and Clearstream will be effected in the ordinary way
 in accordance with their respective rules and operating procedures.

          Subject to compliance with the transfer restrictions applicable to the Securities described above
 and under “Transfer Restrictions,” cross-market transfers between the Depository, on the one hand, and
 directly or indirectly through Euroclear or Clearstream participants, on the other, will be effected in the
 Depository in accordance with the Depository rules on behalf of Euroclear or Clearstream, as the case
 may be, by its respective depositary; however, the cross-market transactions will require delivery of
 instructions to Euroclear or Clearstream, as the case may be, by the counterparty in the system in
 accordance with its rules and procedures and within its established deadlines (Brussels time). Euroclear
 or Clearstream, as the case may be, will if the transaction meets its settlement requirements, deliver
 instructions to its respective depositary to take action to effect final settlement on its behalf by delivering
 or receiving interests in a Note, Composite Security or Preference Share, as the case may be, represented
 by a Regulation S Global Note, Regulation S Global Composite Security or Regulation S Global
 Preference Share in the Depository and making or receiving payment in accordance with normal
 procedures for same-day funds settlement applicable to the Depository. Clearstream participants and

                                                       140
                                                                                                006554
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 207 of 280 PageID 9372
                                       Filed

 Euroclear participants may not deliver instructions directly to the depositories of Clearstream or
 Euroclear.

          Because of time zone differences, cash received in Euroclear or Clearstream as a result of sales of
 interests in a Regulation S Global Note, Regulation S Global Composite Security or Regulation S Global
 Preference Share by or through a Euroclear or Clearstream participant to the Depository participant will
 be received with value on the Depository settlement date but will be available in the relevant Euroclear or
 Clearstream cash account only as of the business day following settlement in the Depository.

         The Depository has advised the Issuer that it will take any action permitted to be taken by a
 Holder of Securities (including the presentation of Securities for exchange as described above) only at the
 direction of one or more participants in the Depository to whose account with the Depository interests in
 the Securities are credited and only in respect of the portion of the Aggregate Outstanding Amount of the
 Securities as to which the participant or participants has or have given the direction.

         The Depository has advised the Issuer as follows: The Depository is a limited-purpose trust
 company organized under the New York Banking Law, a “banking organization” within the meaning of
 the New York Banking Law, a member of the Federal Reserve System, a “clearing corporation” within
 the meaning of the UCC and a “Clearing Agency” registered pursuant to the provisions of Section 17A of
 the Exchange Act. The Depository was created to hold securities for its participants and facilitate the
 clearance and settlement of securities transactions between participants through electronic book-entry
 changes in accounts of its participants, thereby eliminating the need for physical movement of certificates.
 Participants in the Depository include securities brokers and dealers, banks, trust companies, and clearing
 corporations and may include certain other organizations. Indirect access to the Depository system is
 available to others such as banks, brokers, dealers, and trust companies that clear through or maintain a
 custodial relationship with a participant, either directly or indirectly.

          Although the Depository, Clearstream and Euroclear have agreed to the foregoing procedures to
 facilitate transfers of interests in Regulation S Global Notes, Regulation S Global Composite Securities
 and Regulation S Global Preference Shares among participants of the Depository, Clearstream and
 Euroclear, they are under no obligation to perform or continue to perform the procedures, and the
 procedures may be discontinued at any time. Neither the Co-Issuers nor the Trustee will have any
 responsibility for the performance by the Depository, Clearstream, or Euroclear or their respective
 participants or indirect participants of their respective obligations under the rules and procedures
 governing their operations.

                                      TRANSFER RESTRICTIONS
          Because of the following restrictions, purchasers are advised to consult legal counsel prior to
 making any offer, resale, pledge or transfer of the Securities. Purchasers of Securities represented by an
 interest in a Regulation S Global Note, Regulation S Global Composite Security or a Regulation S Global
 Preference Share are advised that such interests are not transferable to U.S. Persons at any time except in
 accordance with the following restrictions.

        Each prospective purchaser of Securities that is a U.S. Person or is purchasing the Securities in a
 non-Offshore Transaction (a “U.S. Offeree”), by accepting delivery of this Offering Memorandum, will
 be deemed to have represented and agreed as follows:

                 (1)      The U.S. Offeree acknowledges that this Offering Memorandum is personal to
         the U.S. Offeree and does not constitute an offer to any other person or to the public generally to
         subscribe for or otherwise acquire the Securities other than pursuant to transactions exempt from
         the registration requirements under the Securities Act or in Offshore Transactions in accordance
         with Regulation S. Distribution of this Offering Memorandum to any person other than the U.S.
         Offeree and those persons, if any, retained to advise the U.S. Offeree with respect thereto, and
         other persons that are Accredited Investors or non-U.S. Persons, is unauthorized and any
         disclosure of any of its contents, without the prior written consent of the Co-Issuers, is prohibited
                                                     141
                                                                                              006555
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 208 of 280 PageID 9373
                                       Filed

         except as authorized under “Material Income Tax Considerations— Tax Shelter Reporting
         Requirements.”
                 (2)      The U.S. Offeree agrees to make no photocopies of this Offering Memorandum
         or any documents referred to herein and, if the U.S. Offeree does not purchase the Securities or
         the offering is terminated, to return this Offering Memorandum and all documents referred to
         herein to IXIS Securities North America Inc., 9 West 57th Street, 36th Floor, New York, New
         York, 10019, Attention: Structured Credit Products Group.
         Under the Indenture (with respect to the Co-Issuers) and the Preference Share Documents (with
 respect to the Issuer), the Co-Issuers or the Issuer will agree to comply with the requirements of Rule
 144A relative to the dissemination of information to prospective purchasers in the secondary market. See
 “Available Information.”

         The Securities have not been registered under the Securities Act and may not be offered or sold in
 non-Offshore Transactions or to, or for the account or benefit of, U.S. Persons, except to Accredited
 Investors in transactions exempt from the registration requirements of the Securities Act, who are also (x)
 Qualified Purchasers, (y) in the case of the Preference Shares and the Composite Securities only,
 Knowledgeable Employees or (z) entities owned exclusively by Qualified Purchasers and/or, in the case
 of the Preference Shares and the Composite Securities only, Knowledgeable Employees.

         Any purported transfer of a Security not in accordance with this section shall be null and void and
 shall not be given effect for any purpose hereunder.

 Transfer Restrictions Applicable to Rule 144A Global Notes

         Each purchaser of a beneficial interest in Notes represented by a Rule 144A Global Note will be
 deemed to represent and agree (and each transferee of a beneficial interest in a Rule 144A Global Note
 will be required or deemed to represent and agree) as follows (terms used in this paragraph that are
 defined in Rule 144A or Regulation S are used herein as defined therein):

                  (1)      (A) The purchaser is an Accredited Investor and a Qualified Purchaser, (B) the
         purchaser is purchasing the Notes for its own account or the account of another Qualified
         Purchaser that is also an Accredited Investor as to which the purchaser exercises sole investment
         discretion, (C) the purchaser and any such account is acquiring the Notes as principal for its own
         account for investment and not for sale in connection with any distribution thereof, (D) the
         purchaser and any such account was not formed solely for the purpose of investing in the Notes
         (except when each beneficial owner of the purchaser or any such account is a Qualified
         Purchaser), (E) to the extent the purchaser (or any account for which it is purchasing the Notes) is
         a private investment company formed on or before April 30, 1996, the purchaser and each such
         account has received the necessary consent from its beneficial owners, (F) the purchaser is not a
         broker-dealer that owns and invests on a discretionary basis less than $25,000,000 in securities of
         unaffiliated issuers, (G) the purchaser is not a pension, profit-sharing or other retirement trust
         fund or plan in which the partners, beneficiaries or participants or affiliates may designate the
         particular investment to be made, (H) the purchaser agrees that it and each such account shall not
         hold such Notes for the benefit of any other Person and shall be the sole beneficial owner thereof
         for all purposes and that it shall not sell participation interests in the Notes or enter into any other
         arrangement pursuant to which any other Person shall be entitled to a beneficial interest in the
         distributions on the Notes (except when each beneficial owner of the purchaser or any such
         account is a Qualified Purchaser), (I) the Notes purchased directly or indirectly by the purchaser
         or any account for which it is purchasing the Notes constitute an investment of no more than 40%
         of the purchaser’s and each such account’s assets (except when each beneficial owner of the
         purchaser or any such account is a Qualified Purchaser), (J) the purchaser and each such account
         is purchasing the Notes in a principal amount of not less than the minimum denomination
         requirement for the purchaser and each such account, (K) the purchaser will provide notice of the
         transfer restrictions set forth in the Indenture (including the exhibits thereto) to any transferee of

                                                      142
                                                                                                006556
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 209 of 280 PageID 9374
                                       Filed

       its Notes, and (L) the purchaser understands and agrees that any purported transfer of the Notes to
       a purchaser that does not comply with the requirements of this paragraph (1) shall be null and
       void ab initio.
               (2)     The purchaser has such knowledge and experience in financial and business
       matters as to be capable of evaluating the merits and risks of its investment in Notes, and the
       purchaser, and any accounts for which it is acting, are each able to bear the economic risk of its
       investment.
                (3)      The purchaser understands that the Notes are being offered only in a transaction
       not involving any public offering in the United States within the meaning of the Securities Act,
       the Notes have not been and will not be registered under the Securities Act, and, if in the future
       the purchaser decides to offer, resell, pledge or otherwise transfer the Notes or any beneficial
       interest therein, such Notes or any beneficial interest therein may be offered, resold, pledged or
       otherwise transferred only in accordance with the applicable legend in respect of such Notes set
       forth in (6) below and the restrictions set forth in the Indenture. The purchaser acknowledges that
       no representation is made by the Co-Issuers, the Portfolio Manager or the Placement Agents as to
       the availability of any exemption under the Securities Act or other applicable laws of any
       jurisdiction for resale of the Notes.
                (4)      The purchaser is not purchasing the Notes or any beneficial interest therein with
       a view to the resale, distribution or other disposition thereof in violation of the Securities Act.
       The purchaser understands that an investment in the Notes involves certain risks, including the
       risk of loss of its entire investment in the Notes under certain circumstances. The purchaser has
       had access to such financial and other information concerning the Co-Issuers, the Notes and the
       Collateral as it deemed necessary or appropriate in order to make an informed investment
       decision with respect to its purchase of the Notes or any beneficial interest therein, including an
       opportunity to ask questions of and request information from the Co-Issuers and the Placement
       Agents.
                (5)      In connection with the purchase of Notes or any beneficial interest therein
       (provided that no such representation is made with respect to the Portfolio Manager by any
       Affiliate of or account managed by the Portfolio Manager): (i) none of the Co-Issuers, the
       Placement Agents, any Hedge Counterparty, the Trustee, the Preference Shares Paying Agent or
       the Portfolio Manager is acting as a fiduciary or financial or investment advisor for the purchaser,
       (ii) the purchaser is not relying (for purposes of making any investment decision or otherwise)
       upon any advice, counsel or representations (whether written or oral) of the Co-Issuers, the
       Placement Agents, any Hedge Counterparty, the Trustee, the Preference Shares Paying Agent or
       the Portfolio Manager or any of their respective Affiliates other than in a current offering
       memorandum for such Notes and any representations expressly set forth in a written agreement
       with such party; (iii) none of the Co-Issuers, the Placement Agents, any Hedge Counterparty, the
       Trustee, the Preference Shares Paying Agent or the Portfolio Manager or any of their respective
       Affiliates has given to the purchaser (directly or indirectly through any other person) any
       assurance, guarantee, or representation whatsoever as to the expected or projected success,
       profitability, return, performance result, effect, consequence, or benefit (including legal,
       regulatory, tax, financial, accounting, or otherwise) of the Notes or an investment therein; (iv) the
       purchaser has consulted with its own legal, regulatory, tax, business, investment, financial and
       accounting advisors to the extent it has deemed necessary, and it has made its own investment
       decisions (including decisions regarding the suitability of any transaction pursuant to the
       Indenture) based upon its own judgment and upon any advice from such advisors as it has
       deemed necessary and not upon any view expressed by the Co-Issuers, the Placement Agents, any
       Hedge Counterparty, the Trustee, the Preference Shares Paying Agent or the Portfolio Manager or
       any of their respective Affiliates; (v) the purchaser has determined that the rates, prices or
       amounts and other terms of the purchase and sale of the Notes or any beneficial interest therein
       reflect those in relevant market for similar transactions; (vi) if the purchaser is acting for the
       account of another investor, the purchaser represents that the investment on behalf of such

                                                   143
                                                                                            006557
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 210 of 280 PageID 9375
                                       Filed

       account is based on a determination that the investment is suitable based on the risks referred to
       in this Offering Memorandum (including, without limitation, the “Risk Factors” and the “Transfer
       Restrictions Applicable to Rule 144A Global Notes”), given the investment objectives of the
       account for which the purchase is being made, and that the investment is consistent with any
       applicable legal requirements; (vii) the purchaser is purchasing the Notes or any beneficial
       interest therein with a full understanding of all of the terms, conditions and risks thereof
       (economic and otherwise), and it is capable of assuming and willing to assume (financially and
       otherwise) those risks; and (viii) the purchaser is a sophisticated investor.
                 (6)    (i)     The purchaser understands that the Notes offered to Accredited Investors
       in reliance on the exemption from the registration requirements under the Securities Act provided
       by Section 4(2) (a) will bear the legend substantially in the form set forth below unless the Co-
       Issuers determine otherwise in accordance with applicable law, (b) will be represented by one or
       more Rule 144A Global Notes, and (c) may not at any time be resold, pledged or transferred to
       U.S. Persons that are not Qualified Institutional Buyers and either (i) Qualified Purchasers or
       (ii) entities owned exclusively by Qualified Purchasers. Before any interest in a Rule 144A
       Global Note may be offered, resold, pledged or otherwise transferred to a Person who takes
       delivery in the form of an interest in a Regulation S Global Note, the transferor will be required to
       provide the Trustee with a written certification as to compliance with the transfer restrictions.
       THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN HAS NOT BEEN AND WILL NOT
 BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
 (THE “SECURITIES ACT”), AND THE CO-ISSUERS HAVE NOT BEEN REGISTERED UNDER
 THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
 “INVESTMENT COMPANY ACT”). THE PURCHASER HEREOF, BY PURCHASING THIS
 NOTE, AGREES FOR THE BENEFIT OF THE CO-ISSUERS THAT THIS NOTE OR ANY
 BENEFICIAL INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
 TRANSFERRED, ONLY (A)(1) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES
 IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
 THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
 QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION MEETING THE REQUIREMENTS
 OF RULE 144A UNDER THE SECURITIES ACT SO LONG AS THIS NOTE IS ELIGIBLE FOR
 RESALE IN ACCORDANCE WITH RULE 144A, OR (2) TO A NON-U.S. PERSON IN AN
 OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S
 UNDER THE SECURITIES ACT AND, IN CASE OF CLAUSE (1), TO A PURCHASER THAT (W) IS
 A QUALIFIED PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OF THE
 INVESTMENT COMPANY ACT THAT WAS NOT FORMED FOR THE PURPOSE OF INVESTING
 IN THE ISSUER (EXCEPT WITH EACH BENEFICIAL OWNER OF THE PURCHASER IS A
 QUALIFIED PURCHASER), (X) TO THE EXTENT THE PURCHASER (OR ANY ACCOUNT FOR
 WHICH IT IS PURCHASING THE NOTES) IS A PRIVATE INVESTMENT COMPANY FORMED
 ON OR BEFORE APRIL 30, 1996, HAS RECEIVED THE NECESSARY CONSENT FROM ITS
 BENEFICIAL OWNERS, (Y) IS NOT A BROKER-DEALER THAT OWNS AND INVESTS ON A
 DISCRETIONARY BASIS LESS THAN $25,000,000 IN SECURITIES OF UNAFFILIATED
 ISSUERS, AND (Z) IS NOT A PENSION, PROFIT-SHARING OR OTHER RETIREMENT TRUST
 FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR PARTICIPANTS OR
 AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO BE MADE, (B) IN A
 PRINCIPAL AMOUNT OF NOT LESS THAN U.S.$250,000 FOR THE PURCHASER AND FOR
 EACH ACCOUNT FOR WHICH IT IS ACTING AND (C) IN ACCORDANCE WITH ALL
 APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES. EACH
 TRANSFEROR OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL PROVIDE
 NOTICE OF THE TRANSFER RESTRICTIONS AS SET FORTH HEREIN TO ITS TRANSFEREE.
 EACH PURCHASER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL BE
 DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS SET
 FORTH IN THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
 OF NO FORCE AND EFFECT AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
 TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE CO-
                                                   144
                                                                                            006558
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 211 of 280 PageID 9376
                                       Filed

 ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY. IN ADDITION TO THE FOREGOING, THE
 CO-ISSUERS MAINTAIN THE RIGHT TO RESELL NOTES OR ANY BENEFICIAL INTEREST
 THEREIN PREVIOUSLY TRANSFERRED TO NON-PERMITTED U.S. HOLDERS (AS DEFINED
 IN THE INDENTURE) IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THE
 INDENTURE.

       UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
 DEPOSITORY TRUST COMPANY (DTC) TO THE INDENTURE REGISTRAR FOR
 REGISTRATION OF TRANSFER OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
 REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED
 BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE &
 CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE
 OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
 OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

        THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT
 WITH THE APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN
 INTERNAL REVENUE SERVICE FORM W-9 (OR SUCCESSOR APPLICABLE FORM) IN THE
 CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF
 SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
 “CODE”) OR AN APPLICABLE INTERNAL REVENUE SERVICE FORM W-8 (OR SUCCESSOR
 APPLICABLE FORM) IN THE CASE OF A PERSON THAT IS NOT A “UNITED STATES
 PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE) MAY RESULT IN
 U.S. FEDERAL BACK-UP WITHHOLDING FROM PAYMENTS TO THE HOLDER IN RESPECT
 OF THIS NOTE.

       THE PURCHASER HEREOF, BY PURCHASING THIS NOTE, AGREES FOR THE
 BENEFIT OF THE CO-ISSUERS THAT THIS NOTE AND ANY BENEFICIAL INTEREST HEREIN
 MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT TO A
 PERSON THAT REPRESENTS, WARRANTS AND COVENANTS THAT EITHER (I) IT IS NOT,
 AND IS NOT USING THE ASSETS OF, AND THROUGHOUT THE HOLDING AND DISPOSITION
 OF SUCH NOTES WILL NOT BECOME OR TRANSFER ITS INTEREST TO, AN “EMPLOYEE
 BENEFIT PLAN” WITHIN THE MEANING OF SECTION 3(3) OF THE UNITED STATES
 EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT
 IS SUBJECT TO ERISA, A “PLAN” DESCRIBED IN SECTION 4975(e)(1) OF THE UNITED
 STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY
 WHOSE UNDERLYING ASSETS INCLUDE THE ASSETS OF ANY SUCH PLAN, OR A
 GOVERNMENTAL, FOREIGN OR CHURCH PLAN SUBJECT TO ANY FEDERAL, STATE,
 FOREIGN OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF
 SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE, HOLDING
 AND DISPOSITION OF THIS NOTE WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
 TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE (OR IN THE
 CASE OF ANY GOVERNMENTAL, FOREIGN OR CHURCH PLAN, ANY FEDERAL, STATE,
 FOREIGN OR LOCAL LAW SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR
 SECTION 4975 OF THE CODE) BECAUSE SUCH PURCHASE, HOLDING AND DISPOSITION OF
 SUCH NOTE EITHER (A) IS NOT, AND WILL NOT BECOME, SUBJECT TO SUCH LAWS, OR (B)
 IS COVERED BY AN EXEMPTION FROM ALL APPLICABLE PROHIBITED TRANSACTIONS,
 ALL OF THE CONDITIONS OF WHICH ARE AND WILL BE SATISFIED UPON THE
 ACQUISITION OF, AND THROUGHOUT ITS HOLDING AND DISPOSITION OF, THIS NOTE.
 ANY PURPORTED TRANSFER OF THIS NOTE THAT DOES NOT COMPLY WITH THESE
 REQUIREMENTS SHALL BE NULL AND VOID AB INITIO.

                (ii)   In addition, each Regulation S Global Note representing any Note will contain
       the following additional legend:

                                               145
                                                                                     006559
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 212 of 280 PageID 9377
                                       Filed

       EACH TRANSFEREE OF THE NOTE REPRESENTED HEREBY WILL, IF REQUIRED BY
 THE INDENTURE, BE REQUIRED TO DELIVER A TRANSFEREE CERTIFICATE IN A FORM
 PRESCRIBED IN THE INDENTURE OR WILL BE DEEMED TO HAVE MADE THE
 REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE.

                 (iii) In addition, each Regulation S Global Note representing any Note will also contain
 the following additional legend:

       UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
 DEPOSITORY TRUST COMPANY (“DTC”) TO THE INDENTURE REGISTRAR FOR
 REGISTRATION OF TRANSFER OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
 REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED
 BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE &
 CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE
 OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
 OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                (7)      The purchaser will provide notice to each person to whom it proposes to transfer
        any interest in the Notes of the transfer restrictions and representations set forth in the Indenture,
        including the exhibits referenced therein.
                 (8)     The purchaser understands that the Indenture permits the Issuer to compel any
        Holder of the Notes or any beneficial interest therein who is a U.S. Person and who is determined
        not to have been both (x) an Accredited Investor, in the case of the initial purchaser, or a
        Qualified Institutional Buyer and (y) either (i) a Qualified Purchaser or (ii) an entity owned
        exclusively by Qualified Purchasers at the time of acquisition of the Notes or any beneficial
        interest therein to sell such interest, or to sell such interest on behalf of such purchaser, to a
        person that is both (x) a Qualified Institutional Buyer and (y) either (i) a Qualified Purchaser or
        (ii) an entity owned exclusively by Qualified Purchasers, in a transaction meeting the
        requirements of Rule 144A or to a person that is a non-U.S. Person in an Offshore Transaction
        meeting the requirements of Regulation S.
                (9)     The purchaser understands that in the case of any supplemental indenture to the
        Indenture that requires consent of one or more Holders of the Notes, the Indenture permits the
        Amendment Buy-Out Purchaser to purchase the beneficial interest in the Notes from any Non-
        Consenting Holder thereof at the applicable Amendment Buy-Out Purchase Price; and such Non-
        Consenting Holder will be required to sell its beneficial interest in this Note to the Amendment
        Buy-Out Purchaser at such price.
                 (10)     The purchaser understands that the Stated Maturity of the Notes is subject to
        multiple extensions of four years each without consent of any Holders of Securities at the option
        of the Issuer, if directed by the Portfolio Manager, upon satisfaction of certain conditions.
                 (11)    The purchaser acknowledges that no action was taken or is being contemplated
        by the Co-Issuers that would permit a public offering of the Notes or possession or distribution of
        the offering memorandum with respect thereto or any amendment thereof or supplement thereto
        or any other offering material relating to the Notes in any jurisdiction (other than Ireland) where,
        or in any circumstances in which, action for those purposes is required. Nothing contained in the
        offering memorandum relating to the Notes shall constitute an offer to sell or a solicitation of an
        offer to purchase any Notes in any jurisdiction where it is unlawful to do so absent the taking of
        such action or the availability of an exemption therefrom.
                 (12)    The purchaser will not, at any time, offer to buy or offer to sell the Notes or any
        beneficial interest therein by any form of general solicitation or advertising, including, but not
        limited to, any advertisement, article, notice or other communication published in any newspaper,

                                                    146
                                                                                              006560
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 213 of 280 PageID 9378
                                       Filed

       magazine or similar medium or broadcast over television or radio or seminar or meeting whose
       attendees have been invited by general solicitations or advertising.
                (13)     (a) Either (i) the purchaser is not, and is not using the assets of, and throughout
       the holding and disposition of the Notes will not become or transfer its interest to, an employee
       benefit plan or other fund or arrangement subject to Title I of ERISA, a plan subject to Section
       4975(e) of the Code or a governmental, foreign or church plan which is subject to any federal,
       state, foreign or local law that is substantially similar to the provisions of Section 406 of ERISA
       or Section 4975 of the Code or (ii) the purchaser’s purchase, holding and disposition of such
       Notes will not result in a non-exempt prohibited transaction under Section 406 of ERISA or
       Section 4975 of the Code (or, in the case of a governmental, foreign or church plan, any federal,
       state, foreign or local law that is substantially similar to Section 406 of ERISA or Section 4975 of
       the Code) because such purchase, holding and disposition of such Notes either (x) is not, and will
       not become, subject to such laws, or (y) is covered by an exemption from all applicable
       prohibited transactions, all of the conditions of which are and will be satisfied upon the
       acquisition of, and throughout its holding and disposition of, such Notes; (b) the purchaser shall
       not transfer an interest in such Notes to any transferee unless such transferee meets the foregoing
       requirements; and (c) the purchaser and any fiduciaries or other Person causing it to acquire such
       Notes agree, to the fullest extent permissible under applicable law, to indemnify and hold
       harmless the Issuer, the Co-Issuer, the Trustee, the Portfolio Manager, the Placement Agents and
       their respective Affiliates from any cost, damage or loss incurred by them as a result of such
       purchaser not meeting the foregoing requirements or as a result of its transferring its interest to a
       transferee not meeting the foregoing requirements. Any purported purchase or transfer of the
       Notes to a purchaser or transferee that does not comply with the requirements of this paragraph
       13 shall be null and void ab initio.
               (14)    The purchaser understands that the Co-Issuers may receive a list of participants
       holding positions in its securities from one or more book-entry depositories.
               (15)     The purchaser acknowledges that the Co-Issuers, the Portfolio Manager, the
       Placement Agents and others will rely upon the truth and accuracy of the foregoing
       acknowledgments, representations and agreements and agrees that if any of the
       acknowledgments, representations or agreements deemed to have been made by it by its purchase
       of the Notes or any beneficial interest therein are no longer accurate, it shall promptly notify the
       Co-Issuers, the Portfolio Manager and the Placement Agents. If the purchaser is acquiring any
       Notes or any beneficial interest therein as a fiduciary or agent for one or more institutional
       accounts, it represents that it has sole investment discretion with respect to each such account and
       it has full power to make the foregoing acknowledgments, representations and agreements on
       behalf of such account.
                (16)     The purchaser agrees that it will not offer or sell, transfer, assign, or otherwise
       dispose of the Notes or any interest therein except (i) pursuant to an exemption from, or in a
       transaction not subject to, the registration requirements of the Securities Act and any applicable
       state securities laws or the applicable laws of any other jurisdiction and (ii) in accordance with the
       Indenture, to which provisions the purchaser hereby agrees it is subject.
               (17)    The purchaser is not a member of the public in the Cayman Islands.
               (18)    The purchaser agrees to treat the Notes as unconditional debt of the Issuer for
       tax, accounting and financial reporting purposes.
               (19)      To the extent required by the Issuer, as determined by the Issuer or the Portfolio
       Manager on behalf of the Issuer, the Issuer may, upon notice to the Trustee, impose additional
       transfer restrictions on the Notes to comply with the Uniting and Strengthening America by
       Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the U.S.
       Patriot Act) and other similar laws or regulations, including, without limitation, requiring each
       transferee of a Note to make representations to the Issuer in connection with such compliance.

                                                   147
                                                                                             006561
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 214 of 280 PageID 9379
                                       Filed

                 (20)     The purchaser agrees to not cause the filing of a petition in bankruptcy or
         winding up against the Issuer before one year and one day have elapsed since the payment in full
         of the Notes or, if longer, the applicable preference period in effect.
 Transfer Restrictions Applicable to Regulation S Global Notes

         Each purchaser of a beneficial interest in a Regulation S Global Note will be further deemed (and
 each transferee of a beneficial interest in a Regulation S Global Note will be required or deemed), in
 addition to making the representations set forth in paragraphs (3), (4), (5) and (7) through (20) above in
 “—Transfer Restrictions Applicable to Rule 144A Global Notes,” to represent and agree as follows:

          The purchaser is aware that the Notes have not been and will not be registered under the
 Securities Act or any other applicable state securities law and the sale of such Notes or any beneficial
 interest therein to it is being made in reliance on the exemption from registration provided by Regulation
 S and understands that the Notes offered in reliance on Regulation S will bear the appropriate legend set
 forth in paragraph (6) above in “—Transfer Restrictions Applicable to Rule 144A Global Notes” and will
 be represented by one or more Regulation S Global Notes. The purchaser acknowledges that no
 representation is made by the Co-Issuers or the Placement Agents as to the availability of any exemption
 under the Securities Act or other applicable laws of any other jurisdiction for resale of the Notes. The
 purchaser and each beneficial owner of the Notes or any beneficial interest therein that it holds is not, and
 will not be, a U.S. Person as defined in Regulation S and its purchase of the Notes or any beneficial
 interest therein will comply with all applicable laws in any jurisdiction in which it resides or is located
 and will be in a principal amount of not less than U.S.$ 250,000. The purchaser has such knowledge and
 experience in financial and business matters as to be capable of evaluating the merits and risks of its
 investment in Notes or any beneficial interest therein, and it, and any accounts for which it is acting are
 each able to bear the economic risk of its investment. Before any interest in a Regulation S Global Note
 may be offered, resold, pledged or otherwise transferred to a person who takes delivery in the form of an
 interest in a Rule 144A Global Note, the transferor and the transferee will be required to provide the
 Trustee with written certifications as to compliance with the transfer restrictions.

 Transfer Restrictions Applicable to Composite Securities

          Each initial purchaser of Certificated Composite Securities and each purchaser of Regulation S
 Global Composite Securities acquiring such Composite Securities from the Issuer in the initial offering
 will be required to represent and agree (and each transferee of a beneficial interest in such Composite
 Securities will be required or, other than as to paragraph (24), deemed to represent and agree) as follows
 (terms used in this paragraph that are defined in Rule 144A or Regulation S are used herein as defined
 therein):

                 (1)      If the initial purchaser is:

                          (A)      a U.S. Offeree, such purchaser is an Accredited Investor and is aware
                 that the sale of Composite Securities to it is being made in reliance on an exemption from
                 the registration requirements provided by Section 4(2) under the Securities Act and is
                 acquiring the Composite Securities for its own account or for one or more accounts, each
                 of which is an Accredited Investor, and as to each of which the purchaser exercises sole
                 investment direction, and in an amount not less than the authorized denomination
                 permitted by the Indenture, or

                         (B)     a non-U.S. Person, such purchaser is purchasing the Composite
                 Securities in an Offshore Transaction not involving any directed selling efforts in the
                 United States and is aware that the sale of Composite Securities to it is being made in
                 reliance on the exemption from the registration requirements under the Securities Act
                 provided by Regulation S and is acquiring the Composite Securities for its own account
                 in an amount not less than the authorized denomination permitted by the Indenture.

                                                         148
                                                                                              006562
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 215 of 280 PageID 9380
                                       Filed

               In addition, the purchaser has such knowledge and experience in financial and business
       matters as to be capable of evaluating the merits and risks of its investment in Composite
       Securities, and the purchaser, and any accounts for which it is acting, are each able to bear the
       economic risk of the purchaser's or its investment.

                (2)      The purchaser understands that the Composite Securities are being offered only
       in a transaction not involving any public offering in the United States within the meaning of the
       Securities Act, the Composite Securities have not been and will not be registered under the
       Securities Act, and, if in the future the purchaser decides to offer, resell, pledge or otherwise
       transfer the Composite Securities, such Composite Securities may be offered, resold, pledged or
       otherwise transferred only in accordance with the legend in respect of such Composite Securities
       set forth in (5) below and the restrictions set forth in the Indenture. The purchaser acknowledges
       that no representation is made by the Issuer, the Portfolio Manager or the Placement Agents or
       any of their respective Affiliates as to the availability of any exemption under the Securities Act
       or other applicable laws of any jurisdiction for resale of the Composite Securities.

                (3)      In connection with the purchase of Composite Securities (provided that no such
       representation is made with respect to the Portfolio Manager by any Affiliate of or account
       managed by the Portfolio Manager): (i) none of the Issuer, the Co-Issuer, the Placement Agents,
       any Hedge Counterparty, the Preference Shares Paying Agent, the Trustee, or the Portfolio
       Manager is acting as a fiduciary or financial or investment advisor for the purchaser, (ii) the
       purchaser is not relying (for purposes of making any investment decision or otherwise) upon any
       advice, counsel or representations (whether written or oral) of the Issuer, the Co-Issuer, the
       Placement Agents, any Hedge Counterparty, the Trustee or the Portfolio Manager or any of their
       respective Affiliates other than in a current offering memorandum for such Composite Securities
       and any representations expressly set forth in a written agreement with such party; (iii) none of
       the Issuer, the Co-Issuer, the Placement Agents, any Hedge Counterparty, the Preference Shares
       Paying Agent, the Trustee or the Portfolio Manager or any of their respective Affiliates has given
       to the purchaser (directly or indirectly through any other Person or documentation for the
       Composite Securities) any assurance, guarantee or representation whatsoever as to the expected
       or projected success, profitability, return, performance, result, effect, consequence or benefit
       (including legal, regulatory, tax, financial, accounting or otherwise) of the Composite Securities
       or an investment therein; (iv) the purchaser has consulted with its own legal, regulatory, tax,
       business, investment, financial and accounting advisors to the extent it has deemed necessary, and
       it has made its own investment decisions (including decisions regarding the suitability of any
       transaction pursuant to the documentation for the Composite Securities) based upon its own
       judgment and upon any advice from such advisors as it has deemed necessary and not upon any
       view expressed by the Issuer, the Co-Issuer, the Placement Agents, any Hedge Counterparty, the
       Preference Shares Paying Agent, the Trustee or the Portfolio Manager or any of their respective
       Affiliates; (v) the purchaser has determined that the rates, prices or amounts and other terms of
       the purchase and sale of the Composite Securities reflect those in the relevant market for similar
       transactions; (vi) if the purchaser is acting for the account of another investor, the purchaser
       represents that the investment on behalf of such account is based on a determination that the
       investment is suitable based on the risks referred to in this Offering Memorandum (including,
       without limitation, the “Risk Factors” and the “Transfer Restrictions Applicable to Composite
       Securities”), given the investment objectives of the account for which the purchase is being made,
       and that the investment is consistent with any applicable legal requirements; (vii) the purchaser is
       purchasing the Composite Securities with a full understanding of all of the terms, conditions and
       risks thereof (economic and otherwise), and it, and each account for which it is acquiring
       Composite Securities, is capable of assuming and willing to assume (financially and otherwise)
       those risks; and (viii) the purchaser is a sophisticated investor.

               (4)       If the purchaser is acquiring the Composite Securities pursuant to paragraph
       (1)(A) above, (A) the purchaser and each account for which the purchaser is acquiring Composite
       Securities is (i) a Qualified Purchaser, (ii) a Knowledgeable Employee or (iii) an entity owned

                                                  149
                                                                                           006563
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 216 of 280 PageID 9381
                                       Filed

       exclusively by Qualified Purchasers and/or Knowledgeable Employees, (B) the purchaser (or if
       the purchaser is acquiring Composite Securities for any account, each such account) is acquiring
       the Composite Securities as principal for its own account for investment and not for sale in
       connection with any distribution thereof, (C) the purchaser (or if the purchaser is acquiring
       Composite Securities for any account, each such account) was not formed solely for the purpose
       of investing in the Composite Securities (except when each beneficial owner of the purchaser or
       any such account is (i) a Qualified Purchaser or (ii) a Knowledgeable Employee), (D) to the
       extent the purchaser or any account for which the purchaser is acquiring Composite Securities is a
       private investment company formed before April 30, 1996, the purchaser or such account has
       received the necessary consent from its beneficial owners, (E) the purchaser (or if the purchaser is
       acquiring Composite Securities for any account, each such account) agrees that it shall not hold
       such Composite Securities for the benefit of any other Person and shall be the sole beneficial
       owner thereof for all purposes and that it shall not sell participation interests in the Composite
       Securities or enter into any other arrangement pursuant to which any other Person shall be
       entitled to a beneficial interest in the dividends or other distributions on the Composite Securities
       (except when each person is (i) a Qualified Purchaser or (ii) a Knowledgeable Employee) and (F)
       the purchaser understands and agrees that any purported transfer of the Composite Securities to a
       purchaser that does not comply with the requirements of this paragraph shall be null and void ab
       initio.

               (5)       (i)      The purchaser understands that the Composite Securities (A) will be
       represented by either one or more Certificated Composite Securities or one or more Regulation S
       Global Composite Security which will bear the legend substantially in the form set forth below
       unless the Issuer determines otherwise in accordance with applicable law, and (B) (i) in the case
       of Composite Securities represented by an interest in a Certificated Composite Security, may only
       be resold, pledged or transferred to (x) non-U.S. Persons or (y) U.S. Persons that are either
       Qualified Institutional Buyers or Accredited Investors and either (a) Qualified Purchasers, (b)
       Knowledgeable Employees or (c) entities owned exclusively by Qualified Purchasers and/or
       Knowledgeable Employees and (ii) in the case of Composite Securities represented by an interest
       in a Regulation S Global Composite Security, may not at any time be held by or on behalf of any
       person that is a U.S. Person. The purchaser understands that before the Composite Securities
       represented by an interest in Certificated Composite Securities may be offered, resold, pledged or
       otherwise transferred, the transferee will be required to provide the Trustee and the Issuer with a
       written certification as to compliance with the transfer restrictions.

       THE COMPOSITE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND
 WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
 AS AMENDED (THE "SECURITIES ACT"), AND THE ISSUER HAS NOT BEEN
 REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
 AS AMENDED (THE "INVESTMENT COMPANY ACT").              THE COMPOSITE
 SECURITIES REPRESENTED HEREBY HAVE NOT BEEN OFFERED, SOLD, PLEDGED
 OR OTHERWISE TRANSFERRED, EXCEPT (A)(1) TO A PERSON WHOM THE SELLER
 REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
 MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN
 ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN A
 TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THE
 COMPOSITE SECURITIES ARE ELIGIBLE FOR RESALE IN ACCORDANCE WITH RULE
 144A, (2) TO AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) UNDER
 REGULATION D UNDER THE SECURITIES ACT) IN A TRANSACTION EXEMPT FROM
 REGISTRATION UNDER THE SECURITIES ACT, OR (3) TO A NON-U.S. PERSON IN AN
 OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF
 REGULATION S UNDER THE SECURITIES ACT AND, IN THE CASE OF CLAUSES (1)
 AND (2), TO A PURCHASER THAT (X) IS A QUALIFIED PURCHASER WITHIN THE
 MEANING OF SECTION (3)(C)(7) OF THE INVESTMENT COMPANY ACT THAT WAS
                                                   150
                                                                                            006564
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 217 of 280 PageID 9382
                                       Filed

 NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER (EXCEPT WHEN
 EACH BENEFICIAL OWNER OF THE PURCHASER IS A QUALIFIED PURCHASER OR
 KNOWLEDGEABLE EMPLOYEE) THAT HAS RECEIVED THE NECESSARY CONSENT
 FROM ITS BENEFICIAL OWNERS WHEN THE PURCHASER IS A PRIVATE
 INVESTMENT COMPANY FORMED ON OR BEFORE APRIL 30, 1996, (Y) IS A
 KNOWLEDGEABLE EMPLOYEE (AS DEFINED IN RULE 3C-5 UNDER THE
 INVESTMENT COMPANY ACT) WITH RESPECT TO THE ISSUER OR (Z) IS AN ENTITY
 OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS AND/OR KNOWLEDGEABLE
 EMPLOYEES, (B) IN EACH CASE, IN A PRINCIPAL AMOUNT OF NOT LESS THAN
 U.S.$100,000 OF COMPOSITE SECURITIES SET FORTH IN THE INDENTURE FOR THE
 PURCHASER AND FOR EACH SUCH ACCOUNT FOR WHICH IT IS ACTING, AND (C)
 IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF
 THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH
 TRANSFEROR OF THE COMPOSITE SECURITIES REPRESENTED HEREBY OR ANY
 BENEFICIAL INTEREST THEREIN WILL PROVIDE NOTICE OF THE TRANSFER
 RESTRICTIONS AS SET FORTH HEREIN TO ITS PURCHASER. EACH PURCHASER OF
 THE COMPOSITE SECURITIES REPRESENTED HEREBY WILL BE REQUIRED TO
 MAKE (OR WILL BE DEEMED TO MAKE) THE APPLICABLE REPRESENTATIONS
 AND AGREEMENTS SET FORTH IN THE INDENTURE.

      THE COMPOSITE SECURITIES REPRESENTED HEREBY MAY BE PURCHASED
 BY OR TRANSFERRED TO A BENEFIT PLAN INVESTOR OR CONTROLLING PERSON
 (EACH AS DEFINED IN THE INDENTURE) ONLY UPON THE SATISFACTION OF
 CERTAIN CONDITIONS SET FORTH IN THE INDENTURE. ANY TRANSFER IN
 VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
 VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
 PURCHASER OR TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
 CONTRARY TO THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY.

      IN ADDITION TO THE FOREGOING, THE ISSUER MAINTAINS THE RIGHT TO
 RESELL ANY COMPOSITE SECURITIES PREVIOUSLY TRANSFERRED TO NON-
 PERMITTED U.S. HOLDERS (AS DEFINED IN THE INDENTURE) IN ACCORDANCE
 WITH AND SUBJECT TO THE TERMS OF THE INDENTURE.

      THE FAILURE TO PROVIDE THE ISSUER AND ANY TRUSTEE, WHENEVER
 REQUESTED BY THE ISSUER OR THE PORTFOLIO MANAGER ON BEHALF OF THE
 ISSUER, WITH THE APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS
 (GENERALLY, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
 SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES
 PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE OR AN
 APPROPRIATE INTERNAL REVENUE SERVICE FORM W-8 (OR APPLICABLE
 SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS NOT A “UNITED STATES
 PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE) SHALL
 RESULT IN THE IMPOSITION OF U.S. FEDERAL BACK-UP WITHHOLDING FROM
 PAYMENTS TO THE HOLDER IN RESPECT OF THE COMPOSITE SECURITIES
 REPRESENTED HEREBY.

                             (ii)     In addition, each Certificated Composite Security will contain
            the following additional legend:

       EACH TRANSFEREE WILL BE REQUIRED TO DELIVER A TRANSFEREE CERTIFICATE
 IN THE FORM PRESCRIBED IN THE INDENTURE.
                                      151
                                                                                        006565
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 218 of 280 PageID 9383
                                       Filed

                                (iii) In addition, each Regulation S Global Composite Security
               representing any Composite Security will contain the following additional legend:

       EACH TRANSFEREE OF THE COMPOSITE SECURITIES REPRESENTED
 HEREBY WILL, IF REQUIRED BY THE INDENTURE, BE REQUIRED TO DELIVER A
 TRANSFEREE CERTIFICATE IN THE FORM PRESCRIBED IN THE INDENTURE OR
 WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS
 SET FORTH IN THE INDENTURE.

                                 (iv)   in addition, each Regulation S Global Composite Security
 representing any Composite Security will also contain the following additional legend:

       UNLESS THIS COMPOSITE SECURITY IS PRESENTED BY AN AUTHORIZED
 REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (“DTC”) TO THE INDENTURE
 REGISTRAR FOR REGISTRATION OF TRANSFER OR PAYMENT, AND ANY CERTIFICATE
 ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
 REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE
 TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE
 OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
 OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                (6)       The purchaser will provide notice to each Person to whom it proposes to transfer
        any interest in the Composite Securities of the transfer restrictions and representations set forth in
        the Indenture, including the exhibits referenced in the Indenture.
                (7)      The purchaser understands that the Indenture permits the Trustee to compel any
        holder of the Composite Securities who is a U.S. Person and who is determined not to have been
        both (x) either a Qualified Institutional Buyer or Accredited Investor and (y) either (i) a Qualified
        Purchaser, (ii) a Knowledgeable Employee or (iii) an entity owned exclusively by Qualified
        Purchasers and/or Knowledgeable Employees, at the time of acquisition of the Composite
        Securities to sell such Composite Securities, or to sell such Composite Securities on behalf of
        such purchaser, to a person that is both (x) either a Qualified Institutional Buyer or Accredited
        Investor and (y) either (i) a Qualified Purchaser, (ii) a Knowledgeable Employee or (iii) an entity
        owned exclusively by Qualified Purchasers and/or Knowledgeable Employees, in a transaction
        exempt from the registration requirements under the Securities Act or to a person that is a non-
        U.S. Person in an Offshore Transaction meeting the requirements of Regulation S. The purchaser
        also understands that any transfer to an Accredited Purchaser may require delivery of an opinion
        of counsel evidencing that such transfer may be made pursuant to an exemption from registration
        under the Securities Act, as described in the Indenture.
                (8)      The purchaser understands that in the case of any supplemental indenture to the
        Indenture that requires consent of one or more Holders of the Composite Securities, the Indenture
        permits the Amendment Buy-Out Purchaser to purchase the beneficial interest in the Composite
        Securities from any Non-Consenting Holder thereof at the applicable Amendment Buy-Out
        Purchase Price; and such Non-Consenting Holder will be required to sell its beneficial interest in
        this Composite Security to the Amendment Buy-Out Purchaser at such price.
                (9)       The purchaser understands that the Stated Maturity of the Composite Securities is
        subject to multiple extensions of four years each without consent of any Holders of Composite
        Securities at the option of the Portfolio Manager, upon satisfaction of certain conditions.
                 (10)   The purchaser acknowledges that no action was taken or is being contemplated
        by the Issuer that would permit a public offering of the Composite Securities or possession or
        distribution of the offering memorandum with respect thereto or any amendment thereof or
        supplement thereto or any other offering material relating to the Composite Securities in any

                                                    152
                                                                                              006566
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 219 of 280 PageID 9384
                                       Filed

       jurisdiction (other than Ireland) where, or in any circumstances in which, action for those
       purposes is required. Nothing contained in the offering memorandum relating to the Composite
       Securities shall constitute an offer to sell or a solicitation of an offer to purchase any Composite
       Securities in any jurisdiction where it is unlawful to do so absent the taking of such action or the
       availability of an exemption therefrom.
                (11)   The purchaser understands that in the case of any vote to remove the Portfolio
       Manager, the Management Agreement permits the Portfolio Manager to purchase the beneficial
       interest in the Composite Securities from any Holder of Composite Securities that voted to
       remove the Portfolio Manager at the applicable Buy-Out Amount; and such Holder of Composite
       Securities will be required to sell its beneficial interest in the Composite Securities to the
       Portfolio Manager at such price.
               (12)    The purchaser will not, at any time, offer to buy or offer to sell the Composite
       Securities by any form of general solicitation or advertising, including, but not limited to, any
       advertisement, article, notice or other communication published in any newspaper, magazine or
       similar medium or broadcast over television or radio or seminar or meeting whose attendees have
       been invited by general solicitations or advertising.
                (13)   The purchaser acknowledges that the Issuer, the Portfolio Manager, the
       Placement Agents and others will rely upon the truth and accuracy of the foregoing
       acknowledgments, representations and agreements and agrees that if any of the
       acknowledgments, representations or agreements deemed to have been made by it by its purchase
       of the Composite Securities are no longer accurate, it shall promptly notify the Issuer, the
       Portfolio Manager and the Placement Agents. If it is acquiring any Composite Securities as a
       fiduciary or agent for one or more institutional accounts, it represents that it has sole investment
       discretion with respect to each such account and it has full power to make the foregoing
       acknowledgments, representations and agreements on behalf of such account.
               (14)     The purchaser agrees that it will not offer or sell, transfer, assign, or otherwise
       dispose of the Composite Securities or any interest therein except (i) pursuant to an exemption
       from, or in a transaction not subject to, the registration requirements of the Securities Act and any
       applicable state securities laws or the applicable laws of any other jurisdiction and (ii) in
       accordance with the Indenture, to which provisions the purchaser hereby agrees it is subject.
               (15)    The purchaser is not a member of the public in the Cayman Islands.
               (16)    The purchaser agrees to treat the Composite Securities, for U.S. federal income
       tax purposes, as consisting of (a) in the case of the Class 1 Composite Securities, the separate
       Class D-2 Notes and Preference Shares, and (b) in the case of the Class 2 Composite Securities,
       the separate Class C Notes and the Preference Shares, in each case corresponding to the
       applicable Components of such Composite Securities.
               (17)     To the extent required by the Issuer, as determined by the Issuer or the Portfolio
       Manager on behalf of the Issuer, the Issuer may, upon notice to the Trustee and the Note
       Registrar, impose additional transfer restrictions on the Composite Securities to comply with the
       Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and
       Obstruct Terrorism Act of 2001 (the U.S. Patriot Act) and other similar laws or regulations,
       including, without limitation, requiring each transferee of a Composite Security to make
       representations to the Issuer in connection with such compliance.
               (18)     The purchaser agrees to not cause the filing of a petition in bankruptcy or
       winding up against the Issuer before one year and one day have elapsed since the payment in full
       of the Notes or, if longer, the applicable preference period in effect.
                (19)     The purchaser is not purchasing the Composite Securities with a view to the
       resale, distribution or other disposition thereof in violation of the Securities Act. The purchaser
       understands that the Composite Securities will be highly illiquid and are not suitable for short-
                                                   153
                                                                                            006567
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 220 of 280 PageID 9385
                                       Filed

       term trading. The Preference Share Component of the Composite Securities is a leveraged
       investment in the Collateral Obligations that may expose the Composite Securities to
       disproportionately large changes in value. Payments in respect of the Composite Securities are
       not guaranteed as they are dependent on the performance of the Issuer's portfolio of Collateral
       Obligations. The purchaser understands that it is possible that, due to the structure of the
       transaction and the performance of the Issuer's portfolio of Collateral Obligations, dividends or
       other distributions in respect of the Composite Securities may be reduced or eliminated entirely.
       Furthermore, the Preference Share Component of the Composite Securities constitutes equity in
       the Issuer, is not secured by the Collateral and (together with the remainder of the Preference
       Shares) will rank behind all creditors (secured and unsecured and whether known or unknown) of
       the Issuer, including, without limitation, the holders of the Notes, and any Hedge Counterparties.
       The Issuer has assets limited to the Collateral for payment of all Classes of the Notes and
       dividends and other distributions on the Composite Securities and the remainder of the Preference
       Shares, and the Preference Share Component of the Composite Securities and such other
       Preference Shares bear, pro rata, the first risk of loss. The purchaser understands that an
       investment in the Composite Securities involves certain risks, including the risk of loss of all or a
       substantial part of its investment. The purchaser has had access to such financial and other
       information concerning the Issuer, the Composite Securities and the Collateral as it deemed
       necessary or appropriate in order to make an informed investment decision with respect to its
       purchase of the Composite Securities, including an opportunity to ask questions of and request
       information from the Issuer and the Placement Agents.

               (20)    The purchaser understands and agrees that (i) no purchase or transfer may be
       made that would result in any person or entity holding beneficial ownership in any Composite
       Securities in less than an authorized denomination as set forth in the Indenture and (ii) no
       purchase or transfer of the Composite Securities that would have the effect of requiring either of
       the Co-Issuers or the pool of Collateral to register as an investment company under the
       Investment Company Act will be permitted.

               (21)    If the purchaser is a bank (within the meaning of Section 881(c)(3)(A) of the
       Code) or an Affiliate of a bank, the purchaser is a person (or a wholly owned Affiliate of a
       person) that is eligible for benefits under an income tax treaty with the United States that
       eliminates United States federal income taxation of Unites States source interest not attributable
       to a permanent establishment in the United States.

                (22)     The purchaser understands that, prior to any sale or other transfer of any interest
       in Composite Securities held in the form of a Certificated Composite Security, it (or the
       transferee, as applicable) will be required to provide to the Issuer and the Trustee a duly executed
       transfer certificate substantially in the form provided in the Indenture and such other certificates
       and other information as they may reasonably require to confirm that the proposed transfer
       complies with the restrictions in the legend placed on each certificate representing the Composite
       Securities and in the Indenture.
               (23)     The purchaser understands and agrees that (a) no purchase or transfer of the
       Composite Securities or interest therein or Component thereof to a purchaser or transferee that
       has represented that it is a Benefit Plan Investor or a Controlling Person (each as defined under
       United States Department of Labor Regulations 29 C.F.R. Section 2510.3-101) will be effective,
       and the Issuer, the Preference Shares Paying Agent or the Trustee will not recognize or register
       such purchase or transfer, if such purchase or transfer would result in (i) Benefit Plan Investors
       owning 25% or more of the Aggregate Outstanding Amount of the Preference Shares (including
       the Preference Share Component of any Composite Security and determined pursuant to 29
       C.F.R. Section 2510.3-101, the Preference Share Documents and the Indenture) or (ii) a
       prohibited transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the case of
       a governmental, foreign or church plan, any substantially similar federal, state, foreign or local
       law) and (b) except for purchases directly from the Issuer and accepted by the Placement Agents
       no purchase or transfer of the Composite Securities or interest therein or component thereof may
                                                   154
                                                                                            006568
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 221 of 280 PageID 9386
                                       Filed

       be made by or to a purchaser or transferee that wishes to take delivery in the form of a Regulation
       S Global Composite Security that has represented that it is a Benefit Plan Investor or a
       Controlling Person. The purchaser further understands and agrees that any transfer in violation of
       the applicable provisions of the Preference Share Documents, the Indenture and the
       representations and agreements in this paragraph (23) will be null and void ab initio. For
       purposes of the determination described in clause (a)(i) of the preceding sentence, the Preference
       Shares (including the Preference Share Component of any Composite Security) held by the
       Preference Shares Paying Agent, the Portfolio Manager, any of their respective affiliates (as
       defined in 29 C.F.R. Section 2510.3-101(f)(3)) and any other persons that have represented that
       they are Controlling Persons (and not a Benefit Plan Investor) will be disregarded and will not be
       treated as outstanding. The purchaser’s acquisition, holding and disposition of the Composite
       Securities will not result in a prohibited transaction under Section 406 of ERISA or Section 4975
       of the Code (or, in the case of a governmental, foreign or church plan, any substantially similar
       federal, state, foreign or local law), because such purchase, holding and disposition either (a) is
       not, and will not become, subject to such laws or (b) is covered by an exemption from all
       applicable prohibited transactions, all conditions of which are and will be been satisfied
       throughout its holding and disposition of such Composite Securities. The purchaser and any
       Person causing it to acquire the Composite Securities agree, to the fullest extent permissible
       under applicable law, to indemnify and hold harmless the Issuer, the Co-Issuer, the Trustee, the
       Placement Agents, the Preference Shares Paying Agent and the Portfolio Manager and their
       respective affiliates from any cost, damage, or loss incurred by them as a result of a breach of the
       representations set forth in this paragraph (23) or of the representations described in paragraph
       (24) and paragraph (25), as applicable. If the purchaser is an insurance company investing
       through its general account as defined in PTCE 95-60, for so long as it holds the Composite
       Securities, such purchaser shall meet the requirements pertaining to the percentage of the assets
       of such insurance company general account that can be treated as plan assets for purposes of
       calculating the 25% threshold under the significant participation test of the Plan Asset Regulation
       (29 C.F.R. Section 2510.3-101(f)). The purchaser understands that the representations made in
       this paragraph (23) will be deemed made on each day from the date hereof through and including
       the date on which the purchaser disposes of its interests in the Composite Securities. The
       purchaser agrees that it will not sell, pledge or otherwise transfer any Composite Securities in
       violation of the foregoing.

               (24)     The funds that the purchaser is using or will use to purchase the Composite
       Securities are or are not assets of a person who is or at any time while the Composite Securities
       are held by the purchaser will be (A) an “employee benefit plan” as defined in Section 3(3) of the
       Employee Retirement Income Security Act of 1974, as amended (“ERISA”), whether or not such
       plan is subject to Title I of ERISA, including, without limitation, foreign, church and
       governmental plans, (B) a “plan” described in Section 4975(e)(1) of the Internal Revenue Code of
       1986 (the “Code”) or (C) an entity whose underlying assets would be deemed to include “plan
       assets” of either of the foregoing by reason of the investment by an employee benefit plan or
       other plan in the entity within the meaning of 29 C.F.R. Section 2510.3-101 or otherwise (the
       plans and persons described in clauses (A), (B) and (C) being referred to as “Benefit Plan
       Investors”). For purposes of making this determination, foreign benefit plans, government or
       church plans, Keoghs and individual retirement accounts (“IRAs”) are typically considered
       Benefit Plan Investors.

                The purchaser is or is not the Issuer, the Co-Issuer, the Portfolio Manager or any other
       person (other than a Benefit Plan Investor) that has discretionary authority or control with respect
       to the assets of the Issuer or a person who provides investment advice for a fee (direct or indirect)
       with respect to the assets of the Issuer, or any “affiliate” (as defined in 29 C.F.R.
       Section 2510.3-101(f)(3)) of any such person (any such person, a “Controlling Person”).

               In addition, each transferee of a beneficial interest in a Regulation S Global Composite
       Security will be deemed to represent and agree as follows:

                                                   155
                                                                                            006569
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 222 of 280 PageID 9387
                                       Filed

                  (25)    The purchaser is not, is not using the assets of, and upon its acquisition and
         throughout its holding and disposition of, such Composite Securities, it will not be or become or
         transfer any interest therein to, a Benefit Plan Investor or Controlling Person.

 Transfer Restrictions Applicable to Preference Shares

         Each initial purchaser of Certificated Preference Shares and each initial purchaser of Regulation S
 Global Preference Shares acquiring such Preference Shares from the Issuer in the initial offering will be
 required to enter into a subscription agreement with the Issuer pursuant to which each such initial
 purchaser will be required to represent and agree (and each subsequent transferee of Regulation S Global
 Preference Shares will be required or, other than as to paragraph (24), deemed to have represented and
 agreed) in each case as follows (terms used in this paragraph that are defined in Rule 144A or Regulation
 S are used herein as defined therein):

                 (1)     If the purchaser is:
                          (A)      a U.S. Offeree, such purchaser is an Accredited Investor and is aware
                 that the sale of Preference Shares to it is being made in reliance on an exemption from the
                 registration requirements provided by Section 4(2) under the Securities Act and is
                 acquiring the Preference Shares for its own account or for one or more accounts, each of
                 which is an Accredited Investor, and as to each of which the purchaser exercises sole
                 investment discretion, and in a number not less than the minimum lot for the purchaser
                 and each such account, or

                          (B)     a non-U.S. Person, such purchaser is purchasing the Preference Shares in
                 an Offshore Transaction not involving any directed selling efforts in the United States
                 and is aware that the sale of Preference Shares to it is being made in reliance on the
                 exemption from the registration requirements under the Securities Act provided by
                 Regulation S and is acquiring the Preference Shares for its own account in a number not
                 less than the minimum lot.

                 In addition, the purchaser has such knowledge and experience in financial and business
         matters as to be capable of evaluating the merits and risks of its investment in Preference Shares,
         and the purchaser, and any accounts for which it is acting, are each able to bear the economic risk
         of the purchaser’s or its investment.

                  (2)     The purchaser understands that the Preference Shares are being offered only in a
         transaction not involving any public offering in the United States within the meaning of the
         Securities Act, the Preference Shares have not been and will not be registered under the Securities
         Act, and, if in the future the purchaser decides to offer, resell, pledge or otherwise transfer the
         Preference Shares, such Preference Shares may be offered, resold, pledged or otherwise
         transferred only in accordance with the legend in respect of such Preference Shares set forth in
         (7) below and the restrictions set forth in the Preference Share Documents. The purchaser
         acknowledges that no representation is made by the Issuer, the Portfolio Manager or the
         Placement Agents or any of their respective Affiliates as to the availability of any exemption
         under the Securities Act or other applicable laws of any jurisdiction for resale of the Preference
         Shares.

                  (3)    The purchaser agrees that it will not offer or sell, transfer, assign, or otherwise
         dispose of the Preference Shares or any interest therein except (i) pursuant to an exemption from,
         or in a transaction not subject to, the registration requirements of the Securities Act and any
         applicable state securities laws or the applicable laws of any other jurisdiction and (ii) in
         accordance with the Preference Share Documents, to which provisions the purchaser agrees it is
         subject.



                                                    156
                                                                                            006570
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 223 of 280 PageID 9388
                                       Filed

                (4)     The purchaser is not purchasing the Preference Shares with a view to the resale,
       distribution or other disposition thereof in violation of the Securities Act. The purchaser
       understands that the Preference Shares will be highly illiquid and are not suitable for short-term
       trading. The Preference Shares are a leveraged investment in the Collateral Obligations that may
       expose the Preference Shares to disproportionately large changes in value. Payments in respect
       of the Preference Shares are not guaranteed as they are dependent on the performance of the
       Issuer’s portfolio of Collateral Obligations. The purchaser understands that it is possible that, due
       to the structure of the transaction and the performance of the Issuer’s portfolio of Collateral
       Obligations, dividends or other distributions in respect of the Preference Shares may be reduced
       or eliminated entirely. Furthermore, the Preference Shares constitute equity in the Issuer, are not
       secured by the Collateral and will rank behind all creditors (secured and unsecured and whether
       known or unknown) of the Issuer, including, without limitation, the holders of the Notes, and any
       Hedge Counterparties. The Issuer has assets limited to the Collateral for payment of all Classes
       of the Notes and dividends and other distributions on the Preference Shares, and the Preference
       Shares bear, pro rata, the first risk of loss. The purchaser understands that an investment in the
       Preference Shares involves certain risks, including the risk of loss of all or a substantial part of its
       investment. The purchaser has had access to such financial and other information concerning the
       Issuer, the Preference Shares and the Collateral as it deemed necessary or appropriate in order to
       make an informed investment decision with respect to its purchase of the Preference Shares,
       including an opportunity to ask questions of and request information from the Issuer and the
       Placement Agents.

                (5)      In connection with the purchase of Preference Shares (provided that no such
       representation is made with respect to the Portfolio Manager by any Affiliate of or account
       managed by the Portfolio Manager): (i) none of the Co-Issuers, the Placement Agents, any Hedge
       Counterparty, the Preference Shares Paying Agent, or the Portfolio Manager is acting as a
       fiduciary or financial or investment advisor for the purchaser, (ii) the purchaser is not relying (for
       purposes of making any investment decision or otherwise) upon any advice, counsel or
       representations (whether written or oral) of the Co-Issuers, the Placement Agents, any Hedge
       Counterparty, the Preference Shares Paying Agent or the Portfolio Manager or any of their
       respective Affiliates other than in a current offering memorandum for such Preference Shares and
       any representations expressly set forth in a written agreement with such party; (iii) none of the
       Co-Issuers, the Placement Agents, any Hedge Counterparty, the Preference Shares Paying Agent
       or the Portfolio Manager or any of their respective Affiliates has given to the purchaser (directly
       or indirectly through any other Person or documentation for the Preference Shares) any assurance,
       guarantee, or representation whatsoever as to the expected or projected success, profitability,
       return, performance result, effect, consequence, or benefit (including legal, regulatory, tax,
       financial, accounting, or otherwise) of the Preference Shares or an investment therein; (iv) the
       purchaser has consulted with its own legal, regulatory, tax, business, investment, financial and
       accounting advisors to the extent it has deemed necessary, and it has made its own investment
       decisions (including decisions regarding the suitability of any transaction pursuant to the
       documentation for the Preference Shares) based upon its own judgment and upon any advice from
       such advisors as it has deemed necessary and not upon any view expressed by the Co-Issuers, the
       Placement Agents, any Hedge Counterparty, the Preference Shares Paying Agent or the Portfolio
       Manager or any of their respective Affiliates; (v) the purchaser has determined that the rates,
       prices or amounts and other terms of the purchase and sale of the Preference Shares reflect those
       in relevant market for similar transactions; (vi) if the purchaser is acting for the account of
       another investor, the purchaser represents that the investment on behalf of such account is based
       on a determination that the investment is suitable based on the risks referred to in this Offering
       Memorandum (including, without limitation, the “Risk Factors” and the “Transfer Restrictions
       Applicable to the Preference Shares”), given the investment objectives of the account for which
       the purchase is being made, and that the investment is consistent with any applicable legal
       requirements; (vii) the purchaser is purchasing the Preference Shares with a full understanding of
       all of the terms, conditions and risks thereof (economic and otherwise), and it is capable of


                                                    157
                                                                                              006571
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 224 of 280 PageID 9389
                                       Filed

       assuming and willing to assume (financially and otherwise) those risks; and (viii) the purchaser is
       a sophisticated investor.

                (6)     If the purchaser is acquiring the Preference Shares pursuant to paragraph (1)(A)
       above, (A) the purchaser and each account for which the purchaser is acquiring Preference Shares
       is (i) a Qualified Purchaser, (ii) a Knowledgeable Employee or (iii) an entity owned exclusively
       by Qualified Purchasers and/or Knowledgeable Employees, (B) the purchaser (or if the purchaser
       is acquiring Preference Shares for any account, each such account) is acquiring the Preference
       Shares as principal for its own account for investment and not for sale in connection with any
       distribution thereof, (C) the purchaser (or if the purchaser is acquiring Preference Shares for any
       account, each such account) was not formed solely for the purpose of investing in the Preference
       Shares (except when each beneficial owner of the purchaser or any such account is (i) a Qualified
       Purchaser or (ii) a Knowledgeable Employee), (D) to the extent the purchaser or any account for
       which the purchaser is acquiring Preference Shares is a private investment company formed
       before April 30, 1996, the purchaser or such account has received the necessary consent from its
       beneficial owners, (E) the purchaser (or if the purchaser is acquiring Preference Shares for any
       account, each such account) agrees that it shall not hold such Preference Shares for the benefit of
       any other Person and shall be the sole beneficial owner thereof for all purposes and that it shall
       not sell participation interests in the Preference Shares or enter into any other arrangement
       pursuant to which any other Person shall be entitled to a beneficial interest in the dividends or
       other distributions on the Preference Shares (except when each person is (i) a Qualified Purchaser
       or (ii) a Knowledgeable Employee) and (F) the purchaser understands and agrees that any
       purported transfer of the Preference Shares to a purchaser that does not comply with the
       requirements of this paragraph shall be null and void ab initio.

                (7)    (i)      The purchaser understands that the Preference Shares (A) will be
       represented by either one or more Certificated Preference Shares or Regulation S Global
       Preference Shares which will bear the legend substantially in the form set forth below unless the
       Issuer determines otherwise in accordance with applicable law, and (B) (i) in the case of
       Preference Shares represented by an interest in a Certificated Preference Share, may only be
       resold, pledged or transferred to (x) non-U.S. Persons or (y) U.S. Persons that are either Qualified
       Institutional Buyers or Accredited Investors and either (a) Qualified Purchasers,
       (b) Knowledgeable Employees or (c) entities owned exclusively by Qualified Purchasers and/or
       Knowledgeable Employees and (ii) in the case of Preference Shares represented by an interest in
       a Regulation S Global Preference Share, may not at any time be held by or on behalf of any
       person that is a U.S. Person. The purchaser understands that before the Preference Shares
       represented by an interest in Certificated Preference Shares may be offered, resold, pledged or
       otherwise transferred, the transferee will be required to provide the Preference Shares Paying
       Agent and the Issuer with a written certification as to compliance with the transfer restrictions.

         THE PREFERENCE SHARES REPRESENTED HEREBY HAVE NOT BEEN AND WILL
 NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
 AMENDED (THE “SECURITIES ACT”), AND THE ISSUER HAS NOT BEEN REGISTERED
 UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
 “INVESTMENT COMPANY ACT”). THE PREFERENCE SHARES REPRESENTED HEREBY
 HAVE NOT BEEN OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
 (A)(1) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
 INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES
 ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
 INSTITUTIONAL BUYER, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
 144A SO LONG AS THE PREFERENCE SHARES ARE ELIGIBLE FOR RESALE IN
 ACCORDANCE WITH RULE 144A, (2) TO AN ACCREDITED INVESTOR (AS DEFINED IN RULE
 501(a) UNDER REGULATION D UNDER THE SECURITIES ACT) IN A TRANSACTION EXEMPT
 FROM REGISTRATION UNDER THE SECURITIES ACT, OR (3) TO A NON-U.S. PERSON IN AN
 OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF

                                                  158
                                                                                           006572
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 225 of 280 PageID 9390
                                       Filed

 REGULATION S UNDER THE SECURITIES ACT AND, IN THE CASE OF CLAUSES (1) AND (2),
 TO A PURCHASER THAT (X) IS A QUALIFIED PURCHASER WITHIN THE MEANING OF
 SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT THAT WAS NOT FORMED FOR THE
 PURPOSE OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH BENEFICIAL OWNER OF
 THE PURCHASER IS A QUALIFIED PURCHASER OR KNOWLEDGEABLE EMPLOYEE) THAT
 HAS RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS WHEN THE
 PURCHASER IS A PRIVATE INVESTMENT COMPANY FORMED ON OR BEFORE APRIL 30,
 1996, (Y) IS A KNOWLEDGEABLE EMPLOYEE (AS DEFINED IN RULE 3C-5 UNDER THE
 INVESTMENT COMPANY ACT) WITH RESPECT TO THE ISSUER OR (Z) IS AN ENTITY
 OWNED EXCLUSIVELY BY QUALIFIED PURCHASERS AND/OR KNOWLEDGEABLE
 EMPLOYEES, (B) IN EACH CASE, IN A NUMBER OF NOT LESS THAN 100 PREFERENCE
 SHARES FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT FOR WHICH IT IS ACTING,
 AND (C) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF
 THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH TRANSFEROR
 OF THE PREFERENCE SHARES REPRESENTED HEREBY OR ANY BENEFICIAL INTEREST
 THEREIN WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS AS SET FORTH
 HEREIN TO ITS PURCHASER.       EACH PURCHASER OF THE PREFERENCE SHARES
 REPRESENTED HEREBY WILL BE REQUIRED TO MAKE (OR WILL BE DEEMED TO MAKE)
 THE APPLICABLE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE
 PREFERENCE SHARE DOCUMENTS. ANY TRANSFER IN VIOLATION OF THE FOREGOING
 WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE
 TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
 INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE PREFERENCE SHARES PAYING
 AGENT OR ANY INTERMEDIARY. IN ADDITION TO THE FOREGOING, THE ISSUER
 MAINTAINS THE RIGHT TO RESELL ANY PREFERENCE SHARES PREVIOUSLY
 TRANSFERRED TO NON-PERMITTED U.S. HOLDERS (AS DEFINED IN THE PREFERENCE
 SHARE DOCUMENTS) IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THE
 PREFERENCE SHARE DOCUMENTS.

       THE FAILURE TO PROVIDE THE ISSUER AND ANY PAYING AGENT, WHENEVER
 REQUESTED BY THE ISSUER OR THE PORTFOLIO MANAGER ON BEHALF OF THE ISSUER,
 WITH THE APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN
 INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE SUCCESSOR FORM) IN THE
 CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF
 SECTION 7701(A)(30) OF THE CODE OR AN APPROPRIATE INTERNAL REVENUE SERVICE
 FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS NOT
 A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE
 CODE) SHALL RESULT IN THE IMPOSITION OF U.S. FEDERAL BACK-UP WITHHOLDING
 FROM PAYMENTS TO THE HOLDER IN RESPECT OF THE PREFERENCE SHARES
 REPRESENTED HEREBY.

                       (ii)    In addition, each Certificated Preference Share will contain the following
       additional legend:

        EACH TRANSFEREE WILL BE REQUIRED TO DELIVER A TRANSFEREE CERTIFICATE
 IN A FORM PRESCRIBED IN THE PREFERENCE SHARE DOCUMENTS.

                       (iii)   In addition, each Regulation S Global Preference Share will contain the
       following additional legend:

      EACH TRANSFEREE OF THE PREFERENCE SHARES REPRESENTED HEREBY WILL, IF
 REQUIRED BY THE PREFERENCE SHARE DOCUMENTS, BE REQUIRED TO DELIVER A
 TRANSFEREE CERTIFICATE IN A FORM PRESCRIBED IN THE PREFERENCE SHARE
 DOCUMENTS OR WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
 AGREEMENTS SET FORTH IN THE PREFERENCE SHARE DOCUMENTS.

                                                 159
                                                                                          006573
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 226 of 280 PageID 9391
                                       Filed

                          (iv)    In addition, each Regulation S Global Preference Share will also contain
 the following additional legend:

       UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
 OF THE DEPOSITORY TRUST COMPANY (“DTC”) TO THE SHARE REGISTRAR FOR
 REGISTRATION OF TRANSFER OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
 REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED
 BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE &
 CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
 REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE
 OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
 OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                 (8)       The purchaser will provide notice to each Person to whom it proposes to transfer
         any interest in the Preference Shares of the transfer restrictions and representations set forth in the
         Preference Share Documents, including the exhibits referenced in the Preference Share
         Documents.

                   (9)     The purchaser understands that the Preference Share Documents permit the
         Issuer to compel any holder of the Preference Shares who is a U.S. Person and who is determined
         not to have been both (x) either a Qualified Institutional Buyer or Accredited Investor and
         (y) either (i) a Qualified Purchaser, (ii) a Knowledgeable Employee or (iii) an entity owned
         exclusively by Qualified Purchasers and/or Knowledgeable Employees, at the time of acquisition
         of the Preference Shares to sell such Preference Shares, or to sell such Preference Shares on
         behalf of such purchaser, to a person that is both (x) either a Qualified Institutional Buyer or
         Accredited Investor and (y) either (i) a Qualified Purchaser, (ii) a Knowledgeable Employee or
         (iii) an entity owned exclusively by Qualified Purchasers and/or Knowledgeable Employees, in a
         transaction exempt from the registration requirements under the Securities Act or to a person that
         is a non-U.S. Person in an Offshore Transaction meeting the requirements of Regulation S. The
         purchaser also understands that any transfer to an Accredited Purchaser may require delivery of
         an opinion of counsel evidencing that such transfer may be made pursuant to an exemption from
         registration under the Securities Act, as described in the Preference Share Documents.

                  (10)     The purchaser acknowledges that no action was taken or is being contemplated
         by the Issuer that would permit a public offering of the Preference Shares or possession or
         distribution of the offering memorandum with respect thereto or any amendment thereof or
         supplement thereto or any other offering material relating to the Preference Shares in any
         jurisdiction (other than Ireland) where, or in any circumstances in which, action for those
         purposes is required. Nothing contained in the offering memorandum relating to the Preference
         Shares shall constitute an offer to sell or a solicitation of an offer to purchase any Preference
         Shares in any jurisdiction where it is unlawful to do so absent the taking of such action or the
         availability of an exemption therefrom.

                 (11)    The purchaser understands that in the case of any supplemental indenture to the
         Indenture that requires consent of one or more Holders of the Preference Shares, the Indenture
         permits the Amendment Buy-Out Purchaser to purchase the beneficial interest in the Preference
         Shares from any Non-Consenting Holder thereof at the applicable Amendment Buy-Out Purchase
         Price; and such Non-Consenting Holder will be required to sell its beneficial interest in the
         Preference Shares to the Amendment Buy-Out Purchaser at such price.

                  (12)    The purchaser understands that the Scheduled Preference Shares Redemption
         Date of the Preference Shares is subject to multiple extensions of four years each without consent
         of any Holders of Securities at the option of the Issuer, if directed by the Portfolio Manager, upon
         satisfaction of certain conditions.


                                                      160
                                                                                                006574
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 227 of 280 PageID 9392
                                       Filed

                (13)    The purchaser understands that in the case of any vote to remove the Portfolio
       Manager, the Management Agreement permits the Portfolio Manager to purchase the beneficial
       interest in the Preference Shares from any Holder of Preference Shares that voted to remove the
       Portfolio Manager at the applicable Buy-Out Amount; and such Holder of Preference Shares will
       be required to sell its beneficial interest in the Preference Shares to the Portfolio Manager at such
       price.

               (14)    The purchaser will not, at any time, offer to buy or offer to sell the Preference
       Shares by any form of general solicitation or advertising, including, but not limited to, any
       advertisement, article, notice or other communication published in any newspaper, magazine or
       similar medium or broadcast over television or radio or seminar or meeting whose attendees have
       been invited by general solicitations or advertising.

               (15)     The purchaser agrees to treat the Preference Shares as equity of the Issuer for
       U.S. federal, state and local income tax purposes, if applicable.

               (16)     The purchaser acknowledges that the Issuer, the Portfolio Manager, the
       Placement Agents and others will rely upon the truth and accuracy of the foregoing
       acknowledgments, representations and agreements and agrees that if any of the
       acknowledgments, representations or agreements deemed to have been made by it by its purchase
       of the Preference Shares are no longer accurate, it shall promptly notify the Issuer, the Portfolio
       Manager and the Placement Agents. If it is acquiring any Preference Shares as a fiduciary or
       agent for one or more institutional accounts, it represents that it has sole investment discretion
       with respect to each such account and it has full power to make the foregoing acknowledgments,
       representations and agreements on behalf of such account.

                (17)     The purchaser, if not a U.S. Person, either (i) is not a bank (within the meaning of
       Section 881(c)(3)(A) of the Code) or an Affiliate of a bank or (ii) is a person (or a wholly owned
       Affiliate of a person) that is eligible for benefits under an income tax treaty with the United States
       that eliminates United States federal income taxation of Unites States source interest not
       attributable to a permanent establishment in the United States.

               (18)     To the extent required by the Issuer, as determined by the Issuer or the Portfolio
       Manager on behalf of the Issuer, the Issuer may, upon notice to the Preference Shares Paying
       Agent and the Share Registrar, impose additional transfer restrictions on the Preference Shares to
       comply with the Uniting and Strengthening America by Providing Appropriate Tools Required to
       Intercept and Obstruct Terrorism Act of 2001 (the U.S. Patriot Act) and other similar laws or
       regulations, including, without limitation, requiring each transferee of a Preference Share to make
       representations to the Issuer in connection with such compliance.

               (19)     The purchaser agrees to not cause the filing of a petition in bankruptcy or
       winding up against the Issuer before one year and one day have elapsed since the payment in full
       of the Notes or, if longer, the applicable preference period in effect.

               (20)    The purchaser is not a member of the public in the Cayman Islands.

                (21)     The purchaser understands that, prior to any sale or other transfer of any interest
       in Preference Shares held in the form of a Certificated Preference Share, it (or the transferee, as
       applicable) will be required to provide to the Issuer and the Preference Shares Paying Agent a
       duly executed transfer certificate substantially in the form provided in the Preference Share
       Documents and such other certificates and other information as they may reasonably require to
       confirm that the proposed transfer complies with the restrictions in the legend placed on each
       certificate representing the Preference Shares and in the Preference Share Documents.

               (22)   The purchaser understands and agrees that (a) no purchase or transfer of the
       Preference Shares to a purchaser or transferee that has represented that it is a Benefit Plan
                                                   161
                                                                                             006575
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 228 of 280 PageID 9393
                                       Filed

       Investor or a Controlling Person (each as defined under United States Department of Labor
       Regulations, 29 C.F.R. Section 2510.3-101) will be effective, and the Issuer or the Preference
       Shares Paying Agent will not recognize or register such purchase or transfer, if such purchase or
       transfer would result in (i) Benefit Plan Investors owning 25% or more of the Aggregate
       Outstanding Amount of Preference Shares (including the Preference Share Components)
       (determined pursuant to 29 C.F.R. Section 2510.3-101, the Indenture and the Preference Share
       Documents) or (ii) a prohibited transaction under Section 406 of ERISA or Section 4975 of the
       Code (or, in the case of a governmental, foreign or church plan, any substantially similar federal,
       state, foreign or local law) and (b) except for initial purchases from the Issuer in the initial
       offering, no purchase or transfer of the Preference Shares may be made by or to a purchaser or
       transferee that wishes to take delivery in the form of a Regulation S Global Preference Share that
       has represented that it is a Benefit Plan Investor or a Controlling Person. The purchaser or
       transferee further understands and agrees that any transfer in violation of the applicable
       provisions of the Preference Share Documents will be null and void ab initio. For purposes of the
       determination described in clause (a)(i) of the preceding sentence, the Preference Shares held by
       the Trustee, the Portfolio Manager, any of their respective affiliates (as defined in 29 C.F.R.
       Section 2510.3-101(f)(3)) and any other persons that have represented that they are Controlling
       Persons will be disregarded and will not be treated as outstanding unless such person is also a
       Benefit Plan Investor. The purchaser’s acquisition, holding and disposition of the Preference
       Shares will not result in a prohibited transaction under Section 406 of ERISA or Section 4975 of
       the Code (or, in the case of a governmental, foreign or church plan, any substantially similar
       federal, state, foreign or local law), because such purchase, holding and disposition either (a) is
       not, and will not become, subject to such laws or (b) is covered by an exemption from all
       applicable prohibited transactions, all conditions of which are and will be been satisfied
       throughout its holding and disposition of such Preference Shares. The purchaser and any Person
       causing it to acquire the Preference Shares agree, to the fullest extent permissible under
       applicable law, to indemnify and hold harmless the Issuer, the Co-Issuer, the Trustee, the
       Portfolio Manager, the Placement Agents and their respective Affiliates from any cost, damage,
       or loss incurred by them as a result of a breach of the representations set forth in this paragraph
       (22), paragraph (23) and paragraph (24). If the purchaser is an insurance company investing
       through its general account as defined in PTCE 95-60, for so long as it holds the Preference
       Shares, such purchaser shall meet the requirements pertaining to the percentage of the assets of
       such insurance company general account that can be treated as plan assets for purposes of
       calculating the 25% threshold under the significant participation test of the Plan Asset Regulation
       (29 C.F.R. Section 2510.3-101(f)).

                (23)     The funds that the purchaser is using or will use to purchase the Preference
       Shares are or are not assets of a person who is or at any time while the Preference Shares are held
       by the purchaser will be (A) an “employee benefit plan” as defined in Section 3(3) of the
       Employee Retirement Income Security Act of 1974, as amended (“ERISA”), whether or not such
       plan is subject to Title I of ERISA, including, without limitation, foreign, church and
       governmental plans, (B) a “plan” described in Section 4975(e)(1) of the Internal Revenue Code of
       1986 (the “Code”) or (C) an entity whose underlying assets would be deemed to include “plan
       assets” of either of the foregoing by reason of the investment by an employee benefit plan or
       other plan in the entity within the meaning of 29 C.F.R. Section 2510.3-101 or otherwise (the
       plans and persons described in clauses (A), (B) and (C) being referred to as “Benefit Plan
       Investors”). For purposes of making this determination, foreign benefit plans, government or
       church plans, Keoghs and individual retirement accounts (“IRAs”) are typically considered
       Benefit Plan Investors.

                The purchaser is or is not the Issuer, the Co-Issuer, the Portfolio Manager or any other
       person (other than a Benefit Plan Investor) that has discretionary authority or control with respect
       to the assets of the Issuer or a person who provides investment advice for a fee (direct or indirect)
       with respect to the assets of the Issuer, or any “affiliate” (as defined in 29 C.F.R.
       Section 2510.3-101(f)(3)) of any such person (any such person, a “Controlling Person”).

                                                   162
                                                                                            006576
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 229 of 280 PageID 9394
                                       Filed


                In addition, each transferee of a beneficial interest in a Regulation S Global Preference
         Share will be deemed to represent and agree as follows:

                  (24)    The purchaser is not, is not using the assets of, and upon its acquisition and
         throughout its holding and disposition of, such Preference Shares, it will not be or become or
         transfer any interest therein to, a Benefit Plan Investor or Controlling Person.

                  (25)    The purchaser understands and agrees that (i) no purchase or transfer may be
         made that would result in any person or entity holding beneficial ownership in any Preference
         Shares in less than an authorized number as set forth in the Preference Share Documents and
         (ii) no purchase or transfer of the Preference Shares that would have the effect of requiring either
         of the Co-Issuers or the pool of Collateral to register as an investment company under the
         Investment Company Act will be permitted.

                              LISTING AND GENERAL INFORMATION
         1.     The Issuer and the Co-Issuer accept responsibility for the information contained in this
 document. To the best knowledge and belief of the Issuer and the Co-Issuer, the information contained in
 this document is in accordance with the facts and does not omit anything likely to affect the import of
 such information.

          2.       Application will be made to list the Securities (other than the Preference Shares) on the
 Irish Stock Exchange. However, there can be no assurance that any admission will be granted or
 maintained. In connection with the listing of the Securities (other than the Preference Shares) on the Irish
 Stock Exchange, the listing particulars will be filed with the Registrar of Companies of Ireland, pursuant
 to Regulation 13 of the European Community (Stock Exchange) regulations, 1984 of Ireland. Prior to the
 listing, a legal notice relating to the issue of the Notes and the Composite Securities and copies of the
 Issuer Charter and the Certificate of Incorporation and By-laws of the Co-Issuer will be deposited with
 AIB International Financial Services Ltd. and at the principal office of the Issuer, where copies thereof
 may be obtained, free of charge, upon request.

          3.     As long as any of the Notes or the Composite Securities are Outstanding and listed on the
 Irish Stock Exchange, copies of the Issuer Charter and the Certificate of Incorporation and By-laws of the
 Co-Issuer, the Administration Agreement, the Resolutions, the resolutions of the Board of Directors of the
 Co-Issuer authorizing the issuance of the Notes, the Indenture, the Management Agreement, the Collateral
 Administration Agreement, the Preference Shares Paying Agency Agreement, any Hedge Agreement and
 the Monthly Report will be available for inspection at the offices of the Co-Issuers and the Irish Paying
 Agent in the City of Dublin, where copies thereof may be obtained upon request.

          4.      For fourteen days following the date of listing of the Notes and the Composite Securities
 on the Irish Stock Exchange, copies of the Issuer Charter and the Certificate of Incorporation and By-laws
 of the Co-Issuer, the Administration Agreement, the Resolutions, the resolutions of the Board of Directors
 of the Co-Issuer authorizing the issuance of the Notes, the Indenture, the Management Agreement, the
 Collateral Administration Agreement, the Preference Shares Paying Agency Agreement and any Hedge
 Agreement will be available for inspection at the principal office of the Co-Issuers and the Irish Paying
 Agent in the City of Dublin and copies thereof may be obtained upon request.

          5.      Copies of the Issuer Charter and the Certificate of Incorporation and By-laws of the Co-
 Issuer, the Administration Agreement, the Resolutions, the resolutions of the Board of Directors of the
 Co-Issuer authorizing the issuance of the Notes, the Indenture, the Management Agreement, the Collateral
 Administration Agreement, the Preference Shares Paying Agency Agreement, any Hedge Agreement and
 the Monthly Report prepared by the Portfolio Manager on behalf of the Issuer containing information
 relating to the Collateral will be available for inspection so long as any of the Securities are Outstanding
 in the City of Houston, Texas at the office of the Trustee.

                                                     163
                                                                                             006577
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 230 of 280 PageID 9395
                                       Filed

         6.      Each of the Co-Issuers represents that as of the date of this Offering Memorandum, there
 has been no material adverse change in its financial position since its date of incorporation. Since its date
 of incorporation, neither the Issuer nor the Co-Issuer has commenced operations, other than the Issuer
 purchasing certain Collateral Obligations and selling participation interests therein pursuant the
 Warehousing Agreement preparatory to the offering of the Securities, and no annual reports or accounts
 have been prepared as of the date of this Offering Memorandum.

         7.     The Co-Issuers are not involved in any litigation or arbitration proceedings (including
 any such proceedings which are pending or threatened of which the Co-Issuers are aware) which may
 have or have had within the last twelve (12) months a significant effect on the financial position of the
 Co-Issuers.

         8.       The issuance of the Securities was authorized and approved by the Board of Directors of
 the Issuer by the Resolutions. The issuance of the Notes was authorized and approved by the Board of
 Directors of the Co-Issuer by resolutions passed on or before the Closing Date.

         9.       Since the date of their incorporation, no financial statements of the Co-Issuers have been
 prepared. The Issuer is not required by Cayman Islands law to publish financial statements, and does not
 intend to publish any financial statements. The Issuer is required to provide written confirmation to the
 Trustee, on an annual basis, that no Event of Default or other matter that is required to be brought to the
 Trustee’s attention has occurred.




                                                     164
                                                                                              006578
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 231 of 280 PageID 9396
                                       Filed


                                         IDENTIFYING NUMBERS
         The Notes sold in offshore transactions in reliance on Regulation S and represented by
 Regulation S Global Notes have been accepted for clearance under the Common Codes in the table
 below. The table also lists the CUSIP (CINS) Numbers and the International Securities Identification
 Numbers (ISIN).

                    Security                         CUSIP       Common Code              ISIN

 Class A Notes
 Rule 144A Global Notes                           471318 AA 3      022351044        US471318AA32
 Regulation S Global Notes                        G5083X AA 7      022340433        USG5083XAA75

 Class B Notes
 Rule 144A Global Notes                           471318 AB 1      022351109        US471318AB15
 Regulation S Global Notes                        G5083X AB 5      022340590        USG5083XAB58

 Class C Notes
 Rule 144A Global Notes                           471318 AC 9      022351141        US471318AC97
 Regulation S Global Notes                        G5083X AC 3      022340620        USG5083XAC32

 Class D-1 Notes
 Rule 144A Global Notes                           471318 AD 7      022351184        US471318AD70
 Regulation S Global Notes                        G5083X AD 1      022340743        USG5083XAD15

 Class D-2 Notes
 Rule 144A Global Notes                           471318 AE 5      022351214        US471318AE53
 Regulation S Global Notes                        G5083X AE 9      022340824        USG5083XAE97

 Class 1 Composite Securities
 Certificated Composite Security (Rule 144A)      471315 AA 9         N/A           US471315AA92
 Certificated Composite Security (Regulation D)    471315 AB 7        N/A           US471315AB75
 Regulation S Global Composite Security           G5083W AA 9      022340948        USG5083WAA92

 Class 2 Composite Securities
 Certificated Composite Security (Rule 144A)      471315 AC 5         N/A           US471315AC58
 Certificated Composite Security (Regulation D)   471315 AD 3         N/A           US471315AD32
 Regulation S Global Composite Security           G5083W AB 7      022340972        USG5083WAB75

 Preference Shares
 Certificated Preference Shares (Rule 144A)       471315 02 0         N/A            US4713152001
 Regulation S Global Preference Shares            G5083W 10 1      022340891        KYG5083W1015


                                              LEGAL MATTERS
         Certain legal matters will be passed upon for the Co-Issuers and the Placement Agents by Latham
 & Watkins LLP, New York, New York. Certain matters with respect to Cayman Islands corporate law
 and tax law will be passed upon for the Issuer by Ogier & Boxalls, George Town, Grand Cayman,
 Cayman Islands. Certain legal matters will be passed upon for the Portfolio Manager by Orrick,
 Herrington & Sutcliffe LLP, Los Angeles, California.




                                                    165
                                                                                         006579
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 232 of 280 PageID 9397
                                       Filed

                                   GLOSSARY OF DEFINED TERMS
         “Accrued Interest On Sale” means interest accrued on a Collateral Obligation at the time of sale
 or other disposition to the extent paid to the Issuer as part of the sale or other disposition price of the
 Collateral Obligation after deduction of any amount representing Accrued Interest Purchased With
 Principal of the Collateral Obligation.

          “Accrued Interest Purchased With Principal” means (i) interest accrued on or purchased with
 a Collateral Obligation as part of the price paid by the Issuer to acquire the Collateral Obligation less any
 amount of Interest Proceeds (applied as Interest Proceeds) applied by the Issuer to acquire the accrued
 interest at the time of purchase and (ii) interest accrued on a Warehoused Loan as part of the price paid by
 the Issuer to repurchase and terminate the related participation under the Warehouse Agreement.

         “Act” means any request, demand, authorization, direction, notice, consent, waiver or other
 action to be given or taken by Noteholders, Composite Securityholders or Holders of Preference Shares
 under the Indenture embodied in and evidenced by one or more instruments of substantially similar tenor
 signed by Noteholders, the Composite Securityholders or Holders of Preference Shares in person or by
 agents duly appointed in writing. The instruments (and the action embodied in them) are referred to as
 the “Act” of the Noteholders, the Composite Securityholders or Holders of Preference Shares signing the
 instruments.

         “Administrative Expense Cap” means, an amount on any Payment Date equal to the excess of:

                (i)     the sum of 0.05% of the Maximum Investment Amount on the related
         Determination Date plus $150,000; over

                 (ii)    the sum of the amounts paid for Administrative Expenses in the twelve months
         preceding the current Payment Date.

         “Administrative Expenses” means amounts due or accrued representing:

                  (i)     tax preparation, filing, and registration fees or expenses and any other filing and
         registration fees owed by the Co-Issuers (including all filing, registration, and annual return fees
         payable to the Cayman Islands government and registered office fees);

                 (ii)    fees, indemnities and expenses of the Trustee (including all amounts under
         Section 6.7 of the Indenture), the Administrator, the Preference Shares Paying Agent and the
         Collateral Administrator;

                 (iii)    fees, indemnities and expenses of the Co-Issuers and of accountants, agents and
         counsel for either of the Co-Issuers;

                 (iv)    fees and expenses of the Rating Agencies in connection with any rating of the
         Notes owed by either Co-Issuer (including fees and expenses for surveillance, credit estimates
         and other fees owing to the Rating Agencies);

                 (v)     expenses and indemnities (but not Management Fees) of the Portfolio Manager if
         payable under the Management Agreement;

                 (vi)     fees and expenses for third-party loan pricing services and accountants; and

                 (vii)   amounts due (other than indemnities) to any other Person (except the Portfolio
         Manager) if specifically provided for in the Indenture, including fees or expenses in connection
         with any Securities Lending Agreement.

         “Affiliate” or “Affiliated” means with respect to a Person,

                                                     166
                                                                                              006580
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 233 of 280 PageID 9398
                                       Filed

                 (i)   any other Person who, directly or indirectly, is in control of, or controlled by, or
         is under common control with, the Person; or

                (ii)    any other Person who is a director, officer or employee (A) of the Person, (B) of
         any subsidiary or parent company of the Person or (C) of any Person described in clause (i)
         above.

 For the purposes of this definition, control of a Person shall mean the power, direct or indirect:

                 (A)      to vote more than 50% of the securities having ordinary voting power for the
         election of directors of the Person; or

                 (B)     to direct the corporate management and corporate policies of the Person whether
         by contract or otherwise (this does not include the Management Agreement unless it is amended
         expressly to provide those services).

 For the purpose of this definition, the Administrator and its Affiliates are neither Affiliates of nor
 Affiliated with the Co-Issuers and the Co-Issuers are neither Affiliates of nor Affiliated with the
 Administrator, or any of their Affiliates.

          “Aggregate Outstanding Amount” means, when used with respect to any of the Notes as of any
 date, the aggregate principal amount of such Notes on that date (including (i) the case of the Class C
 Notes, the Class C Component and (ii) in the case of the Class D Notes, the Class D-2 Component).
 When used with respect to the Preference Shares as of any date, means the number of such Preference
 Shares Outstanding on such date (including the Preference Share Component). When used with respect to
 any of the Composite Securities as of any date, the sum of the aggregate principal amount of the Notes
 underlying the Note Component of such Composite Securities and the aggregate face amount of the
 Preference Shares underlying the Preference Share Component of such Composite Securities.

         Except as otherwise provided herein:

                 (i)     the Aggregate Outstanding Amount of the Class A Notes at any time shall
         include any Defaulted Interest in respect thereof and (to the extent not included in any such
         Defaulted Interest) accrued interest on such Defaulted Interest;
                 (ii)    the Aggregate Outstanding Amount of the Class B Notes at any time shall
         include any Defaulted Interest in respect thereof and (to the extent not included in any such
         Defaulted Interest) accrued interest on such Defaulted Interest;
                 (iii)    the Aggregate Outstanding Amount of the Class C Notes at any time shall
         include all Class C Deferred Interest attributed thereto; and

                 (iv)     the Aggregate Outstanding Amount of the Class D Notes at any time shall
         include all Class D Deferred Interest attributed thereto.

          “Aggregate Principal Balance” means, when used with respect to the Pledged Obligations, the
 sum of the Principal Balances of all the Pledged Obligations. When used with respect to a portion of the
 Pledged Obligations, the term Aggregate Principal Balance means the sum of the Principal Balances of
 that portion of the Pledged Obligations.

         “Aggregate Purchase Price Amount” means, when used with respect to the Pledged
 Obligations, the sum of the Purchase Price Amounts of all the Pledged Obligations. When used with
 respect to a portion of the Pledged Obligations, the term Aggregate Purchase Price Amount means the
 sum of the Purchase Price Amounts of that portion of the Pledged Obligations.



                                                      167
                                                                                               006581
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 234 of 280 PageID 9399
                                       Filed

          “Allocable Principal Balance” means, with respect to a Synthetic Security based upon or
 relating to a senior secured index investment providing non-leveraged credit exposure to a basket of credit
 default swaps referencing a diversified group of Reference Obligations, with respect to which the
 principal or notional amount of the credit exposure to any single Reference Obligation does not increase
 over time, the portion of the aggregate Principal Balance of such Synthetic Security that is allocable to
 each Reference Obligation comprising such index or indices based upon allocating the Principal Balance
 of such Synthetic Security among such Reference Obligations in the same proportion as each Reference
 Obligation bears to the aggregate Principal Balance of such Synthetic Security.

          “Amendment Buy-Out Purchase Price” means, the purchase price payable by the Amendment
 Buy-Out Purchaser for Securities purchased in an Amendment Buy-Out, if any, in an amount equal to (i)
 in the case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid interest
 (including Deferred Interest, if any) to the date of purchase payable to the Non-Consenting Holder (giving
 effect to any amounts paid to the Holder on such date), plus any unpaid Extension Bonus Payment, (ii) in
 the case of the Preference Shares, an amount that, when taken together with all payments and distributions
 made in respect of such Preference Shares since the Closing Date (and any amounts payable, if any, to the
 Non-Consenting Holder on the next succeeding Payment Date) would cause such Preference Shares to
 have received (as of the date of purchase thereof) a Preference Share Internal Rate of Return of 15.0%
 (assuming such purchase date was a Payment Date); provided, however, that in any Amendment Buy-Out
 from and after the date on which the Non-Consenting Holders of Preference Shares have received a
 Preference Share Internal Rate of Return equal to or in excess of 15.0%, the Amendment Buy-Out
 Purchase Price for such Preference Shares shall be zero, (iii) in the case of the Class 1 Composite
 Securities, the sum of (x) the amount that would be payable pursuant to the preceding clause (i) in respect
 of the Class D-2 Notes underlying the Class D-2 Component and (y) the amount that would be payable
 pursuant to the preceding clause (ii) in respect of the Preference Shares underlying the Class 1 Composite
 Security Preference Share Component, and (iv) in the case of the Class 2 Composite Securities, the sum
 of (x) the amount that would be payable pursuant to the preceding clause (i) in respect of the Class C
 Notes underlying the Class C Component and (y) the amount that would be payable pursuant to the
 preceding clause (ii) in respect of the Preference Shares underlying the Class 2 Composite Security
 Preference Share Component.

          “Amendment Buy-Out Purchaser” means the Portfolio Manager (or any of its Affiliates acting
 as principal or agent); provided that in the event that the Portfolio Manager elects not to purchase
 Securities from Holders pursuant to “Description of the Securities—Amendment Buy-Out,” “Amendment
 Buy-Out Purchaser” shall mean one or more qualifying purchasers (which may include the Placement
 Agents) or any of its Affiliates acting as principal or agent) designated by the Portfolio Manager;
 provided, however, none of the Portfolio Manager, the Placement Agents or any of their respective
 Affiliates shall have any duty to act as an Amendment Buy-Out Purchaser.

         “Applicable Note Interest Rate” means, with respect to the Notes of any Class, the Note Interest
 Rate with respect to such Class.

        “Applicable Percentage” means the lesser of the Moody’s Priority Category Recovery Rate and
 the S&P Priority Category Recovery Rate applicable to the Collateral Obligation as specified in the tables
 below. High-Yield Bonds do not include Structured Finance Obligations for this purpose.




                                                    168
                                                                                            006582
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 235 of 280 PageID 9400
                                       Filed

 Moody’s Priority                                           Moody’s Priority Category
 Category                                                       Recovery Rate
 Synthetic Securities............... In the case of:
                                     (i)     a Form-Approved Synthetic Security, the “Moody’s Priority
                                     Category Recovery Rate” given by Moody’s to the Form-Approved
                                     Synthetic Security at the time of approval of the Form-Approved Synthetic
                                     Security by Moody’s; and
                                     (ii)    any other Synthetic Security, the “Moody’s Priority Category
                                     Recovery Rate” given by Moody’s to the Synthetic Security at the time of
                                     acquisition of the Synthetic Security.
 Structured Finance
 Obligations............................ The Moody’s Priority Category Recovery Rate determined in accordance
                                         with the Moody’s Structured Finance Obligation Recovery Rates set forth
                                         in Schedule 5 to the Indenture by reference to the type of asset and its then
                                         Moody’s Rating (or, with respect to assets to which that schedule does not
                                         apply, on a case-by-case basis in connection with the grant of the relevant
                                         Collateral Obligation).


 unsecured DIP Loans and
 any Collateral Obligations
 not covered above or below .. As determined by Moody’s on a case-by-case basis.


 For High-Yield Bonds, Moody’s Senior Secured Loans and Moody’s Non Senior Secured Loans, the
 relevant Moody’s Priority Category Recovery Rate is the rate determined pursuant to the table below
 based on the number of rating subcategories difference between the High-Yield Bond’s or Loan’s
 Moody’s Obligation Rating and its Moody’s Default Probability Rating (for purposes of clarification, if
 the Moody’s Obligation Rating is higher than the Moody’s Default Probability Rating, the rating
 subcategories difference will be positive and if it is lower, negative):


 Number of Moody’s Rating Subcategories                                     Moody’s
    Difference Between the Moody’s                       Moody’s           Non Senior
   Obligation Rating and the Moody’s                      Senior            Secured          High-Yield
       Default Probability Rating                     Secured Loans          Loans             Bonds
               +2 or more                                  60.0%             45.0%             40.0%
                   +1                                      50.0%             42.5%             35.0%
                    0                                      45.0%             40.0%             30.0%
                    -1                                     40.0%             30.0%             15.0%
                    -2                                     30.0%             15.0%             10.0%
                -3 or less                                 20.0%             10.0%              2.0%

 If no Moody’s Priority Category Recovery Rate has been specifically assigned with respect to a Loan
 pursuant to the above table, and the Loan is a secured DIP Loan, the relevant Moody’s Priority Category
 Recovery Rate is 50.0%.

                                                                    S&P Priority Category
           S&P Priority Category                                       Recovery Rate
 Secured Loans other than                                                        55.0%
 Subordinated Lien Loans or DIP
 Loans.............................................
 Senior Unsecured Loans ...............                                          37.5%
                                                         169
                                                                                                     006583
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 236 of 280 PageID 9401
                                       Filed

 Second Lien Loans........................                                                 37.5%
 Subordinated Lien Loans other than a                                                      21.5%
 DIP Loan.......................................
 senior secured High-Yield Bonds                                                           44.0%
 (other than Structured Finance
 Obligations) ..................................
 senior unsecured High-Yield Bonds                                                         30.0%
 (other than Structured Finance
 Obligations) ..................................
 subordinated High-Yield Bonds (other                                                      18.0%
 than Structured Finance Obligations)
  ......................................................
 Structured Finance Obligations.....                       The S&P Priority Category Recovery Rate determined in
                                                           accordance with the S&P Structured Finance Obligation
                                                           Recovery Rates set forth in Schedule 6 to the Indenture by
                                                           reference to the type of asset and its then S&P Rating (or, with
                                                           respect to assets to which that table does not apply, on a case by
                                                           case basis in connection with the grant of the relevant Collateral
                                                           Obligation).
 Synthetic Securities.......................               As assigned by S&P on a case-by-case basis in connection with
                                                           the grant of the relevant Collateral Obligation.
 DIP Loans and any Collateral
 Obligation not covered above .......                      As assigned by S&P on a case-by-case basis.

         “Approved Pricing Service” means Loan Pricing Corporation, Mark-It-Partners, Inc. or any
 other nationally recognized loan pricing service approved in writing by S&P.

         “Ask-Side Market Value” means, as of any Measurement Date, the market value determined by
 the Portfolio Manager and reported to the Trustee as an amount rather than as a percentage or fraction of
 par (expressed in Dollars) of any lent Collateral Obligation based upon the Portfolio Manager’s
 commercially reasonable judgment and based upon the following order of priority: (i) the average of the
 ask-side market prices obtained by the Portfolio Manager from three Independent broker-dealers active in
 the trading of such obligations which are also Independent from the Portfolio Manager or (ii) if the
 foregoing set of prices could not be obtained, the higher of the ask-side market prices obtained by the
 Portfolio Manager from two Independent broker-dealers active in the trading of such obligations which
 are also Independent from the Portfolio Manager or (iii) if the foregoing sets of prices could not be
 obtained, the average of the ask-side prices for the purchase of such Collateral Obligation determined by
 an Approved Pricing Service (Independent from the Portfolio Manager) that derives valuations by polling
 broker-dealers (Independent from the Portfolio Manager); provided that if the Ask-Side Market Value of
 any lent Collateral Obligation cannot be so determined then such Collateral Obligation shall be deemed to
 have a Market Value equal to the outstanding principal balance thereof.

         “Assigned Moody’s Rating” means the monitored publicly available rating or the monitored
 estimated rating expressly assigned to a debt obligation (or facility) by Moody’s that addresses the full
 amount of the principal and interest promised.

         “Authorized Officer” means, with respect to the Issuer or the Co-Issuer, any Officer or agent
 who is authorized to act for the Issuer or the Co-Issuer, as applicable, in matters relating to, and binding
 on, the Issuer or the Co-Issuer. With respect to the Portfolio Manager, any managing member, Officer,
 manager, employee, partner or agent of the Portfolio Manager who is authorized to act for the Portfolio
 Manager in matters relating to, and binding on, the Portfolio Manager with respect to the subject matter of
 the request, certificate or order in question. With respect to the Trustee or any other bank or trust
 company acting as trustee of an express trust or as custodian, a Trust Officer. Each party may receive and
 accept a certification of the authority of any other party as conclusive evidence of the authority of any


                                                                     170
                                                                                                             006584
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 237 of 280 PageID 9402
                                       Filed

 Person to act, and the certification may be considered as in full force and effect until receipt by the other
 party of written notice to the contrary.

          “Average Life” means, as of any Measurement Date with respect to any Collateral Obligation
 (other than any Defaulted Collateral Obligation), the quotient obtained by dividing:

                    (i)     the sum of the products of:

                            (A)      the number of years (rounded to the nearest hundredth) from the
                    Measurement Date to the respective dates of each successive scheduled payment of
                    principal of the Collateral Obligation; and

                            (B)      the respective amounts of the successive scheduled payments of principal
                    of the Collateral Obligation; by

                    (ii)    the sum of all successive scheduled payments of principal of the Collateral
            Obligation.

            “Bank” means JPMorgan Chase Bank, National Association, in its individual capacity and not as
 Trustee.

            “Bankruptcy Code” means the U.S. Bankruptcy Code, Title 11 of the United States Code.

         “Bankruptcy Law” means the Bankruptcy Code, Part V of the Companies Law (2004 Revision)
 of the Cayman Islands and the Bankruptcy Law (1997 Revision) of the Cayman Islands.

         “Board of Directors” means with respect to the Issuer, the directors of the Issuer duly appointed
 by a resolution of the holders of the Issuer Ordinary Shares or by resolution of the Board of Directors and,
 with respect to the Co-Issuer, the directors of the Co-Issuer duly appointed by the stockholders of the Co-
 Issuer.

          “Business Day” means a day on which commercial banks and foreign exchange markets settle
 payments in New York City, and any other city in which the Corporate Trust Office of the Trustee is
 located and, in the case of the final payment of principal of any Note or the final payment in respect of
 any Composite Security, the place of presentation of the Note or Composite Security designated by the
 Trustee; provided, however that, for purposes of determining LIBOR, “Business Day” must also be a day
 on which dealings in deposits in Dollars are transacted in the London interbank market. To the extent
 action is required of the Irish Listing Agent and Irish Paying Agent, Dublin, Ireland shall be considered in
 determining “Business Day” for purposes of determining when actions by the Irish Paying Agent are
 required.

          “Buy-out Amount” means, with respect to (i) the Directing Preference Shares, an amount, when
 taken together with all payments and distributions made in respect of such Directing Preference Shares
 since the Closing Date, would cause the Directing Preference Shares to have received (as of the date of
 the Portfolio Manager’s purchase thereof) a Preference Share Internal Rate of Return of 15.0% (assuming
 such purchase date was a “Payment Date” under the Indenture), (ii) the Class 1 Composite Securities, the
 sum of (x) the amount that would be payable pursuant to the preceding clause (i) in respect of the
 Preference Shares underlying the Class 1 Composite Security Preference Share Component and (y) the
 Aggregate Outstanding Amount of the Class D-2 Notes underlying the Note Component plus all accrued
 and unpaid interest (including Deferred Interest, if any) to the date of purchase and (iii) the Class 2
 Composite Securities, the sum of (x) the amount that would be payable pursuant to the preceding clause
 (i) in respect of the Preference Shares underlying the Class 2 Composite Security Preference Share
 Component and (y) the Aggregate Outstanding Amount of the Class C Notes underlying the Note
 Component plus all accrued and unpaid interest (including Deferred Interest, if any) to the date of
 purchase.

                                                      171
                                                                                              006585
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 238 of 280 PageID 9403
                                       Filed

         “Caa Collateral Obligations” means the Collateral Obligations (excluding any Defaulted
 Collateral Obligations) that on the relevant date have a Moody’s Rating below “B3.”

         “Cash” means such coin or currency of the United States of America as at the time shall be legal
 tender for payment of all public and private debts.

         “CCC/Caa Collateral Obligations” means the Collateral Obligations (excluding any Defaulted
 Collateral Obligations) that on the relevant date have (i) a Moody’s Rating below “B3” and/or (ii) an S&P
 Rating below “B-”.

        “Class” means with all of the Notes and Composite Securities having the same priority and the
 same Stated Maturity and all of the Preference Shares.

          “Class 1 Composite Security Preference Share Component” means a Component of the Class
 1 Composite Securities representing an initial aggregate Face Amount of Preference Shares equal to
 $5,000,000. The number of Preference Shares to which the Class 1 Composite Security Preference Share
 Component relates is included in (and is not in addition to) the number of Preference Shares being issued
 by the Issuer on the Closing Date pursuant to its Memorandum and Articles of Association. Except as
 otherwise specified or as the context may otherwise require or dictate or unless the Composite Securities
 are explicitly addressed in the same context, all references in this Offering Memorandum to the
 Preference Shares will include the Class 1 Composite Security Preference Share Component.

          “Class 1 Composite Security Principal Balance” means on (i) the Closing Date $10,000,000
 and (ii) on any date of determination thereafter, the initial Class 1 Composite Security Principal Balance
 reduced by an amount equal to (x) the aggregate amount of distributions paid to the Holders of the Class 1
 Composite Securities to the Holders of the Class 1 Composite Securities on each Payment Date prior to
 such date of determination in respect of its related Components pursuant to “Description of the
 Securities—Priority of Payments” minus (y) the aggregate Class 1 Composite Security Stated Coupon
 Distributions paid to the Holders of the Class 1 Composite Securities on each Payment Date prior to such
 date of determination; provided, however, that, as of any date of determination prior to the Stated
 Maturity Date, notwithstanding the foregoing, the "Class 1 Composite Security Principal Balance" shall
 be deemed to be the greater of (i) the outstanding Class 1 Composite Security Principal Balance
 determined as of such date of determination in accordance with the foregoing definition and (ii) $1,000.

          “Class 1 Composite Security Rated Balance” means, with respect to the rating of the Class 1
 Composite Securities by Moody’s, on the Closing Date $10,000,000 and on any date of determination
 thereafter, the initial Class 1 Composite Security Rated Balance minus the aggregate amount of all
 distributions paid to the Holders of the Class 1 Composite Securities in respect of its related Components
 on all prior Payment Dates pursuant to “Description of the Securities—Priority of Payments.”

         “Class 1 Composite Security Stated Coupon” means, with respect to the Class 1 Composite
 Securities, 2.0 percent per annum in respect of the Outstanding Class 1 Composite Security Principal
 Balance; provided that the Class 1 Composite Security Stated Coupon will be deemed to be zero
 beginning on the Payment Date after the Class 1 Composite Security Principal Balance has been reduced
 to $1,000.

          “Class 1 Composite Security Stated Coupon Distribution” means, with respect to the Class 1
 Composite Securities as of any Payment Date, the amount that shall be calculated as the amount accrued
 at the Class 1 Composite Security Stated Coupon rate during the related Interest Period on the
 Outstanding Class 1 Composite Security Principal Balance as of such Payment Date (without giving
 effect to any payments to be made on such Payment Date); provided that the Class 1 Composite Security
 Stated Coupon Distribution will be deemed to be zero beginning on the Payment Date after the Class 1
 Composite Security Principal Balance has been reduced to $1,000.

       “Class 2 Composite Security Preference Share Component” means a Component of the Class
 2 Composite Securities representing an initial aggregate Face Amount of Preference Shares equal to
                                                    172
                                                                                            006586
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 239 of 280 PageID 9404
                                       Filed

 $1,000,000. The number of Preference Shares to which the Class 2 Composite Security Preference Share
 Component relates is included in (and is not in addition to) the number of Preference Shares being issued
 by the Issuer on the Closing Date pursuant to its Memorandum and Articles of Association. Except as
 otherwise specified or as the context may otherwise require or dictate or unless the Composite Securities
 are explicitly addressed in the same context, all references in this Offering Memorandum to the
 Preference Shares will include the Class 2 Composite Security Preference Share Component.

         “Class 2 Composite Security Rated Balance” means, with respect to the rating of the Class 2
 Composite Securities by Moody’s, (i) on the Closing Date $5,000,000 and (ii) on any date of
 determination thereafter, the initial Class 2 Composite Security Rated Balance reduced by an amount
 equal to (x) the aggregate amount of distributions paid to the Holders of the Class 2 Composite Securities
 on each Payment Date prior to such date of determination in respect of its related Components pursuant to
 “Description of the Securities—Priority of Payments” minus (y) the aggregate Class 2 Composite
 Security Rated Coupon Distributions paid to the Holders of the Class 2 Composite Securities on each
 Payment Date prior to such date of determination; provided that if the amount of distributions paid to the
 Holders of the Class 2 Composite Securities on any Payment Date is less than the Class 2 Composite
 Security Rated Coupon Distribution for such Payment Date, then the Class 2 Composite Security Rated
 Balance shall be increased by such deficiency.

         “Class 2 Composite Security Rated Coupon” means, with respect to the Class 2 Composite
 Securities, 0.25 percent per annum in respect of the Outstanding Principal Balance of such Class 2
 Composite Securities.

         “Class A/B Coverage Tests” means the Overcollateralization Test and the Interest Coverage
 Test, each as applied with respect to the Class A Notes and Class B Notes.

          “Class C Component” means the component of the Class 2 Composite Security having an
 aggregate initial principal amount of $4,000,000 and representing an equivalent initial principal amount
 of Class C Notes. The initial principal amount of the Class C Notes to which the Class C Component
 relates is included in (and is not in addition to) the initial principal amount of Class C Notes being offered
 on the Closing Date and described in the Indenture. Except as otherwise specified or as the context may
 otherwise require or dictate or unless the Composite Securities are explicitly addressed in the same
 context, all references in this Offering Memorandum to the Class C Notes will include the Class C
 Component.

         “Class C Coverage Tests” means the Overcollateralization Test and the Interest Coverage Test,
 each as applied with respect to the Class C Notes.

         “Class C Deferred Interest” means Deferred Interest with respect to the Class C Notes.

           “Class D-2 Component” means the component of the Class 1 Composite Security having an
 aggregate initial principal amount of $5,000,000 and representing an equivalent initial principal amount of
 Class D-2 Notes. The initial principal amount of the Class D-2 Notes to which the Class D-2 Component
 relates is included in (and is not in addition to) the initial principal amount of Class D-2 Notes being offered on
 the Closing Date and described in the Indenture. Except as otherwise specified or as the context may
 otherwise require or dictate or unless the Composite Securities are explicitly addressed in the same
 context, all references in this Offering Memorandum to the Class D-2 Notes will include the Class D-2
 Component.

         “Class D Coverage Tests” means the Overcollateralization Test and the Interest Coverage Test,
 each as applied with respect to the Class D Notes.

         “Class D Deferred Interest” means Deferred Interest with respect to the Class D Notes.

         “Class Scenario Loss Rate” means, with respect to any Class of Notes rated by S&P, an estimate
 of the cumulative default rate for the Current Portfolio or the Proposed Portfolio, as applicable, consistent
                                                        173
                                                                                                   006587
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 240 of 280 PageID 9405
                                       Filed

 with S&P’s rating of the Class of Notes on the Closing Date, determined by application of the S&P CDO
 Monitor.

         “Clearstream” means Clearstream Banking, société anonyme, a corporation organized under the
 laws of the Duchy of Luxembourg.

        “Collateral Administration Agreement” means the agreement dated as of the Closing Date
 among the Issuer, the Portfolio Manager and the Collateral Administrator, as modified, amended, and
 supplemented and in effect from time to time.

         “Collateral Administrator” means the Bank in its capacity as collateral administrator under the
 Collateral Administration Agreement.

       “Component” means the Class C Component, the Class D-2 Component or the Preference Share
 Components.

         “Composite Securities” means the Class 1 Composite Securities and the Class 2 Composite
 Securities.

         “Composite Securityholders” means the Holders of Composite Securities.

         “Controlling Class” means the Class A Notes (voting together as a Class or group), so long as
 any Class A Notes are Outstanding; then the Class B Notes (voting together as a Class or group), so long
 as any Class B Notes are Outstanding; then the Class C Notes (voting together as a Class or group), so
 long as any Class C are Outstanding; then the Class D Notes (voting together as a Class or group).

         “Corporate Trust Office” means the corporate trust office of the Trustee at which the Trustee
 performs its duties under the Indenture, currently having an address of 600 Travis Street, 50th Floor,
 Houston, Texas 77002, telecopy no. (713) 216-2101, Attention: Worldwide Securities Services—Jasper
 CLO Ltd. or any other address the Trustee designates from time to time by notice to the Noteholders, the
 Portfolio Manager, the Preference Shares Paying Agent, the Issuer and each Rating Agency or the
 principal corporate trust office of any successor Trustee

          “Credit Improved Obligation” is any Collateral Obligation that in the commercially reasonable
 judgment of the Portfolio Manager, has improved in credit quality; provided, if a Credit Rating Event is in
 effect, such Collateral Obligation will be considered a Credit Improved Obligation only if in addition to
 the above:

                 (i)      the Collateral Obligation has been upgraded or has been put on credit watch list
         with the potential for developing positive credit implications by either of the Rating Agencies
         since the date the Issuer first acquired the Collateral Obligation under the Indenture;

                  (ii)    such Collateral Obligation has experienced a reduction in credit spread of
         (A) 0.25% or more (on an absolute rather than a relative basis) in the case of a Collateral
         Obligation with a spread (prior to such decrease) less than or equal to 2.00%, (B) 0.375% or more
         (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
         (prior to such decrease) greater than 2.00% but less than or equal to 4.00% or (C) 0.50% or more
         (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
         (prior to such decrease) greater than 4.00%, in each case compared to the credit spread at the time
         such Collateral Obligation was acquired by the Issuer, determined by reference to an applicable
         index selected by the Portfolio Manager (such index selection subject to satisfaction of the Rating
         Condition with respect to Moody’s);

                  (iii)   (x) in the case of a Loan, the Market Value of such Collateral Obligation has
         increased by at least 1.00% from the Market Value of such Collateral Obligation as of its date of
         acquisition, as determined by the Portfolio Manager (provided that this subclause (iii)(x) will be
                                                    174
                                                                                            006588
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 241 of 280 PageID 9406
                                       Filed

         deemed satisfied if Market Value increases to 101%), or (y) in the case of a Bond, the Market
         Value of such Collateral Obligation has changed since its date of acquisition by a percentage
         more positive than the percentage change in the Merrill Lynch US High Yield Master II Index,
         Bloomberg ticker H0A0, plus 3.00%, over the same period; or

                 (iv)    a Super Majority of the Controlling Class have voted to suspend the limitations
         on a Collateral Obligation being a Credit Improved Obligation, and for each subsequent
         downgrade by Moody’s after a vote to suspend the limitations pursuant to this clause (iv) has
         occurred, a Super Majority of the Controlling Class must again vote to suspend the limitations on
         the Collateral Obligation being a Credit Improved Obligation for this clause (iv) to remain
         applicable.

         A Synthetic Security shall be considered a Credit Improved Obligation if:

                 (i)      the Synthetic Security itself is a Credit Improved Obligation; or

                 (ii)     the Reference Obligation of the Synthetic Security would, if it were a Collateral
         Obligation, be a Credit Improved Obligation.

         “Credit Rating Event” means an event that is in effect if the rating by Moody’s:

                 (i)       of the Class A Notes has been withdrawn or is one or more rating sub-categories
         below its Initial Rating; or
                  (ii)   of the Class B Notes, the Class C Notes or the Class D Notes has been withdrawn
         or is two or more rating sub-categories below its respective Initial Rating.
          For the purposes of this definition, any withdrawal or reduction in rating shall not be effective if
 after the withdrawal or reduction Moody’s has upgraded the reduced or withdrawn rating to at least the
 Initial Rating in the case of the Class A Notes, or to only one subcategory below their Initial Rating in the
 case of the Class B Notes, the Class C Notes and the Class D Notes.

         “Credit Risk Obligation” means any Collateral Obligation (other than a Defaulted Collateral
 Obligation) that, in the commercially reasonable judgment of the Portfolio Manager, has a significant risk
 of declining in credit quality and, with a lapse of time, becoming a Defaulted Collateral Obligation.

         So long as a Credit Rating Event is in effect, no Collateral Obligation shall be eligible to be a
 Credit Risk Obligation unless in addition to the above, as of the date of determination:

                  (i)      the Collateral Obligation has been downgraded or has been put on credit watch
         list with the potential for developing negative credit implications by either of the Rating Agencies
         since the date the Issuer first acquired the Collateral Obligation under the Indenture;

                 (ii)     such Collateral Obligation has experienced an increase in credit spread of (A)
         0.25% or more (on an absolute rather than a relative basis) in the case of a Collateral Obligation
         with a spread (prior to such increase) less than or equal to 2.00%, (B) 0.375% or more (on an
         absolute rather than a relative basis) in the case of a Collateral Obligation with a spread (prior to
         such increase) greater than 2.00% but less than or equal to 4.00% or (C) 0.50% or more (on an
         absolute rather than a relative basis) in the case of a Collateral Obligation with a spread (prior to
         such increase) greater than 4.00%, in each case compared to the credit spread at the time such
         Collateral Obligation was acquired by the Issuer, determined by reference to an applicable index
         selected by the Portfolio Manager (such index selection subject to satisfaction of the Rating
         Condition with respect to Moody’s);

                 (iii)   (x) in the case of a Loan, the Market Value of such Collateral Obligation has
         decreased by at least 2.50% from the Market Value of such Collateral Obligation as of its date of

                                                     175
                                                                                              006589
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 242 of 280 PageID 9407
                                       Filed

         acquisition, as determined by the Portfolio Manager, and (y) in the case of a Bond, the Market
         Value of such Collateral Obligation has changed since its date of acquisition by a percentage
         more negative, or less positive, as the case may be, than the percentage change in the Merrill
         Lynch US High Yield Master II Index, Bloomberg ticker H0A0, less 3.00%, over the same
         period; or

                 (iv)    a Super Majority of the Controlling Class have voted to suspend the limitations
         on a Collateral Obligation being a Credit Risk Obligation, and for each subsequent downgrade by
         Moody’s after a vote to suspend the limitations pursuant to this clause (iv) has occurred, a Super
         Majority of the Controlling Class must again vote to suspend the limitations on the Collateral
         Obligation being a Credit Risk Obligation for this clause (iv) to remain applicable.

         A Synthetic Security shall be considered a Credit Risk Obligation if:

                 (a)      the Synthetic Security itself is a Credit Risk Obligation; or

                 (b)      the Reference Obligation of the Synthetic Security would, if it were a Collateral
         Obligation, be a Credit Risk Obligation.

         “Current-Pay Obligation” means a Collateral Obligation as to which:

                  (i)      an insolvency event has occurred with respect to its obligor or as to which its
         obligor is rated “D” or “SD” by S&P or its obligor has previously been rated “CCC-” by S&P and
         the rating has been withdrawn;

                  (ii)     no default as to the payment of principal or interest with respect to the Collateral
         Obligation is then continuing and the Portfolio Manager has delivered to the Trustee an officer’s
         certificate to the effect that the Portfolio Manager expects that the obligor will make payments on
         the Collateral Obligation as they become due;

                  (iii)   (A) if the rating by Moody’s of the Collateral Obligation is at least “Caa1” (and
         not on credit watch with negative implications) the Market Value of the Collateral Obligation is
         at least equal to 80% of its Principal Balance or (B) if the rating by Moody’s of the Collateral
         Obligation is less than “Caa1” or is “Caa1” and on credit watch with negative implications, the
         Market Value of the Collateral Obligation is at least equal to 85% of its Principal Balance;

                 (iv)    if an insolvency event has occurred with respect to the obligor of the Collateral
         Obligation, a bankruptcy court has authorized the payment of interest payable on the Collateral
         Obligation; and

                 (v)     the Portfolio Manager has designated in writing to the Trustee the Collateral
         Obligation as a Current-Pay Obligation.

         If the Aggregate Principal Balance of Collateral Obligations that would otherwise be Current-Pay
 Obligations exceeds 5% of the Maximum Investment Amount, all or a portion of one or more Collateral
 Obligations that would otherwise be Current-Pay Obligations with an Aggregate Principal Balance equal
 to the amount of the excess shall not be Current-Pay Obligations (and will therefore be Defaulted
 Collateral Obligations). The Portfolio Manager shall designate in writing to the Trustee the Collateral
 Obligations that shall not be Current-Pay Obligations pursuant to the preceding sentence as the Collateral
 Obligations (or portions thereof) that have the lowest Market Value on any applicable date of
 determination.

         The Portfolio Manager may, by notice to the Issuer, the Trustee and the Collateral Administrator,
 change the definition of “Current-Pay Obligation” or how Current-Pay Obligations are treated in the
 Indenture, subject to the satisfaction of the Rating Condition with respect to each Rating Agency.

                                                     176
                                                                                               006590
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 243 of 280 PageID 9408
                                       Filed

          “Current Portfolio” means, at any time, the portfolio (measured by Aggregate Principal
 Balance) of Collateral Obligations, Principal Proceeds held as cash on deposit in the Collection Account,
 and other Eligible Investments purchased with Principal Proceeds on deposit in the Collection Account
 that exists before the sale, maturity, or other disposition of a Collateral Obligation or before the
 acquisition of a Collateral Obligation, as the case may be.

         “Deep Discount Obligation” means, until the average Market Value Percentage of the Collateral
 Obligation, as determined daily for any period of 30 consecutive days, equals or exceeds 90%, any
 Collateral Obligation acquired by the Issuer for a Purchase Price less than 85% of its Principal Balance.
 For such purpose, the Market Value Percentage of a Collateral Obligation on a day that is not a Business
 Day shall be deemed to be the Market Value Percentage of the Collateral Obligation on the immediately
 preceding Business Day.

         “Defaulted Collateral Obligation” means any Collateral Obligation or other obligation included
 in the Collateral:

                  (i)      as to which a default in the payment of principal or interest is continuing beyond
         the lesser of three Business Days and any applicable grace or notice period, unless in the case of a
         failure of the obligor to make required interest payments, the obligor has resumed current Cash
         payments of interest previously scheduled and unpaid and has paid in full any accrued interest
         due and payable thereon, in which case the Collateral Obligation shall cease to be classified as a
         Defaulted Collateral Obligation;

                  (ii)   the maturity of all or a portion of the principal amount of such Collateral Obligation
         has been accelerated as a consequence of a default (other than any payment default) under the
         instruments evidencing or relating to such Collateral Obligation; unless such default or event of
         default has been fully cured or waived and is no longer continuing and such acceleration has been
         rescinded;

                 (iii)    with respect to which there has been effected any distressed exchange or other
         debt restructuring where the obligor has offered the holders thereof a new security or instrument
         or package of securities or instruments that, in the commercially reasonable judgment of the
         Portfolio Manager, either (x) amounts to a diminished financial obligation or (y) has the sole
         purpose of enabling the obligor to avoid a default;

                  (iv)    (1) that is pari passu with or subordinated to other indebtedness for borrowed
         money owing by its obligor (“Other Indebtedness”), (2) the obligor has defaulted in the
         payment of principal or interest (without regard to any applicable grace or notice period and
         without regard to any waiver of the default) on the Other Indebtedness, unless, in the case of a
         failure of the obligor to make required interest payments, the obligor has resumed current Cash
         payments of interest previously scheduled and unpaid on the Other Indebtedness and has paid in
         full any accrued interest due and payable thereon, in which case the Collateral Obligation shall
         cease to be classified as a Defaulted Collateral Obligation and (3) the Portfolio Manager,
         provided that the related Collateral Obligation has not been downgraded after the default on such
         Other Indebtedness has occurred, determines (in its commercially reasonable judgment) that such
         Other Indebtedness is material;

                 (v)     (other than a Current-Pay Obligation or a DIP Loan) as to which:

                         (A)      an insolvency event has occurred with respect to its obligor; or

                         (B)      the obligation is rated “D”, “SD”, “C” or “CC” by S&P or was so rated
                                  immediately prior to such rating being withdrawn, or has previously been
                                  rated “CCC-” or lower by S&P and the rating has been withdrawn;



                                                     177
                                                                                               006591
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 244 of 280 PageID 9409
                                       Filed

                   (vi)    if the Collateral Obligation is a Structured Finance Obligation, it is rated “CC” or
         below by S&P, or it was rated “CC” or below by S&P but the rating has since been withdrawn, or
         it is rated “Ca” or below by Moody’s, or it was rated “C” or below by Moody’s but the rating has
         since been withdrawn;

                 (vii)   that is a Participation that would, if the underlying Loan were a Collateral
         Obligation, be a Defaulted Collateral Obligation under any of clauses (i) through (iv) above or
         with respect to which the Participating Institution has defaulted in the performance of any of its
         payment obligations under the Participation;

                  (viii) that is a Synthetic Security referencing a Reference Obligation that would, if the
         Reference Obligation were a Collateral Obligation, be a Defaulted Collateral Obligation under
         any of clauses (i) through (vi) above or with respect to which the Synthetic Security Counterparty
         has defaulted in the performance of any of its payment obligations under the Synthetic Security;
         provided, however, with respect to a Synthetic Security based upon or relating to a senior secured
         index investment providing non-leveraged credit exposure to a basket of credit default swaps
         referencing a diversified group of Reference Obligations, with respect to which the principal or
         notional amount of the credit exposure to any single Reference Obligation does not increase over
         time: (x) a determination whether the Reference Obligations upon which such Synthetic Security
         is based would, if such Reference Obligations were Collateral Obligations, be a Defaulted
         Collateral Obligation, shall be determined by treating such Synthetic Security as a direct
         investment by the Issuer in each of the Reference Obligations on which such Synthetic Security is
         based in an amount equal to the Allocable Principal Balance of such Reference Obligation and
         (y) the “Defaulted Collateral Obligation” for purposes of this clause (viii) shall be limited to the
         Allocable Principal Balance of each Reference Obligation that would, if the Reference Obligation
         were a Collateral Obligation, be a Defaulted Collateral Obligation under any of clauses (i)
         through (vi) above;

                 (ix)     that is a Written-Down Obligation;

                 (x)     that is a DIP Loan as to which an order has been entered converting the debtor’s
         chapter 11 case to a case under chapter 7 of the Bankruptcy Code; or

                 (xi)     that is declared to be a Defaulted Collateral Obligation by the Portfolio Manager.

          Any Collateral Obligation that is classified as a Defaulted Collateral Obligation shall cease to be
 so classified if the Collateral Obligation, at any date thereafter,

                (1)     would not otherwise be classified as a Defaulted Collateral Obligation in
         accordance with this definition; and

                 (2)     otherwise meets the Eligibility Criteria as of that date.

         If any portion of a Collateral Obligation has a maturity later than one year after the Stated
 Maturity of the Notes due to a change in the payment schedule of the Collateral Obligation occurring after
 its acquisition by the Issuer, that portion of the Collateral Obligation shall be considered a Defaulted
 Collateral Obligation.

         “Defaulted Hedge Termination Payment” means any termination payment required to be made
 by the Issuer to a Hedge Counterparty pursuant to a Hedge Agreement upon a termination of the Hedge
 Agreement in respect of which the Hedge Counterparty is the sole Defaulting Party or Affected Party
 (each as defined in the Hedge Agreements).

        “Defaulted Interest” means any interest payable in respect of any Class of Notes that is not
 punctually paid or duly provided for on the applicable Payment Date or at Stated Maturity.

                                                     178
                                                                                               006592
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 245 of 280 PageID 9410
                                       Filed

         “Defaulted Interest Charge” means to the extent lawful, interest on any Defaulted Interest at the
 Default Interest Rate.

          “Default Interest Rate” means, with respect to any specified Class of Notes, the per annum
 interest rate equal to the Note Interest Rate payable on the Notes of the Class.

         “Deferred Interest Notes” means the Class C Notes and the Class D Notes.

        “Definitive Security” means any Note or Certificated Preference Share that is registered in the
 name of the beneficial owner.

         “Delayed Drawdown Loan” means a Loan or any Synthetic Security with a Reference
 Obligation that:

                (i)      requires the Issuer to make one or more future advances to the borrower under its
         Underlying Instruments;

                (ii)    specifies a maximum amount that can be borrowed on one or more fixed
         borrowing dates; and

                 (iii)   does not permit the re-borrowing of any amount previously repaid.

 A Loan or Synthetic Security shall only be considered to be a Delayed Drawdown Loan for so long as its
 unused commitment amount is greater than zero.

         “Depository” or “DTC” means The Depository Trust Company and its nominees.

         “DIP Loan” means any Loan:

                 (i)    that has a rating assigned by Moody’s (or if the Loan does not have a rating
         assigned by Moody’s, the Portfolio Manager has commenced the process of having a rating
         assigned by Moody’s within five Business Days of the date the Loan is acquired by the Issuer)
         and a rating assigned by S&P (or if the Loan does not have a rating assigned by S&P, the
         Portfolio Manager has commenced the process of having a rating assigned by S&P within two
         Business Days of the date the Loan is acquired by the Issuer);

                  (ii)    that is an obligation of a debtor in possession as described in Section 1107 of the
         Bankruptcy Code or a trustee (if appointment of a trustee has been ordered pursuant to Section
         1104 of the Bankruptcy Code) (a “Debtor”) organized under the laws of the United States or any
         state of the United States; and

                 (iii)   the terms of which have been approved by a final order of the United States
         Bankruptcy Court, United States District Court, or any other court of competent jurisdiction, the
         enforceability of which order is not subject to any pending contested matter or proceeding (as
         those terms are defined in the Federal Rules of Bankruptcy Procedure) and which order provides
         that:

                         (A)      the Loan is secured by liens on the Debtor’s otherwise unencumbered
                 assets pursuant to Section 364(c)(2) of the Bankruptcy Code;

                        (B)      the Loan is secured by liens of equal or senior priority on property of the
                 Debtor’s estate that is otherwise subject to a lien pursuant to Section 364(d) of the
                 Bankruptcy Code;

                          (C)     the Loan is fully secured (based on a current valuation or appraisal
                 report) by junior liens on the Debtor’s encumbered assets; or

                                                    179
                                                                                             006593
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 246 of 280 PageID 9411
                                       Filed

                          (D)      if any portion of the Loan is unsecured, the repayment of the Loan
                 retains priority over all other administrative expenses pursuant to Section 364(c)(1) of the
                 Bankruptcy Code (and in the case of this clause (D), before the acquisition of the Loan,
                 the Rating Condition is satisfied with respect to each Rating Agency).

         “Diversity Score” is a single number that indicates collateral concentration in terms of both
 issuer and industry concentration, calculated as set forth in Schedule 4 to the Indenture.

          “Domicile” or “Domiciled” means, with respect to each Collateral Obligation, (i) the jurisdiction
 of incorporation, organization or creation of the related obligor or (ii) in the case of a Collateral
 Obligation that would otherwise be considered to be domiciled pursuant to clause (i) in a Tax Advantaged
 Jurisdiction, the jurisdiction in which, in the commercially reasonable judgment of the Portfolio Manager,
 the related obligor conducts substantially all of its business operations and in which the assets primarily
 responsible for generating its revenues are located.

          “Due Period” means, with respect to any Payment Date, for all purposes other than payments and
 receipts under Hedge Agreements, the period from the Business Day after the eighth Business Day before
 the previous Payment Date (or in the case of the first Payment Date, from the Closing Date) up to but
 excluding the Business Day after the eighth Business Day before the Payment Date (or in the case of the
 final Payment Date or any Payment Date that is a Redemption Date, through the Business Day before the
 Payment Date and for payments and receipts under Hedge Agreements the period from the day after the
 previous Payment Date (or in the case of the first Payment Date from the Closing Date) through the
 Payment Date).

         “Eligible Country” means the United States, Canada and any country classified by Moody’s as a
 Moody’s Group I Country, Moody’s Group II Country or Moody’s Group III Country; provided that such
 country has not imposed currency exchange controls.

         “Eligible Investments” means any Dollar-denominated investment that, when it is pledged by
 the Issuer to the Trustee under the Indenture, is one or more of the following:

                 (i)     Cash;

                  (ii)     direct Registered obligations of, and Registered obligations the timely payment
         of principal and interest on which is fully and expressly guaranteed by, the United States or any
         agency or instrumentality of the United States the obligations of which are expressly backed by
         the full faith and credit of the United States, which in each case are not zero coupon securities;

                  (iii)   demand and time deposits in, trust accounts, certificates of deposit payable
         within 91 days of issuance of, bankers’ acceptances payable within 91 days of issuance issued by,
         or Federal funds sold by any depositary institution or trust company incorporated under the laws
         of the United States or any state thereof and subject to supervision and examination by Federal
         and/or state banking authorities so long as the commercial paper and/or the debt obligations of
         such depository institution or trust company (or, in the case of the principal depository institution
         in a holding company system, the commercial paper or debt obligations of such holding
         company), at the time of such investment or contractual commitment providing for such
         investment and throughout the term of the investment, have a credit rating of not less than “Aaa”
         by Moody’s and “AAA” by S&P and in each case are not on watch for downgrade, or “P-1” by
         Moody’s and “A-1+” by S&P in the case of commercial paper and short-term debt obligations;
         provided that in any case, the issuer thereof must have at the time of such investment a long-term
         credit rating of not less than “AA-” by S&P and “Aa3” by Moody’s and a short-term rating of
         “A-1+” by S&P and “P-1” by Moody’s, and if so rated, is not on watch for downgrade;

                  (iv)    commercial paper or other short-term obligations with a maturity of not more
         than 183 days from the date of issuance and having at the time of such investment a credit rating
         of at least “P-1” by Moody’s and “A-1+” by S&P, provided, that, in any case, the issuer thereof
                                                     180
                                                                                              006594
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 247 of 280 PageID 9412
                                       Filed

         must have at the time of such investment a long-term credit rating of not less than “Aa2” by
         Moody’s, and if so rated, such rating is not on watch for downgrade;

                  (v)      unleveraged repurchase obligations with respect to any security described in
         clause (b) above entered into with a U.S. federal or state depository institution or trust company
         (acting as principal) described in clause (iii) above or entered into with a corporation (acting as
         principal) whose long-term credit rating is not less than “Aaa” by Moody’s and “AAA” by S&P
         and in each case are not on watch for downgrade or whose short-term credit rating is “P-1” by
         Moody’s and “A-1+” by S&P at the time of such investment and throughout the term of the
         investment; provided, that, if such repurchase obligation has a maturity of longer than 91 days,
         the counterparty thereto must also have at the time of such investment and throughout the term of
         the investment a long-term credit rating of not less than “Aa2” by Moody’s and “AAA” by S&P,
         and if so rated, such rating is not on watch for downgrade;

                  (vi)    any money market fund or similar investment vehicle having at the time of
         investment therein and throughout the term of the investment a credit rating of “MR1+” by
         Moody’s and “AAAm” by S&P; including any fund for which the Trustee or an Affiliate of the
         Trustee serves as an investment advisor, administrator, shareholder servicing agent, custodian or
         subcustodian, notwithstanding that (A) the Trustee or an Affiliate of the Trustee charges and
         collects fees and expenses from such funds for services rendered (provided that such charges, fees
         and expenses are on terms consistent with terms negotiated at arm’s length) and (B) the Trustee
         charges and collects fees and expenses for services rendered, pursuant to the Indenture;

                  (vii)   a guaranteed reinvestment agreement from a bank (if treated as a deposit by such
         bank), insurance company or other corporation or entity organized under the laws of the United
         States or any state thereof (if treated as debt by such insurance company or other corporation or
         entity), providing for periodic payments thereunder during each Due Period; provided that each
         such agreement provides that it is terminable by the purchaser, without premium or penalty, in the
         event that the rating assigned to such agreement by either Moody’s or S&P is at any time lower
         than the then current ratings assigned to the Class A Notes, the Class B Notes, the Class C Notes
         or the Class D Notes; provided, further, that, at the time of investment therein and throughout the
         term of the investment, the issuer of such agreement has a senior unsecured long-term debt rating,
         issuer rating or counterparty rating of at least “Aaa” by Moody’s, a short-term debt rating of “P-
         1” by Moody’s (and not on watch for downgrade), a short-term debt rating of at least “A-1+” by
         S&P and a long-term debt rating of at least “AAA” by S&P (and not on watch for downgrade);
         and

                 (viii)   such other investments for which Rating Confirmation has been received;

 and, in each case, with a stated maturity (giving effect to any applicable grace period) no later than the
 Business Day before the Payment Date next succeeding the date of the investment.

        Eligible Investments on deposit in the Revolving Reserve Account, the Delayed Drawdown
 Reserve Account, or the Synthetic Security Collateral Account must have a stated maturity no later than
 one Business Day after the date of their purchase.

         Eligible Investments may not include:

                  (1)     any interest-only security, any security purchased at a price in excess of 100% of
         its par value, or any security whose repayment is subject to substantial non-credit related risk as
         determined in the commercially reasonable judgment of the Portfolio Manager;

                  (2)     any security whose rating assigned by S&P includes the subscript “r,” “t,” “p,”
         “pi,” or “q”;


                                                    181
                                                                                            006595
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 248 of 280 PageID 9413
                                       Filed

                  (3)      any floating rate security whose interest rate is inversely or otherwise not
         proportionately related to an interest rate index or is calculated as other than the sum of an
         interest rate index plus a spread (which spread may be zero);

                 (4)     any security that is subject to an exchange or tender offer; or

                 (5)     any security that has payments subject to foreign or United States withholding
         tax.

         Eligible Investments may include Eligible Investments for which the Trustee or an Affiliate of the
 Trustee provides services. Eligible Investments may not include obligations principally secured by real
 property.

         “Emerging Market Security” means a security or obligation issued by a sovereign or non-
 sovereign issuer located in a country (excluding the Cayman Islands, Bermuda, the British Virgin Islands,
 the Netherlands Antilles, and the Channel Islands):

                 (i)     that is in Latin America, Asia, Africa, Eastern Europe, or the Caribbean; or

                  (ii)     the long-term foreign currency debt obligations of which are rated below “Aa2”
         or “Aa2” and on credit watch with negative implications by Moody’s or the foreign currency
         issuer credit rating of which is below “AA” by S&P.

         “Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

         “Excess CCC/Caa Collateral Obligations” means the Principal Balance of all CCC/Caa
 Collateral Obligations in excess of 7.5% of the Maximum Investment Amount on the relevant
 Determination Date.

        “Excluded Property” means U.S.$250 (attributable to the issue and allotment of the Issuer
 Ordinary Shares) and a U.S.$250 transaction fee paid to the Issuer, the bank account in which those
 amounts are credited in the Cayman Islands and any interest earned on those amounts.

         “Extension” means an extension of the Reinvestment Period, the Stated Maturity of the Notes
 and the Weighted Average Life Test in accordance with the Indenture.

         “Extension Bonus Payment” means, with respect to each Maturity Extension, a single payment
 to each applicable beneficial owner set forth in “Description of the Securities— Extension of the
 Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares Redemption Date” in an
 amount equal to (1) in the case of the Class A Notes, 0.25% of the Aggregate Outstanding Amount
 thereof held by such beneficial owner as of the applicable Extension Effective Date, (2) in the case of the
 Class B Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such beneficial owner as of
 the applicable Extension Effective Date, (3) in the case of the Class C Notes (including the Class C
 Component), 0.25% of the Aggregate Outstanding Amount thereof held by such beneficial owner as of
 the applicable Extension Effective Date and (5) in the case of the Class D Notes (including the Class D-2
 Component), 0.50% of the Aggregate Outstanding Amount thereof held by such beneficial owner as of
 the applicable Extension Effective Date.

         “Extension Bonus Eligibility Certification” means, with respect to each Maturity Extension and
 each beneficial owner of Notes and Composite Securities (to the extent of the Note Components of such
 Composite Securities) other than Extension Sale Securities, the written certification by such beneficial
 owner acceptable to the Issuer to the effect that it held Notes and Composite Securities (to the extent of
 the Note Components of such Composite Securities) other than Extension Sale Securities on the
 applicable Extension Effective Date, including the Aggregate Outstanding Amount thereof in the case of
 the Notes or Aggregate Outstanding Amount of the applicable Note Component in the case of the

                                                    182
                                                                                            006596
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 249 of 280 PageID 9414
                                       Filed

 Composite Securities and wire transfer instructions for the Extension Bonus Payment and any required
 documentation thereunder.

         “Extension Determination Date” means the 8th Business Day prior to each Extension Effective
 Date.

          “Extension Purchase Price” means the purchase price payable by the Extension Qualifying
 Purchasers for Extension Sale Securities in connection with each Maturity Extension, if any, in an amount
 equal to (i) in the case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid
 interest (including Deferred Interest, if any) as of the applicable Extension Effective Date (giving effect to
 any amounts paid to the Holder on such date), (ii) in the case of the Preference Shares, an amount that,
 when taken together with all payments and distributions made in respect of such Preference Shares since
 the Closing Date would cause such Preference Shares to have received (as of the date of purchase thereof)
 a Preference Share Internal Rate of Return of 15.0% (assuming such purchase date was a “Payment Date”
 under the Indenture); provided, however, that if the applicable Extension Effective Date is on or after the
 date on which such Holders have received a Preference Share Internal Rate of Return equal to or in excess
 of 15.0%, the applicable Extension Purchase Price for such Preference Shares shall be zero, (iii) in the
 case of the Class 1 Composite Securities, the sum of (x) the amount that would be payable pursuant to the
 preceding clause (i) in respect of the Class D-2 Notes underlying the Class D-2 Component and (y) the
 amount that would be payable pursuant to the preceding clause (ii) in respect of the Preference Shares
 underlying the Class 1 Composite Security Preference Share Component, and (iv) in the case of the Class
 2 Composite Securities, the sum of (x) the amount that would be payable pursuant to the preceding clause
 (i) in respect of the Class C Notes underlying the Class C Component and (y) the amount that would be
 payable pursuant to the preceding clause (ii) in respect of the Preference Shares underlying the Class 2
 Composite Security Preference Share Component.

         “Extension Qualifying Purchasers” means Portfolio Manager (or any of its Affiliates acting as
 principal or agent); provided that in the event the Portfolio Manager elects not to purchase Securities from
 Holders pursuant to the Extension Conditions set forth in “Description of the Securities—Extension of the
 Reinvestment Period, the Stated Maturity and the Scheduled Preference Shares Redemption Date”;
 “Extension Qualifying Purchasers” shall mean one or more qualifying purchasers (which may include the
 Placement Agents or any of their Affiliates acting as principal or agent) designated by the Portfolio
 Manager; provided, however, none of the Portfolio Manager, the Placement Agents, or any of their
 respective Affiliates shall have any duty to act as an Extension Qualifying Purchaser.

         “Face Amount” means, with respect to any Preference Share, the amount set forth therein as the
 “face amount” thereof, which “face amount” shall be $1,000 per Preference Share.

         “Finance Lease” means a lease agreement or other agreement entered into in connection with
 and evidencing a Leasing Finance Transaction.

         “Fixed Rate Excess” means, as of any Measurement Date, a fraction whose numerator is the
 product of:

                 (i)    the greater of zero and the excess of the Weighted Average Fixed Rate Coupon
         for the Measurement Date over the minimum percentage specified to pass the Weighted Average
         Fixed Rate Coupon Test; and

                (ii)   the Aggregate Principal Balance of all Fixed Rate Obligations (excluding any
         Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date;

 and whose denominator is the Aggregate Principal Balance of all Floating Rate Obligations (excluding
 any Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date.

        In computing the Fixed Rate Excess on any Measurement Date, the Weighted Average Fixed
 Rate Coupon for the Measurement Date will be computed as if the Spread Excess were equal to zero.
                                                      183
                                                                                               006597
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 250 of 280 PageID 9415
                                       Filed

         “Fixed Rate Notes” means the Class D-2 Notes.

          “Fixed Rate Obligation” means any Collateral Obligation that bears interest at a fixed rate,
 including a Collateral Obligation that does not bear interest on a floating rate index and whose interest
 rate is scheduled to increase one or more times over the life of the Collateral Obligation.

        “Floating Rate Notes” means the Class A Notes, the Class B Notes, the Class C Notes and the
 Class D-1 Notes.

          “Floating Rate Obligation” means any Collateral Obligation that bears interest based on a
 floating rate index.

         “Form-Approved Synthetic Security” means a Synthetic Security:

                  (i)     (A)     each of the Reference Obligations of which satisfy the definition of
                  “Collateral Obligation” and could be purchased by the Issuer without any required action
                  by the Rating Agencies, without satisfaction of the Rating Condition or which the Rating
                  Agencies have otherwise approved; or

                          (B)     each of the Reference Obligations of which would satisfy clause (A)
                  above but for the currency in which the Reference Obligation is payable and the
                  Synthetic Security is payable in Dollars, does not provide for physical settlement, and
                  does not expose the Issuer to Dollar currency risk;

                 (ii)     the Synthetic Security Agreement of which conforms (but for the amount and
         timing of periodic payments, the name of the Reference Obligation, the notional amount, the
         effective date, the termination date, and other similar necessary changes) to a form that has been
         expressly identified and approved in writing in connection with a request under the Indenture by
         Moody’s and S&P; and

                  (iii)  that is with a counterparty with respect to which the Rating Condition has been
         satisfied by each of Moody’s and S&P prior to the acquisition of any such Form-Approved
         Synthetic Security, and such approval has not been withdrawn.

          Moody’s or S&P may at any time, by notice to the Portfolio Manager, withdraw its approval of
 any such form. A withdrawal of approval shall have no effect on any Synthetic Security acquired, entered
 into, or committed to before the date on which the Portfolio Manager receives the notice of withdrawal.

         “Hedge Agreements” means, collectively, all interest rate cap or interest rate swap agreements
 between the Issuer and any Hedge Counterparty, and any replacement agreement entered into pursuant to
 the Indenture.

          “Hedge Counterparty” means IXIS Financial Products, currently having an address of 9 West
 57th Street, 36th Floor, New York, New York 10019, or any other counterparty, to the extent that when the
 Issuer enters into any Hedge Agreement with IXIS Financial Products or the other counterparty, IXIS
 Financial Products or the other counterparty satisfies the requirements of the Indenture, including, in the
 case of any other counterparty, to the satisfaction of the Rating Condition for each Rating Agency.

         “Hedge Termination Receipt” means any termination payment paid by the Hedge Counterparty
 to the Issuer upon any early termination of a Hedge Agreement with respect to which the Hedge
 Counterparty is the sole Defaulting Party or Affected Party (each as defined in the Hedge Agreements).

         “High-Yield Bond” means any debt security other than a Loan, including any Structured Finance
 Obligation, that is either Registered or, if not Registered, (i) it is issued by an obligor that is not resident
 in the United States, (ii) the payments on it are not subject to United States withholding tax and (iii) it is

                                                      184
                                                                                                006598
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 251 of 280 PageID 9416
                                       Filed

 held through a financial institution pursuant to the procedures described in Treasury Regulation section
 1.165-12(c)(3).

          “Holder” means, of any Note (including any Class C Notes or Class D-2 Notes underlying the
 Class C Component and the Class D-2 Component, respectively) or Composite Security, the person
 whose name appears on the Indenture Register as the registered holder of the Note or Composite Security;
 and of any Preference Share (including any Preference Shares underlying the Preference Share
 Component), the person whose name appears in the Preference Share register related thereto as the
 registered holder of such Preference Share.

         “Indenture Registrar” means the Bank in its capacity as Indenture registrar as provided in the
 Indenture.

          “Indenture Register” means the register caused to be kept by the Issuer for the purpose of
 registering Notes and transfers of the Notes as provided in the Indenture.

        “Initial Consent Period” means the period of 15 Business Days from but excluding the date on
 which the Trustee provided notice of a proposed supplemental indenture pursuant to the Indenture to the
 Holders of Securities.

       “Initial Rating” means, the ratings by Moody’s and S&P with respect to each Class of Notes and
 Composite Securities provided in the table in “Summary of Terms—Principal Terms of the Securities.”

          “Interest Period” means, initially, the period from and including the Closing Date to but
 excluding the first Payment Date, and, thereafter, each successive period from and including each
 Payment Date to but excluding the following Payment Date; provided, however, that the “Payment Date”
 solely for purposes of determining the Interest Period for the Fixed Rate Notes will be the 1st day of each
 February, May, August and November, regardless of whether such day is a Business Day.

          “Interest Proceeds” means, with respect to any Due Period, the sum (without duplication) of all
 amounts received in Cash during the Due Period (or as otherwise specified below) by the Issuer with
 respect to the Collateral that are:

                 (i)     payments of interest, fees, and commissions (excluding (A) Accrued Interest
         Purchased With Principal, (B) interest and dividends on Workout Assets, (C) fees and
         commissions from Defaulted Collateral Obligations, and (D) syndication and other up-front fees
         and any up-front fixed payments received in connection with entering into a Synthetic Security);

                 (ii)    any portion of the Sale Proceeds of a Collateral Obligation (other than a
         Defaulted Collateral Obligation) representing Accrued Interest On Sale;

                (iii)    all payments of principal on, or disposition proceeds from the sale of, Eligible
         Investments to the extent purchased with Interest Proceeds;

                 (iv)      payments with respect to the Hedge Agreements received on or before the related
         Payment Date (other than any amount payable thereunder because of any early termination or
         notional amount reduction), but not any Sale Proceeds from any of these instruments (except to
         the extent that they were purchased with Interest Proceeds);

                 (v)     all fees received pursuant to any Securities Lending Agreements;

                 (vi)     during the continuance of an “event of default” (under and as defined in the
         related Securities Lending Agreement), all interest received from the related Securities Lending
         Collateral;



                                                    185
                                                                                            006599
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 252 of 280 PageID 9417
                                       Filed

                (vii)   amounts in the Collection Account designated for distribution as Interest
         Proceeds pursuant to the Priority of Payments (including any amount transferred from the Interest
         Reserve Account);

                 (viii) all earnings on amounts in the Delayed Drawdown Reserve Account and the
         Revolving Reserve Account deposited to the Collection Account in accordance with Section
         10.3(b) of the Indenture;

                 (ix)   amounts in the Expense Reimbursement Account on the Payment Date for the
         relevant Due Period;

                 (x)      any recoveries (including interest) received on a Defaulted Collateral Obligation
         in excess of the principal balance of such Defaulted Collateral Obligation (as of the date the
         related Collateral Obligation became a Defaulted Collateral Obligation).

          Interest Proceeds shall not include the Excluded Property and Interest Proceeds shall not include
 earnings on amounts on deposit in the Securities Lending Account to the extent the earnings are payable
 by the Issuer to a Securities Lending Counterparty.

         If an Interim Ramp-Up Completion Date Failure has occurred and is continuing on the first
 Payment Date, all Interest Proceeds remaining after application of Interest Proceeds pursuant to clauses
 (1) through (18) of “Description of the Securities—Priority of Payments—Interest Proceeds” shall be
 deemed to be Interest Proceeds received in the Due Period relating to the second Payment Date and not
 available for distribution on such first Payment Date.

         Each reference in the definition of “Interest Proceeds” to a Collateral Obligation shall include a
 Collateral Obligation that has been loaned pursuant to a Securities Lending Agreement and Interest
 Proceeds shall include any amounts referred to in clauses (i) through (iii) above received by the Issuer in
 respect of the Collateral Obligation indirectly from the related Securities Lending Counterparty pursuant
 to the Securities Lending Agreement.

          “Interim Ramp-Up Completion Date Failure” means, the failure of the Issuer to satisfy the
 criteria set forth in “Security for the Notes—Ramp-Up” on or before September 1, 2005 or November 1,
 2005; notwithstanding the foregoing, if the Issuer receives a Rating Confirmation after an Interim Ramp-
 Up Completion Date Failure but before the first Payment Date, such Interim Ramp-Up Completion Date
 Failure shall not be deemed to have occurred.

         “Investment Criteria Adjusted Balance” means, for any Collateral Obligation other than Deep
 Discount Obligations, its Principal Balance; and for any Deep Discount Obligation its Purchase Price;
 provided, however, that if any Excess CCC/Caa Collateral Obligations exist, the Investment Criteria
 Adjusted Balance for the Excess CCC/Caa Collateral Obligations shall be the lower of (i) the weighted
 average Market Value of all CCC/Caa Collateral Obligations, expressed as a percentage of their
 outstanding principal balances and (ii) the product of (a) 70% and (b) their respective Principal Balance.

        “Investment Obligation” means, for a Collateral Obligation that is a Synthetic Security, the
 Reference Obligation of the Synthetic Security, and otherwise the Collateral Obligation.

         “Issuer Charter” means the Memorandum and Articles of Association of the Issuer, as amended
 and restated before the Closing Date or in accordance with the Indenture.

         “Issuer Order” and “Issuer Request” means a written order or request dated and signed in the
 name of the Issuer or the Co-Issuer by an Authorized Officer of the Issuer or the Co-Issuer, as applicable,
 or by the Portfolio Manager by an Authorized Officer of the Portfolio Manager, on behalf of the Issuer or
 the Co-Issuer.



                                                    186
                                                                                            006600
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 253 of 280 PageID 9418
                                       Filed

         “Junior Class” means, with respect to a particular Class of Notes, each Class of Notes that is
 subordinated to that Class.

          “Leasing Finance Transaction” means and transaction pursuant to which the obligations of the
 lessee to pay rent or other amounts on a triple net basis under any lease of (or other arrangement
 conveying the right to use) real or personal property, or a combination thereof, are required to be
 classified and accounted for as a capital lease on a balance sheet of such lessee under generally accepted
 accounting principles in the United States of America; but only if (a) such lease or other transaction
 provides for the unconditional obligation of the lessee to pay a stated amount of principal no later than a
 stated maturity date, together with interest thereon, and the payment of such obligation is not subject to
 any material non-credit related risk as determined by the Portfolio Manager, (b) the obligations of the
 lessee in respect of such lease or other transaction are fully secured, directly or indirectly, by the property
 that is the subject of such lease and (c) the interest held by the Issuer in respect of such lease or other
 transaction is treated as debt for U.S. federal income tax purposes.

         “Loan” means any interest in a fully committed, senior secured, unsecured, or revolving loan
 (including loans involving credit linked deposits) that is acquired by assignment or by Participation
 (including any DIP Loan) that is either:

                  (i)     Registered; or

                  (ii)    issued by an obligor that is not resident in the United States;

                          (A)      whose payments are not subject to United States withholding tax; and

                          (B)     that is held through a financial institution pursuant to the procedures
                          described in Treasury Regulation section 1.165-12(c)(3).

          “Long-Dated Collateral Obligation” means any Collateral Obligation with a stated maturity
 later than the Stated Maturity of the Notes other than a Collateral Obligation with a stated maturity later
 than the Stated Maturities of the Notes that includes a “put” option to its obligor at a price of at least par
 payable on or before the Stated Maturity of the Notes.

         “Majority” means, with respect to any Class or group of Notes or Composite Securities or
 Preference Shares, the Holders of more than 50% of the Aggregate Outstanding Amount of that Class or
 group of Notes or Composite Securities or Preference Shares, as the case may be.

         “Margin Stock” means “Margin Stock” as defined under Regulation U issued by the Board of
 Governors of the Federal Reserve System, including any debt security that is by its terms convertible into
 Margin Stock, but does not include any obligation that at the time of acquisition, conversion, or exchange
 does not satisfy the requirements of a Collateral Obligation received pursuant to an offer by an issuer of a
 Defaulted Collateral Obligation.

         “Management Agreement” means the Portfolio Management Agreement, dated as of the
 Closing Date, between the Issuer and the Portfolio Manager, as modified, amended, and supplemented
 and in effect from time to time.

         “Market Value” means, as of any Measurement Date, the market value determined by the
 Portfolio Manager and reported to the Trustee as an amount rather than as a percentage or fraction of par
 (expressed in Dollars) of any Collateral Obligation based upon the Portfolio Manager’s commercially
 reasonable judgment and based upon the following order of priority: (i) the average of the bid-side market
 prices obtained by the Portfolio Manager from three Independent broker-dealers active in the trading of
 such obligations or (ii) if the foregoing set of prices were not obtained, the lower of the bid-side market
 prices obtained by the Portfolio Manager from two Independent broker-dealers active in the trading of
 such obligations or (iii) if the foregoing sets of prices were not obtained, the average of the bid-side prices
 for the purchase of the Collateral Obligation determined by an Approved Pricing Service (Independent
                                                      187
                                                                                                006601
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 254 of 280 PageID 9419
                                       Filed

 from the Portfolio Manager) that derives valuations by polling broker-dealers (Independent from the
 Portfolio Manager); provided that if a Market Value of any Collateral Obligation cannot be so determined
 for a period of 30 consecutive days then such Collateral Obligation shall be deemed to have a Market
 Value of zero; provided, further, that during such 30 day period, such Collateral Obligation shall be
 deemed to have a Market Value equal to the lower of (i) (if any) the Market Value of such Collateral
 Obligation as most recently determined by the Portfolio Manager in accordance with the foregoing and
 (ii) the current market value of such Collateral Obligation as determined by the Portfolio Manager in its
 commercially reasonable judgment; provided, further, that the maximum amount of Collateral
 Obligations having a Market Value assigned pursuant to the immediately preceding proviso shall be
 limited to 5.0% of the Maximum Investment Amount (and any amount in excess of 5.0% of the
 Maximum Investment Amount shall be deemed to have a Market Value of zero).

         “Market Value Percentage” means, for any Collateral Obligation, the ratio obtained by
 dividing:

                 (i)     the Market Value of the Collateral Obligation; by

                 (ii)    the Principal Balance of the Collateral Obligation.

         “Maximum Investment Amount” means an amount equal to:

                 (i)     on any Measurement Date during the Ramp-Up Period, U.S.$678,000,000; and

                 (ii)    on any Measurement Date after the Ramp-Up Completion Date:

                        (A)      the aggregate Principal Balance of all Collateral Obligations plus the
                 aggregate outstanding principal amount of any Defaulted Collateral Obligations; plus

                        (B)    cash representing Principal Proceeds on deposit in the Collection
                 Account; plus

                         (C)     Eligible Investments (other than cash) purchased by the Issuer with
                 Principal Proceeds on deposit in the Collection Account.

         “Maximum Weighted Average Moody’s Rating Factor” means, as of any Measurement Date,
 a rate equal to the sum of (i) the number set forth in the column entitled “Maximum Weighted Average
 Moody’s Rating Factor” in the Ratings Matrix based upon the applicable “row/column combination”
 chosen by the Portfolio Manager (or the interpolation between two adjacent rows and/or two adjacent
 columns, as applicable) plus (ii) the Recovery Rate Modifier.

         “Measurement Date” means any date:

                 (i)     on which the Issuer commits to acquire or dispose of any Collateral Obligation;

                 (ii)    on which a Collateral Obligation becomes a Defaulted Collateral Obligation;

                 (iii)   that is a Determination Date;

                 (iv)    that is the Ramp-Up Completion Date; and

                (v)       that is the date as of which the information in a Monthly Report is calculated
         pursuant to the Indenture.

         “Minimum Diversity Score” means, as of any Measurement Date, a score equal to the number
 set forth in the column entitled “Minimum Diversity Score” in the Ratings Matrix based upon the


                                                    188
                                                                                           006602
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 255 of 280 PageID 9420
                                       Filed

 applicable “row/column combination” chosen by the Portfolio Manager (or the interpolating between two
 adjacent rows and/or two adjacent columns, as applicable).

         “Minimum Weighted Average Spread” means, as of any Measurement Date, the spread equal
 to the percentage set forth in the row entitled “Minimum Weighted Average Spread” in the Ratings
 Matrix based upon the applicable “row/column combination” chosen by the Portfolio Manager (or the
 interpolating between two adjacent rows and/or two adjacent columns, as applicable).

         “Monthly Report” means a monthly report compiled and provided by the Issuer.

          “Moody’s Default Probability Rating” means with respect to any Collateral Obligation, as of
 any date of determination, the rating determined in accordance with the following, in the following order
 of priority:

                    (i)    with respect to a Moody’s Senior Secured Loan:

                            (A)     if the Loan’s obligor has a senior implied rating from Moody’s, such
                    senior implied rating; and
                           (B)     if the preceding clause does not apply, the Moody’s Obligation Rating of
                    such Loan;
                            (C)   if the preceding clauses do not apply, the rating that is one subcategory
                    above the Moody’s Equivalent Senior Unsecured Rating;
                (ii)    with respect to a Moody’s Non Senior Secured Loan or a Bond, the Moody’s
         Equivalent Senior Unsecured Rating of such Collateral Obligation;

                  (iii)  with respect to a Collateral Obligation that is a DIP Loan, the rating that is one
         rating subcategory below the Assigned Moody’s Rating thereof;

                  (iv)     with respect to a Structured Finance Obligation, the Assigned Moody’s Rating
         thereof (or, if the obligation does not have an Assigned Moody’s Rating but has a rating by S&P,
         the rating that is the number of rating subcategories specified by Moody’s below such S&P
         rating); and

                    (v)    with respect to a Synthetic Security, the Assigned Moody’s Rating thereof.

 Notwithstanding the foregoing, if the Moody’s rating or ratings used to determine the Moody’s Default
 Probability Rating are on watch for downgrade or upgrade by Moody’s, such rating or ratings will be
 adjusted down one subcategory (if on watch for downgrade) or up one subcategory (if on watch for
 upgrade).

         “Moody’s Equivalent Senior Unsecured Rating” means, with respect to any Collateral
 Obligation that is a Loan or bond and the obligor thereof, as of any date of determination, the rating
 determined in accordance with the following, in the following order of priority:

                 (i)    if the obligor has a senior unsecured obligation with an Assigned Moody’s
         Rating, such Assigned Moody’s Rating;

                    (ii)   if the preceding clause does not apply, the Moody’s “Issuer Rating” for the
         obligor;

                 (iii)   if the preceding clauses do not apply, but the obligor has a subordinated
         obligation with an Assigned Moody’s Rating; then



                                                     189
                                                                                            006603
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 256 of 280 PageID 9421
                                       Filed

                       (A)      if such Assigned Moody’s Rating is at least “B3” (and, if rated “B3,” not
               on watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be the
               rating which is one rating subcategory higher than such Assigned Moody’s Rating; or

                      (B)    if such Assigned Moody’s Rating is less than “B3” (or rated “B3” and on
               watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be such
               Assigned Moody’s Rating;

               (iv)    if the preceding clauses do not apply, but the obligor has a senior secured
       obligation with an Assigned Moody’s Rating; then:

                        (A)    if such Assigned Moody’s Rating is at least “Caa3” (and, if rated “Caa3,”
               not on watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be
               the rating which is one subcategory below such Assigned Moody’s Rating; or

                        (B)  if such Assigned Moody’s Rating is less than “Caa3” (or rated “Caa3”
               and on watch for downgrade), then the Moody’s Equivalent Senior Unsecured Rating
               shall be “C”;

              (v)     if the preceding clauses do not apply, but such obligor has a senior implied rating
       from Moody’s, the Moody’s Equivalent Senior Unsecured Rating shall be one rating subcategory
       below such senior implied rating;

                (vi)     if the preceding clauses do not apply, but the obligor has a senior unsecured
       obligation (other than a bank loan) with a monitored public rating from S&P (without any
       postscripts, asterisks or other qualifying notations, that addresses the full amount of principal and
       interest promised), then the Moody’s Equivalent Senior Unsecured Rating shall be:

                         (A)    one rating subcategory below the Moody’s equivalent of such S&P rating
               if it is “BBB–” or higher;

                        (D)      two rating subcategories below the Moody’s equivalent of such S&P
               rating if it is “BB+” or lower; or

                        (E)     “B3” until the Issuer or the Portfolio Manager obtains an estimated rating
               from Moody’s of (a) the Portfolio Manager certifies to the Trustee that in its
               commercially reasonable judgment, it believes an estimated rating equivalent to a rating
               no lower than “B3” will be assigned by Moody’s and the Issuer or the Portfolio Manager
               on its behalf applies for an estimated rating from Moody’s within five Business Days of
               the date of the commitment to purchase the Loan or Bond, (b) the aggregate Principal
               Balance of Collateral Obligations having an Assigned Moody’s Rating pursuant to either
               this clause (vi)(C), or clauses (vii)(C) or (viii)(C) does not exceed 5% of the Maximum
               Investment Amount, and (c) all the Coverage Tests and the Collateral Quality Tests are
               satisfied;

                (vii)    if the preceding clauses do not apply, but the obligor has a subordinated
       obligation (other than a bank loan) with a monitored public rating from S&P (without any
       postscripts, asterisks or other qualifying notations, that addresses the full amount of principal and
       interest promised), the Assigned Moody’s Rating shall be deemed to be:

                         (A)    one rating subcategory below the Moody’s equivalent of such S&P rating
               if it is “BBB–” or higher;

                        (B)      two rating subcategories below the Moody’s equivalent of such S&P
               rating if it is “BB+” or lower, and the Moody’s Equivalent Senior Unsecured Rating shall
               be determined pursuant to clause (iii) above; or
                                                   190
                                                                                            006604
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 257 of 280 PageID 9422
                                       Filed

                       (C)      “B3” until the Issuer or the Portfolio Manager obtains an estimated
              rating from Moody’s if (a) the Portfolio Manager certifies to the Trustee that in its
              commercially reasonable judgment, it believes an estimated rating equivalent to a rating
              not lower than “B3” will be assigned by Moody’s and the Issuer or the Portfolio Manager
              on its behalf applies for an estimated rating from Moody’s within five Business Days of
              the date of the commitment to purchase the Loan or Bond, (b) the aggregate Principal
              Balance of Collateral Obligations having an Assigned Moody’s Rating pursuant to either
              this clause (vii)(C), or clauses (vi)(C) or (viii)(C) does not exceed 5% of the Maximum
              Investment Amount, and (c) all the Coverage Tests and the Collateral Quality Tests are
              satisfied;

               (viii) if the preceding clauses do not apply, but the obligor has a senior secured
       obligation with a monitored public rating from S&P (without any postscripts, asterisks or other
       qualifying notations, that addresses the full amount of principal and interest promised), the
       Assigned Moody’s Rating shall be deemed to be:

                        (A)    one rating subcategory below the Moody’s equivalent of such S&P rating
              if it is “BBB–” or higher;

                       (B)      two rating subcategories below the Moody’s equivalent of such S&P
              rating if it is “BB+” or lower, and the Moody’s Equivalent Senior Unsecured Rating shall
              be determined pursuant to clause (iv) above; or

                       (C)      “B3” until the Issuer or the Portfolio Manager obtains an estimated rating
              from Moody’s if (a) the Portfolio Manager certifies to the Trustee that in its
              commercially reasonable judgment, it believes an estimated rating equivalent to a rating
              not lower than “B3” will be assigned by Moody’s and the Issuer or the Portfolio Manager
              on its behalf applies for an estimated rating from Moody’s within two Business Days of
              the date of the commitment to purchase the Loan or Bond, (b) the aggregate Principal
              Balance of Collateral Obligations having an Assigned Moody’s Rating pursuant to either
              this clause (viii)(C), or clauses (vi)(C) or (vii)(C) does not exceed 5% of the Maximum
              Investment Amount, and (c) all the Coverage Tests and the Collateral Quality Tests are
              satisfied;

               (ix)    if the preceding clauses do not apply and each of the following clauses (A)
       through (H) do apply, the Moody’s Equivalent Senior Unsecured Rating will be “Caa1”:

                     (A)     neither the obligor nor any of its Affiliates is subject to reorganization or
              bankruptcy proceedings;

                      (B)     no debt securities or obligations of the obligor are in default;

                      (C)     neither the obligor nor any of its Affiliates has defaulted on any debt
              during the preceding two years;

                      (D)     the obligor has been in existence for the preceding five years;

                      (E)     the obligor is current on any cumulative dividends;

                      (F)     the fixed-charge ratio for the obligor exceeds 125% for each of the
              preceding two fiscal years and for the most recent quarter;

                      (G)      the obligor had a net profit before tax in the past fiscal year and the most
              recent quarter; and



                                                  191
                                                                                           006605
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 258 of 280 PageID 9423
                                       Filed

                          (H)     the annual financial statements of such obligor are unqualified and
                 certified by a firm of Independent accountants of international reputation, and quarterly
                 statements are unaudited but signed by a corporate officer;

                 (x)     if the preceding clauses do not apply but each of the following clauses (A) and
         (B) do apply, the Moody’s Equivalent Senior Unsecured Rating will be “Caa3”:

                        (A)     neither the obligor nor any of its Affiliates is subject to reorganization or
                 bankruptcy proceedings; and

                          (B)    no debt security or obligation of such obligor has been in default during
                 the past two years; and

                 (xi)    if the preceding clauses do not apply and a debt security or obligation of the
         obligor has been in default during the past two years, the Moody’s Equivalent Senior Unsecured
         Rating will be “Ca.”

 Notwithstanding the foregoing, not more than 10% of the Maximum Investment Amount may consist of
 Investment Obligations given a Moody’s Equivalent Senior Unsecured Rating based on a rating given by
 S&P as provided in clauses (vi), (vii) and (viii) above.

         “Moody’s Group I Country” means any of the following countries: Australia, the Netherlands,
 the United Kingdom and any country subsequently determined by Moody’s to be a Moody’s Group I
 Country.

         “Moody’s Group II Country” means any of the following countries: Germany, Ireland, Sweden,
 Switzerland and any country subsequently determined by Moody’s to be a Moody’s Group II Country.

        “Moody’s Group III Country” means any of the following countries: Austria, Belgium,
 Denmark, Finland, France, Iceland, Liechtenstein, Luxembourg, Norway, Spain and any country
 subsequently determined by Moody’s to be a Moody’s Group III Country.

         “Moody’s Minimum Average Recovery Rate” means, as of any Measurement Date, a rate
 equal to the number obtained by (i) summing the products obtained by multiplying the Principal Balance
 of each Collateral Obligation by its respective Moody’s Priority Category Recovery Rate, (ii) dividing the
 sum determined pursuant to clause (i) above by the sum of the Aggregate Principal Balance of all
 Collateral Obligations and (iii) rounding up to the first decimal place.

         “Moody’s Non Senior Secured Loan” means any Loan that is not a Moody’s Senior Secured
 Loan.

        “Moody’s Obligation Rating” means, with respect to any Collateral Obligation as of any date of
 determination, the rating determined in accordance with the following, in the following order of priority:

                 (i)     With respect to a Moody’s Senior Secured Loan:

                         (A)     if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or

                         (B)    if the preceding clause does not apply, the rating that is one rating
                 subcategory above the Moody’s Equivalent Senior Unsecured Rating; and

                 (ii)    With respect to a Moody’s Non Senior Secured Loan or a Bond:

                         (A)     if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or



                                                    192
                                                                                             006606
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 259 of 280 PageID 9424
                                       Filed

                        (B)     if the preceding clause does not apply, the Moody’s Equivalent Senior
                 Unsecured Rating; and

                 (iii)   With respect to a Synthetic Security or a DIP Loan, the Assigned Moody’s
         Rating thereof.

 Notwithstanding the foregoing, if the Moody’s rating or ratings used to determine the Moody’s Default
 Probability Rating are on watch for downgrade or upgrade by Moody’s, such rating or ratings will be
 adjusted down one subcategory (if on watch for downgrade) or up one subcategory (if on watch for
 upgrade).

          “Moody’s Priority Category” means each type of Collateral Obligation specified in the
 definition of “Applicable Percentage” as a “Moody’s Priority Category.”

         “Moody’s Priority Category Recovery Rate” means for any Collateral Obligation, the
 percentage specified in the definition of “Applicable Percentage” opposite the Moody’s Priority Category
 of the Collateral Obligation.

         “Moody’s Rating” means the Moody’s Default Probability Rating; provided that, with respect to
 the Collateral Obligations generally, if at any time Moody’s or any successor to it ceases to provide rating
 services, references to rating categories of Moody’s in the Indenture shall be deemed instead to be
 references to the equivalent categories of any other nationally recognized investment rating agency
 selected by the Portfolio Manager, as of the most recent date on which such other rating agency and
 Moody’s published ratings for the type of security in respect of which such alternative rating agency is
 used.

         “Moody’s Rating Factor” means the number in the table below opposite the rating of the
 Collateral Obligation (excluding Synthetic Securities where an Assigned Moody’s Rating is not
 available).

                                          Moody’s                           Moody’s
                          Moody’s         Rating            Moody’s         Rating
                          Rating          Factor            Rating          Factor
                           Aaa                1               Ba1              940
                           Aa1                10              Ba2             1350
                           Aa2                20              Ba3             1766
                           Aa3                40               B1             2220
                           A1                 70               B2             2720
                           A2                120               B3             3490
                           A3                180              Caa1            4770
                           Baa1              260              Caa2            6500
                           Baa2              360              Caa3            8070
                           Baa3              610           Ca or lower       10000


         The Moody’s Rating Factor for Collateral Obligations that are Synthetic Securities shall be
 determined by Moody’s and obtained by the Issuer or the Portfolio Manager on a case-by-case basis,
 unless there is an Assigned Moody’s Rating available for such Collateral Obligation that is a Synthetic
 Security, in which case such Assigned Moody’s Rating shall be used to compute the Moody’s Rating
 Factor for such Collateral Obligation that is a Synthetic Security.

                                                     193
                                                                                             006607
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 260 of 280 PageID 9425
                                       Filed

         “Moody’s Senior Secured Loan” means:

                 (i)     A Loan that:

                         (A)      is not (and cannot by its terms become) subordinate in right of payment
                 to any other obligation of the obligor of the Loan;

                         (B)      is secured by a valid first priority perfected security interest or lien in, to
                 or on specified collateral securing the obligor’s obligations under the Loan; and

                         (C)      the value of the collateral securing the Loan together with other attributes
                 of the obligor (including, without limitation, its general financial condition, ability to
                 generate cash flow available for debt service and other demands for that cash flow) is
                 adequate (in the commercially reasonable judgment of the Portfolio Manager) to repay
                 the Loan in accordance with its terms and to repay all other loans of equal seniority
                 secured by a first lien or security interest in the same collateral; or

                 (ii)    a Loan that:

                          (A)      is not (and cannot by its terms become) subordinate in right of payment
                 to any other obligation of the obligor of the Loan, other than, with respect to a Loan
                 described in clause (i) above, with respect to the liquidation of such obligor or the
                 collateral for such loan;

                          (B)     is secured by a valid second priority perfected security interest or lien in,
                 to or on specified collateral securing the obligor’s obligations under the Loan;

                          (C)    the value of the collateral securing the Loan together with other attributes
                 of the obligor (including, without limitation, its general financial condition, ability to
                 generate cash flow available for debt service and other demands for that cash flow) is
                 adequate (in the commercially reasonable judgment of the Portfolio Manager) to repay
                 the Loan in accordance with its terms and to repay all other loans of equal or higher
                 seniority secured by a first or second lien or security interest in the same collateral; and

                         (D)      if the Loan has an Assigned Moody’s Rating, such Assigned Moody’s
                 Rating is not lower that the senior implied Moody’s rating of the related obligor.

                 (iii)    the Loan is not: (A) a DIP Loan, (B) a Loan for which the security interest or lien
         (or the validity or effectiveness thereof) in substantially all of its collateral attaches, becomes
         effective, or otherwise “springs” into existence after the origination thereof, or (C) a type of loan
         that Moody’s has identified as having unusual terms and with respect to which its Moody’s
         Recovery Rate has been or is to be determined on a case-by-case basis.

          “Non-Consenting Holder” means respect to any supplemental indenture pursuant to the
 Indenture that requires the consent of one or more Holders of Securities, any Holder or, in the case of
 Securities represented by Global Securities, any beneficial owner, that either (i) has declared in writing
 that it will not consent to such supplemental indenture or (ii) had not consented to such supplemental
 indenture within the applicable Initial Consent Period.

          “Non-Performing Collateral Obligation” means any Defaulted Collateral Obligation and any
 PIK Security as to which its issuer or obligor has previously deferred or capitalized any interest due on it
 and all the interest so deferred or capitalized has not subsequently been paid in full in cash by:

                 (i)     if the PIK Security has a Moody’s Rating of “Baa3” (and not on credit watch
         with negative implications) or above or an S&P Rating of “BBB-” (and not on credit watch with

                                                      194
                                                                                                006608
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 261 of 280 PageID 9426
                                       Filed

         negative implications) or above, the earlier of its second payment date or one year following the
         date of the initial deferral or capitalization of interest due on it; or

                 (ii)    if the PIK Security has a Moody’s Rating of “Baa3” and on credit watch with
         negative implications or below “Baa3,” or an S&P Rating of “BBB-” and on credit watch with
         negative implications or below “BBB-,” the earlier of its first payment date or six months
         following the date of the initial deferral or capitalization of interest due on it.

         “Notes” means the Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes.

         “Note Components” means the Class C Component and the Class D-2 Component.

         “Noteholder” means a Holder of the Class A Notes, the Class B Notes, the Class C Notes or the
 Class D Notes.

         “Note Payment Sequence” means the application of funds in the following order:

                 (1)      to the Class A Notes until the Class A Notes have been fully redeemed;

                 (2)      to the Class B Notes until the Class B Notes have been fully redeemed;

                 (3)      to the Class C Notes until the Class C Notes have been fully redeemed; and

                 (5)     to the Class D Notes until the Class D Notes have been fully redeemed (with
         each of the Class D Notes being redeemed pro rata based upon the outstanding principal amount
         of the Class D-1 Notes and the Class D-2 Notes);

        “Offer” means any Collateral Obligation that is subject to a tender offer, voluntary redemption,
 exchange offer, conversion or other similar action.

         “Officer” means, with respect to the Issuer and any corporation, any director, the Chairman of the
 board of directors, the President, any Vice President, the Secretary, an Assistant Secretary, the Treasurer,
 or an Assistant Treasurer of the entity; with respect to the Co-Issuer and any corporation, any director, the
 Chairman of the board of directors, the President, any Vice President, the Secretary, an Assistant
 Secretary, the Treasurer, or an Assistant Treasurer of the entity; with respect to any partnership, any of its
 general partners; and with respect to the Trustee, any Trust Officer.

         “Outstanding” means, with respect to:

                 (i)      the Notes and the Composite Securities or any specified Class, as of any date of
         determination, all of the Notes, all of the Composite Securities or all of the Notes of the specified
         Class, as the case may be, theretofore authenticated and delivered under the Indenture, except
         with respect to Notes and Composite Securities:

                         (A)     Securities canceled by the Indenture Registrar or delivered to the
                 Indenture Registrar for cancellation;

                          (B)     Notes for whose payment or redemption funds in the necessary amount
                 have been theretofore irrevocably deposited with the Trustee or any Paying Agent in trust
                 for their Holders pursuant to Section 4.1(a)(ii) of the Indenture and if the Notes are to be
                 redeemed, notice of redemption has been duly given pursuant to the Indenture;

                         (C)     Notes in exchange for or in lieu of which other Notes have been
                 authenticated and delivered pursuant to the Indenture and Composite Securities in
                 exchange for or in lieu of which other Composite Securities have been authenticated and
                 delivered pursuant to the Indenture; and

                                                      195
                                                                                               006609
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 262 of 280 PageID 9427
                                       Filed

                         (D)      Securities alleged to have been destroyed, lost, or stolen for which
                 replacement Securities have been issued as provided in Section 2.7 of the Indenture,
                 unless proof satisfactory to the Trustee is presented that any such Securities are held by a
                 protected purchaser;

                 (ii)     the Preference Shares, as of any date of determination, all of the Preference
         Shares theretofore issued under the Preference Share Documents and listed in the Preference
         Share register of the Issuer as outstanding;

 provided that, in determining whether the Holders of the requisite Aggregate Outstanding Amount of the
 Notes, the Preference Shares or the Composite Securities have given any request, demand, authorization,
 direction, notice, consent, or waiver under the Indenture: (1) Holders of Class 1 Composite Securities,
 except to the extent otherwise expressly provided, will be entitled to vote with the Class D-2 Notes and
 the Preference Shares to which the Class D-2 Components and the Preference Share Components,
 respectively, of such Composite Securities relate: (i) the Class D-2 Component, in the proportion that the
 Aggregate Outstanding Amount of the Class D-2 Component bears to the Aggregate Outstanding Amount
 of all Class D-2 Notes (including the Class D-2 Component); and (ii) the Class 1 Composite Security
 Preference Shares Component, in the proportion that the number of Preference Shares attributable to such
 Class 1 Composite Security Preference Shares Component bears to the number of all the Outstanding
 Preference Shares (including the Class 1 Composite Security Preference Shares Component and the Class
 2 Composite Security Preference Shares Component); (2) Holders of Class 2 Composite Securities,
 except to the extent otherwise expressly provided, will be entitled to vote with the Class C Notes and the
 Preference Shares to which the Class C Components and the Preference Share Components, respectively,
 of such composite Security relate: (i) the Class C Component, in the proportion that the Aggregate
 Outstanding Amount of the Class C Component bears to the Aggregate Outstanding Amount of all Class
 C Notes (including the Class C Component); and (ii) the Class 2 Composite Security Preference Shares
 Component, in the proportion that the number of Preference Shares attributable to such Class 2
 Composite Security Preference Shares Component bears to the number of all the Outstanding Preference
 Shares (including the Class 1 Composite Security Preference Shares Component and the Class 2
 Composite Security Preference Shares Component); and (3) Notes, Composite Securities or Preference
 Shares owned or beneficially owned by the Issuer, the Co-Issuer, any Affiliate of either of them and (only
 (x) with respect to any matter affecting its status as Portfolio Manager, or (y) in any matter respecting an
 acceleration of any Class of Notes or Composite Securities (to the extent of the Note Component) if the
 effect of the Portfolio Manager’s action or inaction as a Holder of Notes, Composite Securities or
 Preference Shares would effectively prevent acceleration) the Portfolio Manager and its Affiliates shall be
 disregarded and not be Outstanding, except that, in determining whether the Trustee shall be protected in
 relying on any request, demand, authorization, direction, notice, consent, or waiver, only Notes,
 Composite Securities or Preference Shares that a Trust Officer of the Trustee has actual knowledge to be
 so owned or beneficially owned shall be so disregarded. Notes, Composite Securities or Preference
 Shares so owned or beneficially owned that have been pledged in good faith may be regarded as
 Outstanding if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to act with
 respect to the Notes, Composite Securities or Preference Shares and that the pledgee is not the Issuer, the
 Co-Issuer, the Portfolio Manager, the Preference Shares Paying Agent or any Affiliate of the Issuer or the
 Co-Issuer.

 With respect to Components, as of any date of determination, all of the Components represented by
 Composite Securities that are Outstanding under the Indenture or the Preference Share Documents.
         “Participating Institution” means an institution that creates a participation interest and that has a
 long-term senior unsecured rating by Moody’s of at least “A3” (and if so rated by Moody’s such rating is
 not on watch for possible downgrade) and an issuer credit rating by S&P of at least “A”.

          “Participation” means a Loan acquired as a participation interest created by a Participating
 Institution.



                                                     196
                                                                                              006610
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 263 of 280 PageID 9428
                                       Filed

         “Permitted Offer” means a tender offer, voluntary redemption, exchange offer, conversion, or
 other similar action pursuant to which the offeror offers to acquire a debt obligation (including a
 Collateral Obligation) in exchange solely for cash in an amount equal to or greater than the full face
 amount of the debt obligation plus any accrued and unpaid interest and as to which the Portfolio Manager
 has determined in its commercially reasonable judgment that the offeror has sufficient access to financing
 to consummate the tender offer, voluntary redemption, exchange offer, conversion, or other similar
 action.

          “PIK Cash-Pay Interest” means, as to any PIK Security, the portion of interest required to be
 paid in cash (and not permitted to be added to the balance of such PIK Security or otherwise deferred and
 accrued) thereon pursuant to the terms of the related Underlying Instruments.

          “PIK Security” means any loan or debt obligation on which any portion of the interest accrued for a
 specified period of time or until the maturity thereof is, or at the option of the obligor may be, added to the
 principal balance of such loan or debt obligation or otherwise deferred rather than being paid in cash, provided
 that such loan or debt obligation shall not be a PIK Security if the portion, if any, of such interest required
 pursuant to the terms of the related Underlying Instruments to be paid in Cash would result in the outstanding
 principal amount of such loan or debt obligation having an effective rate of PIK Cash-Pay Interest at least
 equal to (i) if such loan or debt obligation is a fixed rate loan or debt obligation, 4% per annum, or (ii) if such
 loan or debt obligation is a floating rate loan or debt obligation, LIBOR.

         “Pledged Obligations” means, as of any date of determination, the Collateral Obligations, the
 Workout Assets, the Eligible Investments, and any other securities or obligations that have been granted
 to the Trustee that form part of the Collateral.

        “Person” is an individual, corporation (including a business trust), partnership, limited liability
 company, joint venture, association, joint stock company, trust (including any beneficiary thereof),
 unincorporated association or government or any agency or political subdivision thereof.

       “Preference Share Components” means the Class 1 Composite Security Preference Share
 Component and the Class 2 Composite Security Preference Share Component.

          “Preference Share Internal Rate of Return” means, with respect to any Payment Date, the
 internal rate of return (computed using the “XIRR” function in Microsoft® Excel 2002 or an equivalent
 function in another software package), stated on a per annum basis, for the following cash flows,
 assuming all Preference Shares were purchased on the Closing Date at their Face Amount:

                 (i)     each distribution of Interest Proceeds made to the Holders of the Preference
         Shares on any prior Payment Date and, to the extent necessary to reach the applicable Preference
         Share Internal Rate of Return, the current Payment Date; and

                 (ii)    each distribution of Principal Proceeds made to the Holders of the Preference
         Shares on any prior Payment Date and, to the extent necessary to reach the applicable Preference
         Share Internal Rate of Return, the current Payment Date.

         “Preference Shares Paying Agent Agreement” means a Preference Share Paying Agency
 Agreement, dated as of June 29, 2005, between the Issuer and JPMorgan Chase Bank, National
 Association, as Preference Shares Paying Agent.

          “Preference Shares Distribution Account” means a separate segregated non-interest bearing
 trust account established by the Preference Shares Paying Agent pursuant to the Preference Shares Paying
 Agency Agreement into which the Preference Shares Paying Agent will deposit all amounts received
 from the Issuer and payable to the Holders of the Preference Shares under the Priority of Payments.

         “Preference Shares Notional Amount” means, $70,000,000.


                                                        197
                                                                                                   006611
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 264 of 280 PageID 9429
                                       Filed

         “Preference Shares Paying Agent” means JPMorgan Chase Bank, National Association, in its
 capacity as Preference Shares Paying Agent under the Preference Shares Paying Agency Agreement,
 unless a successor Person shall have become the preference shares paying agent pursuant to the applicable
 provisions of the Preference Shares Paying Agency Agreement, and thereafter “Preference Shares Paying
 Agent” shall mean such successor person.

         “Principal Balance” means, with respect to:

                 (i)     any Pledged Obligation other than those specifically covered in this definition,
         the outstanding principal amount of the Pledged Obligation as of the relevant Measurement Date;

                 (ii)    a Synthetic Security, the notional amount specified in the Synthetic Security;

                 (iii)    any Pledged Obligation in which the Trustee does not have a first priority
         perfected security interest, zero, except as otherwise expressly specified in the Indenture;

                 (iv)    any Defaulted Collateral Obligation, except as otherwise provided, zero;

                  (v)   any Collateral Obligation that has been loaned, its Principal Balance shall be
         reduced by the excess of the amount of collateral required over the actual Market Value of the
         collateral;

                  (vi)    any Revolving Loan or Delayed Drawdown Loan, its Principal Balance shall
         include any unfunded amount thereof (regardless of the nature of the contingency relating to the
         Issuer’s obligation to fund the unfunded amount), except as otherwise expressly specified in the
         Indenture;

                 (vii)   any PIK Security, its Principal Balance shall not include any principal amount of
         the PIK Security representing previously deferred or capitalized interest; and

                 (viii) any obligation or security that at the time of acquisition, conversion, or exchange
         does not satisfy the requirements of a Collateral Obligation, zero.

         “Principal Proceeds” means with respect to any Due Period, all amounts received in Cash during
 the Due Period by the Issuer with respect to the Collateral that are not Interest Proceeds.

         Principal Proceeds shall include any funds transferred from the Closing Date Expense Account
 and the Interest Reserve Account into the Collection Account pursuant to Section 10.2 of the Indenture.

         Principal Proceeds do not include the Excluded Property or earnings on amounts on deposit in the
 Securities Lending Account to the extent the earnings are payable by the Issuer to a Securities Lending
 Counterparty.

          At any time when an “event of default” under a Securities Lending Agreement has occurred and
 is continuing, any payments received by the Issuer from the related Securities Lending Collateral shall be
 Principal Proceeds.

         “Priority Class” means, with respect to any specified Class of Notes, each Class of Notes that
 ranks senior to that Class.

        “Proceeding” means any suit in equity, action at law, or other judicial or administrative
 proceeding.

         “Proposed Portfolio” means, as of any Measurement Date, the portfolio (measured by Aggregate
 Principal Balance) of Collateral Obligations and Principal Proceeds held as cash on deposit in the
 Collection Account and other Eligible Investments purchased with Principal Proceeds on deposit in the

                                                    198
                                                                                            006612
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 265 of 280 PageID 9430
                                       Filed

 Collection Account resulting from the sale, maturity, or other disposition of a Collateral Obligation or a
 proposed reinvestment in a Collateral Obligation, as the case may be.

         “Purchase Price” means, with respect to the purchase of any Collateral Obligation (other than
 any obligation that at the time of acquisition, conversion, or exchange does not satisfy the requirements of
 a Collateral Obligation), the net purchase price paid by the Issuer for the Collateral Obligation. The net
 purchase price is determined by subtracting from the purchase price the amount of any Accrued Interest
 Purchased With Principal and any syndication and other upfront fees paid to the Issuer and by adding the
 amount of any related transaction costs (including assignment fees) paid by the Issuer to the seller of the
 Collateral Obligation or its agent.

        “Purchase Price Amount” means, respect to any Collateral Obligation on any date of
 determination, the product of (i) the Purchase Price (stated as a percentage) thereof and (ii) the Principal
 Balance thereof on such date.

          “Qualified Equity Security” means any obligation that at the time of acquisition, conversion, or
 exchange does not satisfy the requirements of a Collateral Obligation that is stock or evidence of an
 interest in or a right to buy stock, or any obligation that at the time of acquisition, conversion, or exchange
 does not satisfy the requirements of a Collateral Obligation but whose acquisition otherwise is a
 transaction in stocks or securities within the meaning of Section 864(b)(2)(A)(ii) of the Code and the
 regulations under the Code. Qualified Equity Securities do not include any obligation that at the time of
 acquisition, conversion, or exchange does not satisfy the requirements of a Collateral Obligation and that
 will cause the Issuer to be treated as engaged in or having income from a United States trade or business
 for United States federal income tax purposes by virtue of its ownership or disposition of the obligation
 (without regard to the Issuer’s other activities).

       “Ramp-Up Period” means the period from and including the Closing Date to and including the
 Ramp-Up Completion Date.

          “Rating Agency” means, each of Moody’s and S&P or, with respect to Pledged Obligations
 generally, if at any time Moody’s or S&P ceases to provide rating services with respect to high yield debt
 securities, any other nationally recognized statistical rating organization selected by the Issuer and
 reasonably satisfactory to a Majority of each Class of Notes. If at any time Moody’s ceases to be a Rating
 Agency, references to rating categories of Moody’s in the Indenture shall instead be references to the
 equivalent categories of the replacement rating agency as of the most recent date on which the
 replacement rating agency and Moody’s published ratings for the type of security in respect of which the
 replacement rating agency is used. If at any time S&P ceases to be a Rating Agency, references to rating
 categories of S&P in the Indenture shall instead be references to the equivalent categories of the
 replacement rating agency as of the most recent date on which the replacement rating agency and S&P
 published ratings for the type of security in respect of which the replacement rating agency is used.

         “Rating Condition” means, with respect to any Rating Agency and any action taken or to be
 taken under the Indenture, a condition that is satisfied when the Rating Agency has confirmed to the
 Portfolio Manager (as agent for the Issuer) in writing that no withdrawal, reduction, suspension, or other
 adverse action with respect to any then current rating by it (including any private or confidential rating) of
 any Class of Notes or, in the case of Moody’s, Composite Securities will occur as a result of the action.
 The Rating Condition with respect to any Rating Agency shall be satisfied for all purposes of the
 Indenture at any time when no Outstanding Securities are rated by it.

          “Rating Confirmation” means confirmation in writing from each Rating Agency (and with
 respect to the Composite Securities, from Moody’s only) that it has not reduced, suspended, or withdrawn
 the Initial Rating assigned by it to any Class of Notes or Composite Securities.

         “Ratings Matrix” means the “row/column combination” of the table below selected by the
 Portfolio Manager on the Closing Date to apply initially for purposes of the Diversity Test, the Weighted
 Average Spread Test and the Weighted Average Rating Factor Test. Thereafter, on notice to the Trustee,
                                                      199
                                                                                                006613
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 266 of 280 PageID 9431
                                       Filed

 the Portfolio Manager may select a different row of the Ratings Matrix to apply, or may interpolate
 between two adjacent rows and/or two adjacent columns, as applicable, on a straight-line basis and round
 the results to two decimal points.

                                                       Minimum Diversity Score
               Minimum Weighted
                Average Spread          50      55       60      65       70      75      80

                        2.25%          2110    2140   2170    2200    2230      2260     2290
                        2.35%          2170    2200   2230    2260    2290      2320     2350
                        2.45%          2230    2260   2290    2320    2350      2380     2410
                        2.55%          2290    2320   2350    2380    2410      2440     2470
                        2.65%          2350    2380   2410    2440    2470      2500     2530
                        2.75%          2410    2440   2470    2500    2530      2560     2590
                        2.85%          2470    2500   2530    2560    2590      2620     2650
                        2.95%          2530    2560   2590    2620    2650      2680     2710
                        3.05%          2590    2620   2650    2680    2710      2740     2770
                                           Maximum Weighted Average Moody’s Rating Factor


         “Recovery Rate Modifier” means, as of any Measurement Date, the lesser of 60 and the product
 of:

                 (i)     (a) the Moody’s Minimum Average Recovery Rate minus the minimum
         percentage specified to pass the Weighted Average Moody’s Recovery Rate Test (but not less
         than zero) multiplied by (b) 100; and

                 (ii)       40.

        “Redemption Date” means any Payment Date specified for an Optional Redemption under
 “Description of the Securities—Optional Redemption.”

        “Redemption Price” means, with respect to any Note (including any Note Component) and any
 Optional Redemption, an amount equal to:

                 (i)        the outstanding principal amount of the portion of the Note being redeemed; plus

                 (ii)    accrued interest on the Note (including any Defaulted Interest and interest on
         Defaulted Interest); plus

                 (iii)      in the case of any Deferred Interest Note, the applicable Deferred Interest on the
         Note; plus

                 (iv)       any unpaid Extension Bonus Payment in respect of the Note.

           With respect to any Preference Share and any Optional Redemption, “Redemption Price” means
 (i) at the direction of a Majority of the Preference Shares of the remaining amount of available funds after
 all prior applications pursuant to the Priority of Payments or (ii) as specified by the unanimous direction
 of the Holders of the Preference Shares, in each case as specified in “Description of the Securities—
 Optional RedemptionPreference Shares.”

          “Reference Obligation” means an obligation that would otherwise satisfy the definition of
 “Collateral Obligation” and on which a Synthetic Security is based.

          “Registered” means, with respect to a Collateral Obligation or Eligible Investment, means that it
 is issued after July 18, 1984 and is in registered form within the meaning of Section 881(c)(2)(B)(i) of the
 Code and the Treasury Regulations promulgated thereunder.


                                                      200
                                                                                                006614
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 267 of 280 PageID 9432
                                       Filed

         “Regulation D” means Regulation D under the Securities Act.

         “Reinvestment Overcollateralization Ratio” means, as of any Measurement Date, the ratio
 obtained by dividing: (i) the Overcollateralization Ratio Numerator by (ii) the Aggregate Outstanding
 Amount of the Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes, excluding any
 Deferred Interest on any Class of Notes.

         “Removal Buy-Out Purchaser” means the Portfolio Manager (or any of its Affiliates acting as
 principal or agent).

         “Repository” means the internet-based password protected electronic repository of transaction
 documents relating to privately offered and sold collateralized debt obligation securities located at
 “www.cdolibrary.com” operated by The Bond Market Association. Information on this website is not
 considered part of this Offering Memorandum in any way.

          “Revolving Loan” means a Loan or any Synthetic Security with a Reference Obligation (in each
 case excluding any Delayed Drawdown Loan) that requires the Issuer to make future advances to (or for
 the account of) the borrower under its underlying instruments (including any letter of credit for which the
 Issuer is required to reimburse the issuing bank for under it). A Loan or Synthetic Security shall only be
 considered to be a Revolving Loan for so long as its commitment amount is greater than zero.

         “S&P CDO Monitor” means a dynamic, analytical computer model developed by S&P (and as
 may be modified by S&P from time to time) and provided to the Portfolio Manager and the Collateral
 Administrator to be used to calculate the default frequency in terms of the amount of debt assumed to
 default as a percentage of the original principal amount of the Collateral Obligations consistent with a
 specified benchmark rating level based on certain assumptions and S&P’s proprietary corporate default
 studies. For the purpose (and only for the purpose) of applying the S&P CDO Monitor to a portfolio of
 obligations, for each obligation in the portfolio, the rating of the obligation shall be its S&P Rating.

         “S&P Industry Classification” means the S&P Industry Classifications in Schedule 3 of the
 Indenture as modified, amended, and supplemented from time to time by S&P.

        “S&P Priority Category” means each type of Collateral Obligation specified in the definition of
 “Applicable Percentage” as an “S&P Priority Category.”

         “S&P Priority Category Recovery Rate” means, for any Collateral Obligation, the percentage
 specified in the definition of “Applicable Percentage” opposite the S&P Priority Category of the
 Collateral Obligation.

          “S&P Rating” means, with respect to any Collateral Obligation, as of any date of determination,
 the rating determined in accordance with the following methodology:

                  (i)      If there is an issuer credit rating of the borrower of the Collateral Obligation (the
         “Borrower”), or the guarantor who unconditionally and irrevocably guarantees the Collateral
         Obligation (the “Guarantor”) by S&P, the most current issuer credit rating for such Borrower or
         Guarantor (provided, that with respect to any private or confidential rating, a consent has been
         granted by such Borrower or Guarantor and a copy of such consent shall be provided to S&P
         indicating that the issuer can rely on such private or confidential rating);

                  (ii)     (a) if there is not an issuer credit rating of the Borrower or its Guarantor by S&P,
         but there is a rating by S&P on a senior secured obligation of the Borrower or its Guarantor, then
         the S&P Rating of the Collateral Obligation will be one subcategory below such rating; (b) if
         there is not a rating by S&P on a senior secured obligation of the Borrower or its Guarantor, but
         there is a rating by S&P on a senior unsecured obligation of the Borrower or its Guarantor, then
         the S&P Rating will be such rating; and (c) if there is not a rating by S&P on a senior obligation
         of the Borrower or its Guarantor, but there is a rating by S&P on a subordinated obligation of the
                                                      201
                                                                                                006615
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 268 of 280 PageID 9433
                                       Filed

         Borrower or its Guarantor, then the S&P Rating will be two subcategories above such rating if
         such rating is “BBB-” or higher and will be one subcategory above such rating if such rating is
         “BB+” or lower (provided, that with respect to any private or confidential rating, a consent has been
         granted by such Borrower or Guarantor and a copy of such consent shall be provided to S&P
         indicating that the issuer can rely on such private or confidential rating); or

                  (iii)   if there is neither an issuer credit rating of the Borrower or its Guarantor by S&P
         nor a rating by S&P on an obligation of the Borrower or its Guarantor, then the S&P Rating may
         be determined using any one of the methods below:

                          (A)     if an obligation of the Borrower or its Guarantor is publicly rated by
                 Moody’s, then the S&P Rating will be determined in accordance with the methodologies
                 for establishing the Moody’s Default Probability Rating, except that the S&P Rating of
                 such obligation will be (1) one subcategory below the S&P equivalent of the rating
                 assigned by Moody’s if such security is rated “Baa3” or higher by Moody’s and (2) two
                 subcategories below the S&P equivalent of the rating assigned by Moody’s if such
                 security is rated “Bal” or lower by Moody’s; provided that Collateral Obligations
                 constituting no more than 10% of the Maximum Investment Amount may be given a S&P
                 Rating based on a rating given by Moody’s as provided in this subclause (A) (after giving
                 effect to the addition of the relevant Collateral Obligation, if applicable);

                          (B)     if no other security or obligation of the Borrower or its Guarantor is rated
                 by S&P or Moody’s, then the Portfolio Manager may apply to S&P for a S&P credit
                 rating estimate, which will be its S&P Rating; or

                          (C)     if such Collateral Obligation is not rated by Moody’s or S&P, no other
                 security or obligation of the Borrower or its Guarantor is rated by S&P or Moody’s and if
                 the Portfolio Manager determines in its sole discretion based on information available to
                 it after reasonable inquiry that such Borrower (x) is not subject to any bankruptcy or
                 reorganization proceedings nor in default on any of its obligations (unless the subject of a
                 good faith business dispute), (y) is a legally constituted corporate entity having the
                 minimum legal, financial and operational infrastructure to carry on a definable business,
                 deliver and sell a product or service and report its results in generally accepted
                 accounting terms as verified by a reputable audit firm and (z) is not so vulnerable to
                 adverse business, financial and economic conditions that default in its financial or other
                 obligations is foreseeable in the near term if current operating trends continue, then the
                 S&P Rating will be “CCC-”; provided that the Portfolio Manager must apply to S&P for
                 a S&P credit rating on such Borrower within 30 days after the addition of the relevant
                 Collateral Obligation; provided, further, that Collateral Obligations constituting no more
                 than 5% of the Maximum Investment Amount may be given an S&P Rating based on this
                 subclause (c) (after giving effect to the addition of the relevant Collateral Obligation, if
                 applicable);

         provided that, if (i) the relevant Borrower or Guarantor or obligation is placed on any positive
         “credit watch” list by S&P, such rating will be increased by one rating subcategory or (ii) the
         relevant Borrower or Guarantor or obligation is placed on any negative “credit watch” list by
         S&P, such rating will be decreased by one rating subcategory.

         Notwithstanding the foregoing, in the case of a Collateral Obligation that is a DIP Loan, the S&P
 Rating shall be (A) the rating assigned thereto by S&P if the rating is public, (B) the rating assigned by
 S&P if the rating is confidential, but only if all appropriate parties have provided written consent to its
 disclosure and use, (C) the rating assigned by S&P thereto through an estimated rating or (D) the rating
 assigned thereto by S&P in connection with the acquisition thereof upon the request of the Portfolio
 Manager. In the case of a Collateral Obligation that is a PIK Security, Structured Finance Obligation or
 Synthetic Securities, the S&P Rating may not be determined pursuant to clause (iii)(A) above.

                                                     202
                                                                                              006616
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 269 of 280 PageID 9434
                                       Filed

         S&P Ratings for entities or obligations relevant hereunder other than Borrowers and Collateral
 Obligations shall be determined in a corresponding manner.

          Notwithstanding the foregoing, if and for so long as the Aggregate Principal Balance of Collateral
 Obligations consisting in the aggregate of (x) Participations and (y) Synthetic Securities exceeds 20% of
 the Maximum Investment Amount, then the S&P Rating for the Aggregate Principal Balance of Collateral
 Obligations representing that excess (determined assuming the excess is comprised of the Collateral
 Obligations having the lowest S&P Ratings that would otherwise be applicable as determined above)
 shall be the S&P Rating one sub-category below the S&P Rating of the Collateral Obligations that would
 otherwise be applicable as determined above.

         “S&P Unrated DIP Loan” means a DIP Loan acquired by the Issuer that does not have a rating
 assigned by S&P and for which the Portfolio Manager has commenced the process of having a rating
 assigned by S&P (as specified in the definition of “DIP Loan”).

          “Sale Proceeds” means all proceeds received (including any proceeds received with respect to
 any associated interest rate swap or security providing fixed annuity payments ) with respect to Collateral
 Obligations or other Pledged Obligations as a result of their sales or other dispositions less any reasonable
 expenses expended by the Portfolio Manager or the Trustee in connection with the sales or other
 dispositions, which shall be paid from such proceeds notwithstanding their characterization otherwise as
 Administrative Expenses.

          “Second Lien Loan” means a Secured Loan (other than a Senior Secured Loan) that (i) is only
 subordinated in right of payment to the Senior Secured Loan and (ii) has a junior contractual claim on
 tangible property (which property is subject to a prior lien (other than customary permitted liens, as such,
 but not limited to, any tax liens)) to secure payment of a debt or the fulfillment of a contractual obligation.

        “Secondary Risk Counterparty” means any obligor Domiciled other than in the United States,
 any Participating Institution, any Synthetic Security Counterparty and any Securities Lending
 Counterparty.

         “Secondary Risk Table” means the table below:

                    Long-Term Senior Unsecured               Individual          Aggregate
                    Debt Rating of Secondary Risk           Counterparty        Counterparty
                            Counterparty                       Limit               Limit
                     Moody’s               S&P
                       Aaa                AAA                      20.0%              20.0%
                       Aa1                AA+                      10.0%              10.0%
                       Aa2                 AA                      10.0%              10.0%
                       Aa3                 AA-                     10.0%              10.0%
                        A1                 A+                       5.0%              10.0%
                   A2 or below         A or below                   0.0%               0.0%


          If any Secondary Risk Counterparty’s long-term senior unsecured debt rating or short-term rating
 is on credit watch for possible downgrade by Moody’s or S&P, then for the purposes of the table above,
 its rating by the Rating Agency putting its rating on credit watch shall be one rating notch lower for that
 Rating Agency.

       “Secured Parties” means the Noteholders, the Composite Securityholders (in respect of the Note
 Components only), the Trustee, the Portfolio Manager and each Hedge Counterparty.

                                                      203
                                                                                                006617
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 270 of 280 PageID 9435
                                       Filed

         “Securities Lending Collateral” means Cash or direct registered debt obligations of the United
 States of America that have a maturity date no later than the Business Day preceding the stated
 termination date of the relevant Securities Lending Agreement and that are pledged by a Securities
 Lending Counterparty as collateral pursuant to a Securities Lending Agreement.

         “Selected Collateral Quality Tests” means Weighted Average Moody’s Recovery Rate Test, the
 Weighted Average Fixed Rate Coupon Test, the Weighted Average Spread Test, the Weighted Average
 Life Test (after taking into consideration any applicable Maturity Extension), the Weighted Average
 Rating Factor Test and the Diversity Test.

         “Senior Secured Loan” means a Secured Loan that is not subordinated by its terms to
 indebtedness of the borrower for borrowed money, trade claims, capitalized leases, or other similar
 obligations, with a first priority security interest in collateral.

          “Senior Unsecured Loan” means a Loan that is not (i) subordinated by its terms to indebtedness
 of the borrower for borrowed money and (ii) secured by a valid and perfected security interest in
 collateral.

         “Spread Excess” means, as of any Measurement Date, a fraction whose (i) numerator is the
 product of (A) the greater of zero and the excess of the Weighted Average Spread for the Measurement
 Date over the Minimum Weighted Average Spread specified in the applicable row of the Ratings Matrix
 and (B) the Aggregate Principal Balance of all Floating Rate Obligations (excluding any Non-Performing
 Collateral Obligations) held by the Issuer as of the Measurement Date and (ii) denominator is the
 Aggregate Principal Balance of all Fixed Rate Obligations (excluding any Non-Performing Collateral
 Obligations) held by the Issuer as of the Measurement Date. In computing the Spread Excess on any
 Measurement Date, the Weighted Average Spread for the Measurement Date will be computed as if the
 Fixed Rate Excess were equal to zero.

        “Structured Finance Obligation” means any obligation:

                 (i)     secured directly by, referenced to, or representing ownership of, a pool or
        portfolio of primarily loans to U.S. obligors, or obligors organized or incorporated in Moody’s
        Group I Countries, Moody’s Group II Countries or Moody’s Group III Countries, including
        portfolio credit default swaps, synthetic collateralized debt obligations, and collateralized debt
        obligations;

                 (ii)    that has an S&P Rating and an S&P Priority Category Recovery Rate;

              (iii)  that has a rating and a Moody’s Priority Category Recovery Rate assigned by
        Moody’s; and

                (iv)    whose ownership or disposition (without regard to the Issuer’s other activities)
        by the Issuer will not cause the Issuer to be treated as engaged in a U.S. trade or business for
        United States federal income tax purposes or otherwise subject the Issuer to net income taxes.

          In connection with the purchase of a Structured Finance Obligation, the Portfolio Manager shall
 obtain from Moody’s the applicable Moody’s Priority Category Recovery Rate.

          For purposes of the Diversity Test, multiple Structured Finance Obligations from CDOs managed
 by the same Portfolio Manager or multiple Structured Finance Obligations issued by the same master trust
 will be considered to be obligations of one issuer.

         “Subordinated Lien Loan” means a Secured Loan (other than a Second Lien Loan) secured by a
 second (or lower) priority security interest in the relevant collateral.



                                                   204
                                                                                          006618
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 271 of 280 PageID 9436
                                       Filed

          “Subscription Agreement” means a subscription agreement dated between a purchaser and the
 Issuer, entered into on or before the Closing Date for the subscription of a specified number of Notes or
 Preference Shares.

         “Super Majority” means, with respect to any Class or group of Notes, Composite Securities or
 Preference Shares, the Holders of more than 66Ҁ% of the Aggregate Outstanding Amount of that Class or
 group of Notes, Composite Securities or Preference Shares, as the case may be.

          “Synthetic Security” means any swap transaction, structured bond investment, credit linked note,
 or other derivative financial instrument relating to a debt instrument (but excluding any such instrument
 relating directly to a basket or portfolio of debt instruments) or an index or indices (such as the “SAMI”
 index published by Credit Suisse First Boston) in connection with a basket or portfolio of debt
 instruments or other similar instruments entered into by the Issuer with a Synthetic Security Counterparty
 that has in the Portfolio Manager’s commercially reasonable judgment, equivalent expected loss
 characteristics (those characteristics, “credit risk”) to those of the related Reference Obligations (taking
 account of those considerations as they relate to the Synthetic Security Counterparty), if (i) it is either a
 Form-Approved Synthetic Security or the Rating Condition for each Rating Agency is satisfied, and
 (ii) the Reference Obligations thereof have a weighted average Market Value of at least 80% at the time
 the Synthetic Security is entered into.

         The maturity, interest rate, and other non-credit characteristics of a Synthetic Security may be
 different from the Reference Obligations to which the credit risk of the Synthetic Security relates.

          No Synthetic Security shall require the Issuer to make any payment to the Synthetic Security
 Counterparty after its initial purchase other than any payments represented by the release of any cash
 collateral posted by the Issuer from the Collection Account to the Synthetic Security Counterparty
 Account simultaneously with the Issuer’s purchase of or entry into the Synthetic Security in an amount
 not exceeding the amount of the posted cash collateral. Collateral may be posted only to a Synthetic
 Security Counterparty Account. No Synthetic Security shall result in the Issuer being a “buyer” of credit
 protection.

         The term Synthetic Security shall not include any Structured Finance Obligation or any
 Participation, but the Reference Obligation of a Synthetic Security may be a Structured Finance
 Obligation.

         Each Synthetic Security Agreement shall contain appropriate limited recourse and non-petition
 provisions (to the extent the Issuer has contractual payment obligations to the Synthetic Security
 Counterparty) equivalent (mutatis mutandis) to those contained in the Indenture.

          The ownership or disposition of any Synthetic Security (without regard to the Issuer’s other
 activities) must not cause the Issuer to be treated as engaged in a U.S. trade or business for United States
 federal income tax purposes or otherwise subject the Issuer to net income taxes.

          Unless the Rating Condition is otherwise satisfied, any “deliverable obligation” that may be
 delivered to the Issuer as a result of the occurrence of any “credit event” under any proposed Synthetic
 Security must not provide that its transfer to the Issuer is subject to obtaining any consents and must
 qualify (when the Issuer purchases the related Synthetic Security and when such “deliverable obligation”
 is delivered to the Issuer as a result of the occurrence of any “credit event”) as a Collateral Obligation and
 satisfy the Concentration Limitations under the Indenture, except that such “deliverable obligation” may
 constitute a Defaulted Collateral Obligation when delivered upon a “credit event” and if the Reference
 Obligation of the Synthetic Security is a Senior Secured Loan then the “deliverable obligation” under the
 Synthetic Security must also be a Senior Secured Loan.

        Synthetic Securities that are credit default swaps, credit linked notes, or other similar instruments
 may not provide for “restructuring” as a “credit event.”

                                                      205
                                                                                               006619
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 272 of 280 PageID 9437
                                       Filed

         For purposes of the Coverage Tests and the Reinvestment Overcollateralization Test, unless the
 Rating Condition for each Rating Agency is satisfied in respect of any proposed alternative treatment, a
 Synthetic Security shall be included as a Collateral Obligation having the characteristics of the Synthetic
 Security and not of the related Reference Obligations.

         For purposes of the Collateral Quality Tests (other than the Diversity Test and the S&P Industry
 Classification with respect to the S&P CDO Monitor Test), a Synthetic Security shall be included as a
 Collateral Obligation having the characteristics of the Synthetic Security and not of the related Reference
 Obligations.

          For purposes of calculating compliance with the Concentration Limitations other than limits
 relating to payment characteristics, and all related definitions, unless otherwise specified in the Indenture
 or by the Rating Agencies, a Synthetic Security shall be included as a Collateral Obligation having the
 characteristics of its Reference Obligations and not the Synthetic Security. For purposes of calculating
 compliance with the Concentration Limitations relating to payment characteristics, and all related
 definitions, unless otherwise specified in the Indenture or by the Rating Agencies, a Synthetic Security
 shall be included as a Collateral Obligation having the characteristics of the Synthetic Security and not its
 Reference Obligation.

          With respect to a Synthetic Security based upon or relating to a senior secured index investment
 providing non-leveraged credit exposure to a basket of credit default swaps referencing a diversified
 group of Reference Obligations, with respect to which the principal or notional amount of the credit
 exposure to any single Reference Obligation does not increase over time, for purposes of: (i) calculating
 compliance with the Diversity Test, the S&P Industry Classification with respect to the S&P CDO
 Monitor Test, and the Concentration Limitations (other than limits relating to payment characteristics and
 except for clauses 17 and 17(a) of the definition of “Concentration Limitations”), and all related
 definitions, and (ii) any other provision or definition of the Indenture involving a determination with
 respect to a Reference Obligation, the characteristics of such Reference Obligations shall be determined
 by treating such Synthetic Security as a direct investment by the Issuer in each such Reference Obligation
 in an amount equal to the Allocable Principal Balance of such Reference Obligation. In addition, each
 Reference Obligation under such Synthetic Security shall be assigned a Moody’s Rating Factor equal to
 the sum of the Moody’s Rating Factor of (i) the related Reference Obligor, (ii) the Synthetic Security
 Counterparty of such Synthetic Security and (iii) the Synthetic Security Collateral of such Synthetic
 Security. In addition, the Moody’s Priority Category Rate in respect of a Synthetic Security referencing
 multiple Reference Obligations pursuant to this paragraph shall be the Moody’s Priority Category Rate as
 assigned by Moody’s to each Reference Obligation underlying such Synthetic Security. For the
 avoidance of doubt, Reference Obligations upon which a Synthetic Security is based as described in this
 paragraph must meet the definition of “Collateral Obligation” to the extent provided in this definition.

         If the Rating Condition must be satisfied to execute the purchase of any Synthetic Security, the
 Portfolio Manager, on behalf of the Issuer, shall give each applicable Rating Agency not less than 5 days’
 prior notice of the purchase of or entry into any Synthetic Security.

         “Synthetic Security Agreement” means the documentation governing any Synthetic Security.

         “Synthetic Security Collateral” means, respect to any Synthetic Security, amounts posted to the
 Synthetic Security Collateral Account by the Synthetic Security Counterparty in support of its obligations
 under the Synthetic Security, including (i) all Eligible Investments or (ii) investments that satisfy the
 Rating Condition with respect to Moody’s, in each case that mature no later than the Stated Maturity, in
 the Synthetic Security Collateral Account that are purchased with Synthetic Security Collateral.

         “Synthetic Security Counterparty” means any entity required to make payments on a Synthetic
 Security to the extent that a reference obligor makes payments on a related Reference Obligation.



                                                     206
                                                                                              006620
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 273 of 280 PageID 9438
                                       Filed

         “Tax Advantaged Jurisdiction” means one of the Cayman Islands, Bermuda, the Netherlands
 Antilles or the tax advantaged jurisdiction of the Channel Islands, or such other jurisdiction that the
 Rating Condition with respect to each Rating Agency is satisfied with respect thereto.

         “Tax Event” means an event that occurs if either:

                 (i)     (A) one or more Collateral Obligations that were not subject to withholding tax
         when the Issuer committed to purchase them have become subject to withholding tax or the rate
         of withholding has increased on one or more Collateral Obligations that were subject to
         withholding tax when the Issuer committed to purchase them and (B) in any Due Period, the
         aggregate of the payments subject to withholding tax on new withholding tax obligations and the
         increase in payments subject to withholding tax on increased rate withholding tax obligations, in
         each case to the extent not “grossed-up” (on an after-tax basis) by the related obligor, represent
         5% or more of Interest Proceeds for the Due Period; or

                  (ii)     taxes, fees, assessments, or other similar charges are imposed on the Issuer or the
         Co-Issuer in an aggregate amount in any twelve-month period in excess of U.S$2,000,000, other
         than any deduction or withholding for or on account of any tax with respect to any payment
         owing in respect of any obligation that at the time of acquisition, conversion, or exchange does
         not satisfy the requirements of a Collateral Obligation or Collateral Obligation.

         “Treasury Regulations” means regulations, including proposed or temporary regulations,
 promulgated under the Code. References herein to specific provisions of proposed or temporary
 regulations shall include analogous provisions of final Treasury Regulations or other successor Treasury
 Regulations.

       “UCC” means the Uniform Commercial Code as in effect in the State of New York, and as
 amended from time to time.

         “Underlying Instrument” means the loan agreement, indenture, credit agreement, or other
 agreement pursuant to which a Pledged Obligation has been issued or created and each other agreement
 that governs the terms of or secures the obligations represented by the Pledged Obligation or of which the
 holders of the Pledged Obligation are the beneficiaries.

         “Unscheduled Principal Payments” means any principal payments received with respect to a
 Collateral Obligation as a result of optional redemptions, exchange offers, tender offers, other payments
 or prepayments made at the option of the issuer thereof or that are otherwise not scheduled to be made
 thereunder.

        “Valuation Report” means the accounting report, determined as of the close of business on each
 Determination Date, rendered in accordance with the terms of the Indenture.

         “Weighted Average Fixed Rate Coupon” means, as of any Measurement Date, the rate obtained
 by:

                  (i)      multiplying the Principal Balance of each Collateral Obligation that is a Fixed
         Rate Obligation held by the Issuer as of the Measurement Date by the current per annum rate at
         which it pays interest (other than, with respect to Collateral Obligations that are not PIK
         Securities, any interest that is not required to be paid in Cash and may be deferred), using only the
         effective after-tax interest rate determined by the Portfolio Manager on any Fixed Rate Obligation
         after taking into account any withholding tax or other deductions on account of tax of any
         jurisdiction and any gross-up paid by the obligor);

                 (ii)    summing the amounts determined pursuant to clause (i);



                                                     207
                                                                                              006621
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 274 of 280 PageID 9439
                                       Filed

                  (iii)  dividing the sum by the Aggregate Principal Balance of all Collateral Obligations
         that are Fixed Rate Obligations held by the Issuer as of the Measurement Date; and

                 (iv)      if the result obtained in clause (iii) is less than the minimum percentage rate
         specified to satisfy the Weighted Average Fixed Rate Coupon Test, adding to the sum the amount
         of any Spread Excess as of the Measurement Date, but only to the extent required to satisfy the
         Weighted Average Fixed Rate Coupon Test.

         “Weighted Average Life” means, as of any Measurement Date the number obtained by
 (i) summing the products obtained by multiplying (A) the Average Life at that time of each Collateral
 Obligation by (B) the Principal Balance at that time of the Collateral Obligation and (ii) dividing that sum
 by the Aggregate Principal Balance at that time of all Collateral Obligations.

         “Weighted Average Moody’s Rating Factor” means the summation of the products obtained by
 multiplying the Principal Balance of each Collateral Obligation (excluding Eligible Investments) by its
 respective Moody’s Rating Factor, dividing that sum by the Aggregate Principal Balance of all Collateral
 Obligations (excluding Eligible Investments) and rounding the result up to the nearest whole number.

         “Weighted Average Spread” means, as of any Measurement Date, a rate obtained by:

                  (i)     multiplying the Principal Balance of each Collateral Obligation that is a Floating
         Rate Obligation held by the Issuer as of the Measurement Date by the current per annum overall
         rate at which it pays interest (other than, with respect to Collateral Obligations that are not PIK
         Securities, any interest that is not required to be paid in Cash and may be deferred), determined
         with respect to any Floating Rate Obligation that does not bear interest based on a three month
         London interbank offered rate, by expressing the current interest rate on the Floating Rate
         Obligation as a spread above a three month London interbank offered rate calculated in a manner
         consistent with the calculation of LIBOR;

                 (ii)    summing the amounts determined pursuant to clause (i);

                 (iii)   dividing that sum by the Aggregate Principal Balance of all Floating Rate
         Obligations held by the Issuer as of the Measurement Date; and

                 (iv)     if the result obtained in clause (iii) is less than the minimum percentage rate
         specified to pass the Weighted Average Spread Test, adding to that sum the amount of Fixed Rate
         Excess as of the Measurement Date.

         For purposes of calculating the Weighted Average Spread, the Principal Balance of each
 Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan shall not include any of its
 unfunded amount.

         “Workout Assets” means a Loan, High-Yield Bond, or Qualified Equity Security acquired in
 connection with the workout or restructuring of any Collateral Obligation that the Issuer does not advance
 any funds to purchase that does not qualify as a Collateral Obligation.

        “Zero-Coupon Security” means a security that, at the time of determination, does not make
 periodic payments of interest. A Zero-Coupon Security shall not include a security that is a PIK Security.




                                                     208
                                                                                             006622
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 275 of 280 PageID 9440
                                       Filed

                                                      INDEX OF DEFINED TERMS
        Following is an index of defined terms used in this Offering Memorandum and the page number
 where each definition appears.

 1963 Act........................................................ xi           Class ...........................................................176
 1984 Regulations .......................................... xi                Class 1 Composite Securities...........................i
 Accounts .......................................................90            Class 1 Composite Security Preference
 Accredited Investor......................................... i                  Share Component....................................176
 Accrued Interest on Sale .............................170                     Class 1 Composite Security Principal
 Accrued Interest Purchased With                                                 Balance....................................................176
   Principal ..................................................170             Class 1 Composite Security Rated
 Accumulation Period ....................................52                      Balance....................................................176
 Act.......................................................132, 170            Class 1 Composite Security Stated
 Actions ........................................................118             Coupon....................................................176
 Administration Agreement..........................124                         Class 1 Composite Security Stated
 Administrative Expense Cap.......................170                            Coupon Distribution................................177
 Administrative Expenses ............................170                       Class 1 Preference Share Component..............i
 Administrator ..............................................124               Class 2 Composite Securities...........................i
 Affiliate .......................................................171          Class 2 Composite Security Preference
 Affiliated .....................................................171             Share Component....................................177
 Aggregate Principal Balance.......................171                         Class 2 Composite Security Rated
 Aggregate Purchase Price Amount .............171                                Balance....................................................177
 Allocable Principal Balance........................172                        Class 2 Composite Security Rated
 Amendment Buy-Out....................................85                         Coupon....................................................177
 Amendment Buy-Out Option........................85                            Class 2 Preference Share Component..............i
 Amendment Buy-Out Purchase Price .........172                                 Class A Coverage Tests ..............................177
 Amendment Buy-Out Purchaser .................172                              Class A Notes ..................................................i
 Applicable Collateral Obligation                                              Class A/B Interest Coverage Test.................19
   Amount......................................................96              Class A/B Overcollateralization Test ...........19
 Applicable Note Interest Rate .....................172                        Class B Notes...................................................i
 Applicable Percentage ................................172                     Class C Component .................................i, 177
 Approved Pricing Service ...........................174                       Class C Coverage Tests ...................... 177, 178
 Approved Replacement...............................120                        Class C Deferred Interest.................... 177, 178
 ASIC ............................................................. vi         Class C Interest Coverage Test.....................19
 Ask-Side Market Value...............................174                       Class C Notes...................................................i
 Assigned Moody’s Rating...........................174                         Class C Overcollateralization Test ...............19
 Authorized Officer ......................................174                  Class D Interest Coverage Test.....................19
 Average Life ...............................................175               Class D Notes ..................................................i
 Bank ............................................................175          Class D Overcollateralization Test ...............19
 Bankruptcy Code ........................................175                   Class D-1 Notes ...............................................i
 Bankruptcy Law..........................................175                   Class D-2 Component..............................i, 177
 Benefit Plan Investor...................................138                   Class D-2 Notes ...............................................i
 Benefit Plan Investors .................................138                   Class Scenario Loss Rate............................178
 Board of Directors.......................................175                  Clearstream.................................................178
 Borrower .....................................................206             CLOs.............................................................51
 Business Day...............................................175                Closing Date ....................................................i
 Buy-out Amount .........................................175                   Closing Date Expense Account ..................105
 Calculation Agent .........................................57                 Code.................................................... 126, 149
 Cash ............................................................176          Co-Issuer..........................................................i
 CCC/Caa Collateral Obligations.................176                            Co-Issuer Common Stock...........................122
 CDOs ............................................................51           Co-Issuers ........................................................i
 Certificated Composite Securities.................25                          Collateral ......................................................90
 Certificated Preference Shares ..............26, 153                          Collateral Administration Agreement.........178
 CFC.............................................................128           Collateral Administrator .............................178
 Change of Control.......................................120                   Collateral Obligation ....................................12
                                                                         209
                                                                                                                                006623
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 276 of 280 PageID 9441
                                       Filed

 Collateral Quality Tests ................................20                   Excluded Property ......................................186
 Collection Account .....................................103                   Expense Reimbursement Account..............105
 Component..................................................178                Expenses .....................................................118
 Components .................................................... i             Extended Reinvestment Period End
 Composite Securities .............................. i, 178                      Date .............................................................9
 Composite Securityholder...........................178                        Extended Scheduled Preference Shares
 Concentration Limitations ............................16                        Redemption Date ........................................9
 Controlling Class ........................................178                 Extended Stated Maturity Date.......................9
 Controlling Person ......................................140                  Extended Weighted Average Life Date ..........9
 Corporate Trust Office ................................178                    Extension ....................................................186
 Coverage Tests..............................................19                Extension Bonus Eligibility
 Credit Improved Obligation ........................178                          Certification ............................................187
 Credit Rating Event.....................................179                   Extension Bonus Payment ..........................187
 credit risk ....................................................210           Extension Conditions....................................60
 Credit Risk Obligation ................................179                    Extension Determination Date....................187
 Current Portfolio .........................................181                Extension Effective Date ................................9
 Current-Pay Obligation...............................180                      Extension Notice...........................................61
 Custodial Account.......................................104                   Extension Purchase Price............................187
 Deadline ......................................................102            Extension Qualifying Purchasers................187
 Debtor .........................................................183           Extension Sale Securities..............................60
 Decree .............................................................x         Extension Sales Notice .................................61
 Deemed Exchange ......................................129                     Extension Sales Notice Period......................61
 Deep Discount Obligation...........................181                        Face Amount...............................................188
 Default Interest Rate ...................................183                  Financial Lease ...........................................188
 Defaulted Collateral Obligation ..................181                         Fixed Rate Excess.......................................188
 Defaulted Hedge Termination Payments ....183                                  Fixed Rate Notes ........................................188
 Defaulted Interest........................................183                 Fixed Rate Obligation.................................188
 Defaulted Interest Charge ...........................183                      Floating Rate Notes ....................................188
 Deferred Interest .............................................6              Floating Rate Obligation ............................188
 Deferred Interest Notes ...............................183                    Form-Approved Synthetic Security ............188
 Definitive Security ......................................183                 FSMA ...........................................................xv
 Delayed Drawdown Loan ...........................183                          Global Securities...........................................26
 Delayed Drawdown Reserve Account ............5                                Guarantor ....................................................206
 Depository...................................................183              Hedge Agreements .....................................189
 Determination Date.......................................21                   Hedge Counterparty....................................189
 DIP Loan.....................................................183              Hedge Counterparty Collateral Account ....105
 Directing Preference Shares........................119                        Hedge Termination Receipt........................189
 Diversity Score............................................184                Highland Capital.............................................4
 Diversity Test................................................93              High-Yield Bond ........................................189
 Documents ..................................................127               Holder .........................................................189
 DOL ............................................................138           Incentive Management Fee.........................118
 Domicile......................................................184             Indemnified Parties.....................................118
 Domiciled....................................................184              Indenture..........................................................i
 DTC ............................................................183           Indenture Register.......................................189
 Due Period ..................................................184              Indenture Registrar .....................................189
 Eligibility Criteria .........................................91              Initial Consent Period .................................189
 Eligible Country..........................................184                 Initial Rating ...............................................189
 Eligible Investments....................................184                   Interest Coverage Ratio ................................97
 Emerging Market Security ..........................186                        Interest Coverage Test ..................................97
 ERISA ...........................................39, 138, 149                 Interest Period.............................................189
 ERISA Plans ...............................................138                Interest Proceeds.........................................189
 Euroclear .....................................................186            Interest Reserve Account............................106
 Event of Default............................................76                Interim Ramp-Up Completion Date
 Excess CCC/Caa Collateral Obligations.....186                                   Failure .....................................................190
 Exchange Act .............................................. xvi               Investment Company Act ................i, 147, 162

                                                                         210
                                                                                                                                006624
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 277 of 280 PageID 9442
                                       Filed

 Investment Criteria Adjusted Balance ........191                                 New Notes ..................................................129
 Investment Obligation.................................191                        Non-Call Period............................................22
 Irish Paying Agent ........................................55                    Non-Consenting Holder..............................199
 IRS ..............................................................126            Non-Performing Collateral Obligations .....199
 Issuer ............................................................... i         Non-U.S. Holder.........................................135
 Issuer Accounts.............................................90                   Non-U.S. Placement Agent..............................i
 Issuer Charter ..............................................191                 Note Break-Even Loss Rate..........................94
 Issuer Order.................................................191                 Note Class Loss Differential.........................94
 Issuer Ordinary Shares................................122                        Note Interest Rate .........................................56
 Issuer Request .............................................191                  Note Payment Sequence .............................199
 IXIS...............................................................53            Noteholder ..................................................199
 IXIS Companies............................................53                     Notes........................................................i, 199
 IXIS Company ..............................................53                    Offer ...........................................................200
 IXIS Financial Products................................11                        Officer.........................................................200
 Junior Class.................................................191                 Offshore Transactions...................................24
 Knowledgeable Employee .............................. i                          OID .............................................................129
 Lead Manager .............................................141                    Optional Redemption....................................62
 Leasing Finance Transaction ......................191                            Other Indebtedness .....................................181
 lender liability ...............................................48               Outstanding.................................................200
 Liabilities ....................................................118              Overcollateralization Ratio...........................95
 LIBOR ..........................................................57               Overcollateralization Ratio Numerator.........95
 Loan ............................................................191             Overcollateralization Tests ...........................95
 Long-Dated Collateral Obligation ..............191                               Participating Institution ..............................201
 Majority ......................................................192               Participation................................................201
 Management Agreement .........................4, 192                             Payment Account........................................106
 Management Fee.........................................118                       Payment Date..................................................ii
 Margin Stock...............................................192                   Permitted Offer ...........................................201
 Market Value ..............................................192                   Person .........................................................202
 Market Value Percentage ............................192                          PFIC............................................................131
 Maturity Extension..........................................9                    PIK Cash-Pay Interest ................................201
 Maximum Investment Amount ...................192                                 PIK Security ...............................................201
 Maximum Weighted Average Moody’s                                                 Placed Securities..............................................i
    Rating Factor ...........................................193                  Placement Agency Agreement ...................141
 Measurement Date ......................................193                       Placement Agent.........................................141
 Minimum Diversity Score...........................193                            Placement Agents ............................................i
 Minimum Weighted Average Spread .........193                                     Plan .............................................................138
 Misrepresentation........................................ viii                   Plan Asset Regulation.................................138
 Monthly Report...........................................193                     Pledged Obligations....................................202
 Moody’s ........................................................ iii             portfolio interest .........................................128
 Moody’s Default Probability Rating...........193                                 Portfolio Manager...........................................4
 Moody’s Equivalent Senior Unsecured                                              Portfolio Manager Breaches .......................118
    Rating ......................................................194              Preference Share Components.........................i
 Moody’s Group I Country ..........................196                            Preference Share Documents........................55
 Moody’s Group II Country .........................196                            Preference Share Internal Rate of Return ...202
 Moody’s Group III Country........................197                             Preference Share Vote ..................................89
 Moody’s Minimum Average Recovery                                                 Preference Shares ............................................i
    Rate .........................................................197             Preference Shares Distribution Account.....202
 Moody’s Non Senior Secured Loan............197                                   Preference Shares Notional Amount ..........202
 Moody’s Obligation Rating ........................197                            Preference Shares Paying Agency
 Moody’s Priority Category .........................197                             Agreement...................................................3
 Moody’s Priority Category Recovery                                               Preference Shares Paying Agent.................202
    Rate .........................................................197             Preference Shares Paying Agent
 Moody’s Rating ..........................................197                       Agreement...............................................202
 Moody’s Rating Factor ...............................198                         Principal Balance ........................................202
 Moody’s Senior Secured Loan....................198                               Principal Proceeds ......................................203

                                                                            211
                                                                                                                                   006625
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 278 of 280 PageID 9443
                                       Filed

 Priority Class...............................................203               Secondary Risk Counterparty .....................208
 Priority of Payments .....................................67                   Secondary Risk Table .................................208
 Proceeding ..................................................203               Secured Obligations......................................55
 Proposed Portfolio ......................................203                   Secured Parties ...........................................208
 PTCE...........................................................139             Securities .........................................................i
 Purchase Price.............................................203                 Securities Act...........................................i, 147
 Purchase Price Amount...............................204                        Securities and Exchange Law.......................xii
 QEF.............................................................131            Securities Lending Account........................106
 Qualified Equity Security ...........................204                       Securities Lending Agreement ...................110
 Qualified Purchaser......................................... i                 Securities Lending Collateral .....................209
 Ramp-Up Completion Date ..........................10                           Securities Lending Counterparty ................110
 Ramp-Up Period .........................................204                    Selected Collateral Quality Tests................209
 Rating Agencies ............................................ iii               Senior Management Fee .............................117
 Rating Agency ............................................204                  Senior Secured Loan...................................209
 Rating Condition.........................................204                   Senior Unsecured Loan ..............................209
 Rating Confirmation ...................................204                     SFA..............................................................xiv
 Rating Confirmation Failure .........................22                        Share Registrar .............................................75
 Ratings Matrix ............................................204                 Share Trustee ..............................................122
 Record Date ..................................................87               Similar Law ................................................138
 Recovery Rate Modifier..............................205                        Special Redemption ......................................23
 Redemption Date ........................................205                    Special Redemption Amount........................23
 Redemption Price........................................205                    Special Redemption Date .............................23
 Reference Banks ...........................................58                  Spread Excess .............................................209
 Reference Obligation ..................................205                     SRPM .........................................................129
 Registered ...................................................205              Stated Maturity ...............................................6
 Regulation D ...............................................205                Structured Finance Obligation....................209
 Regulation S.................................................... i             Subordinated Lien Loan .............................209
 Regulation S Global Composite Security .....25                                 Subordinated Management Fee ..................117
 Regulation S Global Note .............................25                       Subscription Agreement .............................210
 Regulation S Global Preference Share..........26                               Super Majority............................................210
 Reinvestment Overcollateralization                                             Synthetic Security.......................................210
   Ratio ........................................................205            Synthetic Security Agreement ....................211
 Reinvestment Overcollateralization Test ......97                               Synthetic Security Collateral ......................211
 Reinvestment Period .....................................12                    Synthetic Security Collateral Account........105
 Removal Buy-Out Purchaser ......................206                            Synthetic Security Counterparty.................212
 Repository ...................................................206              Synthetic Security Counterparty
 Required Rating ..........................................107                    Account ...................................................106
 Resolutions....................................................55              Tax Advantaged Jurisdiction ......................212
 Revolving Loan...........................................206                   Tax Counsel.......................................... 38, 127
 Revolving Reserve Account ...........................5                         Tax Event....................................................212
 Rule 144A Global Note ................................24                       Treasury Regulations..................................212
 S&P............................................................... iii         U.S. Holder .................................................126
 S&P CDO Monitor .....................................206                       U.S. Offeree................................................145
 S&P CDO Monitor Test................................94                         U.S. Persons..................................................24
 S&P Industry Classification........................206                         U.S. Placement Agent......................................i
 S&P Minimum Average Recovery Rate.......93                                     UCC ............................................................212
 S&P Priority Category ................................206                      Underlying Instrument................................212
 S&P Priority Category Recovery Rate........206                                 Unscheduled Principal Payments ...............212
 S&P Rating .................................................206                Valuation Report.........................................212
 S&P Unrated DIP Loan ..............................208                         Warehouse Agreement .................................50
 Sale Proceeds ..............................................208                Warehouse Provider .....................................50
 Scheduled Preference Shares                                                    Warehoused Loans .......................................50
   Redemption Date.........................................6                    Weighted Average Fixed Rate Coupon ......212
 SEC ...............................................................35          Weighted Average Fixed Rate Coupon
 Second Lien Loan .......................................208                      Test............................................................94

                                                                          212
                                                                                                                                 006626
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 279 of 280 PageID 9444
                                       Filed

 Weighted Average Life...............................213                   Weighted Average S&P Recovery Rate
 Weighted Average Life Test .........................93                      Test............................................................93
 Weighted Average Moody’s Rating                                           Weighted Average Spread ..........................213
  Factor.......................................................213         Weighted Average Spread Test ....................94
 Weighted Average Moody’s Recovery                                         Workout Assets...........................................213
  Rate Test....................................................93          Zero-Coupon Security ................................213
 Weighted Average Rating Factor Test..........94




                                                                     213
                                                                                                                            006627
Case 19-34054-sgj11 Doc 1822-32 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
Case 3:21-cv-00538-N Document 26-25 of    23506/09/21 Page 280 of 280 PageID 9445
                                       Filed


                         PRINCIPAL OFFICES OF THE CO-ISSUERS


               Jasper CLO Ltd.                                     Jasper CLO Corp.
                 P.O. Box 1234                            c/o National Corporate Research, Ltd.,
     Queensgate House, South Church Street,                    615 South DuPont Highway,
   George Town, Grand Cayman, Cayman Islands                     Dover Delaware, 19901

                                      PORTFOLIO MANAGER

                              Highland Capital Management, L.P.
                                      Two Galleria Tower
                                  13455 Noel Road, Suite 1300
                                     Dallas, Texas 75240


                 TRUSTEE, PRINCIPAL PAYING AGENT AND REGISTRAR

                          JPMorgan Chase Bank, National Association
                                Worldwide Securities Services
                                 600 Travis Street, 50th Floor
                                   Houston, Texas 77002

             TRANSFER AGENT                                    IRISH PAYING AGENT

  JPMorgan Chase Bank, National Association            AIB International Financial Services Ltd.
               4 New York Plaza                                AIB International Centre
                ITS Unit Window                                        I.F.S.C.
           New York, New York 10004                                Dublin 1, Ireland
 Attn: Worldwide Securities Services—Jasper CLO
                      Ltd.

                                      IRISH LISTING AGENT
                                           Dillon Eustace
                                         Grand Canal House
                                      1 Upper Grand Canal Street
                                          Dublin 4, Ireland

                                        LEGAL ADVISORS

               To the Co-Issuers                                      To the Issuer

            As to United States Law                            As to Cayman Islands Law

           Latham & Watkins LLP                                     Ogier & Boxalls
         885 Third Avenue, Suite 1000                                P.O. Box 1234
        New York, New York 10022-4802                              Queensgate House,
                                                      George Town, Grand Cayman, Cayman Islands
            To the Placement Agents                            To the Portfolio Manager

           Latham & Watkins LLP                           Orrick, Herrington & Sutcliffe LLP
         885 Third Avenue, Suite 1000                             777 S. Figueroa St.
        New York, New York 10022-4802                        Los Angeles, California 90017



                                                                                       006628
